                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175        Filed 04/07/21
                                                                         Division 8        Page Document
                                                                                                1 of 186 Name: Julington 3.05.pdf




              JULINGTON CREEK FARMS, LLC.                                                                       Invoice
                                                                                                    Date              Invoice#
              PO BOX 600636                                                                        5/5/2017               3656
              JACKSONVILLE, FL 32260-0636

        Bill To                                                         Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKS0NVrLLE, FL 32260-0277




P.O. Number             Terms        Rep       Ship             Via               F.O.B.                        Project

    3810                Net30                 5/5/2017                            39297

 Quantity         Item Code                       DescriptiOn                              Price Each              Amount
       444.2 BULK CHIP -OT...   BULK ATLANTIC POTATOES                                                  13.00             S,774.60
       444.2 301                THE POTATO BOARD                                                        -0:03               -13.33




                                                                                      Total                           $5,761.27
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175       Filed 04/07/21
                                                                        Division 8        Page Document
                                                                                               2 of 186 Name: Julington 3.05.pdf




                                                                                                                Invoice
               JULINGTON CREEK FARMS, LLC.
                                                                                                   Date              Invoice#

               PO BOX 600636                                                                      5/5/2017                3657
               JACKSONVILLE, FL 32260..0636

         Bill To                                                        Ship To

      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number             Terms        Rep       Ship            Via               F.O.B.                        Project


     3811                Net30                5/512017                            39298


  Quantity         Item Code                      Description                              Price Each               Amount

        427.6 BULK CHIP· OT.•.   BULK ATLANTIC POTATOES                                                 13.00              5,558.80
        427.6 301                THE POTATO BOARD                                                       -0.03                -12.83




                                                                                       Total                              $5,545.97
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175        Filed 04/07/21
                                                                         Division 8     Page Document
                                                                                             3 of 186 Name: Julington 3.05.pdf




                                                                                                                 Invoice
             JULINGTON CREEK FARMS, LLC.
                                                                                                    Date             Invoice#

                                                                                                  5/612017                 3658
               PO BOX 600636
               JACKSONVILLE, FL 32260-0636

        Bill To                                                          Ship To

      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE. FL 32260-0277




                                                Ship             Via               F.O.B.                        Project
 P.O. Number             Terms        Rep

                         Net30                 5/6/2017                            39299
     3812

                                                   Description                              Price Each               Amount
  Quantity        Item Code
                                                                                                         13.00              5,532.80
        425.6 BULK CHIP · OT...   BULK ATLANTICPOTATOES                                                                       -12.77
                                                                                                         -0.03
        425.6 301                 THE POTATO BOARD




                                                                                            Total                           $5,520.03
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175         Filed 04/07/21
                                                                          Division 8      Page Document
                                                                                               4 of 186 Name: Julington 3.05.pdf




                                                                                                                   Invoice
                JULINGTON CREEK FARMS, LLC.
                                                                                                      Date              Invoice#
                PO BOX 600636                                                                        S/6/2017                3659
                JACKSONVILLE, FL 32260-0636

         BillT<>                                                           Ship To
       MBT PRODUCE, INC.
       PO BOX 600277
       JACKSONVILLE, FL 32260-0277




  P.O. Number            Tenns         Rep       Ship             Via                F.0.8.                        Project


     3813                 Net30                 5/6/2017                             39300

  Quantity         Item Code                        Description                               Price Each              Amount

        422.6 BULK CHIP - OT...   BULK A11.ANTIC POTATOES                                                  13.00              5,493.80
        422.6 301                 THE POTATO BOARD                                                         -0.03                -12.68




                                                                                          Total                              $5,481.12
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175       Filed 04/07/21
                                                                        Division 8     Page Document
                                                                                            5 of 186 Name: Julington 3.05.pdf




                                                                                                                Invoice
             JULINGTON CREEK FARMS, LLC.
                                                                                                  Date              Invoice#
                                                                                                 5/6/2017             3660
              PO BOX 600636
              JACKSONVILLE, FL 32260-0636

                                                                        Ship To
        Bill To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




                                                                Via               F.O.B.                        Project
 P.O. Number             Terms         Rep       Ship

                                               S/6/2017                           39301
     3814                 Net30
                                                                                           Price Each               Amount
  Quantity        Item Code                        Desaiption
                                                                                                        13.00             5,558.80
        427.6 BULK CHIP· OT, ..   BULK ATLANTIC POTATOES                                                -0.03               -12.83
        427.6 301                 THE POTATO BOARI>




                                                                                                                          $5,545.97
                                                                                           Total
                Case
Policy No. MP-0749812     3:18-bk-04194-JAF
                                        Claim No. Doc   165-3
                                                  17-000175        Filed 04/07/21
                                                                           Division 8         Page Document
                                                                                                   6 of 186 Name: Julington 3.05.pdf




                JULINGTON CREEK FARMS, LLC                                                                         Invoice
                                                                                                       Date              Invoice#
                PO BOX 600636                                                                        S/18/2017               3777
                JACK.SONVIlLE, FL 32260-0636

        Bill To                                                            Ship To
      MBT PRODUCE., lNC.
      PO BOX 600277
      .IACKSONVILLE, FL 32260-0277




                                                                                     i
 P.O. Number               Terms        Rep       Ship            Via                F.O.B.                        Project
    3966                   Net30                5/18/2017                            39555

 Quantity             Item Code                     Description                               Price Each              Amount
            403 BULK CHIP· OT...   BULK ATLANTIC POTATOES                                                  13.00             5,239.00
            403 301                THE POTATO BOARD                                                        -0.03               -12.09




                                                                                     I




                                                                                         Total                           $5,226.91
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175         Filed 04/07/21
                                                                          Division 8        Page Document
                                                                                                 7 of 186 Name: Julington 3.05.pdf




              JULINGTON CREEK FARMS. LLC
                                                                                                                  Invoice
                                                                                                    Date               Invoice#
              PO BOX 600636                                                                       S/18/2017                 3778
              JACKSONVILLE, FL 32260~0636

        BillTo                                                           Ship To
      MST PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260--0277




P.O. Number             Terms         Rep       Ship             Via               F.O.B.                         Project

    3967                Net30                 5/18/2017                            39556

 Quantity          Item Code                       Description                              Price Each               Amount
       448.4 BULK CHIP - OT...   BULK ATLANTlC POTATOES                                                  13.00               5,829.20
       448.4 301                 THE POTATO BOARD                                                        --0.03                -13.45




                                                                                       Total                                $5,815.75
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175        Filed 04/07/21
                                                                         Division 8         Page Document
                                                                                                 8 of 186 Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                 Invoice
                                                                                                     Date             Invoice#
               PO BOX 600636                                                                       5/18/2017               3779
               JACKSONVILLE, FL 32260-0636

        Bill To                                                          Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number             Tenns        Rep        Ship            Via               F.O.B.                        Project

    3968                 Net30                 5/18/2017                           39559

 Quantity         Item Code                        Description                              Price Each              Amount
       431.2 BULK CHIP - OT...   .BULK ATLANTIC POTATOES                                                 13.00              5,605.60
       431.2 301                 IBE POTATO BOARD                                                        -0.03                -12.94




                                                                                       Total                               $5,592.66
                Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No. Doc   165-3
                                                17-000175        Filed 04/07/21
                                                                         Division 8        Page Document
                                                                                                9 of 186 Name: Julington 3.05.pdf




                                                                                                                Invoice
              WLINGTON CREEK FARMS, LLC
                                                                                                   Date              Invoice#
              PO BOX 600636                                                                      5/19/2017                3801
              JACKSONVILLE, FL 32260-0636

        Bilf To                                                         Ship To
      MBT PRODUCE. INC.
      PO BOX 600277
      JACKSONVILLE, FL 322~0277




P.O. Number             Terms         Rep       Ship            Via               F.O.B.                        Project

    3976                 Net30                5/19/2017                           39564

 Quantity         Item Code                       Description                              Price Each               Amount

       406.6 BULK CHIP- OT...    BULK ATLANTIC POTATOES                                                 13.00              5,285.80
       406.6 301                 THE POTATO BOARD                                                       -0.03                -12.20




                                                                                       Total                              $5,273.60
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175          Filed 04/07/21
                                                                          Division 8 Page 10  of 186
                                                                                          Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                  Invoice
                                                                                                     Date              Invoice#
               PO BOX 600636                                                                       5/18/2017                380S
               JACKSONVILLE, FL 32260-0636


         BillTo                                                           Ship To

       MBT PRODUCE, INC.
       PO BOX 600277
       JACKSONVILLE, FL 32260-0277




 P.O. Number             Terms         Rep        Ship            Via               F.O.B.                        Project

     3981                 Net30                 5/18/2017                           39565

  Quantity        Item Code                         OescriptlOn                              Price Each               Amount

        491.4 BULK CHIP - OT...   BULK ATLAN'ITC POTATOES                                                 13.00              6,388.20
        491.4 301                 TitE POTATO BOARD                                                       -0.03                -14.74




                                                                                         Total                              $6,373.46
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175          Filed 04/07/21
                                                                          Division 8 Page 11  of 186
                                                                                          Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                  Invoice
                                                                                                     Date              Invoice#
               PO BOX 600636                                                                       5/19/2017                3806
               JACKSONVILLE, FL 32260-0636

        Bill To                                                           Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number             Terms         Rep        Ship            Via               F.O.B.                        Project

     3982                Net30                  S/19/2017                           39566

 Quantity         Item Code                         Description                              Price Each               Amount
        434.8 BULK CHIP - OT...   BULK ATI.ANTIC POTATOES                                                 13.QO              5,652.40
        434.8 301                 TilE POTATO BOARD                                                       -0.03                -13.04




                                                                                         Total                              $5,639.36
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175            Filed 04/07/21
                                                                            Division 8 Page 12  of 186
                                                                                            Document Name: Julington 3.05.pdf




                                                                                                                    Invoice
                JULINGTON CREEK FARMS, LLC
                                                                                                       Date              Invoice#

               PO BOX 600636                                                                         5/19/2017                3814
               JACKSONVILLE, FL 32260·0636

        Bill To                                                             Ship To

      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number              Terms          Rep       Ship             Via               F.O.B.                        Project

     3998                 Net30                  5/19/2017                            39579


 Quantity           .Item Code                        Description                              Price Each               Amount
            426 BULK CHIP - OT...   BULK ATLANTIC POTATOES                                                  13.00              5,538.00
            426 30l                 TilE POTATO BOARD                                                       -0.03                -12.78




                                                                                           Total                              $5,SZ.5.22
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175             Filed 04/07/21
                                                                             Division 8 Page 13  of 186
                                                                                             Document Name: Julington 3.05.pdf




                 JULINGTON CREEK FARMS, LLC
                                                                                                                     Invoice
                                                                                                        Date              Invoice#
                 PO BOX 600636                                                                        S/20/2017                3815
                 JACKSONVILLE, FL 32260-0636


         BIIITo                                                              Ship To
       MBT PRODUCE, INC,
       PO BOX 600277
       JACKSONVILLE, FL 32260-0277




 P.O. Number               Terms          Rep        Ship            Via               F.0.B.                        Project

     4000                  .Nct30                  5/20/2017                           39581

  Quantity           Item Code                         Description                              Price Each               Amount
             421 BULK CHIP - OT...   BULK .ATLANTIC POTATOES                                                 13.00              S,473.00
             421 301                 THE POTATO BOARD                                                        -0.03                -12.63




                                                                                           Total                               $5,460.37
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175            Filed 04/07/21
                                                                            Division 8 Page 14  of 186
                                                                                            Document Name: Julington 3.05.pdf




                JULINGTON CREEK FARMS. LLC
                                                                                                                    Invoice
                                                                                                       Date              Invoice#
                PO BOX 600636                                                                        5/20/2017                3816
                JACKSONVILLE, FL 32260-0636

         BillTo                                                             Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number              Terms          Rep       Ship             Via               F.O.B.                        Project

     4001                 Net30                  5/20/2017                            395.82

 Quantity           Item Code                         Description                              Price Each              Amount
            433 BULK CIDP - OT...   BULK ATLANTIC POTATOES                                                  13.00              5,629.00
            433 301                 THE POTATO BOARD                                                        -0.03                -12.99




                                                                                          Total                               $5,616.01
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175           Filed 04/07/21
                                                                           Division 8 Page 15  of 186
                                                                                           Document Name: Julington 3.05.pdf




                                                                                                                   Invoice
               JULINGTON CREEK FARMS. LLC
                                                                                                      Date              Invoice#

               PO BOX 600636                                                                        5/20/2017                3817
               JACKSONVILLE, FL 32260-0636


        Bill To                                                            Ship To

      MBT PRODUCE, lNC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number             Terms         Rep       Ship              Via               F.0.8.                        Project

     4002                Nct30                 S/20/2017                             39583

 Quantity         Item Code                          Description                              Price Each               Amount

        432.4 BULK CHIP - OT...   BULK ATLANTIC POTATOES                                                   13.00              5,621.20
        432.4 301                 THE POTATO BOARD                                                         -0.03                -12.97




                                                                                          Total                              $5,608.23
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175            Filed 04/07/21
                                                                            Division 8 Page 16  of 186
                                                                                            Document Name: Julington 3.05.pdf




                 JULINGTON CREEK FARMS, LLC
                                                                                                                     Invoice
                                                                                                         Date             Invoice#
                 PO BOX 600636                                                                         5/19/2017               3818
                 JACKSONVILLE, FL 32260-0636

         Bill To                                                             Ship To
       MBT PRODUCE, lNC.
       PO BOX 600277
       JACKSONVILLE, FL 32260-0277




 P.O. Number               Terms          Rep       Ship            Via                F.O.B.                        Project

     4003                  Nc:t30                 5/19/2017                            39577

  Quantity           Item Code                        Description                               Price Each              Amount
             355 BULK CHIP - OT...   BULK ATLANTIC POTATOES                                                  13.00              4,615.00
             355 301                 TIIE POTATO BOARD                                                       -0.03                -10.65




                                                                                           Total                               $4,604.35
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175         Filed 04/07/21
                                                                         Division 8 Page 17  of 186
                                                                                         Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                 Invoice
                                                                                                     Date             Invoice#
               PO BOX 600636                                                                       5/20/2017               3826
               JACKSONVILLE, FL 32260-0636

         Bill To                                                         Ship To
       MBT PRODUCE, INC.
       PO BOX 600277
       JACKSONVILLE, PL 32260-0277




 P.O. Number             Terms         Rep       Ship            Via               F.O.B.                        Project

     4-012               Net JO                S/20/2017                           39590

 Quantity          Item Code                       Description                              Price Each              Amount
        475.2 BULK CHIP - OT...   BULK AlLANTIC POTATOES                                                 13.00              6,177.60
        475.2 301                 THE POTATO BOARD                                                       -0.03                -14.26
            I BULKCHIP            BULK AlLANTIC CHIPPING POTATOES                                    100.00                   100.00




                                                                                       Total                               $6,263.34
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 18  of 186
                                                                                        Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                Invoice
                                                                                                    Date             Invoice#
               PO BOX 600636                                                                      5fl6/2017               3926
               JACKSONVILLE, FL 32260-0636

        BillTo                                                          Ship To
      ONEIDA POTATO EXCHANGE, LLC.
      5901 FIRE LANE
      RHINELANDER. WI 54501




 P.O. Number             Terms        Rep       Ship            Via               F.O.B.                        Project

     4051                Net30                S/26/2017                      1675716-160

 Quantity         Item Code                       Description                              Price Each              Amount
       429.4 BULK CHIP - OT...   BULK ATLANTIC POTATOES                                                 13.00              5,582.20
       429.4 301                 THE POTATO BOARD                                                       -0.03                -12.88




                                                                                      Total                               $5,569.32
               Case
Policy No. MP-0749812    3:18-bk-04194-JAF
                                       Claim No.Doc  165-3
                                                17-000175          Filed 04/07/21
                                                                           Division 8 Page 19  of 186
                                                                                           Document Name: Julington 3.05.pdf




                  JULINGTON CREEK FARMS, LLC                                                                        Invoice
                                                                                                       Date              Invoice#
                  PO BOX 600636                                                                      5/26/2017                3927
                  JACKSONVILLE, FL 32260-0636

            Bill To                                                        Ship To
      ONEIDA POTATO EXCHANGE, LLC.
      5901 FIRELANE
      RHINELANDER, WI 54501




 P.O. Number               Tenns        Rep        Ship            Via               F.0.8.                         Project

    4-052                  Net30                 5/26/2017                      1675716-161

 Quantity             Item Code                      Description                              Price Each               Amount
       473.2 BULK CHIP· OT...      BULK ATLAN'l1C POTATOES                                                 13.00              6,151.60
       473.2 301                   THE POTATO BOARD                                                        ..0.03               -14.20




                                                                                        Total                             $6,137.40
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175         Filed 04/07/21
                                                                         Division 8 Page 20  of 186
                                                                                         Document Name: Julington 3.05.pdf




                 JULINGTON CREEK FARMS, LLC                                                                      Invoice
                                                                                                     Date              Invoice#
                 PO BOX 600636                                                                     5/22/2017               3860
                 JACKSONVILLE, FL 32260-0636

           Bill To                                                       Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVIl.,LE, FL 32260-0277




P.O. Number               Terms        Rep       Ship            Via               F.0.8.                        Project

    4063                  Net30                SIW2017                             39609

 Quantity            Item Code                     Description                              Price Each              Amount
           449 BULK CHIP· OT..•   BULK ATLANTIC POTATOES                                                 13.00             5,837.00
           449 301                THE POTATO BOARD                                                       -0.03               -13.47




                                                                                      Total                            $5,823.53
               Case
Policy No. MP-0749812      3:18-bk-04194-JAF
                                         Claim No.Doc  165-3
                                                  17-000175            Filed 04/07/21
                                                                               Division 8 Page 21  of 186
                                                                                               Document Name: Julington 3.05.pdf




                   JULINGTON CREEK FARMS, LLC
                                                                                                                       Invoice
                                                                                                          Date             Invoice#
                   PO BOX 600636                                                                        5/22/2017              3861
                   JACKSONVILLE, FL 32260-0636

           Bill To                                                             Ship To
         MBT PRODUCE, INC.
         PO BOX 600277
         JACKSONVIl,LE, FL 32260-0277




    P.O. Number              Terms          Rep       Ship             Via               F.O.B.                        Pmjed

       4064                  Net30                  S/22/2017                            39610

    Quantity           Item Code                         Description                              Price Each             Amount
               477 BULK CHIP· <IT•.•   BULK ATLANTIC POTATOES                                                  13.00            6,201.00
               477 301                 nm POTATO BOARD                                                         -0.03              -14.31.




,




                                                                                             Total                             $6,186.69
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175         Filed 04/07/21
                                                                         Division 8 Page 22  of 186
                                                                                         Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC                                                                        Invoice
                                                                                                     Date             Invoice#
               PO BOX 600636                                                                       5/23/2017               3885
               JACKSONVILLE, FL 32260-0636

         Bill To                                                         Ship To
      MST PRODUCE, INC.
      PO BOX 600277
      JACKSONVrLLE, FL 32260-0277




 P.O. Number             Terms         Rep       Ship            Via               F.0.8.                        Project

     4073                Net JO                Si23/2017                           39625

 Quantity          Item Code                        Desaiption                              Price Each              Amount
       464.6 BULK CHIP - OT•••    BULK AH.ANTIC POTATOES                                                 12.50              5,807.50
       464.6 30.l                 1HE POTATO BOARD                                                       -0.03                -13.94




                                                                                       Total                               $5,793.56
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 23  of 186
                                                                                        Document Name: Julington 3.05.pdf




                JULINGTON CREEK FARMS, LLC                                                                      Invoice
                                                                                                    Date              Invoice#
                PO BOX 600636                                                                     5/23/2017               3886
                JACKSONVILLE, FL 32260-0636

           BillTo                                                       Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVIlL E, FL 32260--0277




P.O. Number              Terms        Rep       Ship            Via               F.O.B.                        Project

    4074                 Nct30                5/23/2017                           39626

 Quantity           Item Code                     Description                              Price Each              Amount
       455.8 BULK CHIP· OT...    BULK ATLANTIC POTATOES                                                 12.50             5,697.50
       455.8 301                 TIIE POTATO BOARD                                                      -0.03               -.13.67




                                                                                     Total                            SS,683.83
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175           Filed 04/07/21
                                                                           Division 8 Page 24  of 186
                                                                                           Document Name: Julington 3.05.pdf




                JULJNGTON CREEK FARMS, LLC
                                                                                                                   Invoice
                                                                                                      Date              Invoice#
                PO BOX 600636                                                                       5/23/2017                3887
                JACKSONVIl.,LE, FL 32260-0636


        Bill To                                                            Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number              Terms          Rep       Ship            Via               F.0.8.                        Project

     4075                 Nct30                  5/23tz017                           39629

 Quantity           Item Code                        Description                              Price Each              Amount
            435 BULK CHIP - OT...   BULK ATLANTIC POTATOES                                                 13.00              5,655.00
            435 301                 THE POTATO BOARD                                                       -0.03                -13.05




                                                                                         Total                               $5,641.95
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 25  of 186
                                                                                        Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC                                                                       Invoice
                                                                                                    Date              Invoice#
               PO BOX 600636                                                                      5/23/2017                3888
               JACKSONVILLE, FL 32260-0636

        BillTo                                                          Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVCLLE, FL 32260-0277




 P.O. Number             Terms        Rep       Ship            Via               F.0.8.                        Project

    4076                 Net30                5123/2017                           39630

 Quantity         Item Code                       Description                              Price Each              Amount
       453.6 BULK CHJP • OT...   BULK ATLANTIC POTATOES                                                 13.00              S,896.80
       453.6 301                 THE POTATO BOARD                                                       -0.03                -13.61




                                                                                     Total                                $5,883.19
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 26  of 186
                                                                                        Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC
                                                                                                                Invoice
                                                                                                    Date             Invoice#
               PO BOX 600636                                                                      5/2312017               3889
               JACKSONVILLE, FL 32260-0636

        BIIITo                                                          Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260--0277




 P.O. Number             Terms        Rep       Ship            Via               F.O.B.                        Project

    4077                 Net30                5/23/2017                           396442

 Quantity         Item Code                        Desaiption                              Price Each              Amount
       430.8 BULK CHIP - OT.•.   BULK ATLANTIC POTATOES                                                 12.50              5,385.00
       430.8 301                 TIIE POTATO BOARD                                                      -0.03                -12.92




                                                                                      Total                               $5,372.08
               Case
Policy No. MP-0749812    3:18-bk-04194-JAF
                                       Claim No.Doc  165-3
                                                17-000175         Filed 04/07/21
                                                                          Division 8 Page 27  of 186
                                                                                          Document Name: Julington 3.05.pdf




                  JULINGTON CREEK FARMS, LLC                                                                       Invoice
                                                                                                       Date              Invoice#
                  PO BOX 600636                                                                      5/24/2017               3901
                  JACKSONVILLE, FL 32260-0636

            Bill To                                                        Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number               Terms        Rep       Ship            Via                F.O.B.                        Project
     4089                  Net30                5/24/2017                            39645

 Quantity             Item Code                     Description                               Price Each              Amount
       452.6 BULK CHIP· OT...      BULK ATLANTIC POTATOES                                                  12.S0             5,657.50
       452.6 301                   THE POTATO BOARD                                                        -0.03               -13.58




                                                                                        Total                            $5,643.92
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 28  of 186
                                                                                        Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC                                                                        Invoice
                                                                                                     Date              Invoice#
               PO BOX 600636                                                                       5/24/2017               3902
               JACKSONVILLE, FL 32260-0636

        BHITo                                                           Ship To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




 P.O. Number             Terms        Rep       Ship            Via               F.0 .B.                        Project

    4090                 Net30                5/24/2017                           39646

 Quantity         Item Code                       Description                               Price Each              Amount
       438.6 BULK. cmP - OT..•   BULK ATLANTIC POTATOES                                                  12.50             5,482.50
       438.6 301                 THE POTATO BOARD                                                        -0.03               -13.16




                                                                                      Total                            $5,469.34
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175           Filed 04/07/21
                                                                           Division 8 Page 29  of 186
                                                                                           Document Name: Julington 3.05.pdf




                 JULINGTON CREEK FARMS, LLC                                                                        Invoice
                                                                                                       Date              Invoice#
                 PO BOX 600636                                                                       S/2412017               3903
                 JACKSONVILLE, FL 32260-0636

           Bill To                                                         Ship To
      MBT PRODUCE, INC.
      PO BOX 61)()277
      JACKSONVILLE, FL 32260-0277




P.O. Number               Terms         Rep        Ship            V,a               F.0.8.                        Project

    4091                  Net JO                 5/24/2017                           39648

 Quantity            Item Code                       Description                              Price Each              Amount
       431.6 BULK CHIP· OT..•      BULK A11.ANllC POTATOES                                                 13.00             5,610.80
       431.6 301                   THE POTATO BOARD                                                        -0.03               -12.95




                                                                                        Total                            $5,597.85
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175          Filed 04/07/21
                                                                          Division 8 Page 30  of 186
                                                                                          Document Name: Julington 3.05.pdf




               JULINGTON CREEK FARMS, LLC                                                                         Invoice
                                                                                                      Date             Invoice#
               PO BOX 600636                                                                        S/24/2017               3904
               JACKSONVILLE, FL 32260-0636

        Bill To                                                           Ship To
      MBT PRODUCE, INC.
      PO BOX 6002.77
      JACKSONVlLLE, FL 32260-0277




 P.O. Number             Terms         Rep       Ship             Via               F.0.8.                        Project

    4092                 Net30                 S/24/2017                            39649

 Quantity         Item Code                         Description                              Price Each              Amount
       43S.4 BULK CHIP · OT...   BULK ATLAf.'TIC POTATOES                                                 13.00             S,660.20
       43S.4 301                 nIB POTATO BOARD                                                         -0.03               -13.06




                                                                                       Total                            $S,647.14
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175          Filed 04/07/21
                                                                          Division 8 Page 31  of 186
                                                                                          Document Name: Julington 3.05.pdf




              JULINGTON CREEK FARMS, LLC                                                                          Invoice
                                                                                                      Date             Invoice#
              PO BOX 600636                                                                         5/25/2017               3911
              JACKSONVILLE, FL 32260-0636

        Bill To                                                           Ship To
      MBT PRODUCE, INC.
      PO BOX &.>0277
      JACKSONVll.LF., FL 32260-0277




P.O. Number              Terms        Rep        Ship             Via               F.O.B.                        Project

    4101                 Net30                 5/25/2017                            39660

 Quantity         ltemCOde                          Description                              Price Each              Amount
         409 BULK CHIP· OT•..    BULK A'ILANTIC POTATOES                                                  12.50             5,112.SO
         409 301                 THE POTATO BOARD                                                         -0.03               -12.27




                                                                                       Total                            $5,100.23
               Case
Policy No. MP-0749812   3:18-bk-04194-JAF
                                      Claim No.Doc  165-3
                                               17-000175        Filed 04/07/21
                                                                        Division 8 Page 32  of 186
                                                                                        Document Name: Julington 3.05.pdf




              JULINGTON CREEK FARMS, LLC                                                                        Invoice
                                                                                                    Date             Invoice#
              PO BOX 600636                                                                       5/26/2017               3931
              JACKSONVILLE, FL 32260-0636

        Bill To                                                         $hip To
      MBT PRODUCE, INC.
      PO BOX 600277
      JACKSONVILLE, FL 32260-0277




P.O. Number              Terms        Rep       Ship            Via               F.O.B.                        Project

    4ll0                 Nct30                5/26/2017                           39671

 Quantity         Item Code                       Description                              Price Each              Amount
       500.2 BULK CHIP· OT...    BULK ATLAN11C POTATOES                                                 13.00             6,502.60
       500.2 301                 THE POTATO BOARD                                                       -0.03               -l S.01




                                                                                     Total                            $6,487.59
                 Case
  Policy No. MP-0749812   3:18-bk-04194-JAF
                                        Claim No.Doc  165-3
                                                 17-000175    Filed 04/07/21
                                                                      Division 8 Page 33 of 186
                                                                                    Document Name: JULINGTON UNIT-3.05
                                                                                                  MAP & P...




                                 Julington                                             r   C)
                                                                                                 .
                                                                                                ~-Cf
  fsnJ-·310                                                        /'fl   d /3:J~     s-   l)

 T- 3t 0
r;::ta/Js I cb It,
                                  Unit 3.05




                               C(),.,,~.a :J.6 H~ · X J q7f ?, ~
                                                J,,cvt;iJy

        -:3--A-11'90-er-g/'1-e.91---~

                               :: 'f?'i-6       t"-~
               Case
Policy No. MP-0749812           3:18-bk-04194-JAF
                                              Claim No.Doc  165-3
                                                       17-000175                       Filed 04/07/21
                                                                                               Division 8 Page 34 of 186
                                                                                                             Document Name: JULINGTON UNIT-3.05
                                                                                                                                    MAP & P...




 "J-r.JE   1     ,...._.
           3!'.62
           UHEL
           .:fi,J,.,._,'f,



            2
               33.64
               UHEL




                                                                                                         W County Road 2006


 USDA                        United States Department of Agriculture
                                                                                                                         August28 ,2015
 iliiiii                     Farm Service Agency                                                                   N
  Farm: 310
  Tract: 310
                                 Flagler County, FL
                                          1:9,640
Disdaimer: Wetland identifiers do not represent the size, shape or specific determination of the area.
          Refer to you r original determination (CPA-026 and attached maps) for exact wetland
          boundaries and determinations, or contact NRCS.
                                                                                                                +
Document Name: JULINGTON UNIT-3.05                                                      Case 3:18-bk-04194-JAF                          Doc 165-3             Filed 04/07/21              Page 35 of 186

                                                    I
                                                                 CEN TRA L AND SOUTHERN POTATO WEIGHT MET HOD APPR
                                                                                                                   AISAL WOR KSH
                                                                                                                                                       ••                                                                                             \'
                                        co7r;;; --G~IIAI'~J                              1. INSURED 'S NAME
                                                                                                                                                                    2. POLICY NO.
                                                                                                                                                                                                                                   EET
            MAP & P...




                                                                                                                                                                                                           3. UNITNO.                  4. CROP YEAR

                                       CLA IM N~:
                                                         1, I 15                           Jw/, ',.j~ N (;v-.£t,,k                    't4t1Vl                           7'f(J9/2,                             3.    ~~                  ;;. tJ/7
                                         FIELD           ACRES          ROW                    WEIGHT OF POTATOE S IN EACH SAMPLE                                                                          % POTATOES REMAINI NG A VG. LBS. PER SAMPLE
                                                                               TYPE                                                                        TOTAL ALL                      A VG. LBS. PER
                                           ID           IN FIELD       SPACE                                                                                                    NO.OF                      (EXCLU DING EXTERNA L
                                                                                           (EACH BLOCK EQUALS 1/1 000 ACRE SAMPLE ROW)                                                       SAMPLE                                   (EXCL UDlNG
                                     Ill 3/()                                                                                                               SAMPLES            SAMPLES
                                                                                                                                                                                             (10 + ll )          DEFECTS )        EXTERNA L DEFECTS )
                                     Io s                    6          7          8                                     9                                     10                11
                                                                                                                                                                                                             (REFER TO ITEM 24)         (12 X 13)
                                                                                                                                                                                                12                   13                     14
                                                                                          $.o       !l'f.. ()         ~,.o
                                          J             'J.'/; /J 'fl) t/ w                                                    15. 0
                                                                                                                                                       -JJ. 6                   i-                                /Vfr                   /1/#
                                          DTD THE LOT FAIL U.S. #2 DUE TO                              FACTOR
                                                                                                                                                                                          19-3
                                                                                                "YES" IN 15, ENTER "0"                 A VG. LBS. TO COUNT PER SAMPLE                     CONVERS ION                      APPRAISA L CWT. PER
                                          INTERNA L OR OTHER DEFECTS ?
Division 8




                                                                                                "NO" IN 15, ENTER " 1·•                             (14X 16)                                FACTOR                                ACRE
                                                                  15                                        16                                                                                                                  (1 7 X 18)
                                                                                                                                                      17                                       18                                    19
                                          YES            0              NO     0
                                        GRADE DETERMINATION
                                                                                                                                                     j~-3                                     10
                                                                                                                                                                                                                           I <;3
                                                                                                           I 20. PRODUCT ION GRADED BY: LABORATORY O                            LICENSED GRADER              0
                                                                          TOTAL WEIGHT OF           TOTAL WEIGHT OF                                                 %POTAT OES             REMARK S:
                                                                                                                                  % POT ATOES FAILING
                                                                            SAMPLE TO BE         POTATOE S FA!LlNG U.S.              U.S. #2 D UE TO           REMAINI NG (EXCLUD ES
                                                                             GRADED FOR           #2 DUE TO EXTERN AL                                            EXTERNA L DEFECTS)

                                                                                                                                                                                                              b-/O t v ~ s -f
                                                                                                                                  EXTERN AL DEFECTS
                                         EXTERNAL
                                          DEFECTS
                                                                         EXTERN AL DEFECTS              D EFECTS                        (22 + 21)                    (1.000 -23)
                                                                                                                                                                (TRASFE R TO ITEM l3)         y,,-t,-
Claim No. 17-000175




                                                                                   21                            22                          23                           24



                                                                          TOTAL WEIGHT OF                                                                                                     D.·d ,Vo -I c)e-~J<_
                                         INTERNAL
                                                                            SAMPLE TOBE
                                                                             GRADED FOR
                                                                         INTERNA L DEFECTS
                                                                                                    TOTAL WEIGHT OF
                                                                                                 POTATOE S FAILING U.S.
                                                                                                  #2 DUE TO INTERNA L
                                                                                                                                  %POTAT OES FAILING
                                                                                                                                     U.S. #2 DUE TO
                                                                                                                                  INTERNA L DEFECTS
                                                                                                                                                                 DOES % IN ITEM 27
                                                                                                                                                             • EXCEED TOLERAN CE TN
                                                                                                                                                                GRADE STANDAR DS
                                                                                                                                                                                            s I,./)        A-~ritr
                                                                                                                                                                                                                        f::· IJ
                                                                                                                                                                                                                            -f?/
                                                                                                                                                                                                                                          ,Al
                                                                                                                                                                                                                                                I~
                                                                               (21 - 22)                DEFECTS                         (26 + 25)              FOR U.S. #2 POTATOE S?
                                                                                                                                                                                                                 .T
                                                                                                                                                                                                            UJi-,,, -
                                          DEFECTS                                 25                             26                         27                            28


                                                                                                                                                                                      •
                                                                                                                                                                                           n-~                              fl~yV ~,,J.



                                          OTHER
                                                                         TOTAL WEIGHT Of
                                                                           SAMPLE TOBE
                                                                        GRADED FOR OTHl:R
                                                                                                  TOTAL WEIGHT OF
                                                                                                POTATOES FAILING U.S.
                                                                                                                                 % POTATOE S FAILING
                                                                                                                                 U.S . #2 DUE TO OTHER
                                                                                                                                                              YES     0        NO
                                                                                                                                                                DOES % IN ITEM 31
                                                                                                                                                              EXCEED TOLERAN CE IN
                                                                                                                                                                                            HarvRJ,1 d                  2 lf J C w-f          00\.(.
                                         DEFECTS
                                        (Freezing, SDuthern
                                       Bacterial Wilt, Ring
                                                                             DEFECTS
                                                                             (21-22)
                                                                                                  #2 DUE TO OTHER
                                                                                                      DEFECTS
                                                                                                                                          DEFECTS
                                                                                                                                         (30 + 29)
                                                                                                                                                               GRADE STANDAR DS
                                                                                                                                                              FOR U.S. #2 POTATOE S?
                                                                                                                                                                                            O"" ~~s              a~t .,
                                                                                29                              30                          31
                                       Rot, Late Blight, Soft                                                                                                             32
Policy No. MP-0749812




                                                                                                                                                                                      •
                                      Rot or Wet Breakdow11)


                                      33. A ~ ~ ' S S I G ~                                                          CODE NO.I DATE
                                                                                                                                                              YES     •        NO


                                                                                                     rc <d
                                                                                                                                                           34. ~RED 'S SIGNATURE
                                                                                                                                                                                                                            I   DATE
                                                                                                                                                                                                                                                      --
                                            /   /       r,   \/
                                                                                                                               3; 9); 7
                                     ©NCIS-M 562_if'ev. 02 -2014
                                                                                                                             (Se{ Reve;se Side for Required Statements)
                                                                                                                                                                                                                                Page
                                                                                                                                                                                                                                       -I- otl_
Document Name: JUGLINGTON CREEK                                                        Case 3:18-bk-04194-JAF                           Doc 165-3            Filed 04/07/21              Page 36 of 186

                                              /                                                                                                      ••
                                                           CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
          100%-APPRA...




                                     coH;;; .,G~IW'~                                     I. INSURED'S NAME                                                        2. POLICY NO.                           3. UNTTNO.                    4. CROP YEAR

                                     CLAIM 1-;0:
                                                   7,, /15                                 :fw/,·~j"N                  c~~,k f'a.,,.#L                                7'/9912'                               3.    ~~                    :i. 0/7
                                                                                                                                                                                                          % POTATOES REMAINING A VG. LBS. PER SAMPLE
                                                   ACRES          ROW                                                                                                                    AVG. LBS . PER
                                      FIELD                                                    WEIGHT OF POTATOES IN EACH SAMPLE                          TOTAL ALL         NO.OF                         (EXCLUDING EXTERNAL       (EXCLUDING
                                                                                TYPE                                                                                                       SAMPLE
                                        JD        IN FIELD       SPACE                     (EACH BLOCK EQUALS l/1000 ACRE SAMPLE ROW)                      SAMPLES         SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                  ·,v ·3/()                                                                                                                                                (10+ 11)
                                                                                                                                                                                                             (REFER TO TTEM 24)       ( 12X l 3)
                                                       6
                                  I" s                             7             8                                      9                                    10                 11             12                       13                       14
                                                                                          g, t)      1'J.. f)        ~L.o      J5.0
                                        J         ;;.tj;() 'fo t/           w'                                                                        1J, 6                    i         19-3
                                                                                                                                                                                                                 /Vfr                      /f/1/-
                                                                                                         FACTOR                                                                                                                APPRAJSAL CWT. PER
                                       DID THE LOT FAIL U.S. #2 DUE TO                                                                 AVG . LBS . TO COUNT PER SAMPLE                   CONVERSTON
                                                                                                  "YES" JN 15, ENTER "O"
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                                    (l4X 16)                                                                         ACRE
                                                                                                  "'NO" IN 15, ENTER 'T'                                                                   FACTOR
                                                                                                                                                                                                                                    (17 X 18)
                                                            15                                               16                                      17                                       18                                          19

                                        YES        0               NO      •                                                                      I~ -3                                      10
                                                                                                                                                                                                                                I <J3
                                     GRADE DETERMINATION                                                    I 20. PRODUCTION GRADED BY: LABORATORY O LICENSED GRADER 0
                                                                                                                                                                   % POTATOES             REMARKS:
                                                                    TOTAL WEIGHT OF                    TOTAL WEIGHT OF            %POTATOES FAILING
                                                                                                                                                              REMA INI NG (EXCLUDES
                                                                      SAMPLE TOBE                   POTATOES FAILING U.S.            U.S. #2 DUE TO

                                       EXTERNAL
                                                                       GRADED FOR
                                                                   EXTERNAL DEFECTS
                                                                                                     #2 DUE TO EXTERNAL
                                                                                                           DEFECTS
                                                                                                                                  EXTERNAL DEFECTS
                                                                                                                                         (22 + 2 1)
                                                                                                                                                                EXTERNAL DEFECTS)
                                                                                                                                                                    (1.000 - 23)
                                                                                                                                                               (TRASFER TO ITEM 13)
                                                                                                                                                                                             r ('.{,--       b-lo       ;"t/~S    -f
Claim No. 17-000175




                                        DEFECTS                                  21                             22                           23                           24



                                                                                                                                                                                             l). ·r-J ,Vu -I                  cJe,v}[_
                                                                        TOTAL WEIGHT OF
                                                                         SAMPLE TOBE
                                                                          GRADED FOR
                                                                                                       TOTAL WEIGHT OF
                                                                                                    POTATOES FAILING U.S.
                                                                                                     #2 DUE TO INTERNAL
                                                                                                                                  % POTATOES FAILING
                                                                                                                                     U.S. 112 DUE TO
                                                                                                                                  INTERNAL DEFECTS
                                                                                                                                                                 DOES % IN ITEM 27
                                                                                                                                                             • EXCEED TOLERANCE IN
                                                                                                                                                                GRADE STANDARDS             s6.I) P,. Cr.u--
                                                                                                                                                                                                                             f:~ IJ            ,IJ
                                                                                                                                                                                                                                                     /.J
                                       INTERNAL
                                                                       INTERNAL DEFECTS
                                                                                                                                                                                                                  . f.           fla_,yvi?~
                                                                                                                                                                                           n-~
                                                                                                           DEPECTS                       (26 + 25)             FOR U.S. #2 POTATOES?
                                                                            (21-22)
                                        DEFECTS                                25                               26                           27                           28                                l/,IJ, I/
                                                                                                                                                             YES      0        NO    •
                                                                    TOTAL WElGHT OF
                                                                      SAMPLE TOBE
                                                                                                     TOTAL WEIGHT OF              % POTATOES FAILING            DOES % IN ITEM 31            )-1-arvRJfq/ 2 lf 7 C w-t//tlA-«.
                                         OTHER                                                     POTATOES FAILING U.S.          U.S. #2 DUE TO OTHER        EXCEED TOLERANCE IN

                                                                                                                                                                                             01') ~rs tt~f.,,
                                                                   GRADED FOR OTHER
                                                                                                     #2 DUE TO OTHER                      DEFECTS              GRADE STANDARDS
                                        DEFECTS                         DEFECTS
                                                                                                         DEFECTS                          (30 7 29)           FOR U.S. #2 POTATOES?
                                       (Freezing, Southern              (21 -22)
                                      Bacterial Wilt, Ring                       29                             30                           31                           32
Policy No. MP-0749812




                                      Rot, Late Blight, Soft
                                     Rot or Wet Breakdo-.;,i)
                                                                                                                                                             YES      •        NO    •
                                                                                                                     CODE NO. I DATE                                                                                             I DATE

                                                                                                        re~                                                                                                                             1r7
                                     33.A~IG~

                                                                                                                                                                                                                             ·7 r r]_
                                                                                                                                                          34.,REDt il~               ~
                                                                                                                               5; 9);7
                                    ©NC IS-M 562_.fev. 02-2014           t:f-     Ir"'     J?,,,,/                            (Se~ Reve;se Side for Required Statements)                     ( /                                   P a g e - / - - of   J__
Document Name: JUGLINGTON CREEK                                                          Case 3:18-bk-04194-JAF                       Doc 165-3                Filed 04/07/21              Page 37 of 186



                                                          CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
                                                                                                                                                                                                                                                                      ----
          100%-APPRA...




                                                                                         1. INSURED'S NAME                                                          2. POU CY NO.                            3. UNTTNO.                       4. CROP YEAR
                                  COJANY :
                                       , •q,, >   t:,•••~           A   J
                                                                                          :rr.,J      5/v-AJ Cv~k R,.,~:;,
                                  CLA IM NO:                                                       }h,                                                                 7f-ti           ~/ 2---                   3,   l)    SC                      ;;;._ l)   J7

                                                                                                                                                                                                             % POTATOES REMAlNJNG A VG. LBS. PER SAMPLE
                                                                                                                                                                                           A VG . LBS. PER
                                      FlELD      ACRES               ROW                       WElGHT Of POTATOES 1N EACH SAMPLE                        TOTAL ALL              NO.OF                         (EXCLUDlNG EXTERNAL       (EXCLUD!NG
                                                                                 TYPE                                                                                                         SAMPLE
                                        1D      IN FIELD            SPACE                  (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE ROW)                    SAMPLES              SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                                                                                                                                                                              (IO+ II)
                                  ~11                                                                                                                                                                           (REFER TO ITEM 24)       (12 X 13)
                                        5             6                 7           8                                 9                                        10                 11             12                        13                                  14
                                  ~
                                   s;,          lf</,o              ~II
                                                                                 w
                                                                                          I {).O (p, !)
                                                                                                       FACTOR
                                                                                                               ft>,()        r;,~ 0     /)./;
                                                                                                                                                    LjS: I)                   S"             9, ()
                                                                                                                                                                                                                                      APPRAJSAL CWT. PER
                                       DlD THE LOT FAIL U.S. #2 DUE TO                                                              AVG. LBS. TO COUNT PER SAMPLE                          CONVERSION
                                                                                               "YES" 1N 15, ENTER " 0"                                                                                                                       ACRE
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                               (14X 16)                                     FACTOR
                                                                                                " NO" IN 15, ENTER ''I"                                                                                                                    (17 X I 8)
                                                               15                                          16                                      17                                            18                                            19


                                       YES        0                     NO      0                                                              9., ()                                            10                                       9t1, t)
                                   GRADE DETERMINATION                                                   I   20. PRODUCTION GRADED BY:         LABO RA TORY               •      LICENSED GRADER                 •                             ..        It
                                                                         TOTAL WEIGHT OF
                                                                           SAMPLE TOBE
                                                                                                      TOTAL WEIGHT OF
                                                                                                   POTATOES FAILING U.S .
                                                                                                                                % POT ATOES FAILING
                                                                                                                                   U.S. #2 DUE TO
                                                                                                                                                                     % POTATOES
                                                                                                                                                                REMA IN ING (EXCLUDES
                                                                                                                                                                                            REMARKS:    f: JW1 ~~ - · ,o,v                               ·-·-
                                                                                                                                                                                                                                                       l,vt,J--
                                                                                                                                                                                                      011,4! I>, V11,tv-4
                                                                                                                                                                 EXTERNAL DEFECTS)
                                                                            GRADED FOR              #2 DUE TO EXTERNAL          EXTERNAL DEFECTS
                                                                                                                                                                      (1.000-23)
                                      EXTERNAL                          EXTERNAL DEFECTS                  DEFECTS                      (22 + 21)
                                                                                                                                                                 (TRASFER TO ITEM 13)
Claim No. 17-000175




                                       DEFECTS
                                                                                                                                                                                             harfl~d--~ d +~
                                                                                    21                        22                          23                              24


                                                                                                                                                                                                                                t,t.,C,
                                                                                                                                                                                                                                                    1,-1,,,,...,-
                                                                                                                                                                                                 ~ot6~ - 33. ()
                                                                             TOTAL WEIGHT OF
                                                                                                     TOT AL WEIGHT OF           % POT ATOES FAILING               DOES % IN ITEM 27
                                                                               SAMPLE TOBE
                                                                                                   POTATOES FAILING U.S.           U.S. #2 DUE TO               EXCEED TOLERANCE IN
                                                                                GRADED FOR
                                                                                                    #2 DUE TO INTERNAL          INTERNAL DEFECTS                 GRADE STANDARDS
                                       INTERNAL
                                                                            INTERNAL DEFECTS
                                                                                                          DEFECTS                      (26 + 25)                FOR U.S. #2 POTATOES?
                                                                                                                                                                                                 0, o    fJ-pp t•b./,
                                        DEFECTS
                                                                                  (21-22)
                                                                                    25                        26                          27                                28
                                                                                                                                                                                              --g;-i ~1 1)a, vi.$ -:s:r\,~1uf~                                 +
                                                                                                                                                               YES      •        NO    •
                                                                         TOTAL WEIGHT OF
                                                                           SA •I PLE TO BE
                                                                                                     TOTAL WEIGHT OF            % POT ATOES FAILING               DOES % IN ITEM 31           ~l         I t-1-17
                                                                                                                                                                                               t, :t1,Jit -
                                         OTHER                          GRADED FOR OTHER
                                                                                                   POTATOES FAILING U.S.        U.S. #2 DUE TO OTHER            EXCEED TOLERANCE IN
                                                                                                     #2 DUE TO OTHER                    DEFECTS                  GRADE STAN DARDS
                                        DEFECTS                              DEFECTS
                                     (Freezing, Southern
                                    Bacterial Wilt, Ring
                                                                              (21-22)
                                                                                  29
                                                                                                         DEFECTS

                                                                                                              30
                                                                                                                                        (30 + 29)
                                                                                                                                          31
                                                                                                                                                                FOR U.S. #2 POTATOES?

                                                                                                                                                                            32
                                                                                                                                                                                             }fo,1vo1"Lfl F~~cl l~ l/-:J.,o /hrfJ>
                                                                                                                                                                                              ~Is~ ;;.; +i.•.s ll~1 .
Policy No. MP-0749812




                                                                                                                                                                                       •
                                    Rot, Late Bl ight, Soft
                                   Rot or Wet Brcakdo~,i)                                                                                                      YES      •        NO
                                                                                                                                                                                                 -                                         I DATE                   --
                                                                r                                                                                              r:D SSIG~ATUi~---/                            -
                                                                                                                   CODE NO.\ DATE
                                                                                                                                                         34. x
                                                                                                                                                                                             0-                                 , I ri/ 11 .
                                   33. A~~ER'S S IG N A T / J / r

                                        /   I             _/


                                                                                    ..         -,c8                              5,-~-11                            t,./\ . ' I \7
                                                                                                                                                                                           c__,,, /
                                  ©NCIS-M 56'(/.Rev. 02-2'61fJ,                          ~ls
                                                                                                                                                           f
                                                                                                                            (See Reverse Side for Required Statements)                                                                   -f--
                                                                                                                                                                                                                                            Page                of   j__

                                                                                           /
Document Name: JUGLINGTON CREEK                                                        Case 3:18-bk-04194-JAF                           Doc 165-3            Filed 04/07/21              Page 38 of 186

                                              /                                                                                                      ••
                                                           CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
          100%-APPRA...




                                     coH;;; .,G~IW'~                                     I. INSURED'S NAME                                                        2. POLICY NO.                           3. UNTTNO.                    4. CROP YEAR

                                     CLAIM 1-;0:
                                                   7,, /15                                 :fw/,·~j"N                  c~~,k f'a.,,.#L                                7'/9912'                               3.    ~~                    :i. 0/7
                                                                                                                                                                                                          % POTATOES REMAINING A VG. LBS. PER SAMPLE
                                                   ACRES          ROW                                                                                                                    AVG. LBS . PER
                                      FIELD                                                    WEIGHT OF POTATOES IN EACH SAMPLE                          TOTAL ALL         NO.OF                         (EXCLUDING EXTERNAL       (EXCLUDING
                                                                                TYPE                                                                                                       SAMPLE
                                        JD        IN FIELD       SPACE                     (EACH BLOCK EQUALS l/1000 ACRE SAMPLE ROW)                      SAMPLES         SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                  ·,v ·3/()                                                                                                                                                (10+ 11)
                                                                                                                                                                                                             (REFER TO TTEM 24)       ( 12X l 3)
                                                       6
                                  I" s                             7             8                                      9                                    10                 11             12                       13                       14
                                                                                          g, t)      1'J.. f)        ~L.o      J5.0
                                        J         ;;.tj;() 'fo t/           w'                                                                        1J, 6                    i         19-3
                                                                                                                                                                                                                 /Vfr                      /f/1/-
                                                                                                         FACTOR                                                                                                                APPRAJSAL CWT. PER
                                       DID THE LOT FAIL U.S. #2 DUE TO                                                                 AVG . LBS . TO COUNT PER SAMPLE                   CONVERSTON
                                                                                                  "YES" JN 15, ENTER "O"
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                                    (l4X 16)                                                                         ACRE
                                                                                                  "'NO" IN 15, ENTER 'T'                                                                   FACTOR
                                                                                                                                                                                                                                    (17 X 18)
                                                            15                                               16                                      17                                       18                                          19

                                        YES        0               NO      •                                                                      I~ -3                                      10
                                                                                                                                                                                                                                I <J3
                                     GRADE DETERMINATION                                                    I 20. PRODUCTION GRADED BY: LABORATORY O LICENSED GRADER 0
                                                                                                                                                                   % POTATOES             REMARKS:
                                                                    TOTAL WEIGHT OF                    TOTAL WEIGHT OF            %POTATOES FAILING
                                                                                                                                                              REMA INI NG (EXCLUDES
                                                                      SAMPLE TOBE                   POTATOES FAILING U.S.            U.S. #2 DUE TO

                                       EXTERNAL
                                                                       GRADED FOR
                                                                   EXTERNAL DEFECTS
                                                                                                     #2 DUE TO EXTERNAL
                                                                                                           DEFECTS
                                                                                                                                  EXTERNAL DEFECTS
                                                                                                                                         (22 + 2 1)
                                                                                                                                                                EXTERNAL DEFECTS)
                                                                                                                                                                    (1.000 - 23)
                                                                                                                                                               (TRASFER TO ITEM 13)
                                                                                                                                                                                             r ('.{,--       b-lo       ;"t/~S    -f
Claim No. 17-000175




                                        DEFECTS                                  21                             22                           23                           24



                                                                                                                                                                                             l). ·r-J ,Vu -I                  cJe,v}[_
                                                                        TOTAL WEIGHT OF
                                                                         SAMPLE TOBE
                                                                          GRADED FOR
                                                                                                       TOTAL WEIGHT OF
                                                                                                    POTATOES FAILING U.S.
                                                                                                     #2 DUE TO INTERNAL
                                                                                                                                  % POTATOES FAILING
                                                                                                                                     U.S. 112 DUE TO
                                                                                                                                  INTERNAL DEFECTS
                                                                                                                                                                 DOES % IN ITEM 27
                                                                                                                                                             • EXCEED TOLERANCE IN
                                                                                                                                                                GRADE STANDARDS             s6.I) P,. Cr.u--
                                                                                                                                                                                                                             f:~ IJ            ,IJ
                                                                                                                                                                                                                                                     /.J
                                       INTERNAL
                                                                       INTERNAL DEFECTS
                                                                                                                                                                                                                  . f.           fla_,yvi?~
                                                                                                                                                                                           n-~
                                                                                                           DEPECTS                       (26 + 25)             FOR U.S. #2 POTATOES?
                                                                            (21-22)
                                        DEFECTS                                25                               26                           27                           28                                l/,IJ, I/
                                                                                                                                                             YES      0        NO    •
                                                                    TOTAL WElGHT OF
                                                                      SAMPLE TOBE
                                                                                                     TOTAL WEIGHT OF              % POTATOES FAILING            DOES % IN ITEM 31            )-1-arvRJfq/ 2 lf 7 C w-t//tlA-«.
                                         OTHER                                                     POTATOES FAILING U.S.          U.S. #2 DUE TO OTHER        EXCEED TOLERANCE IN

                                                                                                                                                                                             01') ~rs tt~f.,,
                                                                   GRADED FOR OTHER
                                                                                                     #2 DUE TO OTHER                      DEFECTS              GRADE STANDARDS
                                        DEFECTS                         DEFECTS
                                                                                                         DEFECTS                          (30 7 29)           FOR U.S. #2 POTATOES?
                                       (Freezing, Southern              (21 -22)
                                      Bacterial Wilt, Ring                       29                             30                           31                           32
Policy No. MP-0749812




                                      Rot, Late Blight, Soft
                                     Rot or Wet Breakdo-.;,i)
                                                                                                                                                             YES      •        NO    •
                                                                                                                     CODE NO. I DATE                                                                                             I DATE

                                                                                                        re~                                                                                                                             1r7
                                     33.A~IG~

                                                                                                                                                                                                                             ·7 r r]_
                                                                                                                                                          34.,REDt il~               ~
                                                                                                                               5; 9);7
                                    ©NC IS-M 562_.fev. 02-2014           t:f-     Ir"'     J?,,,,/                            (Se~ Reve;se Side for Required Statements)                     ( /                                   P a g e - / - - of   J__
Document Name: JUGLINGTON CREEK                                                          Case 3:18-bk-04194-JAF                       Doc 165-3                Filed 04/07/21              Page 39 of 186



                                                          CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
                                                                                                                                                                                                                                                                      ----
          100%-APPRA...




                                                                                         1. INSURED'S NAME                                                          2. POU CY NO.                            3. UNTTNO.                       4. CROP YEAR
                                  COJANY :
                                       , •q,, >   t:,•••~           A   J
                                                                                          :rr.,J      5/v-AJ Cv~k R,.,~:;,
                                  CLA IM NO:                                                       }h,                                                                 7f-ti           ~/ 2---                   3,   l)    SC                      ;;;._ l)   J7

                                                                                                                                                                                                             % POTATOES REMAlNJNG A VG. LBS. PER SAMPLE
                                                                                                                                                                                           A VG . LBS. PER
                                      FlELD      ACRES               ROW                       WElGHT Of POTATOES 1N EACH SAMPLE                        TOTAL ALL              NO.OF                         (EXCLUDlNG EXTERNAL       (EXCLUD!NG
                                                                                 TYPE                                                                                                         SAMPLE
                                        1D      IN FIELD            SPACE                  (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE ROW)                    SAMPLES              SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                                                                                                                                                                              (IO+ II)
                                  ~11                                                                                                                                                                           (REFER TO ITEM 24)       (12 X 13)
                                        5             6                 7           8                                 9                                        10                 11             12                        13                                  14
                                  ~
                                   s;,          lf</,o              ~II
                                                                                 w
                                                                                          I {).O (p, !)
                                                                                                       FACTOR
                                                                                                               ft>,()        r;,~ 0     /)./;
                                                                                                                                                    LjS: I)                   S"             9, ()
                                                                                                                                                                                                                                      APPRAJSAL CWT. PER
                                       DlD THE LOT FAIL U.S. #2 DUE TO                                                              AVG. LBS. TO COUNT PER SAMPLE                          CONVERSION
                                                                                               "YES" 1N 15, ENTER " 0"                                                                                                                       ACRE
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                               (14X 16)                                     FACTOR
                                                                                                " NO" IN 15, ENTER ''I"                                                                                                                    (17 X I 8)
                                                               15                                          16                                      17                                            18                                            19


                                       YES        0                     NO      0                                                              9., ()                                            10                                       9t1, t)
                                   GRADE DETERMINATION                                                   I   20. PRODUCTION GRADED BY:         LABO RA TORY               •      LICENSED GRADER                 •                             ..        It
                                                                         TOTAL WEIGHT OF
                                                                           SAMPLE TOBE
                                                                                                      TOTAL WEIGHT OF
                                                                                                   POTATOES FAILING U.S .
                                                                                                                                % POT ATOES FAILING
                                                                                                                                   U.S. #2 DUE TO
                                                                                                                                                                     % POTATOES
                                                                                                                                                                REMA IN ING (EXCLUDES
                                                                                                                                                                                            REMARKS:    f: JW1 ~~ - · ,o,v                               ·-·-
                                                                                                                                                                                                                                                       l,vt,J--
                                                                                                                                                                                                      011,4! I>, V11,tv-4
                                                                                                                                                                 EXTERNAL DEFECTS)
                                                                            GRADED FOR              #2 DUE TO EXTERNAL          EXTERNAL DEFECTS
                                                                                                                                                                      (1.000-23)
                                      EXTERNAL                          EXTERNAL DEFECTS                  DEFECTS                      (22 + 21)
                                                                                                                                                                 (TRASFER TO ITEM 13)
Claim No. 17-000175




                                       DEFECTS
                                                                                                                                                                                             harfl~d--~ d +~
                                                                                    21                        22                          23                              24


                                                                                                                                                                                                                                t,t.,C,
                                                                                                                                                                                                                                                    1,-1,,,,...,-
                                                                                                                                                                                                 ~ot6~ - 33. ()
                                                                             TOTAL WEIGHT OF
                                                                                                     TOT AL WEIGHT OF           % POT ATOES FAILING               DOES % IN ITEM 27
                                                                               SAMPLE TOBE
                                                                                                   POTATOES FAILING U.S.           U.S. #2 DUE TO               EXCEED TOLERANCE IN
                                                                                GRADED FOR
                                                                                                    #2 DUE TO INTERNAL          INTERNAL DEFECTS                 GRADE STANDARDS
                                       INTERNAL
                                                                            INTERNAL DEFECTS
                                                                                                          DEFECTS                      (26 + 25)                FOR U.S. #2 POTATOES?
                                                                                                                                                                                                 0, o    fJ-pp t•b./,
                                        DEFECTS
                                                                                  (21-22)
                                                                                    25                        26                          27                                28
                                                                                                                                                                                              --g;-i ~1 1)a, vi.$ -:s:r\,~1uf~                                 +
                                                                                                                                                               YES      •        NO    •
                                                                         TOTAL WEIGHT OF
                                                                           SA •I PLE TO BE
                                                                                                     TOTAL WEIGHT OF            % POT ATOES FAILING               DOES % IN ITEM 31           ~l         I t-1-17
                                                                                                                                                                                               t, :t1,Jit -
                                         OTHER                          GRADED FOR OTHER
                                                                                                   POTATOES FAILING U.S.        U.S. #2 DUE TO OTHER            EXCEED TOLERANCE IN
                                                                                                     #2 DUE TO OTHER                    DEFECTS                  GRADE STAN DARDS
                                        DEFECTS                              DEFECTS
                                     (Freezing, Southern
                                    Bacterial Wilt, Ring
                                                                              (21-22)
                                                                                  29
                                                                                                         DEFECTS

                                                                                                              30
                                                                                                                                        (30 + 29)
                                                                                                                                          31
                                                                                                                                                                FOR U.S. #2 POTATOES?

                                                                                                                                                                            32
                                                                                                                                                                                             }fo,1vo1"Lfl F~~cl l~ l/-:J.,o /hrfJ>
                                                                                                                                                                                              ~Is~ ;;.; +i.•.s ll~1 .
Policy No. MP-0749812




                                                                                                                                                                                       •
                                    Rot, Late Bl ight, Soft
                                   Rot or Wet Brcakdo~,i)                                                                                                      YES      •        NO
                                                                                                                                                                                                 -                                         I DATE                   --
                                                                r                                                                                              r:D SSIG~ATUi~---/                            -
                                                                                                                   CODE NO.\ DATE
                                                                                                                                                         34. x
                                                                                                                                                                                             0-                                 , I ri/ 11 .
                                   33. A~~ER'S S IG N A T / J / r

                                        /   I             _/


                                                                                    ..         -,c8                              5,-~-11                            t,./\ . ' I \7
                                                                                                                                                                                           c__,,, /
                                  ©NCIS-M 56'(/.Rev. 02-2'61fJ,                          ~ls
                                                                                                                                                           f
                                                                                                                            (See Reverse Side for Required Statements)                                                                   -f--
                                                                                                                                                                                                                                            Page                of   j__

                                                                                           /
Document Name: JUGLINGTON CREEK                                                        Case 3:18-bk-04194-JAF                           Doc 165-3            Filed 04/07/21              Page 40 of 186

                                              /                                                                                                      ••
                                                           CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
          100%-APPRA...




                                     coH;;; .,G~IW'~                                     I. INSURED'S NAME                                                        2. POLICY NO.                           3. UNTTNO.                    4. CROP YEAR

                                     CLAIM 1-;0:
                                                   7,, /15                                 :fw/,·~j"N                  c~~,k f'a.,,.#L                                7'/9912'                               3.    ~~                    :i. 0/7
                                                                                                                                                                                                          % POTATOES REMAINING A VG. LBS. PER SAMPLE
                                                   ACRES          ROW                                                                                                                    AVG. LBS . PER
                                      FIELD                                                    WEIGHT OF POTATOES IN EACH SAMPLE                          TOTAL ALL         NO.OF                         (EXCLUDING EXTERNAL       (EXCLUDING
                                                                                TYPE                                                                                                       SAMPLE
                                        JD        IN FIELD       SPACE                     (EACH BLOCK EQUALS l/1000 ACRE SAMPLE ROW)                      SAMPLES         SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                  ·,v ·3/()                                                                                                                                                (10+ 11)
                                                                                                                                                                                                             (REFER TO TTEM 24)       ( 12X l 3)
                                                       6
                                  I" s                             7             8                                      9                                    10                 11             12                       13                       14
                                                                                          g, t)      1'J.. f)        ~L.o      J5.0
                                        J         ;;.tj;() 'fo t/           w'                                                                        1J, 6                    i         19-3
                                                                                                                                                                                                                 /Vfr                      /f/1/-
                                                                                                         FACTOR                                                                                                                APPRAJSAL CWT. PER
                                       DID THE LOT FAIL U.S. #2 DUE TO                                                                 AVG . LBS . TO COUNT PER SAMPLE                   CONVERSTON
                                                                                                  "YES" JN 15, ENTER "O"
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                                    (l4X 16)                                                                         ACRE
                                                                                                  "'NO" IN 15, ENTER 'T'                                                                   FACTOR
                                                                                                                                                                                                                                    (17 X 18)
                                                            15                                               16                                      17                                       18                                          19

                                        YES        0               NO      •                                                                      I~ -3                                      10
                                                                                                                                                                                                                                I <J3
                                     GRADE DETERMINATION                                                    I 20. PRODUCTION GRADED BY: LABORATORY O LICENSED GRADER 0
                                                                                                                                                                   % POTATOES             REMARKS:
                                                                    TOTAL WEIGHT OF                    TOTAL WEIGHT OF            %POTATOES FAILING
                                                                                                                                                              REMA INI NG (EXCLUDES
                                                                      SAMPLE TOBE                   POTATOES FAILING U.S.            U.S. #2 DUE TO

                                       EXTERNAL
                                                                       GRADED FOR
                                                                   EXTERNAL DEFECTS
                                                                                                     #2 DUE TO EXTERNAL
                                                                                                           DEFECTS
                                                                                                                                  EXTERNAL DEFECTS
                                                                                                                                         (22 + 2 1)
                                                                                                                                                                EXTERNAL DEFECTS)
                                                                                                                                                                    (1.000 - 23)
                                                                                                                                                               (TRASFER TO ITEM 13)
                                                                                                                                                                                             r ('.{,--       b-lo       ;"t/~S    -f
Claim No. 17-000175




                                        DEFECTS                                  21                             22                           23                           24



                                                                                                                                                                                             l). ·r-J ,Vu -I                  cJe,v}[_
                                                                        TOTAL WEIGHT OF
                                                                         SAMPLE TOBE
                                                                          GRADED FOR
                                                                                                       TOTAL WEIGHT OF
                                                                                                    POTATOES FAILING U.S.
                                                                                                     #2 DUE TO INTERNAL
                                                                                                                                  % POTATOES FAILING
                                                                                                                                     U.S. 112 DUE TO
                                                                                                                                  INTERNAL DEFECTS
                                                                                                                                                                 DOES % IN ITEM 27
                                                                                                                                                             • EXCEED TOLERANCE IN
                                                                                                                                                                GRADE STANDARDS             s6.I) P,. Cr.u--
                                                                                                                                                                                                                             f:~ IJ            ,IJ
                                                                                                                                                                                                                                                     /.J
                                       INTERNAL
                                                                       INTERNAL DEFECTS
                                                                                                                                                                                                                  . f.           fla_,yvi?~
                                                                                                                                                                                           n-~
                                                                                                           DEPECTS                       (26 + 25)             FOR U.S. #2 POTATOES?
                                                                            (21-22)
                                        DEFECTS                                25                               26                           27                           28                                l/,IJ, I/
                                                                                                                                                             YES      0        NO    •
                                                                    TOTAL WElGHT OF
                                                                      SAMPLE TOBE
                                                                                                     TOTAL WEIGHT OF              % POTATOES FAILING            DOES % IN ITEM 31            )-1-arvRJfq/ 2 lf 7 C w-t//tlA-«.
                                         OTHER                                                     POTATOES FAILING U.S.          U.S. #2 DUE TO OTHER        EXCEED TOLERANCE IN

                                                                                                                                                                                             01') ~rs tt~f.,,
                                                                   GRADED FOR OTHER
                                                                                                     #2 DUE TO OTHER                      DEFECTS              GRADE STANDARDS
                                        DEFECTS                         DEFECTS
                                                                                                         DEFECTS                          (30 7 29)           FOR U.S. #2 POTATOES?
                                       (Freezing, Southern              (21 -22)
                                      Bacterial Wilt, Ring                       29                             30                           31                           32
Policy No. MP-0749812




                                      Rot, Late Blight, Soft
                                     Rot or Wet Breakdo-.;,i)
                                                                                                                                                             YES      •        NO    •
                                                                                                                     CODE NO. I DATE                                                                                             I DATE

                                                                                                        re~                                                                                                                             1r7
                                     33.A~IG~

                                                                                                                                                                                                                             ·7 r r]_
                                                                                                                                                          34.,REDt il~               ~
                                                                                                                               5; 9);7
                                    ©NC IS-M 562_.fev. 02-2014           t:f-     Ir"'     J?,,,,/                            (Se~ Reve;se Side for Required Statements)                     ( /                                   P a g e - / - - of   J__
Document Name: JUGLINGTON CREEK                                                          Case 3:18-bk-04194-JAF                       Doc 165-3                Filed 04/07/21              Page 41 of 186



                                                          CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
                                                                                                                                                                                                                                                                      ----
          100%-APPRA...




                                                                                         1. INSURED'S NAME                                                          2. POU CY NO.                            3. UNTTNO.                       4. CROP YEAR
                                  COJANY :
                                       , •q,, >   t:,•••~           A   J
                                                                                          :rr.,J      5/v-AJ Cv~k R,.,~:;,
                                  CLA IM NO:                                                       }h,                                                                 7f-ti           ~/ 2---                   3,   l)    SC                      ;;;._ l)   J7

                                                                                                                                                                                                             % POTATOES REMAlNJNG A VG. LBS. PER SAMPLE
                                                                                                                                                                                           A VG . LBS. PER
                                      FlELD      ACRES               ROW                       WElGHT Of POTATOES 1N EACH SAMPLE                        TOTAL ALL              NO.OF                         (EXCLUDlNG EXTERNAL       (EXCLUD!NG
                                                                                 TYPE                                                                                                         SAMPLE
                                        1D      IN FIELD            SPACE                  (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE ROW)                    SAMPLES              SAMPLES                               DEFECTS)       EXTERNAL DEFECTS)
                                                                                                                                                                                              (IO+ II)
                                  ~11                                                                                                                                                                           (REFER TO ITEM 24)       (12 X 13)
                                        5             6                 7           8                                 9                                        10                 11             12                        13                                  14
                                  ~
                                   s;,          lf</,o              ~II
                                                                                 w
                                                                                          I {).O (p, !)
                                                                                                       FACTOR
                                                                                                               ft>,()        r;,~ 0     /)./;
                                                                                                                                                    LjS: I)                   S"             9, ()
                                                                                                                                                                                                                                      APPRAJSAL CWT. PER
                                       DlD THE LOT FAIL U.S. #2 DUE TO                                                              AVG. LBS. TO COUNT PER SAMPLE                          CONVERSION
                                                                                               "YES" 1N 15, ENTER " 0"                                                                                                                       ACRE
Division 8




                                       INTERNAL OR OTHER DEFECTS?                                                                               (14X 16)                                     FACTOR
                                                                                                " NO" IN 15, ENTER ''I"                                                                                                                    (17 X I 8)
                                                               15                                          16                                      17                                            18                                            19


                                       YES        0                     NO      0                                                              9., ()                                            10                                       9t1, t)
                                   GRADE DETERMINATION                                                   I   20. PRODUCTION GRADED BY:         LABO RA TORY               •      LICENSED GRADER                 •                             ..        It
                                                                         TOTAL WEIGHT OF
                                                                           SAMPLE TOBE
                                                                                                      TOTAL WEIGHT OF
                                                                                                   POTATOES FAILING U.S .
                                                                                                                                % POT ATOES FAILING
                                                                                                                                   U.S. #2 DUE TO
                                                                                                                                                                     % POTATOES
                                                                                                                                                                REMA IN ING (EXCLUDES
                                                                                                                                                                                            REMARKS:    f: JW1 ~~ - · ,o,v                               ·-·-
                                                                                                                                                                                                                                                       l,vt,J--
                                                                                                                                                                                                      011,4! I>, V11,tv-4
                                                                                                                                                                 EXTERNAL DEFECTS)
                                                                            GRADED FOR              #2 DUE TO EXTERNAL          EXTERNAL DEFECTS
                                                                                                                                                                      (1.000-23)
                                      EXTERNAL                          EXTERNAL DEFECTS                  DEFECTS                      (22 + 21)
                                                                                                                                                                 (TRASFER TO ITEM 13)
Claim No. 17-000175




                                       DEFECTS
                                                                                                                                                                                             harfl~d--~ d +~
                                                                                    21                        22                          23                              24


                                                                                                                                                                                                                                t,t.,C,
                                                                                                                                                                                                                                                    1,-1,,,,...,-
                                                                                                                                                                                                 ~ot6~ - 33. ()
                                                                             TOTAL WEIGHT OF
                                                                                                     TOT AL WEIGHT OF           % POT ATOES FAILING               DOES % IN ITEM 27
                                                                               SAMPLE TOBE
                                                                                                   POTATOES FAILING U.S.           U.S. #2 DUE TO               EXCEED TOLERANCE IN
                                                                                GRADED FOR
                                                                                                    #2 DUE TO INTERNAL          INTERNAL DEFECTS                 GRADE STANDARDS
                                       INTERNAL
                                                                            INTERNAL DEFECTS
                                                                                                          DEFECTS                      (26 + 25)                FOR U.S. #2 POTATOES?
                                                                                                                                                                                                 0, o    fJ-pp t•b./,
                                        DEFECTS
                                                                                  (21-22)
                                                                                    25                        26                          27                                28
                                                                                                                                                                                              --g;-i ~1 1)a, vi.$ -:s:r\,~1uf~                                 +
                                                                                                                                                               YES      •        NO    •
                                                                         TOTAL WEIGHT OF
                                                                           SA •I PLE TO BE
                                                                                                     TOTAL WEIGHT OF            % POT ATOES FAILING               DOES % IN ITEM 31           ~l         I t-1-17
                                                                                                                                                                                               t, :t1,Jit -
                                         OTHER                          GRADED FOR OTHER
                                                                                                   POTATOES FAILING U.S.        U.S. #2 DUE TO OTHER            EXCEED TOLERANCE IN
                                                                                                     #2 DUE TO OTHER                    DEFECTS                  GRADE STAN DARDS
                                        DEFECTS                              DEFECTS
                                     (Freezing, Southern
                                    Bacterial Wilt, Ring
                                                                              (21-22)
                                                                                  29
                                                                                                         DEFECTS

                                                                                                              30
                                                                                                                                        (30 + 29)
                                                                                                                                          31
                                                                                                                                                                FOR U.S. #2 POTATOES?

                                                                                                                                                                            32
                                                                                                                                                                                             }fo,1vo1"Lfl F~~cl l~ l/-:J.,o /hrfJ>
                                                                                                                                                                                              ~Is~ ;;.; +i.•.s ll~1 .
Policy No. MP-0749812




                                                                                                                                                                                       •
                                    Rot, Late Bl ight, Soft
                                   Rot or Wet Brcakdo~,i)                                                                                                      YES      •        NO
                                                                                                                                                                                                 -                                         I DATE                   --
                                                                r                                                                                              r:D SSIG~ATUi~---/                            -
                                                                                                                   CODE NO.\ DATE
                                                                                                                                                         34. x
                                                                                                                                                                                             0-                                 , I ri/ 11 .
                                   33. A~~ER'S S IG N A T / J / r

                                        /   I             _/


                                                                                    ..         -,c8                              5,-~-11                            t,./\ . ' I \7
                                                                                                                                                                                           c__,,, /
                                  ©NCIS-M 56'(/.Rev. 02-2'61fJ,                          ~ls
                                                                                                                                                           f
                                                                                                                            (See Reverse Side for Required Statements)                                                                   -f--
                                                                                                                                                                                                                                            Page                of   j__

                                                                                           /
Document Name: ONEIDA & JULINGTON                                                          Case 3:18-bk-04194-JAF                     Doc 165-3                 Filed 04/07/21                          Page 42 of 186



                                                                CENTRAL AND SOUTHERN POTATO WEIGHT METHOD APPRAISAL WORKSHEET
           50% 50%...




                                                                                                                                                                        "71:Jt/~1~
                                                                                                                                                                                                                        3. UNTTNO.                 4. CROP YEAR
                                                                                                                                                                        2
                                                                                                                                                                                                                          2,/) z_,
                                                                                                                                           ,,                               -Jfi""O!Jl fl
                                                                                                                                                                                                        AVG. LBS. PER   % POTATOES REMAINING AVG. LBS. PER SAMPLE
                                            FIELD       ACRES            ROW                     WEIGHT OF POTATOES IN EACH SAMPLE                          TOTAL ALL               NO.OF                 SAMPLE        (EXCLUDING EXTERNAL      (EXCLUDING
                                                                                   TYPE
                                    ('_       ID       IN FIELD         SPACE                lEACH BLOCK E QUALS 1/1000 ACRE SAMPLE ROW)                     SAMPLES               SAMPLES                (JO+ I I)            DEFECTS)       EXTER1 AL DEFECTS)

                                    t?h/,   97s                                                                        9                                           10                      11                12
                                                                                                                                                                                                                           (REFER TO ITEM 24)
                                                                                                                                                                                                                                     13
                                                                                                                                                                                                                                                   (12 X 13)
                                                                                                                                                                                                                                                            14

                                                                                                                                         ,~.o
                                                            6             7           8

                                    -J;~o 3                                                                                   /tJ.O
                                                                                                                                                                                                         /0.      ~
                                          ;.. '-i                                            1¥,0
                                                                                                        FACTOR                                                                                                                             APPRAISAL CWT. PER
                                              DID THE LOT FAIL U.S. #2 DUE TO                                                      A VG. LBS. TO COUNT PER SAMPLE                                       CONVERSTON
                                                                                                 "YES" IN 15, ENTER "O"                                                                                                                           ACRE
Division 8




                                              INTEIUl!AL OR OTHER DEFECTS?                                                                          (14X 16)                                              FACTOR
                                                                                                                                                                                                                                                (1 7 X 18)
                                                                                                  "NO" I 15, ENTER 'T"
                                                                 15                                        16                                          17                                                    18                                      19


                                               YES      •                 NO      0                                                              (O.~                                                       10

                                            GRADE DETERMINATION                                           I   20. PRODUCTION GRADED BY:          LABORATORY                    •
                                                                                                                                                                        % POTATOES
                                                                                                                                                                                           LICENSED GRADER
                                                                                                                                                                                                         REMARKS:
                                                                                                                                                                                                                          •
                                                                           TOTAL WEIGHT OF             TOTAL WEIGHT OF           % POT ATOES FAfLING
                                                                                                                                                                    REMA INI NG (EXCLUDES
                                                                             SAMPLE TO BE           POTATOES FAILING U.S.           U.S. #2 DUE TO
                                                                                                                                                                     EXTERNAL DEFECTS)
                                                                              GRADED FOR             #2 DUE TO EXTERNAL          EXTERNAL DEFECTS
                                                                                                                                                                              (1000-23)
                                             EXTERNAL                     EXTER..NAL DEFECTS               DEFECTS                      (22 + 21)
                                                                                                                                                                    (TRASFER TO ITEM 13)
Claim No. 17-000175




                                              DEFECTS                                 21                       22                           23                              24




                                                                               TOTAL WEIGHT OF
                                                                                                      TOTAL WEIGHT OF            % POTATOES FAILING                  DOES % IN ITEM 27
                                                                                 SAMPLE TOBE
                                                                                                    POTATOES FAILING U.S.           U.S. #2 DUE TO                 EXCEED TOLERANCE IN
                                                                                  GRADED FOR
                                                                                                     #2 DUE TO INTERNAL          INTERNAL DEFECTS                   GRADE STANDARDS
                                                                              INTERNAL DEFECTS
                                              INTERNAL                             (21-22)
                                                                                                           DEFECTS                      (26 + 25)                  FOR U.S. #2 POTATOES''

                                               DEFECTS                                25                       26                           27                                    28

                                                                                                                                                                   YES        O        NO           0
                                                                           TOTAL WEIGHT OF
                                                                                                      TOTAL WEIGHT OF            % POT A TOES FAILING                 DOES % IN ITEM 31
                                                                             SAMPLE TOBE
                                                OTHER                     GRADED FOR OTHER
                                                                                                    POTATOES FAILING U.S.        U .S. #2 DUE TO OTHER              EXCEED TOLERANCE IN
                                                                                                      #2 DUE TO OTHER                     DEFECTS                    GRADE STANDARDS
                                               DEFECTS                         DEFECTS
                                                                                                          DEFECTS                       (30 +29)                    FOR U.S. #2 POTATOES?
                                              (Freezing, Southern                  (21-22)
                                             Bacterial Wilt, Ring                     29                       30                           31                                    32
Policy No. MP-0749812




                                             Rot, Late Blight, Soft
                                            Rot or Wet Break<lo'>'a>)
                                                                                                                                                                   YES        •        NO           •
                                                                                                                    CODE NO.I DATE . ' /                     3~.   •rsu~e«·s       SlG/URE                                                    I   DATE

                                                                                                                              s;·91 l1                         \fl. 1;.._ A   J... 'I II\       1                                         1 (i--1,(('\
                                                                                                                             (s/e Reve?se Side for Required~Statements)                1    (                                                     Page __J_ of    _j__
Document Name: ONEIDA & JULINGTON                                                              Case 3:18-bk-04194-JAF                           Doc 165-3              Filed 04/07/21                       Page 43 of 186



                                                          CENTRA L AND SOUTHE RN POTATO WEIGHT METHO D APPRAISAL    WORKS HEET
                                                                                                                                                            %                                          fl
           50% 50%...




                                                                                                              3. UNTTNO.   4.CROPYEAR                                                              j
                                        COMrr;;r1 ~ ,al                                          msURm'\,:l'M
                                                                                               , ~lt         '?, 7",i,,              r;~~e
                                                                                                                                                           SO.
                                                                                                                                                                             2. POLTCY NO.
                                                                                                                                                                                  7-S"CJO -
                                                                                                     tJ a "
                                                                                                                                       Pi1t-r~~                                                                                   ~,t)J.                 ;2..ol 7
                                                      / 7. /7bd75 ' ::T1;/;,,~ft111. Cruk.                                                                   'SO
                                        CLAIM MO:
                                                                                                                                                                                   7/f-9 81            2-
                                                                                                                                                                                                                               % POTATOES REMA!NlNG A VG. LBS. PER SAMPLE
                                                                                                                                                                                                            A VG. LBS. PER                                 (EXCLUDING
                                                                                                                                                                    TOTAL ALL             NO. OF                               (EXCLUDING EXTERNAL
                                         FIELD       ACRES           ROW                               WElGHT OF POTATOES l N EACH SAMPLE                                                                      SAMPLE
                                                                                  TYPE                                                                               SAMPLES             SAMPLES                                     DEFECTS)           EXTERNAL DEFECTS)
                                           ID       lN FlELD        SPACE                          (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE ROW)                                                                  (JO+ J I)
                                                                                                                                                                                                                                 (REFER TO lTEM 24)          (12 X 13)
                                        3 }()                                                                                  9                                       10                     11                  12                     13                        14
                                            5            6             7              8

                                                                                                   //.IJ       ~, (l         /l,O     21/,_I)      /7,0
                                    ~
                                           3        lfatJ         *'J          IV
                                                                                                                                                                     C/J,O                S'                 /<:/.'f
                                                                                                                                                                                                                                               APPRAJSAL CWT. PER
                                                                                                               FACTOR                          A VG . LBS. TO COUNT PER SAMPLE                              CONVERSTON
                                           DID THE LOT FAIL U.S. #2 DUE TO                                                                                                                                                                           ACRE
Division 8




                                                                                                       " YES" IN 15, ENTER "O"                               (14X 16)                                         FACTOR
                                           INTERNAL OR OTHER DEFECTS?                                                                                                                                                                                  (17 X JR)
                                                                                                        "NO" IN 15, ENTER 'T'
                                                                                                                                                               17                                                18                                        19
                                                               15                                                 16


                                            YES       0                NO      0                                                                            /~,'-/-                                              10                           /C/lf-
                                         GRADE DETERM INATION                                                     I    20. PRODUCTION GRADED BY:           LABORAT ORY             •
                                                                                                                                                                            % POTATOES
                                                                                                                                                                                              LICENSED GRADER
                                                                                                                                                                                                             REMARKS:
                                                                                                                                                                                                                                 •
                                                                            TOTAL WEIGHT OF                   TOTAL WEIGHT OF             % POTATOES FAILING            REMAINING (EXCLU DES
                                                                                                           POTATOES FAILING U.S.             U.S. #2 DUE TO
                                                                                                                                                                                                               f1e,,-/2{trt;e1, -f /)/l/tu':3 tJ../
                                                                              SAMPLE TOBE                                                                                EXTERNAL DEFECTS)
                                                                               GRADED FOR                   #2 DUE TO EXTERNAL            EXTERNAL DEFECTS                       (1.000-23)
                                                                                                                  DEFECTS                        (22 + 21)
                                          EXTERNA L                        EXTERNAL DEFECTS                                                                                 (TRASFER TO ITEM 13)
Claim No. 17-000175




                                                                                                                        22                            23                            24
                                           DEFECTS                                    21

                                                                                                                                                                                                                 fl a,-v£6 'kJ                ;21)    t .cJ cwf.
                                                                            TOTAL WElGHT OF                                                                                DOES % IN ITEM 27                                      ;;::;, (; r.t,A,~                 11..-
                                                                              SAMPLE TOBE
                                                                               GRADED FOR
                                                                                                              TOTAL WEIGHT OF
                                                                                                           POTATOES FAILING U.S.
                                                                                                                                          % POTATOES FAILING
                                                                                                                                             U.S. #2 DUE TO             EXCEED TOLERANCE IN                     fe,Y"/}r,,,v-G---
                                                                                                            #2 DUE TO INTERNAL            INTERNAL DEFECTS                GRADE STANDARDS

                                                                                                                                                                                                                       ft, {f 1'6wftv
                                                                           INTERNAL DEFECTS                       DEFECTS                          (26 + 25)             FOR U.S. #2 POTATOES?
                                           INTERNAL
                                            DEFECTS
                                                                                  (21-22)
                                                                                          25                            26                            27                                 28                      d{)e
                                                                                                                                                                        YES      •            NO   •
                                                                            TOTAL WEIGHT OF                                               % POTATOES FAILING               DOES % IN ITEM 31
                                                                                                             TOTAL WEIGHT OF
                                                                              SAMPLE TOBE                                                 U.S. #2 DUE TO OTHER           EXCEED TOLERANCE IN
                                                OTHER                                                      POTATOES FAILING U.S.
                                                                           GRADED FOR OTHER                                                       DEFECTS                 GRADE STANDARDS
                                                                                                             #2 DUE TO OTHER
                                               DEFECTS                          DEFECTS
                                                                                                                 DEFECTS                          (30 + 29)              FOR U.S. #2 POTATOES?
                                             (Freezing, Southern                  (21 -22)
                                                                                          29                            30                            31                                 32
                                             Bacterial Wilt, Ring
Policy No. MP-0749812




                                           '.R.ot, Late Blight, Soft
                                          Rot or Wet Breakdown)                                                                                                         YES       •           NO   •
                                                                                                                                                                                                                                                  I   DATE
                                                                                      ~                                      CODE NO. I DATE
                                         33.
                                                                                                     re g                                                            3VSURED'\ ~GNA~URi
                                                                                                                                                                                                                                                1 / 11, / 11-
                                                ~ T E R ' S SIGN Tl           E                -

                                                     '~                       AAjj&.,L,                                                 5..,9,17                                     '
                                                                                                                                                                                                       i\ /
                                                                                                                                                                                              \Ti\ - J'-l          _,?'\
                                                                                                                                                                                                                           f




                                                -
                                        ©NCIS-M 562_ R       tf , 02-2014 ;       I       •                .                          (See Reverse Side for Re~red Statements)                                 (.✓
                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                      Page   _ L ot_-J__
                                                     Case 3:18-bk-04194-JAF                 Doc 165-3          Filed 04/07/21       Page 44 of 186
Date     : 07/21/2017                                                               AGRI GENERAL INSURANCE COMPANY                                                               Page:              1
State    : FLORIDA                                                                          CLAIM SUMMARY                                                                      Policy:      MP0749812
Crop Year: 2017                                                                                                                                                                  Loss:      17-000175

                                                                                                                                                                                   Crop:    PTATO
           Insured: JULINGTON CREEK FARMS                                                                          Agency: PROGRESSIVE AG
                    PO BOX 600277                                                                                          417 38TH ST SW STE A
                    JACKSONVILLE FL 32260                                                                                  FARGO ND 58103-6508

                                                                                                                              7772-30
Additional payees:
- none -



                                                                           ACRE                TOTAL               PROD                                                                AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC       STAGE     ACRES     x        GUAR         =       GUAR       -    COUNTED    =      DEFICIENCY x PRICE          = INDEMNITY x INTEREST = PAYABLE RESERVE
PL 8.0     YD 11.0
PTATO      2.02       297 12S   28E    2         H      10.0           258.0      CWT        2,580.0 CWT        1,647.6 CWT             932.4      $12.00          5,594   0.500            $5,594
PL 8.0     YD 11.0
PTATO      2.02       297 12S   28E    2        UH       6.0           258.0      CWT        1,548.0 CWT            0.0 CWT        1,548.0         $12.00          8,359   0.500            $8,359
PL 7.0     YD   7.0
PTATO      2.03       310 12S   29E    29        H      40.0           258.0      CWT       10,320.0 CWT        8,231.8 CWT        2,088.2         $12.00         12,529   0.500           $12,529
PL 3.0     YD   5.0
PTATO      3.02       171 12S   29E    9         H      28.0           245.3      CWT        6,868.0 CWT        1,320.0 CWT        5,548.0         $12.00         66,576   1.000           $66,576
PL 6.0     YD 10.0
PTATO      3.05       310 12S   29E    30 29     H      80.0           258.0      CWT       20,640.0 CWT       19,759.8 CWT             880.2      $12.00         10,562   1.000           $10,562
PL 5.0     YD   9.0
PTATO      3.04       297 12S   28E    2         H      74.0           184.5      CWT       13,653.0 CWT        9,873.6 CWT        3,779.4         $12.00         45,353   1.000           $45,353
PL 5.0     YD   9.0
PTATO      3.04       297 12S   28E    2        UH      16.0           184.5      CWT        2,952.0 CWT            0.0 CWT        2,952.0         $12.00         31,882   1.000           $31,882

                                                                                                                                                                                *     $180,855




                  COUNTY              ACRES     PRODUCTION       PAYMENT     CHECK          CHECK DATE       CLAIM AMT     LOSS CREDIT            CHECK AMT
  PTATO           FLAGLER             254.0       40,832.8      $180,855   3123042           7/21/2017     $180,855.00      $50,104.00          $130,751.00        LOSS AMOUNT                $180,855
                                                                                                                                                                   APPLIED TO PREMIUM          $50,104

                                                                                                                                                                   CURRENT CHECK #3123042 $130,751
                                                                                        CLAIM TOTAL ->     $180,855.00        $50,104.00        $130,751.00        * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.             $180,855.00
  UNDER SOCIAL SECURITY NUMBER            *****3132




                                Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                 https://www.rainhail.com/s/claimsurvey
                                                                                                                                                                                                                                                                                                                                                                   Case 3:18-bk-04194-JAF                                                 Doc 165-3                        Filed 04/07/21                           Page 45 of 186

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,



                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                           -                         .        -            - J,                                                         l1J /
                                                                                                                                                                                   ••                                   ..                                                                                                                                                                                          ,.                                                          I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ft!"
                                                !     ~   ,            ... ·-

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _. CLAJM tJQ_                                            FIELD-                                .ADJUSTER                                                        LOSS -TYPE                            BATCH. .DATE                                                   PAGf:
                                                                        AGR:l- "GENE:RAL--I-NSURA·NCt COMP·ANY                                                                                                                                                                                                                                                                                                                                                                                                              POLICY                                                                     -~           '   .            ,                                                                                                                                                              ~           .,              ,.    ,




  p RODUCTION ·woRKSHEET/PROOF -o·F- LOSS '                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MP-0749812       J7c000175         ,Jl -                                                                                                                                          TC8                                                               H 07/13/2017' l Of l
                                        . .                                         PRODUCER/Ow-lER.INFORMi\TlON                                                                                                                                                                                                               .             . . AGENCY INFORMA.TION                                                                                '                -                                            ""CROP/Pl A~~ ; ' UNIT NO. . lr.ll"ENDEDUSE                                                                                                                               PRICE/LEVEL                                                      CROP YEAR LOCAllON DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .         -'12- S 28 E 2      -- -
         JUL1HSTON CREEK FARMS                                                                                                                                                                                                                                                                   .PROGRESSIVE AG                                                                                                                                                                                                    PTATO (841
                                                                                                                                                                                                                                                                                                 :417._'38TH sr· SW STE A                                                                                                                                                                                                                               OT                                                                                                                                  .$12. 0010. ts
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
          PO ~ox 6aot11                                                                             · ··                                                                                                                                                                                                                                                                                                                                                                                                             APH C901        3,04 OU                                                                                                                                                                                                                           2017
         JACKSONVJ Lff', Fl 32260~0000                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                     FARGO,. ND 58103                                         ,                                                                                                                                                  CAUSE(S) QF DAMAGE '1 ,.,_ ,_ ~-£
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .•'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "
          ''        •   y       ':· ,,• • ,                ~               • ..:_   -   )"".   f   ~-(   !                        '.




 PHONE'                                                                                                      'sNi 1                                                     ·eNt11v                   DATE(5,l ?FDAMAGE- -~ ~- ~ .. i7: ·_ .         ' .                                         PHONE                                                                                           cooE
 (6 08) 3i9-9869                                          · 13 2_         LLC                                 · (7 O}) 2Tl-9210                            "77 72-30                               tNSURED CAUSE %       / ,:,,'p·
  S~T.~AT:;;:iEr;;::;;·FLO~Rl;=-;OA;;-··~--~~i,;;;:..i'i,~:-7,.;·;;.-C~O~D;;E:;;;··~9-;;-i--~--:;:;;:;~:7i'ii~·':;;                                                             3 _·-_·-.-_• ··. LOSS PAYABLE TO ME AND
                                                                                                                 'C~bi';U,:;NT.Y;;-. F=L=AG=LE=R_·.,.__ _-_ _-·_c_o_D_E:_·.-"""'S_v
lSE t~ (illN7·-1 .- 6t :w ~:A_~s: _.\~PRJ\lsf.C. ;- -:.:if;, , , 1nt.1 . ~N~ ·ll n·1us;r.Mfru.;                                                                                             1                                                                                                                           a:;__;;



                                                                                                                   ___ ;JJ''·u11.iL...
                                                                                                                               ""-....,.._-------r---,.----~1.1N~O~O:'..!.JTH!!!:E:n.:RS4._.-_·_·_-.....,...-----,----.....,...-----------------------------'---_·_ _......J..!:.K~IN:!!.!NE:..!..Y.Jl~OO~NO~R.!.!:TH!J.. ,: . .:;.!J,.
                                                                                                                                                                                                                                                                                                                                 .·
 A. ACTUARIAL                                                           ·                    ·                                                                       B. POTENTIAL:YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                        D. STAGE:GUARANTEE                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
 Pol i;y                                  16       17        18           19                                                                                                                   20      21                                                          2.2•24 ·                          28-28                                    .st          J:l 1.., t..-'i:iislure ~
                                                                                                                                                                                                                                                                                                                                                                  29                           3033                         34                                                                                                                                                                                                 35                       38                   37                                 38                            ·· ·
 I Yield                                field M:l'ti'.O'op Reported " Dettrrrined                                                                                                           !nt~st '.                                                Twe/Claas Jrr,·0rgerc:fi~"9, Fmm                              Use or               ,llppraised • • • • •• ·' ._.. •• ~[;;~                                         Proruction                                                                                                                                                                                          .Qualty     P!~-~ctio11                   Unlnwred                                   '·               Per
   I ,_.;                                 1n    ' - ' -- -  • ~      -· •    .- .                                                                                                           "r L'L ~..                           ~,. I,             ·1~ '"-:Clil.mlmaf--~
                                                                                                                                                                                                                                                                     -- ~··gi_._µ.-.:~..,;t..~11Mig.+nfilll(l,;:~-aw~....Lfl-..:ie._"4·.1-~--ul00ti"-lll•f+3:~2b::.:__:fi,::l=or...:.-1-·)lj11 ,;.II.iii•ta:'A'-I"f---Em._0.....,Qn1.II!;._.                                                                                                                                                          -+.Elie                                                                                                                                      .,·6-w'~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;-mc..j_.J-ea.si·":J:"L,..-+......J:r'~"'"cllll!'l!liaLS-+-..:'r~,;;i-,,,tall!l!!."tn f',OlJJ]~"•"'L.j-.A"'i:m..~~:-:lnPl           u:,




 &o                                                                                        · •. ---                                                                                                                                                            2610                         -,2"0                                         $12 0 0 _                                             _
                                                                                                                                                                                                                                                                                                                                                                                                .,                                                                                                                                                                                                                                                                                                                                                                                                                                        /;~             ~s~
 9'.o                                                                                                                 90.00
                                                                                                                                                  11
                                                                                                                                                :77.0                                           1,000' 000,                                                    GRPB.                     IRRIGATED                                           -297                 fl                        , 1
                                                                                                                                                                                                                                                                                                                                                                                               'T                                                                               ... _.........                                                                                                                                                                             .        '                                                                                                          $184.50 $16.605.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _.                                                           . -      .   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~   . . . . . . t . . . . . . . ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             o.O                                                                                                    ,                                                             0. () '                                 J.~L.., ;.
                                                                                                                                                                                                                             -      .. ···•1                   ~    ~
                                                                                                                                                                                                                                                                                                                                                                                                                          I                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..   '.   .   ..                             . . . . ,,,,           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..                                                                           •                                           .       '
                                                                                                                                                                                                                 '.   ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .... t       . . . . . . . ,.. . . . . . .                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...                                                                                                                        ,.        , .'
                                                                                                                                                                                                                                                                                                                                                                                                                                          ,              ···;-"-·                   ... ,                        );
                                    < •:              -           •             ~       • -                                                                                                                      ."'·                .'    ..        '     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,ii., ......... .                                                                                                                                                                                                                                                                              •
                                                                                                                                                                              .                 '                                                        ...              ~




                         ~              ,             .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .. .t ....   • ............             ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l63JD
                                                      39. TOT~S 9(}; t)                                                                               9~~ (}                                ·QTHER PERSQN SHA.RING:                                                                                              __                      ____ , ,___ __                                     _ ____ .,...., __ .• ,                                       '"c.-·--- ,,..,                                    42.TOTAL.(_ _ _ ___.                          ,.                                                      _ 11-G.6-0S. ao                                                                                                       .. .0-; /)·
 40. Qua~ty. 1W                                                            • '~0"•
                                                                              Aflab>dn: .Vomib,:in
                                                                                                                                   .


                                                                                                                                            •             i                   .,


                                                                                                                                                                                            •            Fumornsin                         •                   Gar1icky          •                   Dark Roast O Sclerotinia
                                                                                                                                                                                                                                                                                                                                             ~        •


                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                           -'-


                                                                                                                                                                                                                                                                                                                                                                                      Ergoty                         •-             _Cqfo                •          Other:                    •           None D       41 .. Do any myco t>xins exceed FDA, Stale er other hellllh orgil!lizlrlion maximum Bmits? Yes • No                                                                                                                                                                                                                                          •
                                                               -14, Dateisl--Nci1ice
                                                                        2nd Notcii of loss.
                                                                                        - . - Firisl Nolioo                                                                                                                              ·-
                                                                                                                                                                                                                 ls ElnY ~age cf th~ _damage crop(s) considered El second crop bllow ng a firsf instt_r¥ crop v.hich Ms planted and inctirre d an indemnity w1hih !he same crop year? Yee ,!lb D/                                                                                                                                                                                                                                                                                                                                                                       •
       · 1a Notice                                                                                                                                                                                               Is any acreaee or the dam~a crop(s) considered a_ second crop _tillowng a firyt i_nsured c:rq.J Wtich v.as pf6Ve_nted fron1 being p!ahted v.ithin. the saroo crq> yaarr Yes q. tJo ·£l,/
   01/20/2017                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                     44.-ls_ dam·age siwilar ·1r:i othertanns·in the area? Yes • No' D 45. Assignment of Indemnity? Yes:O No •                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . '                 .    .                .                   ~                 .
                                                                                                                                                                                                                                                                                                                           •·
 SECTION 11- HARVESTED PRODUCTION 43. Date 1-laNesfComple\ed:                                                                                                                                                                                                                                           __                               _                                                                                                                                                                                                                                                                                                                                                                    46. Transfer of Right b Indemnity? Yes O_ NCI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
 A MEASUREMENTS                                                                                                                   -,                                                        :            B. ,GROSS, PRODUCTION -- - -- . - .. .                                                                                                                        C. ADJUSTMENTS TO" HARVESTED PRO DUCtlON                                                                                                                                                                          .                                                                                                                                                                                                              .
             .-  49·                                                                                                           _50              · 11,t                            52                              63.                                    54                                                     5$                                                                                                                                                                                                                                                                                                         61                      - S:!:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . .                             63             a,._-,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -~aue      •· -                                                            '6S                                                     68
 47a Stum ·_48•, ·                                                                                                              ,                                                 --                     _                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PrnNotducit.!on                  Prorluc1ion • • • " • ' ... • • , ' • ' , QJ atty
 ;~'Fi;~·--~-, -~-- '~~ngth ~
                            ,                                 l       :nttfll           lni                               ti
                                                                                                                               ,; k,            -   n· •
                                                                                                                                                      Ulf\11"1
                                                                                                                                                                       Deduc.
                                                                                                                                                                            < ,f,irw,
                                                                                                                                                                                                                Net
                                                                                                                                                                                                        ~(';,111.,f.,.. -
                                                                                                                                                                                                                                           ~~on                                                  ;..•,Gross
                                                                                                                                                                                                                                                                                                                • I •\.,                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Adjusted
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ju ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               'l,       .,                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,-,,; int                   . c.,,,._ t"\11 .,      ,v11 t. Pri""ee
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   64b ··-               -.                                                                     ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .       . .~ .. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Proooction
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , ·- .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r-...,,,,1 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '



                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                   ,.,.; . . . . . . . . . . . . . t          t   II t   l"t,11        ~~•111••~•                     •   .,,__11-.-111"1 · · ~. . . . . . . . . _.1,                  • •• •• •·, • •       ,i.-1    (fl½., 3,... ~- ~ '         1                                        (                    'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7•.), r:::i        1111-••· .. ·~•,-t••···
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .               '             <j }_,?, /                  I~


                                                                                                                                                                                                                                                                                                                                                                                                   .. ....
                                                                                                                                                                                                                                                                                                            _


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
 . . . ":. •   . -.. .,. .. 111111•
                                                                                                                 -·   . . . . . , ..            - -     ··-                 -·                                                                                       -'       - -.       .


                                                                                                                                                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                                                                                                                                                            .i:;          ---

                                                                                                                                                                                                                                                                                                                                                                                                           ,                    , _." ". '
                                                                                                                                                                                                                                                                                                                                                                                                                                    _                      ...               •.·    ........ ' ....... "-'-'' '•.• .... •-•-•                                               ~                    __                                                                                                            II' ... ~' .... t , .... •• ~~~



               ,.               '           ..
                                            .                                                                                                                           ,.         1'. '    ~       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                              . ,I V\:·••:i,-.. ;'••i•; .... _..
                                    ~




 ..... :11.,•1p~~-                                                                                                                                                                                                                                                                                                                                                                                                                                                     -···•.•••i••-•_ ... ;·•• i.                                             ···••r,·.•-·-··;-;,., ..                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .,'t ,.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . •·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • 4,:111 It· •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . J .•... :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -4 • l'illl t I' •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '    ..
                                                                                                                                                                                                                                                                                                                                                              '\       V             ...,
         '      ; ~    ~ '                      '                                                                                                                                                                                                                                                                                                                  [).....
                                                                                                                                                                                                                                                                                                                                                                                 l                 ~ ~ t-t ... A"~ fll ll-·•••:1111 ~ •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,                                      -                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l . l l l t • • 1 t4"1 l"#I . . . .._ . . . . . . . . . -. . . • -1 ~ 11111111 ..                         t   t• .J•
                                                                                                                                                                                                                                                                                                                                                          •
  • ~·     · " . ~..........
     • • ·.....      ~ .'    ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .   . ...
                                                                                                                                                                                                                                                                                                                                                     r "                                                                 :,   ...                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                       .0 \                                                                                                                                                                         ill•··
                                                                                                                                                                                                                                                                                                                                         -' \ D
      , . :  ~.
                                                                                                                                                                                                                                                                                                                               /{1                                                          '.· ·,.t ........i .. •                     ••1-·1-1 •       t·• I         -t1;-t   •    1 .... i.1 ..         ii .. •••                           ··llltlfll•       ••    ·~ .. ·•• .. •• .. •"II
  1 ........ ~·••:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,
  ''                    ~       .               .                                          -        '                                                                                                                                                                                                             ,·.              -,                         '                                '                    ..
           ...                                                                                                                                                                                                                                                                                                                      ,.
 .,                         -                       .. -                                                     . ..         '.           --   ~         - -·~   '   .    :~    ·•         '       .            .

  _I c_ertlfy1fu~to 11i.e best of myknovkdge sid_be'tef aHoftheinbfmafion ;on 1:)iis ti1m is correct ,and con;ilote l!fld~~ltv.illbe.usei:fto de,terni~a: my~ss, If my,~dam~!'1o my!n9.lred c'"?P~:,1"'1det5tood thlt 57. TOTAL
                                                                                                                                                                                                                                      ·-        .              (                             .        .. .       ..
                                                                                                                                                                                                                                                                                                            _, <{:7.3.
                                                                                                                                                                                                                                                                            88. ·sECTIO N II TOTAL l--'-__;;...;._
                                                                                                                                                                                                                                                                                                                          '.                         ~~                                               .                                                            .· ..                                                               . . .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q-                                0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ____
                                                                                                                                                                                                                                                                                                                    ______---1
   this Pmd!ctioJl \M)rlttih~f oflo~ et1d wpporting P-11J~S trt1 subJect tQ oodit 111d qiprovtd by µ1:1; I_ underamd tl:,~,th!1:1 crop Insurance _1s i;ubS1di~ed m~ rem sured !>y the Federal Crop .-isurmre Corpora--                                     '-------1                                                :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~        ;_



   tj~ •.111 og·enoy J?f~e Ullitcd Stties Dep~menfof,Asriptilure'(USDA): /:accept the Agreed Amount Payf.ble, silbjtctto'polcy provia:ons, for dfimage to my insured crops. I hereby certify thm lhe acre~e ~orts.iir exh fnrured crop thal I                                                    .. .......,. O. tJ
                                                                                                                                                                                                                                                                             00.- SE:CTION.. ITOTAL                       -:                                                                                                                                                                                                                                                                                                                                                                                                            .

   sub'mitted n frue md ~ md lhlll nRdocuments or i:opies'of oo_cuments that lh8-18 Qlbmtted in SUJl!lort of 111'/, lnsurmce claim m true, oori'ec1 111d C(]tftl,~te. I hereby ·IIJ!horize you to in::pect a,y 111rl all sea~ tickets, wmehou se receipts,                          .
   in vernory re®rd$ 1111d llflY oih er docu menb tiut pert ein ti;, the. CfOP I _h,ive_ h.!ive:.fed aid rnttkered or thm Inow h !r'le in my po e:se 6,'lion 1M1erever foe med: I ebo hereby eiq,resslf wthorii e you to inspect ood copy any mtd aH recon:t::i of the Fam          70. UNIT TOTAL Q                   (& . _ . .-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fl·73.
' SM,!ceAgencyofihe U~A, ton$Ctllto thrsres.~ ~flhs _IWOl'_dsl;hutpenirin to rrrt fiming opumion, my pn:i~uciion his!Of)',ond my co~imc;:e wth progrem ~(1-lfremenls. I nl5o understmd that fdlire to report con'f'lett:ty lli1d ~>t '
   me,' reS1.Jlln ~t;tioo~ undei- !'TY Poley; klcll?IJg bufnot lmited tovoidMc~ of the J>Oky, rrid ln:cn!flnelor chliljienallies (1fU.5.C. §1008 lnd §1014;'7 U.S.C.. §1508; 31 U.S.C. §3729,-§3730 ind 111yo1her applctii!o federal sl:dtil1:11).
                                                                                                                      •
                                                                                                                                                                                                                                                                           71. ALLOCATED PROD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-              .                  !       .      ,                                                                                                         .        ..           .        :   !    .:    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' 1----------
, uivier per.a lies ~/'pe~ory, I ~rtifylhat 1:Mylexpayeridenlit!~~li~n ~llnlb~r sho'a'Ji on i'hisformiscorreol, 2. )'em noi sub~ lo backup -,.lhholdlng.as ~- reslll of s failure lo reporl_sll in1eresl ordMdend Income; a~d 1:1 em e Unaed St~teii(~.S,) cllten orr:i!l111rU.S..                                                                                                                                                                                                                                                                                                                                                                                                                                           72. TOTAL APH PROD -q ?73, l :
  pe1son, ·1he !nl emal Reien11e seni,::e do BB :pol recio~e ")(lllr consent to any pr~i~ion of 111 Is doeU'tle n! ,ol ber lhtn th!! co rl_iflc~ ions Ill quim d ta 8)11l i:! peClaip ~hholdhg'
                                                                                                             -
                                                                                                                                                                                                2017 3164 457 7 £X rERNA L pRO O                -                                                                                                                                                               ~                                                                                                 ...       .                      -       ··- . . .        -·       . ·-                                                               .                                                      1---..;._;_..;._;_..;,_;__..;._;_..,L_.L...l,C-:.;,.~-=--~


 73.AdiuGter's Sijn~lu1t1                                                                                             ·           · ·· · Oate · · ·                               ·· • · 74.J nso red's: Signmture                                                                               ·          ··                                   p,1 8                                                      unit                            p; f               ·_    Esfim a4!d     Tolal
                                                                                                                                                                                                                                                                                                                                                 '                                            i=- Pfo1ft:~n = Pe:fl'Jiency
                                                                                                                                                                                                                                                                                                                                                                                                          Guarmtee                      "  Elo~ron     Shiwe    -. Indemnity
 1---------------1-=------1-::
 78.Adjf!lei'aS~lt)lo/e·•1-:7 _ _
                                  . . . . . __.,.=,.------------t~-=-----~---
                                                                J D~~                                                                               Dale                                                  74. ln'iiuted's'"Slgnalure                                                 ·                                    .               1_            -_
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                     --+------=-=-:.;:;ou:;:;,;n::..-,..........----,----.,..._- - - - - - . . . . - - '_-._---
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                           · ·- ·                    · · ·1                                    · ,        ,/        I                                                 j                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..-1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _ •   SEE LAST PAGE: OF THIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NATIOtistATEMENTAND PRNACY J\CT,STAIT1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FORM /=OR NONDI~ C
   , ';(v;;_,~ . Jl,/A. '"~'t.;
  ....                              {J·                       . .                        --u., -. ., .
                                                                                                                                       ., . 7t'i3~/l
                                                                                                                                                                  .,
                                                                                                                                                                                                            _t;~., -t)jlc,\.- --~ -. f . ,,c."-: -r~_.J..:.!...l':::b3~l...:.D---2....:9~i'....:·7.::..~.:.:~!:..J...::.b:J'/3~·'.!'.:I,.:......·'L.
                                                                                                                                                                                                                                                                                                                                                 ~iQ!J"'~                                                                                                                                                                                                                   "_1_\   .,.,..;/L:Q~-.o~·:::O..._!_:c_:It::._(J0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :._:P:_-__u7r_t_7.~1:...:~·L~7t;_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..                                                  .1'EiWEe!!B~.-CO~PLY----~RH-::t;::5~0012:8-~20ll.J14
                                                                                                                                                                           SCAN: 80237876816059510015
                                     Case  3:18-bk-04194-JAF
                                      AGRI GENERAL             Doc 165-3
                                                   INSURANCE COMPANY                                                           Filed 04/07/21       Page 46 of 186
                                                                                                                                        Policy No. MP-0749812


 !I.
                                                                                                                                                                                                             State      FL
                                                            RAIN AND HAIL L.L.C.                                                                  Claim No. 18-004232                                        Date       05/01/2018
                                MPCI Claim Notice of Prevented Plantina, or Damaae or Loss                                                        Crop Year 2018                 Page                                   1 OF 1
                                         INSURED INFORMATION                                                                                           AGENT/ AGENCY INFORMATION
JULINGTON CREEK FARMS                                                                                                    PROGRESSIVE AG
PO BOX 600277                                                                                                            Agent Code: PH
JACKSONVILLE, FL 32260-0000                                                                                              Agent was notified of claim via: Phone

PHONE: (608)339-9869                                                                                                     PHONE: (701)277-9210                                           ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                          Specify below all county locations that have experienced damage.
      County                 Unit No.        LeQal Description                                                               Cause of Loss                                                               Date of Loss Intentions*
FLAGLER (35)              UNKNOWN            UNKNOWN                    Cold Wet Weather                                                                                                                04/2018              OT




 'Intentions Legend: To harvest= HT; To chop/silage= CS; Leave for cover= LC; Destroy= DS; Plant to another crop= PC; Pasture = PS; Hay= HY; Crop will be direct marketed = DM; Other (please
 explain)= OT; Replant= RP; Unknown at this lime (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•    PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                                     •    YES             •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                                         •    YES             •       NO
      **{You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      ** A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•     HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported, ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_ _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                                •    YES             •       NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                                        •    YES             •       NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                                          •    YES             •       NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•X    SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported.)
                                            **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                            **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                                       •   YES             •X      NO
                                                                                               Please list associated policies.
                                 Name                                                     Policy Number                                                                       Company



Contact Information:
                                                                                                                                                                                                 •
    Best time to contact insured ......................................................................................................................................................................... X AM•          Noon   •    PM
    Contact Name and Phone Number: JULINGTON CREEK FARMS, H:(608)339-9869, C:(608)339-9869
    Comments: -   PH(5/1/18)-potato
                     -----           loss-claim
                                              --     for- Julington
                                                             ---         Creek
                                                                             --   - cause
                                                                                       --     of -loss- = excess
                                                                                                           ---        rain-  and-winds
                                                                                                                                     --     in -March--    and-  heavy
                                                                                                                                                                    --    rains-in-mid   -April.
                                                                                                                                                                                              --     Disease
                                                                                                                                                                                                        - -set
                                                                                                                                                                                                             - in-- confirmed
                                                                                                                                                                                                                    ----      late-
                                                                                                                                                                                                                                  blight
                                                                                                                                                                                                                                     --  in the
                  region.
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                                                  2018 37876816 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                                              •            YES     •   X NO

                                                                                                        PENNEY HAMMER                                                                                                05/01/2018
INSURED'S SIGNATURE                                                                                     AGENT'S SIGNATURE                                                                                            DATE
Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops : (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                                   RH-5026-2018
                                                             Case 3:18-bk-04194-JAF        Doc 165-3   Filed 04/07/21    Page 47 of 186




                                                          eAdjuster Claim Summary                                                                    RECEIVED JUN 25 2018
                                        Insured Name                                             Compan                                                                          Division/State

                                                   AGRI GENERAL INSURANCE                                                                      PROGRESSIVE AG                      Division 8
                              JUUNGTON CREEK FARMS        COMPANY                                                                                 (7772.. 30)                      FLORIDA
                                           Claim Number                                                                        Crop/Plan


         MP-0749812                         18-004232                                                                         PTATO/APH                                       Unharvested

                                                                              eAdjuster Version                                                                        Finalized Date

                   TC8                                              Version 2018.06                                                                                    06/21/2018
          (Signed By: TC8, WON)                             (Downloaded with Version 9.14.0)
                                                                             For Office Use Onl




Estimated Indemnity
                                                                                                 Total
 Line IO      Yield ID      Acres       Prod/Acre          Guarantee           -       w    Production                  -       Deficiency       X
                                                                                                                                                       Price
                                                                                                                                                      Election     X     Share     -    Estimated
                                                                                                                                                                                        Indemnity
                                                                                             to Count
Unit 3 ..06 OU: FLAGLER

    6.0         10.0       102.0 (H)              230.0                                                                 ..-
                                                              27,744.0 -                          23,457.2                                4,286.8 X        $12.25 X          1.000 -        $52,513
                   FSN 310, KINNEY 105 BACK BO/HOME
                               102.0
                                                                                                                                                                         .              ~
                                                                                                                                                                                                -,--- J
                                                                                                                                                                                            __ss- -·-
                                                                                                                                                                 Total Estimated Indemn! :tv: $52,513 ~
                                                                                                                                                                                                        IT




Loss Credit Agreement
In addition to any premium and/or administrative fees for all crop(s)/county(ies) in which the billing date has passed and for the                                                  Yes X No
crop/county(ies) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured                                                   -     /-
under this policy or any other poUcy authorized under the ACT deducted from the indemnity or prevented planted !ass due me
under this daim. If the billing date has passed for any crop(s)/county(ies) at the time the loss payment is processed, any amounts
due for those crop(s)/county(ies) wilt be deducted, regard[ess of how you answered this question •
                              •
Summary Questions
Is any acreage of the damage crops considered a second crop folrowing a first insured crop which was planted and incurred
an indemnity within the same crop year?
                                                                                                                                                                                                  no
     '                                        .                                    .                                                                   .

Is any acreage of the damage crops considered a second crop fol[owiilg a first insured crop which was prevented from
being planted within the same crop year?
                                                                                                                                                                                                  no
Was any part of this crop los.s due to chemical damage?
                                                                                                                                                                                                  no


Verifications
Policyholder verified Tax ID XXXXX3132 is correct.                                                                                                                                  Yes X No

Policyholder verified Entity Type Limited Liability Company js correct.                                                                                                             Yes X No
                                                                                                                                                                                        -
Comments
PH(S/1/18)-potato loss daim for Julington Creek - cause of ross = excess rain and winds in March and heavy rains in mid April.Disease set in - confirmed late
blight in the region.

                                                                                                                                                                         •
                                                                                                                                                                              Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 48 of 186




                                                                                                    EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)
INSURED NAME: JULINGTON CREEK FARMS                                                                                                                                                                                                                                                                                                         POLICY NUMBER: MP-0749812

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                                                                                                           AGENCY: PROGRESSIVE AG                                                                                                                   CROP YEAR: 2018                     Claim No. 18-004232
                                                                                                                                                               AGENT OF RECORD: PENNEY HAMMER

Contact Information • Name: JUUNGTON CREEK FARMS Phone: 608-339-9869                                                                                                                                                                                                                                    craJm Entry Date: 05/01/2018



PH(S/1/18)-potato toss claim for JuUngton Creek- cause of toss = excess rain and winds In March and heavy rains in mid April.Dlsease set in - confirmed !ate blight In the region.
         ~-----d-~
      ''. .. ---~---·                          ··t!.                      ·--· ··•··                              .....,,,::.·· ...                        ,     _,._                                                                                     11·     ,._               .       ...     .                                                   .                     ...


~ . . .
 .


    PLAN
                  --~--..._______
      .. ..a_~=::.::

              PRICE
                        .•·.
            ,. , .. ,II-,., .. .


                              COUNTY
                                     --
                                   CROP
                                               /:~·-
                                               . "
                                                                         ,,;·. __
                                                                               : ....,.
                                                                                      -~!lr!J··           :
                                                                                                          .
                                                                                                              -ail!-·:,~·'...
                                                                                                              . . . .. ,r" a· .            . .
                                                                                                                                                 .. :,:··.~,:~i ..:.-·,
                                                                                                                                                       .   ·. ,,. '


                                                                                                                                                           TYPE
                                                                                                                                                                      ·,


                                                                                                                                                                                           COVERAGE
                                                                                                                                                                                                                                                          .... · ~
                                                                                                                                                                                                                                                  .. : '"·: ··-··L'··,


                                                                                                                                                                                                                                                                  LEVEL
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                    ·: .. :~·:·:
                                                                                                                                                                                                                                                                                  . .

                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                           . ,. .


                                                                                                                                                                                                                                                                                            PLANT
                                                                                                                                                                                                                                                                                                                    . . -·
                                                                                                                                                                                                                                                                                                                          ·     !II··              ::
                                                                                                                                                                                                                                                                                                                                                   .        a
                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                              . . : . ._..




                                                                                                                                                                                                                                                                                                                                                                                   OPTIONS
                                                                                                                                                                                                                                                                                                                                                                                                -~-
                                                                                                                                                                                                                                                                                                                                                                                                    . .




                                                                                                                                                                                                                                                                                  REPORT DATE
                                                                                                                                                                                                                                                                                                        -
*84 {POTATOES)                                                            APH(90)                                             IRROTGRPA                                                    A                       18,00                                        0.85            02/25/2018                           FLAGLER                                             YA
*84 (POTATOES)                                                            APH(90)                                             IRR OT GRPB                                                  A                       12.25                                        0.85            02/25/2018                           FLAGLER                                             YA
*84 (POTATOES)                                                            APH(90)                                             IRRIGATED GRPB ·                                             A                       12.25                                        0.85            02/25/2018                           FLAGLER                                             YA
*84 (POTATOES)                                                            APH(90)                                             IRR OC GRPB                                                  A                       19.50                                        0.85            02/25/2018                           FLAGLER
                                                                                                                                                                                                                                                                                                                       ,                                                 YA

*84 (POTATOES)                                                            APH(90)                                             IRRIGATED GRPA                                               A                       18,00                                        0.85            02/25/2018                           FLAGLER                                             YA
*84 (POTATOES)                                                            APH(90)                                             IRROCGRPA                                                    A                       28.75                                        0e85            02/25/2018                           FLAGLER                                             YA
*84 (POTATOES)                                                            APH(90)                                                                                                          A                       19.50                                        0.85            02/25/2018                           ST. JOHNS                                           YA
*84 (POTATOES)                                                            APH(90)                                                                                                          A                       18.00                                        0.85            02/25/2018                           ST~ JOHNS                                           YA
*84 (POTATOES)                                                            APH(90)                                                                                                          A                       28.75                                        0.85            02/25/2018                           ST. JOHNS                                           YA
*84 (POTATOES)                                                            APH(90)                                                                                                          A                       12.25                                        0.85            02/25/2018                           ST. JOHNS                                           YA


                           CROP                                YIELD                  TYPE                                                                                     NAME                                                                                                                                                     ADDRESS

No Joss payee or transfer of coverage.


                                                       NAME                                                                                                                                                                                                                               POLICY                                                                LOSS NUMBER

No companions


UNE#
      ·· .. :..   ' .. ::a·,.


                                CROP
                                          . ; .·.:· :,; : :


                                                     FARM
                                                                   '


                                                                       FSN#
                                                                                 ;·, .. ,.   :i

                                                                                              SHARE
                                                                                                    .             ; : .'·/.- _-: :-·· ..

                                                                                                                                 PERSON                                               LOCATION                                  APP
                                                                                                                                                                                                                                             ~~-  -
                                                                                                                                                                                                                                               PLANT
                                                                                                                                                                                                                                                     ~   -
                                                                                                                                                                                                                                                     TOTAL
                                                                                                                                                                                                                                                           - ..
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                           PRICE
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 LIAB
                                                                                                                                                                                                                                                             ACRES
                                                                                                                                                                                                                                                                     - -
                                                                                                                                                                                                                                                                       RISK
                                                                                                                                                                                                                                                                            -  -
                                                                                                                                                                                                                                                                            LOSS
                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                 ESI'
                                                                                                                                                                                                                                                                                        a :_I!'"                    .. ii.'..                      .,                          .•• .    :·




                                                     UNIT                                                         SHARING/COUNTY                                                                                             YLD/ACRE                                           REPORT DATE GUARAN                                                               AREA         AVG            PROD
                                                                                                                                                                                                                               GUAR                                                                           TEE                                                             VLD

1.0               90-PTATO                                3.04     272                            1~000                                                                    14S 29E 1                                                197.00                        ADDED
YLD#              IRRIGATED                                OU                                                                                                                                                                            0                         LAND          01/20/201B                           a             11.0250                 0      000
12.0              GRPB                                                                                        FLAGLER                                                      BARTON 2018 NB                                                                                2018
                                                                                                                                                                                                                                                                  (R)34.0

Uninsured due to:31-New Break- Land not previously farmed

2.0               90-PTATO                                3.04     272                            1.000                                                                    14S 29E 12                                               197.00                        ADDED
YLD#              IRRIGATED                                   OU                                                                                                                                                                              0                     LAND         01/26/2018                           0             11.0250                 0      000
13.0              GRPB                                                                                        FLAGLER                                                      BARTON 2018 NB                                                                            2018
                                                                                                                                                                                                                                                                  (R)69.0
                                                                              Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 49 of 186



                                     EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID) EXTENDER
INSURED NAME: JULINGTON CREEK FARMS                                                                                                                                                           POLICY NUMBER: MP-0749812

COMPANY: ACE PROPERTY' AND CJ\SUALTY INSURANCE COMPANY                AGENCY: PROGRESSIVE AG                                                                              CROP YEAR: 2018     Claim No. 18-004232
                                                                      AGENT OF RECORD: PENNEY HAMMER

Contact Information ~ Name: J UUNGTON CREEK FARMS Phone: 608-339-9869                                                                                                     Cfaim Entry Date: 05/01/2018


LINE#       CROP          FARM      FSN#    SHARE            PERSON                   LOCATION                                      APP              ACRES        PLANT       TOTAL      PRICE      LIAB       RISK   LOSS     EST
                          UNIT                         SHARING/COUNTY                                                         YLD/ACRE                          REPORT DATE GUARAN                             AREA   AVG      PROD
                                                                                                                                    GUAR                                      TEE                                     YLD

Uninsured due to:31-New Break- Land not previously farmed

6.0     90-PTATO            3.06   310       1.000                         12S 29E 30                                                320.00           ADDED                                                           230.0     Loss
YLD#    IRRIGATED            OU                                            12S 29E 29                                                 272.0            LAND      02/16/2018     27744     12.25    339864       000    CV\fT
10.0    GRPB                                         FLAGLER               KINNEY 105 BACK 80/HOME                                                      2017
                                                                                                                                                     ?R~102.0
                                                                                                                                                      D 102.0

4.0     90-PTATO            3.07   389       1.000                         135 29E 26                                                197.00           ADDEO ..
YLD#    IRRIGATED            OU                                                                                                               0         LAND   01/26/2018           0   11.0250            0    000
15.0    GRPB                                         FLAGLER               FFF 2018 NB           +
                                                                                                                                                         2018
                                                                                                                                                      (R)24.0

Uninsured due to:31-New Break - Land not previously farmed
5.0     90-PTATO            3.07   389       1.000                         14S 29E 2                                                 197~00           ADDED
YLD#    IRRIGATED            OU                                                                                                               0         LAND     02/07/2018         0   11.0250            0    000
16.0    GRPB                                         FLAGLER               FFF 2018 NB                                                                   2018
                                                                                                                                                      (R)59.0

Uninsured due to:31-New Break - Land not previous,y farmed
                                    Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 50 of 186




                            ADJUSTER'S SPECIAL REPORT                                                      Loss No.          18-004232

                                                                                                           Policy No.       MP-0749812

  AGRI GENERAL INSURANCE COMPANY                                                                               INSURANCE COMPANY
---------------------------------
                        l




                                                                                                           Date             06/21 /2018

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                               City JACKSONVILLE                                   State FL 32260-0000

Agency Name & Address PROGRESSIVE ~G; 417 38TH ST SW STE A, FARGO, ND 58103-6508

To CLAIMS
 VISITED POTATOE FIELDS OF JULINGTON CREEK FARMS UNIT 3.06 YLD 16/10 FOR APPRAISALS

 ON 5/3/18.RAN APPRAISAL. FLD 3 T-310. SEE APPRAISAL SHEETS ATTACHED.NO QA BY SITE

 INSPECTION.FLD 4 T-310 WAS IN GOOD SHAPE ALSO WITH APPRAISALS ATTACHED.FLD 6 T-310 WAS

 STILL IMMATURE. WILL RUN APPRAISAL AT LATER DATE WHEN READY.ON 5/23/18 RAN APPRAISAL ON

 FIELD 6 T-310 ONly ESTIMATED

 HALF OF FLD was harvested.FLO HAD SOME BLIGHT AND WAS BROUGHT UNDER CONTROL by

 chemials.ALSO ON WEST SIDE OF FIELD WAS LOW WET AREAS with some thru out field.

 received production from insured and sales summary from MBT/Oineda/BACKERS produce

 company.ON 5/23/18 AREA WAS REAL WBT WHILE WORKING APPRAISALSe

 SEE RAIN DATA ATTACHED.




                                                                                                          _ _ _ _ _ _ _ _ _Adjuster
                                                                                  T--C;:;,_;;8~_ _;;._~___,;..,..~

©NCIS 7101 Rev .. 96




                                                                                                           •
                     \
                                       Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 51 of 186




                               **GENERATED BY EADJUSTER**

                          ADJUSTER'S SPECIAL REPORT                                                                Loss No.          18-004232

                                                                                                                   Policy No.       MP-0749812

  AGRI GENERAL INSURANCE COMPANY                                                                                       INSURANCE COMPANY
--------------------------------
                                                                                                                   Date             06/21/2018

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                   City JACKSONVILLE                                       State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508

To Rain and Hail



 Narrative for Unit 3.06 OU:

     • Acres verified by a Planted Acreage Report. Share verified by settlement sheet .


                                   •




 Added Land Question already answered for FLAGLER county (last loss was in the year 2017)

 on yield line(s) 10.




                                                                                                                _____w;,:
                                                                                                              J_~
                                                                                     T.;;...C.;;...;8;;..__,_ _      ________Adjuster
©NCIS 7101 Rev. 96
                                                                                                                                                 •
                                                                                                                                                                                                           Case 3:18-bk-04194-JAF                                    Doc 165-3                       Filed 04/07/21                          Page 52 of 186


    Company:AGRI GENERAL INSURANCE COMPANY                                                                                                                                         Crop Insurance Serviced by Rain and Hail                                                                                                                                     POLICY NO.                                                  CLAIM NO.                           FIELC                   ADJUSTER                                     LOSS TYPE                              BATCH DATE               PAGE
     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                                                                                                                                                       MP-0749812                                                    18-004232                            JL                           TCS                                                             u             06/21/2018
                                                      PRODUCER/OWNER INFORMATION                                                                                                          AGENCY INFORMATION                                                                                                                                                    CROP/PLAN                                                   UNIT NO.                     INTENDED use                   PRlCElLEVEL                                      CROP YEAR LOCATION DESCRIPTION
    JULINGTON CREEK FARMS-                                                                                                                     PROGRESSIVE AG                                                                                                                                                                                                     84-PTATO                                                  3.06 OU                              OT                    $12.25 0.85                                                        2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            30 12 S 29 E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            29 12 S 29 E
    PO BOX 600277                                                                                                                              417 38TH ST SW STE                                             A                                                                                                                                                    90·APH                                                                                                                                                                                               KHmEY 105 BACK BO/HOME
                                                                                                                                                                                                                                                                                                                                                                                                                                         31 - Excess            31 - Excess
    JACKSONVILLE. FL 32260-0000                                                                                                                FARGOt ND 58103-6508                                                                                                                                                                          CAUSE(S) OF DAMAGE                                                                      Mni ~t.ure/PrPri nit
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .   Mni i:::.turP/Pr0ri oi t.::it

    PHONE                                                           SSN/EIN                      ENTITY                                           PHONE                                                                              CODE
                                                                                                                                                                                                                                                                                                                                                    DATE(S) OF DAMAGE                                                                        03/2018                               04/2018
    608-339·9869                                                    XXXXX3132                    LLC                                              701-277-9210                                                                           777230                                                                                               tNSURED CAUSE %                                                                                    25                                    75
 STATE:                                  FLORIDA
                                     CODE:    9             COUNTY:FLAGLER                                                                                                                                                                                 CODE: 35                                                                          LOSS PAYABLE TO ME AND
SJ:C.110N f • Ar.Rl=A~F: APPRdi~n~ PROrlllCTION AN • AOJlJSTMFN 1~                                                                                                                                                                                                                                                                               NO OTHERS
A. ACTUARIAL                                                                                                                                                                                                                                                     B. POTE NTlAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTJON YJELD                                                                                                                                                                                                                                        D. STAGE GUARANTEE
 t-'Ollcy 16      17      18     19        20    21   22•24    26-28                                                                                                                                  29                                 30                          31                           34       35        36                                                                                                                                                                       37
                                                                                                                                                                                                                                                                          32a Moisture o/ii 3J                                                                                                                                                                                                                                                  38
 / Yield                                         MulU-Crop Reported                   Determined                                  Type/Class Irr, Cropping,     Farm                                                                Use of                           Appraised                                                                                         Shen%.                             Production                          Quality
                                   Fietd                                                                 Interest                                Organic
                                                                                                                                                                                                                                                                                                               .......... 1tt••j

                                                                                                                                                                                                                                                                                                                                                                       Factor or                                                                                Production               Uninsured                                                                           Per
    line                            JD              r.                 Ar.res           Ar.res                         Risk       /S11h.r.f;1~~  Pr~ ..     •_IC:~;':af No                               - n'!                  At-•                                     n-'-1tial                               32b Factor                                             Vatus                                 Pre OA                          F::1r:tor          n      ,   {')A                                               Ti:,t.. i tn r.n1Jnf                          Ar-.rA           -      •   t
                                                         • .....                                        nr ~f -~·.,,                                           II    I   11    -                  • .:]:(r.lL                             ~.-It l ~
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                         f"""Ul~1 I                                                                                                                                                                              r u.-..1                   ~--•---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "    --                                                                                             1nr;;i1

           6.0                                                                                                                    ~RPB(2610 ,IRRIGATE[                                                                                    H
    10.0                                           ,r~~)                 102.0               102.0                1    000                                 (20)                           310 H                                     N/A
                                                                                                                                                                                                                                                                                                               ••11••·······'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               272.0                 27.744
                                                   \.../"
                                                                                                                                                                                                                                                                                                           !t . . . . ., • • • " ..... '




                                                                                                                                                                                                                                                                                                           ~   .................
                                                                                                                                                                                                                                                                                                           II' • • • I     +    1111 f   f   •      Ill     t •    I




                                                                                                                                                                                                                                                                                                               • i •   +    •   * •••               t •         I' l




                                             39. TOTALS                 102.0                102.0 OTHER PERSON SHARING:                                                                                                                                                                                                                                42.TOTALS                                                                       0                                          0                           0                                                   0                          27.744,0
                                                                                                                                                                                                          •
40. Quanty~ TW • KD • Aflatoxin • Vomitoxin • Fumonisin            Garlicky     Dark Roast • Sclerotinia • Ergoty • CoFo      •               •
                                                                                                                                  Other D None I8I         41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes • No ~                             •
                14. Date(s) Notice of Loss
     1st Notice         2nd Notice         Final NoUce
                                                       Is any acreage of the damage crop(s} considered a second crop following a first insured crop which was planted and 1ncurred an indemnity within the same crop year? Yes • No Di
 05/01/2018                                            Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was preven_ted from being pranted within the same crop year? Yes No 181                                                                                                                                                                                                                                                                                                              •
SECTION II- HARVESTED PRODUCTION 43. Date Harvest Completed: 06/05/2018                                                                                                                   44. Is damage similar to other farms in the area? Yes lS No • 45. Assignment of Jndemnity? Yes                                                                                                                                                                                           •   No tm          46. Transfer of Right to Indemnity? Yes • No ti[
A. MEASUREMENTS                                                                                              B. GROSS PRODUCTION                                                                   Cw ADJUSTMENTS TO HARVESTED PRODUCTrON
 47a Shara 48   49                                                         50           51         52           53     54        55                                                         56       57       58a Foreijn        59a Moisture%     60a Test \rVT
                                                                                                                                                                                                                                                                     61           62                                                                                                                                                                                                    63                          64a Value                                      65                    66
                                             Multi-                                                                                                                                       Bu. Ton.              SheII/              ..•.. M.a.t~~~I 1v .•. ~ , .....................                                                                                       ·•"1111••····••11 .. •,;                                                             Production
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~~··············
                                              Crop Length or                                 •          Net                                            Gross                                                                                                                                                                                                                                                                                 Adjusted                               Production                                                                    Quality             Production
~   • • • •      ~   ' • ' • •


47b Fie1d ID                                 - .                                               educ-             Conversion                                                                Lbs.                 Sugar
                                                                                                                                                                                                                                                          58b Factor                                               59b Factor                                                          60b Factor                                                        •        Not to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              64b Mkt. Price
                                             I .ru•u. Dl:i:11., .... ·,:er Wit11h     nP-nth   tion ~. 1hir. Feet I=:i_r.tn r                     n-.-
                                                                                                                                                  1   11   n
                                                                                                                                                               J
                                                                                                                                                                   lbL,.BI 111
                                                                                                                                                                              .~
                                                                                                                                                                                            ~wt                 r:.- .      .U iU
                                                                                                                                                                                                                                                                                                                                                                                                                                         ~ • l"_jfTr.f
                                                                                                                                                                                                                                                                                                                                                                                                                                         I      I    :inn         r.rnint              Pre-OA                                                                     FaMtir               tn r.nunt
                                                                                                           •
                                                                                                                                                                                                                  lf'""ll




•••        ,   ..............
                                    1    j
                                                                    MB r PRC DUCE INC,, ACKSC N VILLE : FLORIDA 1                                                                        20,880.2                                   .• ·••&•1•tt••·····                                              tll•-4'••••••••••••,.•                                                + •   all al 41   •   +   4   a + • t   Ii 1 "   ,   if                                                                           • • • • • I • • • • • .. • •                     +

                       6.0                    NS                                                                                                                     20,880.2                   CWT                                                                                                                                                                                                                                          20.880.2                       0.0        20880.2                                                                                            20,880.2
II>• Ill   • •   I
                         1
                     II II   >II   • •   I
                                                                          BACI ~ERS l tQTAl OE CO, FULTOI J MO. 3                                                                        1,700.0                                    Ii   -I   •   •   *• +   + + +   9   I   IJI   + ... +   f IJI   • • .. + • •          • • • • • •
                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                          ~   • • • • ..   ...........................                                                                                                  "'   ............... "' ......
                       6.0                    NS                                                                     1,700.0
                                                                                                                       f
                                                                                                                             CWT                                                                                                                                                                                                                                                                                                              1,700.0                   0.0            1700.0                                                                                                 1.700.0
·••+ft-+••·1-..
                                                                   ONE] DAPO' ..ATOE EXCHJ .NGE LL( :, RHINE LANDERS WI. 4 877.0                                                                                                         ......... ,., ....... , ...                                 14.tlJl!llif1111114Ll!IIIIIIII.
                                                                                                                                                                                                                                                                                                                                                                           ······••tti•l'•+t••·                                                                                                         jll • + •   W •   ..   I   • •   I'   1a •   11   +   i


                       6.0                    NS                                                                       877.0 CWT                                                                                                                                                                                                                                                                                                                     877.0              0.0              877.0                                                                                                      877.0
• • ..........                                                                                                                                                                                                                      • • • ...........                              4, . . . . .      ...... .............. ,.                                              . . . + . . . . . . . . . . . . . 111 . . . . . .                                                                            •••••~••w•••••••
                                                                                                                                                                                                                                                                                                                                                                                                         TOTAL 1or Poli C.Y L ine                                       6.0 23,457.2                                                                                                      23,457.2
' ................                                                                                                                                                                                                                  ·····••1111t11", .. .....                      ~                 ,..   II: . . . . . . . . . . .             1111     .......
                                                                                                                                                                                                                                                                                                                                                                           1411<••···· ........... ,                                                                                                    1t1•••-t•••1111,1-11,


l certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it wfll be used lo determine my losst if any, for damage lo my insured crops. t understand that 67. TOTAL 23.457.2 68. SECTION UTOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to aud[t and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          23.457.2
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I         69. SECTION 1TOTAL
submitted are true and correct a11d that all documents or copies of documents that I.have submitted in support of my Insurance claim are true, correct and complete. r hereby authorize you to inspect any and all scale tickets, warehouse receipts,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0
h,ventary records and any other documents that pertarn to the crop, have harvested and marketed or that I now have·in my possession wherever located. I also hereby expressly authorize you lo inspect.and copy any and an records of the Fann                70. UNIT TOTAL                                                                                                                                                                                                                                                                                                              23.457.2
Service Agency of the USDA, consent to tha release of tlle records that pertain to my farming operation. my p~duction history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, ii1c1udlng but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729. §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                                                                                                                                                                                                                                                                     0.0
Under penalties of perjury, I cerilfy that: 1. My taxpayer identification number shown on this form is correct. 2. I am not subject to backup withholding as a result of a failure to report all interest or divldend income, and 3. I am a United States (U.S,) citizen or other U.S.                                                                                                                                                                                                                         72. TOTAL APH PROD                                                         23.457.2
person. The Internal Revenue Service does not require your consent to any provis1on of this document other than the certifications required to avoid backup withholding.

73. Adjuster'~re
     ;J~ .. .
                                                                                      Date
                                                                                TCS 06/21/2018              74J$~;1ur~                                                                   Date
                                                                                                                                                                                            06/21/2018                                            Guarantee
                                                                                                                                                                                                                                                           una                           -           Production
                                                                                                                                                                                                                                                                                                      to Count
                                                                                                                                                                                                                                                                                                               Totat
                                                                                                                                                                                                                                                                                                                                                        -              Deficiency                         X                 Price
                                                                                                                                                                                                                                                                                                                                                                                                                       Election
                                                                                                                                                                                                                                                                                                                                                                                                                                                )(
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Share          -      Estimated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lndemnily
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM~
73.~djuster ~gna!ure               1
                                                                                      Date                   74. Jnsured's Signature                                                     Date
                                                                                                                                                                                                                                                                                                                                                            I
     {. 1\fj~ (..; 8J,'U/.
            '1 ltJt.#
                                                                                wcw    06/21/2018                                                                                           06/21/2018                                            27,744.0
                                                                                                                                                                                                                                                                                        I            23,457.2
                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                       4,286.8                                         $12.25
                                                                                                                                                                                                                                                                                                                                                                                                                                                I            1.000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I     $52,513               !NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         COMPANY/AGENT COPY                                                            RH-5008-2014
                                                           Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 53 of 186




                                          PLANTED FIRST INSURED CROP DECLARATION FORM
 Insured Name                                                                                                                     Policy Number          .   Company Name
 JULINGTON CREEK FARMS
                                                                                                                                  MP-0749812 AGRI GENERAL INSURANC...
 cralm Number                                          Crop Year                                                                  County
                                                                                                                                                     FLAGLER
                  18-004232                               2018
     Unit Number
     (First Crop)      Line Number     Yield Number          Legal DescriptionlFSN                          First insured Crop    Intended Second Crop Option Number             Acres

  3.06 OU                 6.0               10                          310                              PTATO (0084')                     N/A                                   102.0




                           \




 Enter the applicable oaUon number(s) in the above tab]ejFirst Crop Planted AcreagEtl:
 1. I certify that l will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
    reduced by 65°/4 if a second crop is planted (by you or another person or entity), insuredl and has a payable indemnity (handred in accordance with
    option number three below). You wi[I arso be responsjbre for notifying us of this change in your intentions and repaying any overpayment on the first
    insured crop. (Code NS)
 2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit {decision applies to an
     second crop acreage on a first insured crop unit basis). (Code WI)
 3. [ certjfy that I wi]] insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my pofrcy
    provisions (regardless of whether the acreage is insured with a different insurance provjder or planted and insured by a different person or entity). I also
    agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
    first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
     IR)
 4. I certify that I will insure the acreage of a second crop p[anted on the same acreage as any planted first insured crop in accordance with my poHcy
    provisions {regardless of whether the acreage is insured with a different insurance provider or pf anted and insured by a dffferent person or entity). I
    have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
    first insured crop was pJanted in the county or can show that the applicable acreage was doub]e cropped in at least two of the last four crop years in
    which the first insured crop was grown on it. ! also agree that if I have planted more doubJe cropped acres than ran be supported by my recordst the
    extra acres will be handled in accordance with the applicable option number elected above for such acreage. (Code DC)
 5. I certify that I will prant and insure a second crop on the same acreage where the first insured crop js planted. The first insured crop acreage in thfs
    situation does not contribute to the first insured crop unit [ass which results in such acreage not being subject to an indemnity reduction. This code is
    used when no other multiple cropping code applies to such acreage and a 100% indemnity is applicable. (Code FC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest forlowing a first insured crop on the same acreage.
 A cover cropl planted after a first insured crop and pfanted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any ti me 1 is considered a second crop. It is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayedl grazed or otherwise harvested (i.e. green manurel erosion control etc.) or is hayed or grazed   1

 on or after November 1 of the current crop year.
 l certify that to the best of my knowledge and belief an of the informafion on this form is correct. I also understand that failure to report comp1ete[y and
 accurately may result in sanctions under my policy, including but not Jimited to voidance of the po!icy, and jn criminal or civH penalties (18 U.S.C. §1006
 and §1014; 7 LI~S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federa[ statutes).                           •

 rnsured's Signature                                                                                                                  Date

                                                                                                                                           06/21/2018            Page   1   of       1
COMPANY/AGENCY COPY             SEE REVERSE S1DE OF THIS FORM FOR NONDISCRlMlNATION STATEMENT AND PRlVACY ACT STATEMENT                                                     RH-5051-2016
                                                        Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21     Page 54 of 186



    Policy No. MP-0749812         1               Cfaim No. 18-004232                                                       Division 8        Document Name: JULINGTON CREEK 2018
                                  i
                                  j
                                                                                                                                                            PROD ....
                                                                                                                                                                                    •




                                                    MBT PRODUCE INC.
                                                       P.0. BOX 600277
                                                 JA C:KSONVILL.E, FL 32260
                                                                  PH#904-880-l 031
                                                                  877-230-9041
                                                                  F~#904-880-l 51 o
                                                                  EfvfAJL:\vesthiggen(@bel Isouth.net
              06/18/2018
•
             Please {ing belo\v a list of invoices received from Julington Creek .farms .
!
f
•
               5/7/2018     MBT 318          429.2            5/16/2018                      MBT·             338            426.4.      5/29/2018    MBT      354   470.0

               5/9/2018     MBT       316    466 .. 0         5/18/2018                      MBT              333            458.0       5/30/2018    MBT      355    435 . 0
                                                          •

               5/9/2018     MBT       319    457.8            5/18/2018                      MBT              339            442.6       5/30/2018    MST      356    429.4
                                             .
               ~/9/2018     MBT       320    473.2            5/18/2018                      MBT              342            420.6       5/31/2018    MBT      357    426.8

               5/9/2018     MBT 321          451.2            5/20/2018                      MBT              341            772.6       5/31/2018    MBT      358    430.2

               5/10/2018    MBT 322          404~8            .5/21/2018                     MBT              340            442.0       6/1/2018     MBT     359     414.0

               5/10/2018    MBT       323    655.0            5/21/2018                      MBT              343            415.2       6/1/2018     MBT      360    424.6

               5/10/2018    MBT -32·4        413.8            5/22/2018                      MBT               344           510.0       6/2/2018     MBT     .361    449.8

               5/11/2018    MBT 317          426.6            5/22/2018                      MBT              345            438.0       6/4/2018     MBT      362    438.0

               5/11/2018    MBT       325    418~8            5/24/2018                      MBT              346            456.0       6/4/2018     MBT      363    496.0

               5/ll/2018    MBT       326    449.4            ;5/24/2018                     MBT              348            497.8       6/4/2018     MST      364    424.0

               5/12/2018    MBT       327    416.2            5/24/2018                      MBT              349            419. 6      6/4/2018     MBT      365    493.4

               5/12/2018    MBT       328    443.2            5/25/2018                      MBT              3S0            449.0       6/5/20.18    MBT      366    432.6·

               5/13/2018    MBT       33·4   439 ..0          5/26/2018                      MST              347            443.4       6/4/2018     MBT      368    478.0

               5/16/2018    MBT       337    654.8            5/27/2018                      MBT              .351           610.2       6/5/2018     MBT      367    438.0


                            re,J 1s
                      ·ght re4g0t-ed
              Tqtal we1°             - 2ass0..2.

                                                    -.,




•




•




________________________ __                                                                                   , ..   ,
                                                                                                                                               •
                                                                                                                      Case 3:18-bk-04194-JAF   Doc 165-3    Filed 04/07/21   Page 55 of 186

,,_-~------~---~..--,----------~------.--~-----~----------------,_
                            Policy No. MP-0749812                                                                 Claim No. 18-004232                                                         Djvision 8                              .I Document Name: PRODuu
                                                                                                                                                                                                                                                        JUUNGfON CREEK 2018

                                                                                                                                                                                                                                                                                               •




                                                       mLINGTON CREEK.FARMS
 r

                                                       PO BOX 600277
                                                                 '                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                     .
                                                                                                                                                                                                                                                     .Date
                                                                                                                                                                                                                                                       -                                                     Invoice#
 1
  •
                                                       'JACK.SONVIlil~E.,. FL 322<50.                                                                                                                                                               .    '    .
                                                                                                                                                                                                                                                                  ·- . ',.
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                   5/9/2{)18'                                                    316
                                                                                                                                                                                                                                           .. .. .      . ..



 _..
 ..,
                                         BiHTo                                                                                                                                               SflipTo
                                   ·MBT
                                     . . PRODUCE,
                                         , ~   . . INC~
                                                                                                                                                                                       MBT=PRODUCE,                                  me. . .
                                    12O58-5&'\f JOSE BLVD. .SUJ.TE 1004      1                                                                                                        ,12058 ·SAN JOSE BLVD., SUITE l 004·
                                   .JAcitSONVIlLE, FL 12223                                                                                                                          . JACKSONVIi. LE, FL· 32123 -

  •
     :1
                                                                                                            ,
     >
     .•                                                                                                          ..
     •••


                                               -   -
                                                                                                                                                                                                                             ..
  'i
     •                      P.O. Number                                 Terms                                   Rep                Ship                            Via                                             F:O.Bl                                                                      ·Project
     >
     •,
                                                                                                            .
                                  4393                     .
                                                                     .Nei 30                                                      5/9/2Ql8                                                                                                     .
                                                                                                                                                                                                                                               i

                                                                                                                                               .    .                                                                                          -
                              .                                                               --                                                                                                                                                                                                                           . .
                             Quantity.                         Item Code..       .
                                                                                        Description     .
                                                                                                                                                                                                                                     Price E~ch                                                             Amount
                                                           -                                       ..                         .                                                  -              --                                                                                                      I      -
                                                                                              .                                                                                                .                                                         _,            .     -
                                         -466 ATLANTIC CHIPP-.- AJL.\J.WIC CfIIPPffi"G POT~J\1'0~                                                                                                    ;.                                                       11.50                                               5.359.00
                                                                                                                                                                                                                                                                                                                   ~




                                                                                                                                                                                                                                                                                                        •              •



                                                                                                                                                                                                                       -
           •                                                                                                                                                                                                       .   .
           i"
           ,
                                                                                                                                                        I

                                                                                         :                                                                                                                :t
           1
           i
           •



                                                                                         :

                                                                                                                                                                                         '·

                                                                                                                                                                                                                                                                                               A




                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                 '    '                                              ..


                                                                                         .-                                                                                                                                                                                      .

           ...




                                                                                                        l
                                                                                                        <                                                                                                                                                                        ..

                                                                                                                                                                                                                                                                                 '        .
                                                                                                                                   .•

                A'
                 i
                                                                                                                                                                                                                                                                                                             •
                                                                    .                                                                                                                                                            .     /
                                                                                                                                                                                                                       .
                                                                                     •
                        .
                                                   -




                    •
                        -
                                                                                                                                                                                                                                 ·rotal                                                                          S5.~59JJO
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                     -
                    '                                                                                                                   M                                            .   -                                                                -
                                    -                  -                                                                                                                     .                                                                                                                                               .




                                     •


                                                                                                                                                                                                               .             - ---------------;.:..-;;_•':.0•--
                                                                                                                                                                                                                       ~-~-..-
                                                                                                                                                                                  Case 3:18-bk-04194-JAF        Doc 165-3      Filed 04/07/21   Page 56 of 186




                                                                           JULINGTON. CREEK FAfilv1S     ..,_       .   -       ..                  -                                                                                                                                                                                                   Invoice    r.     .                 .



                                                                                                                                                                                                                                                                                                                                                                                  -·
                                                                           PO .BOX. 600277
                                                                                                                                                                                                                                                                                                                         Date                                     Invoice#
                                            •<                             'JACKSONVII,J ,E~_ ,FL.32260-
                                                                               _,                .                          .   .. .                    ~"·"   .   ..
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                5/7/2018·
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                 '    ..     .        ~
                                                                                                                                                                                                                                                                                                                                                                        318                              ;
                                                                                                                                                                                                                                                                                                                                                                   .                   A•
                                                                                                                                                                                                                                                                                                                                 ..                .                          '




                                                                                                                                                                                                     . ~-   .


                                                       ·=aar_-Jo                                                                                                                                                                                           . Ship To
C
,
                                                                                                                                                                                                                                                                 .   .   ·-   .           ~   .   -

                                                   1.10~t:P,B.OPUCE~, INC.                                                                                                                                                                             ·:vmr.=PRODUCE~ INC...
j                                                  12053, SAN JOSE'BLYD.;:, St.rrt'.E 1004                                                                                                                                                             --120=>8 SAN JOSE;· BLVD.:! s·u1TE. 1ooi.t
                                                  .JACF;.SONVILLE~ FL· 32223·         .                                                                                                                                                                .JACKSO.NVO
                                                                                                                                                                                                                                                               -   .LE~·,:FLjJ2223.       .       ~
                                                                                                                                                                                                                                                                                                                                      .
    •




    '',
                                 . ..                                                                                                                                                                                                                                                                                                              ..
                                                   .                       -                                                                                                                                                                                                                                                                                  -                                 -
                                          :PLO~ Number·                        .                     Terms:                                                                 Rep                  Ship                 .
                                                                                                                                                                                                                                        Via                                   F.0.8.                                                                    .Project
                                                                               .                                                                                                                                          ..                                                                                .
                                                                                                                                                                                   :


                                                 4444                                                ·Net 30                                                                                    5/7/2018
        .,                       '                                                                                                                                                               -                                                 '
                             .
                                                                                                                                                                                                                                                                                                                     -
                                          Quanti~/             .
                                                                                        item Code                                                                                                           D~scriptioli                                                                               :Price.. Each                                          Amount                                         '


                                                                                                     .

                                                   42,9~1
                                                    . .   ATLANTIC CHIPP~... :ATL(!'rTIG-CI-IIPPING·P.OTATOES
                                                           '
                                                                                                                                                                                                                                                                                                                             11-.5,0                                    $1:.935~80
                                                                       .                                                                   .i


                                                                                         .   .
                                                                   '



                                                                                                                                                                                                                                                                                                                                          .


                                                                                                                                                                                                                                                                                      .

                        l




                                                                   . .                                                                                                                      .                                                                                                                                             .

                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                    .




             >
                        .

                                                                                                                                                                                       .•                                                                                                                                                     ..


             ''                                                                                                                                                                                                                                                                                                                                                                                              :

             •,
             >
                                                                                                                                       .
                                                                                                                                                                                                                                                                              .

             '>
             t
              ,
             <
             ,
                                                                                                                                       .
              ,.
                                                                                                                                       .                                                                                                                                                                                                                                                            ..

                                                                                                                                       '
                                                                                                                                                                                                                                                       .                                                                                                                                            ..
                                     ,•                                                                                                                                                                                                                                                                                                                                                             :


                                                                   I

                            ..




                        .
                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                     .                                                                                                                             .                                                                  r•



                                                                                                                                                                                                                                                                                                  Tota·I
                   "i
                                                                                                                                                                                                                      .                                                                                                                                                $4~935.80
                                                                                                                .                               .                       .                                                                         .                                                                                                                .     ..
                                                                                                                                                                                                                                  . .
                    >




                    ..,--~~-~~--'--~--------
                                                                                                                                                        Case 3:18-bk-04194-JAF   Doc 165-3       Filed 04/07/21       Page 57 of 186




                                  Pol-icy____...No-.-M-P--0-7_4_9~8-1-2                 .....,...._,---r\~,-~----:a~a~im~No-. 18-004232                                                                      !                    Division 8              T"oocu~ent Name: PROD....
                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                           JULINGTON CREEK 2018 \
                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                             I                                       ,1   ~
                                                                                                                                                                                                                                                          fl       .. _   ._.
                                                                                                                                                                                                                                                                                                             .          ...         . .
                                                           --        .... •        ..    -   .wool   •
                                                                                                              l




                                                                              JULINGTON:CREEKFARMS
                                                                               •                              I       -       •       ~   t     •                                                                                                                                                       lnvoi.ce
                                                                              PO Box· 600277                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                     Date·                              Invoice#
                                                                              JACKSONVILLE
                                                                                .       .. , FL 32260                                               .
                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                    ~i9l2018:            . ·,
                                                                                                                                                                                                                                                                                                                              319
                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                         . ...




                                                                                                                                                                                                                           r-------------------- .
                                                          BU!To                                                                                                                                                                    Ship To
                                                                                                                                                                                                                                                                                                                                    ..   -
                                                                                                                                                                                                                              }.ffiT PROPUCE~. ING-
                                                                                                                                                                                                                                                                                                                                         \



                                                 ?vf8T PRODUCa INC:
                                                 ·120.s3· SAN·JOSE B_L\'D~,. SUtl'E 1004                                                                                                                                      ·12oss s·AN JOSE:l3LVD~ SUITE I oo,i
                                                 JACKSONV·rr .t".~ FL 32223                                                                                                                                                   JACKSONVl;I.~ •.E,- fL 32223




                                                                                                                      ,

                                                     .,
                                                                                                                                                                                                                                   --
                                          P.O. Number                                                     Terms                               Rep                    Ship                    .
                                                                                                                                                                                                         Via                                     F.Q.8_                               •-
                                                                                                                                                                                                                                                                                                        ·Project
                                                                                                                                                               .                                                  .


                                              4445                                                        Net30                                                    5/9/2018                                                                                                     .
                                                                .•                                                '
                                          Quantity                                      ftem Code                 .
                                                                                                                                  :
                                                                                                                                                                          Description                                                       \.
                                                                                                                                                                                                                                                               ·Price Each                      .
                                                                                                                                                                                                                                                                                                                 Amount·
                                                                                                     ..                                                 .            ..                                                       .                                                                     .
                                  :
                                                     457.8 ATI..At'ITIC CHfPP-· ·A1LAN11Q CrIIPPING_POTATOES                                                                                                                                                                               11.50                               51264-.70
    •

                                                                         .                                            .


                                                                                                                          r



                                  .
    .                                                                                                                     .
    '

    ,                                                                                                                     .
    •
        j




        .
        .,
            ,
.
                                                                                                                                  •

                1
            j
                •



                                                                                                                                  '                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                                             r-

                                                                                                                                                                                                                                                               '                                                                             .
                                  '                              .




                                  .
                             .


                                                                                                                                                                                                                                                                                                                  ...
                    l
                    ·;
                             .
                                                                     1                                                                                                                                                    .
                    i
                    •        .
                     •
                    ·•
                     '.                                              :
                                                                                                                                                                                                                                                                                                                                                     .

                                                 '



                                                                                                                          :


                                      :


                         .
                         •            .                                                                                   '
                             ~
                                                                                                                          .

                                                                                                                                                                                                                              .




                             ..                                                                                                                                                                                                                           Total                                                               $5:26:,t.70        .



                             :
                                                                                                                              ;   .                                                                                                     .

                                                                                                                                                                                    •
                                                                        Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 58 of 186


                                                                                     -----------r-~-.-~- --~-------~--                                                                                       ----7
--~__.----~~·                                ----··--•-•..-.,1-----Cl-ai_m_N_o_.1~8--004232         Division a Document Name: JUUNGTON
                                                                                                                         1                                                                     CREEK 2018 t
                   Policy No. MP-0749812                                                                                                                                         PROD•.. ~                       ;




                                         JULIN"GTON CREEK FARM"S                                                                                                                   Invoice
                                         ro s·ox 600217·                                                                                                              Date               Invoice#
                                         J. t\.CKSONVILLE,
                                            .              FL 32260
                                                                                                                                                                     5l9/20JS                320 ·



                               Bill To                                                                                                 Ship To
                             !viBT PRODUCE~ INC.                                                                                   rvlBTPRODUCE~ iNC.
                             12058 SAN JOSE BL VD.., SUITE 1004                                                                    1-2058 SAN JOSE BLVD'"? SUlTE l 004
                             J..\CKSONVILLE, FL 32223                                                                              JACKSO°N-vILLE, FL 32213




                       P.O. Number              Terms             Rep               Ship                           ·Via                            F.0.B.                          Project

                            4446                 Net30                           '5/9/201_8
  j
  >                                                               ,
  >
                        -
                       Quantity·           Item Code                                     Description                                                        Price Each                  Amount
                                                         -
                              473-2 A'fLk'\JTIC CHIPP~-· t\TLAA'TlC CdIPPING POTATOES                                                                                    11.50               5,441.80
                  •.




      r




                                                                                                                                               •                 •

                                    '
                  ..                                                                                                                                                                                     -




              -




                                                             -




          •
          '



                                                                                                                                                        Total                                $5,441.80




                                                  •
                                                                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21       Page 59 of 186




                                                                                      craim No. 18-004232                                                     Division 8          Document Name: JUUNGTON CREEK 201al
                         PaHcy No. MP-0749812                                                                                                                                                    PR0D4...         -                               I
                                                                                                                                               •




                                                       JULINGTON CRE:EK FAR.MS                                                                                                                                     invoice
                                                       PO BOX 600277
                                                            .   '            .
                                                                                                                                                                                             Date                           lnvofce. #
                                                       JACKSONVILLE, FL 32260
                                                                                                                                                                                            5J9/20_J8                            321




                                          BiU To-                                                                                                         . Ship To
                                      -
                                     l\-ffiT PROD"UCE~ me.                                                                                                 J\.IBT PRODUC~ INC.
                                      12058-SA:NJOSEBLVD-:, SUIIE 1004                                                                                     12053-SAN JOSE BLVD.., SUITE 1004
                                     JACKSONVILLE. FL ·32223                                                                                               J_I\.CKSON\'ILL~_ FL 32223


                                           •




•

.
I                          PwO~ Number                              Terms            Rep·-             Ship                            Via                              F.0.8.                                         Project
                                                                                                                                                                                    •
,

                                    4447                            Nel3_0                           5/9/2018
                                                                                                                                                                    ,
                     •
                                                                                                                                                                                        .
                           Quantity
                                                        .
                                                            Item Code                                       Description·                                                         Price Each                               Amount
                                                                                                                                                                                                                   .
'
"
                     '
                                      451.2        .t\TL..~NTIC' cmrP..... ·ATLANl~1c·
                                                                            ..         CEI°IPPING POTATOES                                                                                      I I.SO                           s~:iss.·so
                                               .




    ·•


                                                                                                                                 .

                                                                                                                                                                                                        ··,                                   '




                              .,.                                                                                                                                                                         .


         •                                                                                                                                                                                                    ,.




                                                   .

                                                                                 ,




                                               -

                                                                     •



                                                                                                                                                                        •.




             I
                                                                                                                                                                             Total                                               $5_188.80
                                                                                                                                                                                                                                   -
             '
             j

             I




                 •
                                                                                                        Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21     Page 60 of 186


                                                                                                                                                                                                                    .            I
                                                                    I                                                                                     'I
                                                                                                                                                                        Division 8            Document Name: JUUNGTON CREEK 2018 j
                            Policy No. MP-0749812
                                                                    l
                                                                    i                             Claim No. 18-004232                                     f
                                                                                                                                                          C
                                                                                                                                                          j                                                  PROD....         . l
                                                                    'l
                                                                    !                                                                                -     l

                                                                                                                                                          .,'




                                                JULINGTONCREEKFARMS                                                                                                                                                          Invoice
                                                PO BOX 600277
                                                          .,   --       .        .       .                                                                                                                   -           .
                                                                                                                                                                                                      Date                        lnvaica#-
                                                JACKSONVJLLE, FL 32260
..                                                                                                                                                                                                  S/10/2018                      · 322




                               •
                                      Bill To                                                                                                                          · Shtp-To

                                    MBT PRODVCE~ INC.                                                                                                                  MBT PRODUCR_INC.
                                    I 2058 SAN
                                            .... JOSE BL VD..-~ SUI
                                                                  -
                                                                    IE 1004                                                                                            12058 SAN JOSE BLVD~~ SU1TE 1004
                                    JACKSON\11LLB, FL .32223                                                                                                           JACKSONVILLE: F.L.32223




                                                                            ..
                              ,p .0.. Number              Terms                                   Rep                Ship                            Via                             F.Q.8_           •                      Project

                                   4448                   Net30                                                  5i10/2018
                                                 .
                I
                               Quantity              [fem Code                                                            Description                                                         Pnce Each                          Amount
                                                                                                                                                                                 .
                                     404.8 A!kt\N'f!C CHIPP....~ ATLANTIC CfnPPING POTATOES                                                                                                               ll.50                        4,655.20


     ;.




                    .
                                                                                                                                                                                     .
                    -




                                                                                         .




                                                                                     .




                                                                                                                                                                                         .
                                                                                                                                                                                                                 ~




                                                                                             .,




                                                                                     .
                                                                                     :




                                                                                                                                                                                                                     •


                        '



          1




          .••
          ''



                                                                                                                                                                                             Total                                     S4=6--'i
                                                                                                                                                                                                                                           :,_,__
                                                                                                                                                                                                                                                ?Q
                                                                                                                                                                                                                                                  .
                                                                                                                                      Case 3:18-bk-04194-JAF        Doc 165-3       Filed 04/07/21    Page 61 of 186


r---
7                                                Policy No. MP-0749812                                                            Clajm No, 18-004232
                                                                                                                                                                                                     ~l            Division 8                   Document Name: JUUNGTON CREEK 2018
                                                                                                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                                                                                                   II
                                                                                                                                                                                                                                                              PROD.....
                                                                                                 '                                                                                                    [
i
$
i                         W -.   I   I                 •
                                                                                                 l
                                                                                                                        -·              -    ,.   ,I;   -   -   -
                                                                                                                                                                                                               -                            •   •   , ,, ••       •                 lllo- • u-               .,..     •        ,       1       d




                                                                                JULINGTON·CR EEK.~FARMS
                                                                                PO BOX 600277                                                                                                                                                                          -
                                                                                                                                                                                                                                                                           Date                         Invoice#.
                                                                                JAQ(SONVU.,LE, FL ·32260                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                         .     .. '
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                  )11012018
                                                                                                                                                                                                                                                                  ~~..
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                    323


                                                                                                                                                                                                                         .
                                                                Bill To                                                                                                                                            Ship To
                                                                                                                                                                                                                                                                                          .~   ~    •    I



                                                       , ~~:iBT .PROQQ.CE.. !N~                                                                                                                                ?vffiT PRODUC!E."i:NC.
                                                           l_2~58·SAL'J JOSE BLVD~,-SU[TE 1004                                                                                                                 1201·s.sAN. JOSEBLVD~ srJrre·1004
                                                                                                                                                                                                               JACKSONVILLE:,,                                                                                                             •
                                                           JACKSONVlLLa FL 32223-                                                                                                                               -             - ..FL 322?3
                                                                                                                                                                                                                                        ~




    '


    .
                                                                                             •
    •
                                                                                                                                                                                                           •




    .,.'                                                                                                                                                                                                                                                                                                                               -
                                                                  ',

                                                   P.O._ Number
                                                            .
                                                                                         Terms                                   Rep                    Ship                                  Via                            F.O.B.                                                  Project
                                                            <


                                                                                '
        l
    ~f                                                ·4449                              :Nt:t.30                                                 5;1012ols                                                        '
        I
        1
    ~i
                                                                                                                                                                                                                                                                       ..

                                                    Quantity                        Item Code
                                                                                                     -- .
                                                                                                                                                            Description                                                                     Price Each                                             -Amount
                                                                                                                                                                                                                                                                                           -                               .
                                                                -655 A TI.ANTIC CHIPP-· ATLAhl'flC CHIPPING
                                                                                                    .       POTATOES         .    .
                                                                                                                                                                                                                                                                            11~50                                   7,532.50
                                                                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                J




                                                                                                                                                                                                                                                                                                                                   :




                                                                                                        .
            ,.                                                                                          ~




                                                                                                                    .

                                                                                                            .
                                                                                                        "
            .                                                                                               .
             •                                                                                                                                                                                                                                                                                                                     .




            •,t
                 I
            -~
                                                                                                                                                                                                                                                              •


                                                                                                            .


                                                                                                                                                                                                                                    '
                                                                 -
                                                                                                            '
                                                                           ..




                                                                       -
                                                                                                                                                                                                                                                                                                              •
             ..  l
                                                                                                                '

                 ,'
             :~'
             .I'     '


                     i
                                                                                                                                                                                                                                                                                      .        -
                                             .


                                         .
                                                                                                                                                                                                                                .       Total                                                                 .s1Js~z~so
                 .   .,
                     •
                     J

                     •<
                                                                                                        Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 62 of 186



r·-----P-o-Hcy--N-o-.-M~P--07_4_9-81~2~---r_---~c~,a~im-N~~--18--0-04-23-2---------r--•-ivl~.s-jo_n_S_ _r-D-ocu_m_en_t_N-ame: JUUNGTON CREEK 2018 !
i
[
                                                                                                                             PROD ....
c




                                                                                                                 ..


                                                          JULINGTQN, CREEK FAR.MS                   '        .




                                                          PO ·Box 600277
                                                             '            .
                                                                                                                                                                                                                Date                   Invoice#
                                                          JACKSONVILLE, FL .32260                                                                                                                           .                                  _.,


                                                                                                                                                                                                          5J:l{}l2018
                                                                                                                                                                                                          ..                             324
                                                                                                                                                          •                                                              .


                                              Silt To                                                                                                                     Ship To
    .
    •.

        I
                                           '•>-------------------____,;i
                                           ' MBT PRoo·uce, INC..                                                                                                     ?t.1BT PROOLJCE~ INC.
                                                                                                                                                                    _12058 SAN JOSE BLVD~ SUITE 1004
    )
     I
     I                                     . l20J8 SAN· JOSE-BLVD~. ·su1m 1004
    J

    l
     •                                       JACKSONVII J.E •.FL -32223                                                                                             ·J,'\CKSONVIµF'> FL 32i23 -
    I                                                                                                                                                                              \

     l
        '•



                                                                                                                                                                      •

                                       P.O. Number
                                                .                        Terms                Rep                       Ship                           ·V1a                                F~O~B.                            Project
                                   -
                                                  -              -
                                                                                 --                     -                                                                                                                          -                 ,.


        ..                                 4450                                           '
                                                                         Net30                                        5/10/2018
                                                                                                                             .,                                                                                                                           .
                                                                                                                                               -

                                       Quantity             Item Code                                                      Descriptjon                                                              Price Each                     Amount
                                                                                      '                                                                                    -   .       '
                                             41~:8 ..i\.T,L.Ai'IT'IC CHIP'P.•• ' _.\.TLANTIC CHIPPING POTATOES                                                                                                   11.50                   41758~70
                                                                                                                                                                                                                                           .  . .


                                                                                      -




                       ;




                                       •




             •                                                                                           .




                                                                     :                    '                                                                                                 '


                                                                                      ..




                                                                                      ' :-

                                                                                               ,

                                                                                      .
                           -




             1,
                               •
             .,                                       -
             '•
                       .
                 •,•                                                                                                                                                                                               ~
                                                                                                                                                                                                                              ..
                 l
                 I

             .-,
                 F
                                                                                                                                                                                                Total                                   $4,758~70.
                                                      -
                                                                                                                                                   -
                                                                                                                                                         Case 3:18-bk-04194-JAF                Doc 165-3         Filed 04/07/21          Page 63 of 186
                                                                                                                                                                                                                                                                                         ..................... - ....... __ . . ___ ,_,. . . . . . . . . . . . ~"-.. -------------· ·-·---------:--·"·. ---...........---------"""." ............... _--:_ ..................... "'". . .-·•·1
••"-•-•••--••.C••-••••-""•-•-•••-•-••••-•••••'••••--•••-•-•e•••• ••-•-•-•-'.••'""_:,.-•r•••••••••-"'"--••~-   1••••-~•••••-•••---••-;•-•-••-••:•••••••••-•---•••••••;••~••-•••••••••••• .. -,._•_•-•.-•-•••,.•••.,••••-•-•-•••-•-•••:•-•••1~•-••-"•"•-•H•••-•:••••••-••-•--•••-•••••-•                      I D              tN  • JUl1 NGTON CREE K 2018
I                                        Po1icy No. MP-0749812                                                i                                   Claim No. 18-004232                                                                !                       Division 8                                     !          acumen ame, PROD....                                                                                                                                                 l
~
~
                                                                                                              ~
                                                                                                              $                                                                                                       -....._.....
                                                                                                                                                                                                                                     I   ~
                                                                                                                                                                                                                                                 ...~                                                       ~    -~---•--.-T------------                                                                                                                                                     .




                                                                                                                                                                                                                                                                                                                                                                                          Invoice
                                                                     po:·Box ·600211   . . ..   -             .          -
                                                                                                                                                                                                                                                                                                                                                   Date·
                                                                                                                                                                                                                                                                                                                                                                                                       ,


                                                                                                                                                                                                                                                                                                                                                                             .                                    .lnvo:ce #
                                                                  . JACKSONVJLLe, Fti32260                                                                                                                                                                                                                                                                                                                                                         .

                                                                                                                                                                                                                                                                                                                                        ~5!11/2018                                                                            3"-l7
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .


        >

        ,'
                                                                                                                                  -   .   ....                                                                                                    .     .     '
                                                                                                                                                                                                                                                              &.



                                                           BUfTo
                                                             ;
                                                                                                                                                                                                                                                   •.        Ship.To
                                                                       ..              .            ~




                                                      f\.~:t· P~ODVC~,i IN.C~.                                                                                                                                                                     ':r-.~@T·PROD.UCE,. Ll\TC.
                                                      '.12058 SAN'.·JOSE BLVD'~~ SUJI.'E 1~004                                                                                                                                                          .12oss:s.~\r 1os·E:·BLilo_ surre .1004·
                                                       ·i1\CKSbN\llLL-E, FL :32223 . .                                                                                                                                                              -
                                                                                                                                                                                                                                                        JACKSONVllLa .FL    -
                                                                                                                                                                                                                                                                              32223  .
                                                                                                                                                                                                                                                                                          .· ·-        ..                   .       .       .


        ,                                                                                                                                                                     •




         .•
         ~



                                                                                                                                                                                                                                                                                 .
                                           P .0. ·N.umber·                                      Terms                                            R~p                          ,Ship                                             Via                      .                      F~O.B.
                                                                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                                                                                                                                                                           .P.roject                                                                 .


        ..
                                            .   ..                           .                                                                                                           .
                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                             .                                                                                       ..

          '
        .~i
             .,;
                                                     4400
                                                      ,,
                                                       '
                                                                                                ·N.ct·30                                                                 5/11/20.18-
                                                                                                                                                                               ..  .

        ·;


                                                                              lfem Code                                                                                               Description                                                                                                               ·Price· E~9rr                                                                               Amount'
                                                           426.6 A11.A~IC
                                                                       :
                                                                          CTTIPP.u
                                                                            ·~  ,  •
                                                                                     .ATL·AN11c·cfIIPPlNG
                                                                                       ~.      .        ·•
                                                                                                        ~
                                                                                                           POTATOES                                                                                                                                                                                                                                      .11~50




              ;~
             _,j..




                                     •




                   ·:::

                   -i
                   ':.I(
                    ..•''
                   .;;,,
                   ,:~
                                    . 1 - - - - - - - 1 . -_ _ _ _ _ _,i;,.__ _ _ _ _...,;.'(___;__ _ _ _ _ __ _ ; ~ . . , . ; , ; , , · · - - _ _ _ , , 1 ~ - - - - - - - - : - . ~
                                                                                                                                                                                   . ..._,..._ _ _ _ __ _ ,
                     ·i

                   ...,. ',

                                                                                                                                                                                                                                                                                                    Total
                      i
                      ,
                     .,
                                                                                                                                                                                                                                                                                                                                                                                                                            $4,905.90
                                                                                                                             w.




                                                                                                                                                                                                                                                                                                                                                                                          r




                            I,    - - - - - - - - - - - - - - _ _ , ; . , _ - ~ - - - - - - - : . . . . - - - - - - - • • - - - • - • • - • , • .:_••-•'--•;~e••-••:: .. -.C•••••-•                                                                                                                                                                                                                                                                                        •

                              -
                                                                                                                                                                                                                                 •
                                                                   Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 64 of 186



r-·--·-----~---·-······-----·--------_____.-~--~Cr-ai-m             N;.·-1a~--004-23_2_ _ _----i--~-D-iv-isi;n-8-- I Dorument Na;e: JUUNGTON CREEK 2018                                                                               \
!          Policy No. MP-0749812                                                                                                                                      1                           PROD ....
i




                                   J1.JLINGTONCREEKFARiv1S                                                                                                                                        lnvoic-e
                                   PO BOX 600277
                                                                                                                                                                                 Date                      invoice.#
                                   JAQCSONVlLLE, FL 32260
                                                                                                                                                                               5/lll.2018·                    32-5




                         Bill To                                                                                                 Ship To
                                                                                                                                           '   ,   .. ,   .       .
                                                                                                                                                                          ..

                      ?t.-ffiT Plioouc·F.:, ..tNC~                                                                            !vIBT.PRODUCE, _INC.
                      12058 SAN JOsE:BtVD.:, SU!TE 1oo.;1                                                                                               ·-· - 1004
                                                                                                                              120:,8 SAN JOSE BLVD., SUITE
                                                                                                                                                      -       .

                      .JACKSONVILla FL 322?3                                                                                  JACKSONVILLE..
                                                                                                                                .. - .  .. ·~ FL 32223




                                                                                                                                                                                                      .
                                                         .

                  P.O. Number              Terms             Rep               Ship                           Vra                          F.O.B.                                                  Project                .


                                                                                                                                 .

                     4451                  Nt1t 30                         5/1 J/2018

                  Quantity           Item Code                                     Description                                                                        Price Each                          Amount
                                                                                                                                                                                                               ..
                        418.8 ATLAN1'1C CHIPP..• l\.TLANTIC CHIPPING POTATOES                                                                                                      11 .. 50                   4,816.20




                                                                                                                                                                  -                           ,
                                                                                                                                                                                                                                  :




    '·
    :




                                                                                                                             •




              .



                                                     .




                                                                                                                                                                                                                     ~




         ..
                                                                                                                                                                                                                              :




                                       •




                              .
                                                                                                                                                                  Total                                       $4,816.20
                                                                                                                                                                                                              .               .
                                                                                           Case 3:18-bk-04194-JAF   Doc 165-3       Filed 04/07/21   Page 65 of 186



1···-------·-•M••····~~ N~-~-ftM P=a7498·1·2······-----··-------1-·"·'·---······--
I                                                                    I
:                                                                    !




                                                  JULINGTON CREEK FARMS.                                                                                                                                                   lnvouce
                                                  PO BOX 60.0277
                                                                                                                                                                                               Date                             rn,voi¢e·#
                                                  JACKSONVILLE, ,.FL 32260
                                                                                                                                                                                         .   5/11/2018                               326
                                                                                                                                                                                                  -   -




                                          BiUTo                                                                                                               Ship To
                                     !vlBT PRODUCEJ ~re.                                                                                                  M.BT PRODUCE. INC.
                                     12058 S~_·JOSE BtV.P.~ S(JlTE 1004                                                                                   120~8 Si\.N JOSE BI..VD./SUITE l 004
                                     JACKSONYILL~ FL 32223                                                                                               .JACKSONVILLE,. FL 32223          -




                                                                                                                                                                                                                                           .   .   --
                          P.O. Number                       Tenns                    R~p               Ship
                                                                                                                                '
                                                                                                                                          Via                             F.O.B.                                           Project
                                                                                                                                              --                                                                  '
                                                                                                                                                                 -

                             4452                           Net30                                  5!1 I/2018
                             -                                                                                          -
                                                                                                                                                                                     •                                ..
                                                                                      .
                          Quantity                   Item Code                                             Description                                                             Price Each                                  Amount
                                 "   -.
                                          449.4 A1.LA.i'\JTIC. CHIPP._. ATLA.J'1TIC-Cl-IlPPThTG POT;\TOES                   -
                                                                                                                                                                                                11.50                                 5,168.10
                                                                                                                                                                                                                                                        •



                                                                         -




                      •
                                                                                                                                                                                                              '




                  -




                                                                                                                                                                      •




              '




                                                                                                                                                                      -

                                                       -                                                                                                                                                  -                .
                                             •
                                                                                                                                                                               Total                                                 $j: 168.10
                                                                             •
                                                                                                                                                                                      Case 3:18-bk-04194-JAF                                    Doc 165-3                 Filed 04/07/21                     Page 66 of 186



r·-··--·-·-···--··- p~(icy No.--MP~0749812~--..,-----·--r-···                                                                                                             Claim No. 18-004232                                                                                                           l.                          Division 8                                                      I       Document                               Name: ~~i1f~~ON CREEK 2018 j
                                                                                                                                         .......,.,....,----••-•••-•-••••••-••••••~••••-••---'•-•••-•---.'.. . .,...,..,., .......... .-•-•--a•-•,.....,..,..•,._..........-•,_,•--"-'--.•••••n.., •.••.•. ~•••••,-••••••--...._~ ••. •-•-•-••••·•••··•••••-••w.......,.,•.....,,.._...., • .,.LUUJ-'f • -•••...--u • '""--'-.-"-•r-•t'""-••• ... T,..'t.,.~---•• .... •••• .. .....,,.._,.,..,u,..._...,.. ___ ,._..__._...._.,._~-•-•-•r,TT"'l • -._••--·...-.n....,-•--.of"ll'r-"_.1




---------·-·~--
~                                                            _ _ _ _,..........__ _ _..... ,,, ~ -•- T                       i
                                                                                                     O?T__. . . , .. , . , . , _ _ . , _ _ . . .
                                                                                                            ~
                                                                                                                                                  ............          ..... .......... ,........- - - - - - - - - - - ~ -                                                                              ~                                                          .............,,.,.,.,...,.,..--




                                                                               JULINGTON CREEK FAIDl1S
                                                                               PC1 BOX 6002:77
                                                                                                                                                                                                                                                                                                                                                                                                                                      Date                                           .              Invoice#
                                                                               JAC·KSONVII. IE~ l~L- 324{>p
                                                                                                                                                                                                                                                                                                                                                                                                                          .-5/!2/2018                                                                          327



    ·'

    C
                                                         Bill Tei                                                                                                                                                                                                                                                               Ship'fo
    ,
    ✓
    :~

                                                       .ltBt PRODUC~ INC..                                                                                                                                                                                                                                        . '.MBT·PRODUCE.. INC·~
                                                        12058 SAi'-l Jost:· BLVb_ SUITE 1004                                                                                                                                                                                                                      . 12.osti.SJ~JOSE ·sL\~~~ :SUITE 1004
     ...
                                                       J;tCKso1'-wrr.:LE. rL :32223    .        .   ~            .   ~   .
                                                                                                                                                                                                                                                                                                                  . .JACKSONVILL~:Ft
                                                                                                                                                                                                                                                                                                                           .-        .. 32223,
                                                                                                                                                                                                                                                                                                                                             ·'·
                                                                                                                                                                                                                                                                                                                                                     .                                  "."..   .                                                                                        >


     ,.
     ..I


        ;
        ''
        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •

        ,.
     aj
        ,.,
        '


                                                                                   •
                                                                                                                                                                                                   .'                                     . .       ..            .                                                                                                                                             -.
                                              '                                                                                                                  .. .

                                                  P:~o~ Number                 .
                                                                               .                        Terms                                                    Rep                                             Ship                                                                 Via.                                                                        F~O.B~                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Broject
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   - - -·
                                                                                                                                                                  --                                                                                                           .,
                                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                     4454                                               rNet,;,:,.·
                                                                                                            , ...,0·                                                                                    5/12/2018
                                                                                                                                                                                                        ... · .         '



                                                                   .                                                                                                                                                                                                                                                                                               :



                                                  Quantity                             ltetll Code                                                                                                                          Description                                                        ..                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                P~1ce·Eacn
                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                           Amount
                                                                                                                                                                             ..

                                                        416.2 ATLAJ.'\lTIC·
                                                              ..            CHIPP~
                                                                                " .. ATLANT1C-C.HIPPfNG POT:t\TOES.
                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            11~50                                                                 4:.786.JO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                 :




             ..
              .

                                      .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .




                                      .,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .




                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                              J



                                  :
              .,



              :i
              ':1'
              .
              .
                                      ,.
              .   '
              .l
              )
              ••
               -~
                              :


              .. ~

             .,                                                            .                                                                                                                                                                                                                                                    •
              ..:.:=



                                                                                       .




                                  '
    ' . .-;~
                   :,,~
                      •❖

                  i.;
                   :~
                      j                                                .                                                                     ..                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                               .                                             '                                                                                                                                                                                                                                                           '
                   .l
                  ~: :-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "';i ng{i'.,,,O
                  .
                          '
                          '               '
                                                                                                                                                                                                                                                                                                                                                                                       Total                                                                                                                   li'T:-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...    ....1

                                                                                                                                                                                                                                                                                                                                                                                                            .
                      ''<·                                                                                                                                                                                                                                                                                                                                                                                                        .
                   ..
                       '
                   .      '
                          '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,.
                                                                                                                                                                                                            Case 3:18-bk-04194-JAF   Doc 165-3      Filed 04/07/21        Page 67 of 186


                        -
... •.. •••••••••••••••••-•-••••-•-----•••••••-••••-•··-~-.... _         ••••• ".,."-•--•-••••m•••••••-••••;•m"••-••••••••••••••--••'.••••••••~••••·-••••••••••~•••-••"•"•"•"•"•••--••-•-•-•--•~••••••::•-·
                                                                                                                                                                                                                                         ··-··--······••u•"·"·"·"········-..~···--···-·--·-·-·-•···
                                                                                                                                                                                                                                                                            !                  • • •
                                                                                                                                                                                                                                                                                                    ..··-···-"-~---"'-···········?--·---"-·-c·······-••S,.---··-..
                                                                                                                                                                                                                                                                                                                                I D                    t N -----"········.·-:-'·""-~·--··-···-····--······--~---····-·······1
                                                                                                                                                                                                                                                                                                                                                                   JULlNGTON CREEK 2018                                                        I


                                          P rrv No. MP-0749812
                                           0 J"",
                                                                                                                                                  j
                                                                                                                                                  .
                                                                                                                                                                                                    Claim No~ 18-004232                                              i~              D1vts1on 8                                                                 l1                   acumen                                     ame. PROD....                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                  1
                                                                                                                                                  .
                                                                                                                                                  J,                                            -
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                     -                •
                                                                                                                                                                                                                                                                     .,          ~
                                                                                                                                                                                                                                                                                                   .                                                            :                                                  ----·--~---,--·~•----




                                                                         JULING1:0N ·cREEK F1\.RI\18
                                                                         PO BOX 600277
                                                                                                                                                                                                                                                                                                                                                                                                                   ··oate
                                                                                                                                                                                                                                                                                                                                                                          ,      •   I    I"        t,        ·•



                                                                                  . '.           ..            .        -   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                               ..         .

       .
                                                                                                                   ~



                                                                                                                                                                                                                                                                                                                                                                                                                          .,                                   Invoice#
       ,                                                                 JACKSONVILLE~- Ft :32260
                                                                              .     .     .                                  ~                             -               .            .
                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .    '.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
       '                                                                                                                                                                                                                                                                                                                                                                                                 s11212ofs                                                  328.
       "~                   )                                                                                                                                                                                                                                                                                                                                                                                                   ..
       '
       t




                                                                                                                                                                                                                                                                                                                                      .       -_,               ....

                                                           Bill To                                                                                                                                                                                                           . .Ship To
                                                                                                      ......                                                                                                                         ' ..                                                                                                                                                                                                            ·;


                                                    . JvlBT·PRODq~E, rN·C~ .             .-                                                                                                                                                                                   IvIBT P.RODUCE~ .me~.
                                                       f20l8.·S~~j.O$E BLv'D ... :SIJIT:£ 1004                                                                                                                                                                               .f2.d.58 . SAl~.JOSE.13LVD..~ S:Ul~IB. i'004
                                                    . JACKSb.}t~t:ILL~ FL ~322.23 ...                                                                                  .                                                                                                     ·JAC.KS01'lVII ,LE.~ PL·32223
                                                                                                                                                                                                                                                                                             ,_        •                 •   •    I       ,,-..,   : •••.   ,I       •                   '.               -




       .'


       .,
       .~
       .i
       .,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                           .
                                                     ...                                                                                                                                                .
                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                            .




                                     ..
                                          P.O. Number                    ..              ·'
                                                                                                                   Terms                                                                ·Rep                             Ship                             Via                .                             F.. O.B,.                                                                                                                                Project
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                         ..
                                                             -           '          !
                                                                                                                                                                                                        :                                   '



                                                4456                                                                   Nct30                                                                .           '
                                                                                                                                                                                                                   511212018                :
       .\                                                                                                                                                                                                                                                                                                                                              T
       :l
        ,l                                                                                                 .                .        .                         "   .           ..           .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                             ..

            ..                                                                                                                                                                                                                                                                                                                                         ..
           )
           .f                              Q~antit}'                                :Item Code
                                                                                            ..
                                                                                                                                                                                                                           pesctjptlon:                                                                                                               Price Each                                                   . •.                                       Amount
                                                                                                                                                                                                                                                                                                               . ..
                                                           44).2 ATL.t\NJIC·ClIIPJ:>+•• ATLANTIC·Ci:-flPPJNG:JiOTATOES                                                 •   •   •        I           •
                                                                                                                                                                                                                                                                                                                                                                                                                          l'l ,.50.                                 s109·5,so
                                                                                                                                                                                            .                  t

                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :
             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;
               i
           ,:,



               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :




                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                                                                                                                     ;

                                                                                                                                                                                                                                                                                                               ..
            ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
            ·.•
            :;.,

                                                                                                                                                                                                                                                                                                                                                                                                                                     :                         .
             ..
               -~,,
                 .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                 ,j

                                                                                                                                                                                                                                                                                     .
                                                                 .
                                ,.                               j

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I




                                                                     '




                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                :,
                      .,;
                      ·~
                      ,                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                    .                                                                                            .                                                                                       -- ..
                       '


                                                                                                                                                                                                                                                                                                                                          To.tal                                                                                                                    $5~096~80
                                                                                                                                                                                                                                                                                         -                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..




                            -----------------------------------------•-~n-:.      .,..        ....     · - - ·-                  Q            "        •                                                                                                                                                                                                        ~.a-"" •
                                                                                                                                                                                                                                 Case 3:18-bk-04194-JAF                                                    Doc 165-3           Filed 04/07/21             Page 68 of 186


                                                                                                          ..                                                     ----·~_..............:. ... - .......................................- ............. -, ......, ........ _.,.,....,_,,...,_, ____ .. _....... - ..... - .... u.. -.............,_.,__,.,.-----·---··r-··------,, .......... ,........ a... --------------~ .. r... _,•w--••m•i;···~~._._--,-----·"'------.. ,· ...... -:-·••--'~ ..... ,............................._,.. ........ ,.._, ............... _._,~-------••·· ...... ,.................... ,.....,... .....

. .-.. .·. ·•· ·- ·-· ·-. ··~---·P~-ji~-N~~. -MP=07498'i2~---··--·"--··--·-·------··1                                                                                                                              Claim Na. 18-004232                                                                                                               \·                                       Division 8                                             I Document Name: J~g~~ON                                                                                                     CREEK 2018
; _ _ _ __ _ _ _ _ _ _ _ _ . . . .•. . - - - - ~ - , . , . , . _ . _ . . , . . , . , . . . . , . . . _
                                                                                                                                                             ~            II
                                                                                                                                                                                                                                                           _,,.._.,.            .._ • .,...,,.,,.....,,.       I                                     1 ,,.-....._,-~..,,.......
                                                                                                                                                                                                                                                                                                                                                                         , t - , - ~. . . . ,._.., ., , , ,. ., ,. . .,                                                                                                      Ii        _,,.           """""'J,                                                               ...........,




      ';-




                                                                                                    YJLINGTON CREEK FA.ru\,fS
                                                                                                                   ~            .,,    .    ~     ,               .                                            .           -



                                                                                                    PO 'BOX .600277                                                                                                                                                                                                                                                                                                                                                                                                               ..

                                                                                                    J-:t\CK.._SONV!Ll,E, FL ,3-2260                                                                                                                                                                                                                                                                                                                                      ..       ·oate                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l_nvoice #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -5/t3!20i"8                                                                               334
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -




                                                                            Bilf""To
                                                                                                                                                                                                                                                                                                                                                                 ..           .
                                                                                                                                                                                                                                                                                                                                                                                   Ship
                                                                                                                                                                                                                                                                                                                                                                                       ·.",
                                                                                                                                                                                                                                                                                                                                                                                                        ~ro                                                                                                                                                                                              I
                                                               I'l!BT··.PRODUCE, INC.                                                                                                                                                                                                                                                                              ~1Bt ·PRODUCE~ .INC.                                                                                                             . -
        ,
                                                            12oss:SAN 10SE BL
                                                                        -     •            •        • •
                                                                                                                                      vT>... som 1.004JI'.
                                                                                                                                                                                                                                                                                                                                                                     iiois .sAN )osli-BL'lD:.
                                                                                                                                                                                                                                                                                                                                                                                 - . ·:· ··. :· , .:-.-·r" surrt·:1004
                                                                                                                                                                                                                                                                                                                                                                                                            . . . ... .. .. .
        ,                                                  .JACKSON\'lLLE~ 1?L 3:?22J                                                                                                                                                                                                                                                                             .J.t;\.CKSQhl\111.Ll\ J~'L 32223.




                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                     - - .         ...
                                                                                                                                                                                                                                                                                                                                     ;.

                                                 P.O~ Number    ,                                                                     Terms                                                         Rep                                                          Ship                                                              Via. .                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                              FjJ_B_                                                                                                              Project
                                                                                                                                                                                                                            '                                                                                                                                         -                                                                                                                                                                       -
                                                                                                                                                                                                               ..
                                                                                                    •,                                                                                                                                                                                                                                           '

                                                                                                                           •>          •    ><•                                                                                                                                                                                                 .                                 -                                                                                                                                                                                                       :
                                                                                                                                                                                                                            J·
                                                                                                                                                                                                                            :                                          :

                                                         ·-441&                                                                       -Net'.30
                                                                                                                                          .
                                                                                                                                                                                                                                              .S/13/2018.
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                .. .   .                           .
                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                         .. ..                      "                                                                                                                                                                                                                                      -                                                                      ..
                                                                                  -            --                                                                                                                                                                                                                                                                -
                                                 Quantity                                                 Item Gode                                                                                                                                                            be...~ripnon                                                                                                                                                     P~fce Each                                                                                               Amount                                         :'I
                                                           -
                                                                                                          .    .       .               ..
                                                                                                                                                                                                                                                                 ..                                                                                                                                                                                                                                     . -.                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·1
                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                            ·43 9. f ATLANfIC CI-TIPP~-~ ATLANTIC-CtllPPING POT1\TOES
            •
            '

            ,_
                                                                                           t
                                                                                                                                                                                                                                 ••     •      ..            •                      r                              '   •   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l,1;50                                                                   5~048450
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                ;
                <
                .,
                •:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •


                                     :                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                -
                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                     '                                                ·.                                                                           ·- .                                                                                                                                                                                                                                                                                                                                       ,,·.



                                ..                                                                                                                                 ..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -

                                                                                           '




                                                     •                                                                                                                                                                                                                                                                                                                                                              "




                                                                                                                                                                                                                                                                                                                                                            -·




                                                                                                                                                                                                                                                           ...                                                                                                                                     ..                                 ..

                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                  'TOtal                                                                                                                           $5~048.J.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '




                     ..................... ----------------------------------...;__-----                                                                                                                                                                                                                                                                                                                      ·-·----·····:.~ -· ..        _,   ..
                                                                                                                                                                                                                                    Case 3:18-bk-04194-JAF                   Doc 165-3      Filed 04/07/21       Page 69 of 186




                                                                                                                                                                                      -~                                                                                                                                                                                                                                                                                                     •




                                                                                                •
                                                                                                    JULINGTON CREEK:FAR!v1S1                           1   •   •        •             •                         '   ,- r        •   •• I   •
                                                                                                                                                                                                                                                                                                                                                                                                                            ·1n:voice
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                    PO BOX 60_0277                             .                                          .
                                                                                                                                                                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                                                                                                                                                                       D?te ..                                      :        .,

                                                                                                                                                                                                                                                                                                                                                                                                                                                       Invoice-#
                                                                                                                                                                                                                                                                                                                                                                                                                                                         . . . - -
                                                                                                    JACKSONVtLt~,· EL ·32260                                                                                                                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '



                                                                                                                                                                                                                                                                                                                                                                                 5/18/2018                                                                          333
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   -

                                                                                                                                                                                                                                                                                                                                                                         '   "



                                                                                                                                                                                                                                                                                                                                      ro
                                                                                                                                                                                                                                                                                                                                                                                                                            .-. •           •.,, •••          ,r,        •




                                                                                                                                                                                                                                                                                                                   . . -$,ttip
                                                         MBT'PRODUCE~ INC
                                                      12osif &\N.:10SE s:Lvn.~ ·srnTE ··1004.
                                                    . JACKSONVILLE'. FL 3:2223,_ . ,. ..
                                                                  '        .                         .     .,                  . ,                                          .


'',
'


 >

  •,

 ~
 >

  ,

                                                                                                     ,                                                                                                                                                                                                                                                                            .......
                                                                                                                                                                                                                                                                                                                                                                                                        . ..
                          .               .-                                              .·-· ... , .. ·-· -~ ..    ..                            -
                                                                                                                                                                                                      ..                              .            "   .- '                                                                                                 ...
                                                                                                                                                                                                                                               '

                                          P.O. Number
                                                -         ,:
                                                             .        ·-
                                                                                                                                     Terms                                                                     Rep .                                     ~nip                                         Via                                  F..0,8.
                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                               Project ..                                                        .
                              .,                                                                                                                                                          .                     ..                                                 .                                                                                                                                                           .
                              •
                              '
 .,
  '
                                               .4475.:                                                                               Net.30                                                                                                        ·$718l20I8
                                                   ..                                                                                                                                                                                                                  .. .                                                                                                                                                             .
                                                    ..                         ..             ., .                    ..                                                                                                                                                                                              .   '

                          ;
                                           Quanti!Y                                                                 Jtem Code                                                                                                                                     Descriptiqn                                                                                     Price Each
                                                                                                                                                                                                                                                                                                                                                                         ..                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                               Amount
                                                                                                                                                                   ..                                                                                         •   •      •     •    i   •
                                                                                                                                                                                                                                                                                                  '    ..   ..                                                                                                          -                              ., -
                                                                      45g·, )\TLA.t'lTi-c.:··cHIPPT~· ATIANTJC:~H1PPfNG-:POT1\TOES                                                                                                                                                                                                                                                          11.50
                                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                '   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5~267. 0.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·.
    "                                                                               ;




                                                                                                                                                                                                                                                                                                                                                                                                                '

      .,
        .,

       .,.,,
         •'

         •'
                                                                                                                                                                                              ;
         ;
         ;
       .,
      .. ,:
        :~
                                                                                                                                                                                              .
                                                                                                                                                                                              :

                                                                                                                                                                                ..


                                                                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                                                                    :

                                                                                                                                                                                                                                                                                                                                                                                                           ~




                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                              .
                              .
                                                                                    ..                                                                                                                                                                                                                                                             .
                              t                                                                                                                                                                                                                                                                                                                                                                            ·•                                                                                        .        •

                                                                                                                                                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                           ,
         .,                                                                                                                                                                                                                                                                                                                                        .
         •i
         :~
           ''
                                                                                     ·•
                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                           .
           .,
                                                                                                                                                                                 ·.                                                                                                                                                                                                                        .
               ,<         .
             .,
             •<
                                      ~

              ',.
             :~
               :f                                                                    '.
                ,         >
               :~         f



                          '


                                  '

                                               .                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                       •



                                                                                                                                                                                                                           ..
                _,
                                                         .,   .       .                                                                                                                                                                                                            ..

                    '
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                            Total                                                                                                   $5,267.0·Q
                    '•
                .,                                                                                                                   '   ...                   .
                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                              .


                    ,
                    .




                -~--.,




                    -~  ; --------------------------------------------:.....---~m•••                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                         Case 3:18-bk-04194-JAF                Doc 165-3    Filed 04/07/21        Page 70 of 186




                                                                     JULINGTON-CREEKFARi'J.S,
                                                                              -    .       .   .. '                                                            .           .            ••   .           '   =       .           •




                                                                                                                                                                                                                                                                                                                                                                         . ...
                                                                     PO .BOX 6002-77
                                                                     •                                         •           •           p"'                         I


                                                                                                                                                                                                                                                                                                                                                                                             Date:
                                                                                                                                                                                                                                                                                                                                                                                                                              '' ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Invoice,#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                     JACKSONV(LL.E,-f:L.:a.2i§O.                                                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                                                                                                                                                                                     ...             .,                                               ...       --   .




                                                                                                                                                                                                                                                                                                                                                                                      .5fl6tl018
                                                                                                                                                                                                                                                                                                                                                                                       . . ... . ,             .,.                                                    "'37·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~  .' .

                                                                                                                                                                                                                                                                                                                                                                                        '




                                                                                                                                                                                                                                                                                                                        -
                                           , .BiHTo                                                                                                                                                                                                                                                    · - Solpyo:
                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                 .   .

                                      -. ·MBT PROD UC~ -IN¢_                                                                                                                                                                                                                                            :~r:r.R•DUC~ JNC~                                                               .
                                           ··120$8,SA.N''JQSE
                                                ..
                                                .            .
                                                              "J3L\'D~,.. suitE .1004· .
                                                                                                                                                                                                                                                                                                       ·120~_8'SAN:Josn ,"BLVD., Sti11E lCl04
                                       .   JACKSONVILI=E:>
                                               ..        -· '.FL 32223:
                                                                 . ·-.,,           . ..                                ..... .               ..
                                                                                                                                                                                                                                                                                                       ·jACKS0NVICLE..
                                                                                                                                                                                                                                                                                                        .       . . -  FL.32223
                                                                                                                                                                                                                                                                                                                        .   .                       ~..,.                        .




                                                                                                                                                                                                         -                                    -                                                                                        -
                             ..
                                                                                                                                                                                                                                                                                                                                                                                        -
                                  P.O.. Numher·
                                           .I       •   •"
                                                                                                                       Terms
                                                                                                                                                                                   -·
                                                                                                                                                                                                 Rep
                                                                                                                                                                                                 ,..                                 '   ..
                                                                                                                                                                                                                                                  -Snip
                                                                                                                                                                                                                                                   ' ..
                                                                                                                                                                                                                                                                                   Via                      '
                                                                                                                                                                                                                                                                                                                                           F..P~B- -                     .   '   ..                                                         ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Prqject
                        '·                                                                                                                                                                                                                                            -                                                                                                                                                                                   .   .


                                      449·1.                                                                               Net30                                                                                                              "5/16/20'18
                                                                                                                                                                                                                                                  . . .. . .                                                :
                                                                                                                                                                                                                                                                                                                                                                                                           ~




                                                                                                                   .   .       .. '                                                                                      -                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                  -   -   .       .
                .                 ·Quantity
                                                                             -·
                                                                                  ·ltem'Cod~       D~st;:ription                                                                                                 .                                                                                                              ....
                                                                                                                                                                                                                                                                                                                                                                Price Each
                                                                                                                                                                                                                                                                                                                                                                     .                       '                                                                Amount
                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •.


                                                654.8· AiLAJ:'rllC CHIPP~·· ATL,Ai.WlC CHlPP.INCf POTATOtS
                                                        '
                                                                         ".       . . .               .•               . .         '              .'       .                                                                                                                                                                                                                                         .\ l.~0                                                          ·1~530..20
                ,
                .

                                                                                                                                                                                                                                                                                                                                               -
                :


                                                             '
                                                                                                                                                           .                                                                                                                                                                                   -~                                                                               '

                                                                                                                                                       '

           ..




                                                             .

..
i
.-




                                                                                                           '                                                                                                                                                                                                                                                                                                                        ;

                                                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                                                                                                                           ~


                                                                                                                                                                                                                                                                                                                                                                                                                                    -



'·=
' -        '
. -~

.:-
• ·:



                                                                                                                                                           .
..'--~                                                                                                                                                     '           .
..:~ii
  t.                                                                                                                                                                   '
                                                                 .                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                                                                                        ,
                                                                                                                                                               .
                    .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                 :




                                                             -
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                     -                                                                                                                                                      '   .'       .
                                                                                                                               -                                               '




                .
                                                                                                                                                                                                                                                                .                                                                                   Total                                                                                                             $_7,53020
                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                       .                                                                     .                                             .. .
                                                                                                                                                                                                                                                                                             ..                 -
                                                                                                                                                                                                                                                                                                                                , ..




                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .'




         "----------~------------------_.:..__;__;......;_______________                                                                                                                                                                                                                                                                                                                                                                                                             ,________ ,_, __ .., .............: .. .,
                                                                                                                                                                                              Case 3:18-bk-04194-JAF                                     Doc 165-3                        Filed 04/07/21                         Page 71 of 186


                                                                                                                                                                                                             _._.,..-•--'••a-~-••~M."•"'•""•l"'ln_,.. • .,_ .... .., ..... ,...,....-•..,~ .. ....,.....,... ~~ .. •••.....,..........,.•.._••~-·-•••••••-l··-"'•_.-•-••••~~•~••~,...-'• ...,•.,.• , .... ~•~•-:" •-·--••'-"••.....,.•....-~••-....,..,...,....,. .... ~.,.•nno ..... .....,.,.. _ __....,. ...... .....,.. ... - ...... •• .. ..,••-..-•-•-...,.... ._.,..,.._..,............. ,...,.,......,.,......, • .,. ••• ...,...,.,,_-. •.   ~1
r···-·•""'""""'""' __ .....,.. "·"-·7--•-•-"-···-,-M.W•W--•-- ·: ·--~--~""""--·"·-----·- ·-·-···-···· ········ ----- ·•-•s•M•"·-·--·-••M"'•··--·••wwwww-•••·ft•                                                                                                                                                          I                                 Division 8                                                                           Document Name:                                                                     Ju LINGTON                                           CREEK 2018 l
                                                                                                                                                                                         Claim No. 18-004232                                                                                                             I                                                                                                                                                           . - -,-~
\
       -------···,
:......·                                          _____ ___ _______
                                        Policy No. MP-0749812
                                                                                                       _......                 _;__
                                                                                                                                                                                                                                                                                                                                                                            ··-        -~ -                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PROD....                                                                                                            f




                                                                                    JULThfGTON-·cREEI<..F4~s
                                                                                     .            .        ..       .. ·. ~-            .




                                                                                    PO. BQX 600277                                                                                                                                                                                                                                                                                                                                                        ..          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Date                                                                          Invoice#                                             ..
                                                                                    JACKSONYILL~~ fL 32260                                                                                                                                                                                                                                                                                                                                                                   .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                       .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I     '        •            •     •




                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·-5/16/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                . -·.  .                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      338
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                           •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                       .~   -          '                                                                                                                                                                          .~                                                                                                                                                                                                                                               ...    . -·

                                                          EJ,iU To
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·''         .
                                                                                                                                                                                                             .•

                                                        MBT- PRODUCE~-INC.
                                                        12058 SAN JOSEBLVD.'!•SlJI1E 1004
                                                        JACKSONVILLB,:-F:~. ,322~                                                                               '



                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                 . ..            ...
                                                                                                                                                                           ·-·   -       ..                                                                                                                                                            .   ..                                                                                                                                                                 ..
                                                                                                                                                                             .                               ·-· ..                                                                                                                                                     :                   .'                    .                                                                                                                                   ...

                                              P.O~. Number
                                                   .. .             '           .
                                                                                                                 ierms
                                                                                                                     ..                                                'Bep                                       :stiip-                                                                             ·vra                                                                                  ·F~O~B~
                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Project.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                              .                                 -
                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                                                                                                               ..            .                                        ..                        ,                                                                                                                                        .
                          '   .
                                                  4493                                                           Net30
                                                                                                                   .                                                                                    5/16/4.018  -

                                                                                                                                                                                                                                                                                                . ..                                     .
                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                           -                                                          .                                                        -                                                                                      ..
                                   ..    ..                                                                                                                                                                                                                                                                                          .                                                                                                     .,   .

                                              ·Quant.ify                                              Jtam:Code                                                                                                                  Description                                                                                                                                                                                   ·Price Each
                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                             A.mount
                                                                                             ..
                                                                                                                                                                                               .                                                                                                                                                                                                                                          .                                      '                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                              "                                                                                           ..
                                                         :426.4 ATI.,.~C Cli!PP~.,. 'An.ANTIC CHIPPING POTATOES                                                                                                                                                                                                                                                                                                                                                                       il~50                                                                               4,9Q3.6()
                                                                        "




           ·;
            ~                 :                                                                                                                                                                                                                                                                                                                                                                           '
           .,'
            >
                                                                            .
                                                                            .
           -~
            ,.

                                                                                                                                                                                                        .
                              '                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                 .
            '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
            '
                .
                '
                i         '
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                           \    t
                t
                •.
                                                                                                                                                                                                                                                                                               ;,}'                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                               ;i
                 '                                                                                                                                                                                                                                                                             "<
                                                                                                                                                                                                                                                                                               !(.
                ''                                                                                                                                                                                                                                                                             ! ~.
                                                                                                                                                                                                                                                                                                j ~
                                                                                                                                                                                                                                                                                                ~~



                                                                                                                                                                                                                                                                                                1;                                                                                                                                                                                                                    I



                                                                                                                                   .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .


                                                                            .
                                                                                                                                   .

                                                                        '

                              :                                                                                                                                                                                                                                                                                                                                                                           ,

                                                                                                                                                                                                                                                                                                                                                                                                     ..



                              J



                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                     ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                 :

                                                                                                                                             .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,


                                                                                                                                            ..



                     ..
                                                                                         .                                                                                                                                                                                                                                                                                                                                           ..                 ...
                                                                                                                                                                                                                                                                                 .                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ' ,.                   ...                                                                                                                                             '
                     ~
                                                                                                                                                                                                                                                                                                                                                                                                              .
                     >                                                                                                                                                                                                                                                               ,.


                                                                                                                                                                                                                                                                                                                                                                                                                               Total                                                                                                                              -~4;903 .60
                                  ..
                                                          " '
                                                                                             ..
                                                                                                                                                                .. .             . .                        ..
                                                                                                                                                                                                                                      ..                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '   .
                                                                                                                                                                                                   •"
                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                       Case 3:18-bk-04194-JAF                Doc 165-3   Filed 04/07/21   Page 72 of 186




                                                                  Claim No. 18-004232                                                              Division 8                 Document Name: JULINGTON CREEK 2018
        Policy No. MP-0749812                                                                                                                                                               PROD ....




                               n.TLIN'GTON CREEK FAIDv.IS·
                               PO BOX 60.0277                                                                                                                                                                                                       ...       .
                                M              .,_   <



                                                                                                                                                                                                   Date.               .                Invoice#
                               JACKSQN\lILLE, ·FL 32260                                                                                                                                                            .

                                                                                                                                                                                              si1s12ois                                      '339
                                                                                                                                                                                                                           .
                                                                                                                                                                                  -




                      BUI To                                                                                                                       Ship To
                                                                                                                                                                                                               ,
                    r.-lBT PRODUCE,.INC.                                                                                                     :MB~f PRODUC.E~ INC..
                    12058 SAi,'1:,os~.BLVD~J SU1l'B'l004                                                                                      1405~. SAN· JOSE.BLV07'T SUITE l 004
                    It\CKSONVILLE. FL 32223
                                        ..                                                                                                   JACKSOl\'Vll..L~ FL.32223
                                                                                                                                                                   M    •         •   •   ,




                          •




                                           •
          --
               (                                             -                                                                                                                                                         -
         -P.·O. Number                   Terms,                  ~ep                         §f1ip                            Via                              F.0.B.
                                                                                                                                                               .. .                                                Project
                                                                           .   .
                                                                   •   .                                                                                   •
                   4507                  Net30                                     5/18/2018

         'Quantity                  Item Code                                                            Description                                                        Price Each                                                 Am·ount
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                        ..
                                       .                                           .                                                                                                                                           .
                                                                                                                                                                                                                                                .


                                                         -                                                                                                                                                                 .


                     442.6 AT.Lk'IT[C CHIP.P ._:· A1~LAi"\"'T1C CHlPPING·PO
                                                                         . ..fATOES    _,,       '   '
                                                                                                                                                                                                    ·11.so··                                  5,Q89.90
                                                                                                                                               '


                                                                                                                                                                                                           .
                                                                                                                                  -
                                                                                                                                                           .   •

    :




                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          ;




                                                                                                                                                                                                                                   •




                                                                                                                                                                                                                                                          '




                                                                                                                                                                                               &




                                                                                             -

,
•
•                                                                                                                        '




                                                                                                                                                                                  .
                                                                                                                                                                                                                                               .

                                                                                                                                                                                  -

                                                                                                                                                                       Total                                                                 $j,089..90
                                                                                                                              +




•
                                                                                                                                                                              .
                                                                                                                                                                              Case 3:18-bk-04194-JAF              Doc 165-3            Filed 04/07/21       Page 73 of 186



,,__........~--------------~------------                                                                             Document Name: JULINGTON CREEK 2018                                                                                                I
L__ _ _Po_n_cv_N_o_._M_P-0_14_9_s_12_ _ ___LI_ _ _ _c_ia_im_N_o_.i_s_-o,_04_2_3_2_ _ _---1...!_ _0_1v_is-io_n_a_ _ J_ _ _ _ _ _ _  PR_O_D_••_•• ______~--=-=·-----~-_




                                                                                              JULINGTON CREEK FAlUvIS                                                                                                                                                                                                                                                                     Invoice
                                                                                              PO BOX 600277                                                                       .                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                           .Date
                                                                                                                                                                                                                                                                                                                                            .  -                                                   Invoice#
                                                                                              J4.Cl{SONV1t,L$,i1 FL 32260                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                   >              -                                -
                                                                                                                                                                                                                                                                                                                                                                                                                  .-
                                                                                                                                                                                                                                                                                                                              ·.5)18/20-18
                                                                                                                                                                                                                                                                                                                                       ~.
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                               342
                                                                                                               •                                                                                                                                                                                                                   .                          .
                                                                                                                                                                                                                                                                                                                                                                      .,,.
                                                                                                                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                 . .. .....                            -
                                                                                                                                                                                                                                                                                                                                                                                      •     ' -




                                                   _____ ______________ --~---- .I
                                                                           •
                                                                                ....;.....,;                                                                --:.·..;,_·
                                                                                                                                                      .;....·




                                                                                                                                                           •
                                                                                                                                                                                                                              I


                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                       -
                                                                 BiUTo                                                                                                                                                            l                                    Ship To
                                                                                                                                                                                                                                                                                                                                                   .. .,.:.
                                                   t----------~-------------tf
                                                   ~ffiTPR.ODUCE. INCA
                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                  MST P.RODUCE."INC.
                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                               .



   ,
                                                            12-oss·si\N ros:e aLv.b.., surtE 1094                                                                                                                                 .t                                 ·- .~AN JOSEJ~Lyn., stJiTE.l0Q:4·
                                                                                                                                                                                                                                                                  J2Q5&
   •
  ·I
                                                       JACKSO.NVILLE!_;fL 32223                                                                                                                                                   I                                                  .,

                                                                                                                                                                                                                                                                 JAGKSONVIL~~ FL 32223
                                                                                                                                                                                                                                                                                                   .         .    '   ...                                                    .,,.




  ,Jl
  l                                                                                                                                                                                         ~·
                                                                                                                                                                                                                                  l
   ·,
   :~
   'I

       i




                                                                 ,         .
                                                                                                                                                                                                      •
                                                                                                                                                                                                                                  I•
                                                                                                                                                                                                                                   i
                                                       -                          .
                                                                                                                                                                                                                                                                                                                                                                                           .                                       .
   <
   ?
                                                       ..                                                                                                            .                                                             ;
       !
                                             P.o~ Number                                       .               Termti                                                 Rep                   Ship·
                                                                                                                                                                                                                      -            i           Via                                            F:0.8 ..                             '                                                      Project                          .
                                                                                                                                                                                                                  .
                                                                                                                           ~



       ;                                      '      -                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                           -
                                                                 .·                                                                                                                                           -                                                   ..
   )   '                         '                                                             -
                                                                                                                                                                                                          .
   <·                                                                                                                                                                                                                     '
       I                                          45.56.                                                       "Net 30                                          .                     5/.18120.18
                                                                                                                                                                                          .
   .~                                              -        ..

   -~
       ~                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                       .
   ~~                                                                                                      .       .                           -...
                                                                                                                                                                                                                                   .                                       ...
   .,.
                                                                                          -
                                                                                                   .
                                                                                                                                                                              ,
                                                                                                                                                                                        .                                                                                                                ~
                                                                                                                                                                                                                                                                                                                              .                -
                     :
                                             Quantity                                              Item Code                                   .                                                      pescriptio~                                                                                        Price-Each                                                                               .Amount
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                          -                     - "                                t
                                                                                                                                                                                                                                                                                                                                                              .so.
                                                                      '•
                                                                                                                                                                                                                                                                       •
                                                             ,.420~6                                   .   . .. ATLANTIC CHIP.PIN.G POTATOES
                                                                                              ATLANTIC CHIPP~                      .
                                                                                                                                                                                                                                                                                                                                                       r1                                                       4"836~90
   ;..
       •
   1                     •
                                                                                                                                                                                                                                      1·
                                                                                                                                                                                                                                           •


                         ,                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                           '
                                                                                                                                           -
                                                                                                                                                                                            '                                                                                                                                                                                                                          I




           '
       !                                                                                                                                                                                                                                                                                                                                                                     .




           ;
           ',
       1   ~




                                                                                                                                       '

                                                                                  '                                                                                                                                                                                                                                                                                                                                                    ',
                                                                           .,     ,
                                                                                                                                       I


                         •                                                                                             •       •
                                                                                                                                       :
                                                                                                                                                                                                                                                                                              .                                                                                                                                         .
               ~
               ~
               t
               ';                                                                                                                                                                                                                                                                .                                                                                            ,
           1                                                          .
                                                                                                                                                                                                                                                                                                                                                                              '
               1
                l                                                                                                                                                                                                                                                                             .
               ••
               C                                                                                                                                                                                                                                                                                                                                                                  ;


                                                                                      -
                                                                                                                                                                                                                                                                                              '

                             .

                             ,

                     •

                     .
                     '                                                                                                                                          ~




                                                                                                                                                                •
                                                                                                                                                                                                      -
                                                                                                                       .               ..
                                                                                                                                                                                                                                                                                                                                                                                                       '   .
                                                                                                                                                                                                                                                                                                                              .,

                                                                                                                                                                                                                                                                                                    Total:
                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                               $4_.836~90.
                                     .   .                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  *




                    ----------------------------,·-····~
                                                                                          Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21        Page 74 of 186



                                                                                                                                             t                                         Document Name: JUUNGTON CREEK 2018                              I
              Policy No. MP-0749812
                                                                    l                Claim No. 18-004232                                                       Djvision 8
                                                                                                                                                                                                     PROD ••..
                                                                    1
                                                                    !




                                     JUL1NGTON CREEK FAAMS                                   .   h




                                     PO .BOX 600277                                                                                                                                                            ..   '       -                 -
                                                                                                                                                                                                     Date               .        Invoice#
                                     JACKSONVILtE, FL 32-260
                                                                                                                                                                                                   5/20/2018                          34)



                                          '""'..       -
!
'
·;
          .
                           Bill To                                                                                                                             Ship To
 l


                         MBT·PRODUCE, INC:                                      .                                                                         MBT·PRODUCE, INC.
                         120S8 SAN"lfJSE BLVD.,_ SUITE l 004                                                                                              11 058
                                                                                                                                                               - SA.1.'1 -JOSE BLVD-
                                                                                                                                                                ~·    .           ... ..... SUITE 1004
                                                                                                                                                                                       .       '




                         JACKSPNVlt.LEJt FL 32223                                                                                                         JACKSON\U.LE., F.'4, 32223



                                                                                                               •



                                                   ,




                P.O. Number                                Terms                    R¢p               :Ship                           Via                                 F.0.8 ..                                          Project

                                                                                                                                                                                                                                                   .
                    4539                                   Net JO                                    5/2O1201S

                Quantity                  Item Code                                                        Description
                                                                                                                                                           .
                                                                                                                                                                                     'Prtce Each
                                                                                                                                                                                              ..                                Amount
                          772 . 6 ATLANTIC C-HIPPu. ~A.TLANTIC CHIPPING.POTATOES                                                                                                                       ll.50                           8,884~9-0




     •




                                                                        .
      .
     -i




                                      -                                                                                                                                                                                                            .




                                                                                                                                                                            I




                                                                            .


                                                                                                                                                 •
                                                                                                           .




                     .
                                                                                                                                                                                           ,



                                                                                                                                         -                                      Total                                                 $8,884.90
                                                                                                                                                                        Case 3:18-bk-04194-JAF           Doc 165-3   Filed 04/07/21              Page 75 of 186




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




                                                                         "PO. BOX 600277                                                                                                                                                                                                                                                                      Date;-
                                                                                                                                                                                                                                                                                                                                                                                      ..


                                                                                                                                                                                                                                                                                                                                                 -                               ,                        Invoice·#
                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                              iACI<SONVILLE, FL 32260                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                 -     ...
                                                                                                                                                                                                                                                                                                                                                                                                              '    -  '             ,   ...


                                                                                                                                                                                                                                                                                                                                                       •5/21/2018                                                         34()
                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                 -




                                                                                                                                                                                                                                                                                                                                                                                             <
                 ..
                                                                                                                                                                                                                                                                   .         '
                                                    81fl"To                                                                                                                                                                                                              Ship·jo
                                                                                                                                                                                                                                                                   ...           -       •   .I         •   •    ••

                                                                              ..                                     .

                                                  l\1BT PRODUCR1NC..                                                                                                                                                                                  : MBT:PROD.UCE:1··-1Nc,.
                                                  1205&·:S:~N .JOSE· BI~vi>.> Sl.J.JTE, 1_QQ4                                                                                                                                                         · 12oss· SAN 1osE:BL.YD-~. :su1rt ·:f004:
                                                  l.ACKSO~f\1ILLE, I-:L ;32223 , '                                                                                                                                                                      JACKSONVILLE,:--F:L 32223
                                                                                                                                                                                                                                                          ': •           '!, '       •             ·-           ••••




                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                         ...                                                                                    -           ..   ..
                                                                                                                                                                                                                                                                                                                           -                             •·                                                                                            .   .
                                   P~O. Number                                       l                       Terms                                     R~p                                  Ship.
                                                                                                                                                                                                                -
                                                                                                                                                                                                                                Via                                                                             F~O:B.                                                                       Project-
                                         -  -                                                          ,.        ,
                                                                                                                             .
                                                                                                                                                                                 ..               '
                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                              .. .      •
                                                                                                                                                                                                                                                                                              ..                                                 . .                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                              -   ..
                                    -
                                                                                                                                                                         i


                                             4522                                                            Net30                                                                    5/21/2018
                                                                                                                                                                                        .
                                                                                                                                                                                                                '


                                                                                                                                                                                                                                                                                                                                                                    .
                              ..                       ..                                                                                                                                    ..
                                                                                                                                                                                                                                     ..                   ,.   '
                                                                                                                                                                             -

                                   Quan~ty
                                   .
                                                                                                       Item C6_de                    .
                                                                                                                                                                    -
                                                                                                                                                                                                      Description                         -               .
                                                                                                                                                                                                                                                                                                                                Price-Each                              ..
                                                                                                                                                                                                                                                                                                                                                                                                      f\mount
                                             ..                          ..        - ...       ~   .   .                                                                                                                                              -
                                                     442 ·A1:LAN"TlC:CfllPP.•• _ ATLAJ-r'flC
                                                                                  -          CIIW.PING POTATOES
                                                                                                              -                                .   .   ..   .                                                                                                                                                                                                   .ll.50                                                        5:)083.00-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •.
•:                                                                                                                                                                                                                        .                                                                                                                                                      .
..-                                                                                                                                                                                                                                                                                                                                                                              '
,
>

 •                            .


 >



                                                                                                                                                                                                                                                                                                                                                                                                                                                               •



     '.,
                                                                                                                                     .


                                                                     .

                                                            .                                                                        '                                                                                                                                                                                                                                           :
                                                                .



                              .




                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                 .
                      ,
                                                                .



                          '
           .i
           ;;'
       . ,:'
           ·;
             1
                                                                                                                                                                                                                                                                                                                                                                                 .
           . I




                                                                                                                                                                                                                                                                                                                                                                             -
             .•                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                       .        .
                                                                                                                         -                                                                                                                                    -
                                                                ..
                                                                                                                                 .                              .                                                                                                                                                                    .                                           .
                                                                                                                                                                                                                                                          .                                                                                                                      ..              ..               .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                           ·rotal                                                                                     $.5:1083.-00·
                                                                                                       .     .                                                                                             -                         -··-                                                                                  ..
                                        '.                                                                                                                                                                                                                                                                                                                                                                                                        .




                                                                                           ;




                 ~---------~---~-----__,.;...-------...                                                                                                                                                                                                                                                                             ·-~·-·····   ...
                                                                      Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 76 of 186


                        ------~-~~----r-·~-----==~~~:;;;~--------.---...-----0~ivi-si~on_S____                                                         Document Name: JUUNG'TON CREEK 201al
---                                    7498!2               f   Claim No. 18-004232                                                                                               PROD._..                       _j
J                        Poricy No. MP-0                    l




                                             JULffiGTON CREEK FAfil.1S                                                                                                             Invoice
                                             PO BOX 60027-7                                                                                                               .
                                                                                                                                                                                             lnvolce#
                                                                                                                                                               Dat~                      1


                                             JACKSONVILLE, FL 32260
                                                                                                                                                             512.112018
                                                                                                                                                               ..   '.
                                                                                                                                                                                               ·343 .
                                                                                                                                                                              ..




                                    BUI To                                                                                          Ship To

                                  ONEIDA POTATO EXCHANGa. LLC
                                  59·01 FIRE.LANE
                                  RHffiELA..lIDER! \VI 5450 I


    J


    ·.                                                                                                                                                                                                       .




                            P~O~ Number              Terms      Rep              Ship                           Via                           F.O.B.                                Project
                                                                                                                                                                                                        ..


                                4592                 .Net 30                 512. I/2018
         I
        ·!                  Quantity           Item· Code                            Description                                                       Price Each                       Amount
                                   4i5.2 -ATLANTIC-CHiPP-. A1LA1ITIC CHIPPING POTATOES                                                                              l l.:50                     4,774.80




             ''
             ~

             ~
             ''
                                                                --
              C

              }
                  •
                  •
                  I

                  '



                  '-~
                  3
                  ·'




                                                                                                                                                                              •




                                                                                                                                                                                                                      •
                                                                                                                                                                                                                      ••
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                      ,'''.
                                                                                                                                                                                                                         }
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                        f,


                                                                                                                                                   Total                                       $4.774~80
                                                                                                                                                                                                                         -~
                                                                                                                                                                                                                          •'

                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              1
                                                                      Case 3:18-bk-04194-JAF   Doc 165-3    Filed 04/07/21   Page 77 of 186



~------------- -                              --l--~--C-(a-im-No-.-1-8--0-04-2-32~---.r--~D-iv--i--:-sio-n-:8::-----TjDocument Name: JULJNGTON CREEK 2018
    Policy No. MP-0749812                           ;l                            _ _ ___.L......,..,....-----..!..'I _ _ _ _ _ _PROD __  .•.._ _ _...,...,______.......,.,,....
L___ _ _ _ _ _ _ _ _ _ __..l....1- - - - - - - - - -




                                   WLINGTON CREEK FARMS                                                                                                                                                      Invoice
                                    PO BOX 600217                                                                                                                            ..

                                                                                                                                                                            Date ..
                                                                                                                                                                                                     .                                   -

                                                                                                                                                                                                                      Invoice#
                                   .JACKSO"N"1J.ILLE, FL 3226()
                                                                                                                                                                          5/Tl.12018                                       344
                                                                                                                                                                                -.
                                                                                                                                                                                     ... .                   .                   .   .




                   Bill To                                                                                                        . ShipTo

                 Z..IBT PRODUCE1 INC.                                                                                             1'tffiTPRODUCB. INC~
                 1205.8 SAN JOSE BLVD_, SUTIE 1004-                                                                               12058.SA.i'l JOSE BLVD., SUITE .1004.
                 JACKSONVILLE1 FL 32223-                                                                                          JAC-KEON\'ILLE, FL 32223
                                                                                                                                                  ..       .   "




                                                                                                                                                                                                         .


          P.O_ Number                        Tenns              Rep                 Ship                           Via                            F.O~B.                                                         Project
                                                                                                                                                                                                                                             '
                4599                         J\Jet·30                         sn21io18
                                                                                                                                                                                             ~




          Quantity                     ltem Code                                       Description                                                                 Price Each                                        Amount
                       '-10
                        ~          ATLA."\JTIC CHIPP ... ATLAJ.'ITIC CHIPPrNG POTATOES                                                                                            1 ,-.so                                   -5,.865_00
                                                                                                                                                                      •




  •




                                                                                                           I'




                                                            .                                                                                      •
   .                                                                            •                                                                      :
  ,.                                                                                                                                                   :

                              ..
                                                                                                                                                                                                 '

                                                                                                                                                                                                 :




                                                                                                                                              .

            >




                                                                                                                                                                                                 .

                        - .


                                                                                                                                                               To.tal                                                      $5~865.00
                                                        "




       -----------------------~--------"·····
                                                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 78 of 186

    -                                                                                                                                                                                                                    -
        Policy No . MP-0749812                                      Claim No.. 18-004232                                                       Division 8              Document Name: JULINGTON CREEK 2018
                                                                                                                                                                                     PROD .....
                                                                                                                                                              ..,                            """"'............   .....




                                  JLTLINGTON CREER FAR.i\1S                                                                                                                                               l11voice
                                           -
                                  PO BOX 600277-       -                                                                                                                            Pate                                     Invoice#
                                 . JACKSONVILLE, FL 322'60
                                                                                                                                                                                5/22/2018                                      34,5




                 BHfTo                                                                                                                         Ship To
                                                                                                                                                          •
                                                                                                                                                                                                                                            T


               1-lfBT PRODUCE, INC.                                                                                                 - -:MBT PRODUCE, fNC.
               1205&
                 -   S"-\.__~ JOSE BLVD.. SUI fE .1004
                                                   ~
                                                                                                                                      ·-i2oss SAN JOSE BLVD., SUITE .1004
               JACKSONVlLLE, FL 32223                                                                                                  JACKSONVIT..LE..... FL 32223.
                                                                                                                                                 '




         P.O. Number
                 .  '   ·:
                                          Terms                    Rep                 Ship'                           Via                                F.0.8.                                            Project
                                                                                                                                                                            -
                                     .
             4603                         Net.JO                                   5!22/20lS
                                                                                                                                          •.
                                                                                                                                                                                '     .
                                                                                                                                      -
          Quantity                   Item Code                                             Description                                                               Price Each                                          Amount
                                                           -

                        438 ATl.A.i.'lTIC CHIPP_ ATLAh"TIC CHIPPING POTATOES                                                                                                         1]_50                                     s,03·1.00
                                                                                                                                                                        •




                                                                             •                                                                                                                                                          .




                                                               :




•
'

,
<
i
'
!
'




                             -                                                                                                                       ..


                                     .
                                                                                                                                                                    Total                                                     $5~037.00




•
                                                                                                             Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21       Page 79 of 186




                     PoHcy No. MP-0749812                                                    Claim No .. 18-004232                                                              DMsion 8                   Document Name: JUUNGTON CREEK 2018                    l
                                                                                                                                                                                                                                  PRC?Dun            •     , •   I
         -
                                                                                                                                                                                              mi   ...
                                                                                                                                                              ,.   I
                                                                                              dz   '9! . .




                                                                                                                                                                                                                      '

                                            JULlNGTON CREEK FARMS                                                                                                                                                                 Invoice
                                            PO~- BOX 600277                                                                                                                                                                   '    "




                                                                                                                                                                                                                   Date                     Invoice.#
                                                                   .                    .




                                            JACKSONVILLE, FL 3i260
                                                                                                                                                                                                                 5/24/2018                    346




                                  B[lf To                                                                                                                                       Ship To
                                !\-f.BT PRODUCE. INC.                                                                                                                       .MBT-PllODU<;a INC-
                                12058 SAN JOSE DLVO.,..                    s·vrr.E I oo;                                                                                     J2058 SA1.'1 JOSE BLVD .• SUITE lQ04:
                                JACKSONVJLLE:, .FL 32223                                                                                                                     JACKSONVILLE, FL-32223




                                                                                                              -
                      -                                   ..
                      p~·o. l'Iumber                           Terms                        Rep
                                                                                                                  -
                                                                                                                         .-Ship                          Via                              F~O.B~                                  Project
I
1
i
l
                              4608                             NctJ0                                                  512412018
i
                                                                                                                                                                                  -                         --


                       -
                           Quantity                      Item Code                                                            Description                                                                Price Each                        Amount
,
•
                                      456 ATLANTIC
                                                -
                                                '
                                                   CHIPP·~· ATLANTIC CHIPPING POTATOES
                                                    ..         .   '        .                                                                                                                                         11.50                    5~244~00
                                                                                                                                                                                                                                                •
                                                                                                                                                                                          '



                                                                                                                                                                                          .
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                       •


    ,,
                                                                                '       -
    !,
    ;



                                                                                -

                                                                                                                  •
                                                                                    -




                                            .

                                                                                                                                                                                                                                                 "




                                                                                                                                                                                                                                                                 I

                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 l
                 -                                                                                                                                                                                                                                               I
             '

                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                 'I




                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                 t
                                                                       -


                                                                                                                                                                                                   Total                                      $5,244-~00
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 '

                                                                                                                                                                                                                                                                 ,t
                                                                                                          Case 3:18-bk-04194-JAF   Doc 165-3        Filed 04/07/21    Page 80 of 186


                                                                                                                                                                                                          '                                                                                                        l
                                                                                                                                                                      l
                                                                                                                                        -   I



                                                                                                                                                                                                          ~       Document Name: JUUNGfON CREEK 2018
                     Policy No. MP-0749812
                                                                        r                    Claim No. 18-004232                                                                DMsion 8
                                                                                                                                                                                                          j                      PROD.....




                                                       JULINGTON ,CREEK ·FARMS
                                                                           .    .                 :
                                                                                                                                                                                                                                                                   1.nvoice,
l
 f
                                                       PO-_BQX 6002-77                                                                          •                                                                  .

                                                                                                                                                                                                                               -Date
                                                                                                                                                                                                                                                                              .
                                                                            .                •·       .
                                                                                                                                                                                                                                 .-                                           Invoice#
]
j
 I
                                                       JA.CK.SON\1I:4I.E; FL 32260                                                                                                                                             -
                                                                                                                                                                                                                                                  .

 i
 i
    I



                                                                                                                                                                                                                           :5126/'20 l8                                           ')47.
                                                                                                                                                                                                                                                                      .             0 OM<          •




                                                                                                                                    •

.•                              BiHTo                                                                                                                                          Ship To
•
                                                                                                                                                                                                                                            • •       ~   ~.   I


                                                                                                                                                                                                                                                                                      ,.               '


                              MBT· PRODUCE_/lNC.                                                                                                                            lvIBT1lRQDUCE~.INC~
                               1_4058 SAN 10$:B°I.~,ro.., SUITE 1004                                                                                                      - 12058'SAN J0$EBLVD~.S~ITE. JP04
                             · JACKSONVll.LE.-= FL 32223
                                     M    O
                                                                                                                                                                            J.~~~ONVILLE, FL 32223.
 I
:,
.,
 l
--l

1

                                ..       ~'       .'

 •
-~                   .                                                                                                                                                                                                             '.                                     >
 )
 '
                 .
                         P.O. Number                           Terms    .
                                                                                        . Rep                         Ship:                               ·Via                           F.O. B.,                                                                  :Project
 1                                                                              -
 •               .                                                                                -·
~                :

    't                      .4610                              Net-30                                              5/2611.01.8                                                                                             '

.   >                                                      .
                     .


                         Quantity             .          Item Code                                                         Description                                                                    Price Each                                                      ·Amount
                                                                                                                                                                                             .                                          .

                               443;.4 ATLA'NTlC CHIPP...,.. ATLANTIC;CHIPPING POT_l\TOES                                                                                                                                                11.50                                      5.,099.10 ,
 !II

.,
 ..

                                                                                                                                                                  •




 J
 •\
..  s




                                                                                                                                                              ,
                                                                                         •
                                                                                                                                                                                                                                                                                                           1   :




    ••••
        •
        [

        •I
        i
    ,;
        f
        l
        '
        .,
                                                                                                                                                                                                                                                                                           ..,,·
        I
        ,
        1
        ,.
        r
        l
        I1
                                                                                    •                                      ,.
        j
        j

            i'
        tj       '
        ,
        ,'  '
            >




                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                 Total
                                                                                                                                                                                                 '   r'       -        ~




                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                                                                   '
                                                                                        Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 81 of 186

                                                                                                                                                                                               -             --  --   I
r--------------~---rl____                                                            Claim No. 18~-42_3_2-----------Di-vi-sio~n 8                                                t Dorument Name~ JUUNGTON CREEK 2018
1                 PoUcy No. MP-0749812                          1                       •                                                                                        I                PROD.~ ..
{                                                               I
                                                   ·•




                                         ,JULINGTON .CREffi< FA.RMS
                                         PO B·ox 600277
                                                                                                                                                                                               Date          Invoice#-
                                         JACKSONVILLE, FL 32260                                                                                                                                                      •   >




                                                                                                                                                                                         .)/24/2018
                                                                                                                                                                                             ..                   348
                                                                                                                                                                                        .. .    .




                             BHITa                                                                                                                     Ship To

                           NI.BT PRODUCE; INC.                                                                                                     - N.IBf J>RODIJCE~ INC_
                           12058 SAN JOSE BLVD.:. SUITE- 1004                                                                                       12058 SAN JQ~·BLvo.,-SUl~ 1004
                           JACK.S01':'VILLE~ FL 32223                                                                                               JACKSONVILLE, FL 32">23                         .


                                           •




                                                                    .            .                                                                                           .
    ;.
                      P~O. Number                       Terms                    Rep                Ship                            \lia                  .
                                                                                                                                                                     F.0.B•.                            Project
                  -

                         4616
                          •
                                                        Net30                                   5/24/2018
                                                                                                     . .

                                               .                                                                                                                                                    .
                                                                                                                                                          ..
                                                          •
                      Quantity                 rtern Code                                                Description                                                             ,Price Each                Amount

     •
                            491.8 ATLk'ITIC CHIPP .._ ATLANTIC:CHIPPING POTATOES                                                                                                                1150               5,724.70
     '

                                                                                                                                                                     .
                                                                                                                                               ~




     ••                                                                  .



              .
                                                                                                                                                                                                                                      .



                                                                             "




                                                                                                                                                                         •




                                                                                                                                                                                                                                  .

              .



                                                                                                                                                                 '
                                                                                                                                                                                                                             ,,




                                                                             '




         ii                          •
          •
          1
          ;




                                                                                                                                                                          Total                         I
                                                                                                                                                                                                                  $5,714.10
                                 "




                                                                    ..
                                                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 82 of 186



                        PoHcy No. MP-0749812                           I!                                  Claim No. 18-004232                                                  Division 8                      Document Name: JUUNGTON CREEK 2018
                                                                       l
                                                                       l
                                                                                                                                                                                                                               PROD~···




                                                      JULfi\JGTON
                                                      .  .        CREEKF
                                                                   . .
                                                                   .    ARlv.lS           .           -             .   ~
                                                                                                                                                                                                                                                            Invoice
                                                      .PO BOX .600277
                                                              .             ,
                                                                                                                                                                                                                                  .
•                                                                                                                                                                                                                                           Date                 Invoice#
                                                      JACKSONVJI·.r·.E~ FL-32260
                                                                                                                                                                                                                                          5/2412018                   349
                                                                                                                                                                                                                                                .   .


                                                                                                                                                                                                    •
                                                                                                                                                                                                                .       ...       ~




                                      Bill To                                                                                                                                   ·Ship To
                                                                                                                                                                                                                .

                                     MBT PRODUCE, IN·c~                                                                                                                     MBT PRODUCE,. INn
                                     12058 SAN
                                         '  . JOSE BLVD.•. SUITE 1004                                                                                                       1205& SAN JOSE BLVD."° SUl1E 1004
                                     IA.CKSON\'ILLE., FL 32223·                                                                                                             JACKSONVI[.LE. FL 32223     ~           .

                •




                                                                                              -

                                                                                                                                                                                       .
                        ·-·                                .                                                                                                                                                            .     .

                              P·.O.
                                 .
                                 -
                                    Number                     ·Terms-
                                                                                                  .
                                                                                                          Rep
                                                                                                            :
                                                                                                                                 Ship                        Via                .
                                                                                                                                                                                               F.. O~B.
                                                                                                                                                                                                .                                                           Project
                                                                                                                                                                                                                                      .

                                 4617                          Nct30                                                        5i24/2018
                                                                                                                                                                                                            -

                              Quantity                    Item Code                                                                Description                                                              Price Each                                         Amount
                                      419.6       A'fLA.NTIC CijlPP··~- .ATLA.t.'\fTIC.CHIPPThlO POTATOES                                                                                                                                     11.so ·                  4,825.40   .




                                                                                                                                                                                           -
                                                                                .




    '!

    I
    [

    l                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                        •
                                                  •
    1
    !.                                        .

                                                  •


                                                                                .



                                                                                                                                                                                                                                                        .
                                                                                :

                                                                                      .




                                                                                                                             .

                                                                                 :


                                                                                ...

    i
        '
        ,:
        ,:




        ,




        ..
         ❖




                    :




            .
                                                                                                                                                                                                        Total                                                         $4,815.40
         •



            •
            •




             -------------------------------------------·-·                                                                                                                                                                                                                  ·-
                                                                      Case 3:18-bk-04194-JAF   Doc 165-3       Filed 04/07/21   Page 83 of 186



                  Policy No. MP-O749812                              Craim No. 18-004232                                                     Division 8                 Document Name: JUUNGTON CREEK 2018
                                                                                                                                                                                      PROD ....




                                      JULINGTON. CREEK FAR.iv1S                                                                                                                                      Invoice
                                     PO BOX 600277                                                                                                                                   Date                  lnvolce #·
                                    .JACKSONVILLEj FL 32260
          I
                                                                                                                                                                                5t25ll018                      350




                            Bill To
                         MBT PRODUq, INC.                                                                                               ldBT PRODUCE, INC.
                         12oss s~_JosE BLvn_lP SUITE 1004                                                                               12058 SAN JOSE BLVD"7 S(JITE 1004
                         JACKSONVILLt
                                 .    FL ·32223- .
                                                                                                                                        JACKSONVII.6LE
                                                                                                                                            ..        ., ,FL 32223
                                                                                                                                                           3.           .



     •I




                   -P .o. Number          .          Tenns   y
                                                                 Rep                   Ship                .             Via                         F.O.B*                                          Project
                                                                                                                                                                .
                                                                            .
                       .11623                        Net30                  .
                                                                                     5/25/2018
                                                                                .-
     I
     I
                    Quantity                  Item Code                                   Oescriptic;,n                                                         Price Each                  ..        •
                                                                                                                                                                                                          Amount
     '
     ~

                                      .    .  . CI-lll'P...:. -ATLANTIC,CHIPP1NG P0TA1~OES:
                                449 ATLru'J1·1c                                        •
                                                                                                                                                                                 •    11.50                     5,163.50
     i
     •
     •
                                                                                                       .                                                                                                                    .




                                                                                                                                                                                                 .




                                                             .
                                                                                                                                                                    ~




              \


                                                                 .                                                                                                          .




                                                                                                                                                                                                                                '




'
;-
                                                                                                                                                     .

•




                                                                                                                                                      '.




                                                                                                                                                           Total                                               $5: 163.50
                                                                        '   .




---------------------------··-··
                                                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 84 of 186

.----~----·····--·-·------......_______..--...,...-~-----                                                                                                                                                                                        ·~7
                     Policy No. MP-0749812                                   Cfaim No. 18-004232                                                   Division 8
                                                                                                                                                                          T--          -
                                                                                                                                                                           I, Document Name: PROD
                                                                                                                                                                                                    ----
                                                                                                                                                                                             J UUNGTON
                                                                                                                                                                                                  ....
                                                                                                                                                                                                                              CREEK 2018
                                                                                                                                                                                                                                            ·-
                                                                                                                                                                                                                                                   I
             •             -          -                                                                                                       I              *             i                          al. '   •




                                              JUL{N'GTON CREEK FARMS                                                                                                                                 Invoice
                                              PO BOX 600277
       •                                                                                                                                                                              Date                         Invoice#
                                              JACKSON\TJLLE, FL 32260                                                                                                                                                   -      -

                                                                                                                                                                                    5/27/2018
                                                                                                                                                                                        ..                              351
                                                                                                                                                                                -




       !                                                                                                                                          .Ship To
       •~,
      .j                                       .          .
                                ~1BT1'RODUCE~ INC.                                                                                          MBT PRODUCE~-INC.
                                12058 SAN JOSE BLVD.I SUITE 1004                                                                            12058 SAN JOSE BL\tD.7 SUI1$ l004
                                JACKSONVltL~
                                     -          FL 32223-                                                                                   "JACKSONVILLE., .FL 32223




                 :
                         P.. O .. Number                      Terms        Rep               Ship
                                                                                             -
                                                                                                                             Via                             F.0.8.                                   Project                           .


                 -
 ••
                               4624                           Net30                      5i27/2018
 .,
  I
                                                                                                                                                                     -
  '
                         Ot:1antity                Item Code                                         pescnption                                                           Price Each                              .Amount
                                                     ..
                                 610.2·- ..c\'fLA:NTIC CHIPP-~ AlLA.:."TIC CHIPPING POTATOES                                                                                            11.50                           7;,017.30
                                          :



                                                                                                                                                                 .




                                                                      ·,

 't
 t'
 1
 i
 •

 -I
 !
 •
 i
 '
 '
 ';
                                                                                                                                                                                                .                   •
 <




 '
 '•
 >




                                                                      -


                                                                      i

                                                                      i




                                                                                                 .

                                                                                                                                                                                                                                    •




                                                                                                                                                                         Total                                          $77017.30




                     •
                                                                                        Case 3:18-bk-04194-JAF       Doc 165-3   Filed 04/07/21   Page 85 of 186



                Policy No. MP--0749812                                              CJaim NO~ 18-004232                                                        Division       a       Document Name: JUUNGTON CREEK 2018                I
,.___,______________.;____~----------...J.........------,;.,..,._-                                                                                                                                          PROD •••.                   '


                                           JULINGTON CREEK FAR.iv!S                                                                                                                                         Invoice
                                           -PO·BOX 600277                                                                                                                                                                           .
                                                                                                                                                                                              Date          '     Invoice_#..
                                           JACKSONVILLE, FL 32260
                                                                                                                                                                                          5129n.018                     354


                                                         .,                                      ,

                                ·su1 To                                                                                                                     .:ShJp To
                               MBTPRODUCE? lNC.                                                                                                          MBT PRODUCE, INC..
                               12058 SAN JOSE·BL\1'., SUII E 1004                                                                                        1205~ SAN JO.SE BLVD~-SUIJ"E 1004
                               JACK.SONVlLLE..
                                  .            FL 32223
                                                  '               .
                                                                                                                                                         JACKSONVILL~
                                                                                                                                                          -·· . -.
                                                                                                                                                                      FL 32223




                                •




                    P-.0. Number                      Terms                       Rep                  Ship                              Via                            F:O.B.            .
                                                                                                                                                                                                            Pr'Qject

        t                  4654                       Net30                                          5/29/201S
                                                                                                                           .'
                        Quantity              Item Code                                                   Description                                                              Price Each                   Amount
                                    470 ATLi\~Frr C CHIPP .... A1~LA.i'\.fTIC.Cl-IIPP.ING POTATOES                                                                                              11*50                   5~405.0Q


            l
                                                              '
                                                                      .
                                                                      . .




     .
     i




                                                                                                                                                                          '




                                                                            :
                                                                                                                 •


                           .
                                                                            . •




     .
            .
    ~


    •           -
    .•,
 ~
 ~                                     '
 '
                                       '




,•
 I
 L                                                                                                                                                                                                      A

'
                    .

                                                                                                                                                                   .
                                                                                                                                                                                  Total                                $5.4-05_00
                                                                                                                                                                                                                          •

                                                                                                             .
I.


j
'                                                                                           •
                                                                                    Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 86 of 186



                Po[ic.y No. MP-0749812                                            Claf m No. 18·004232                                                Division 8           Document Name: JUUNGTON CREEK 2010           l
                                                                                                                                                                                         P.!!QD •• ·.: ~ -              l
                                                                     •                                                                                                         ..
                                                                                                                                                                               .




                                                                                                                                                                   <




                                       JULINGTON CREEK FARMS                                                                                                                                    Invoice-
                                       .PO BOX 600277                                       .
                                                                              .         .
                                                                                                                                                                                    Date             Invoice#
                                       JACKSONVILLE, FL 322µ0.
                                                                                                                                                                               5/30/20]8.                 355



                                                                                    •
                         Bill To
                                                   '
                               .               .           .                                                                                                .      -                                            ,   '

                      .wmT PRODV~ INC.                                                                                                          I\,ffiT PRODUCE, INC•
                       12058 Sk~ JOSE BLVD., SlJIJ'E 1004                                                                                       12058 S.~'-1' JOSE BL'\1)., SUl1'E 1004
                       JACKSONVILLE..- FL 32223
                               ,                       '
                                                                                                                                                JACKSONvn .1 .E, FL 32223


.           '
            f
            '
            J




                                   -   -   -                     -
                 P.O. Number                                   Terms         Rep                  Ship                           Via                            F~O.B.                          Projeg:

                     4655                                      Net30                            5/30/2018

                 Quantity                  l_tem Code                                                 Description                                                        Price Each                 Amount
        E
                            435 A.~rLAf\frlC CHIPP... · ·ATLA1'l"flC-C1-IIPP.Th!G POTATOES                                                                                            11.50 .
    '   .•
        I


                                                                                                                                                                                            •



    ,
    ,




    .s



        •
        j




        I


        '                                                                •




    ·1
    ,!
    .l
        I
        I




    _;



        [
        r
        t
        ;
        •
        •                                                                                                                                                              Total                              S5,002.5O

    .1
    •


        '




        ---------------------------------------···-
                                                                           Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 87 of 186

-·-·-----Policy No. MP-0749-8-12--            --r             -----C-la-im_N_o ___l_8_-0_04_2_3_2_____                           f_____D_iv-is-ion_8_ _ _D__o_cu_m_e_n_t~N~am-·e_:_J_ULI~NGT-ON~CREE_K_2_0__18-
                                                      i                                                                          i                                                                PROD.....




                                   IDLINGTON'CREEK FAR.MS
                                                          -


                                                                                                                                     •
                                                                                                                                                                                                  Invoice
                                   Po.·Box. 600211                                                                                                                                   Date                  Invoice#
                                   JACKSONVILLE, FL 32.260
                                                                                                                                                                                   5/3012:018                 356

     •




                           BUlTo                                                                                                           Ship To
                                                                                                                                                      ~      .       ~   .   ~




                         lvlBT fRODUC~ .ING~                                                                                             .MBT PR.ODUCR, INC.
                         12058 'SAN JOSE;BLVD.~ SUI"IE l 004                                                                              12058 SAN JOSE.BLVD., SOI'fE.1004
                         JACKSO~YVILLE., FL 32223                                                                                         JACKSONVII..La FL. 32223




                 P.O. Number                  Terms                  Rep               ·ship                           Via                                F.O~B-                                  Prpject
 •
                    4·610·                    Net30                                 5/30/2018

  •
  '              Quantity            ltem Code                                              Description                                                                      Price Each                   Amount
                                                                             -
                          429.4 ATLAJ\1TIC ·cmPP... j,~TI.AN"TIC CHIPPING POTATOES                                                                                                        ll.50                4,93~.10
 .'
  I
  I

                                                                                                                                                                                                  •

                     •

   !
 .~~
   '




             .
   I
             .
  I
                                          .
   '


                                                                                                                                                                                                      .
                                                          -
             :


                                                                                                                                                                 •




                                                                                                                                                                                                  •
                                                                                                                                                                                                                               '
  I
  •I
  t
  •




                                                                                                                                                                                                                           -




  •
         :



                                                          -

                                                                                                                                                                     Total                                    54,938, 10




  •

     --------------------------------------·-·
                                                                                                                                                  •
                                                                    Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 88 of 186

                                          -----,,~----------
                                              l
                                                                                                 --·-                                          ·-·--------- - - - ·                              -1               -·-        -
             Poricy No. MP-0749812                              Claim No. 18-004232                                                 DMsion 8                    Document Name: JUUNGTON CREEK 2018
                                                 i                                                                                                                                            PROD •.     4.

                                                 '




                                 JULINGTON·CREEK F.AR.l\1S                                                                                                                                    Invoice
                              . PO BOX 600271
                                                                                                                                                                             Date                        invoice#
                                 J.l\CKSONVILLE, FL 32260                                                                                                                               -
                                                                                                                                                                           5/31/2018                           ·3S7
                                                                                                                                                                                ,.            '   . .




                    . ·sill To
                                                                                                                                                     .      .
                        MBT-PRODUCE, fNC~                                                                                      MBT PRODUCE, lNC.
                        12058. SAN JOSE BLVD., SUlTE 1004                                                                     -12058 SAN JOSEBLVD., SUITE-1004
                        JACKSON\'IL~ FL. 32223                                                                                 JACKSONVILLE~ FL 322~




•




              P.O. Number                Tenns                Rep                  Ship                        Via                                F.0.8.                                      Project

:I                 468~.                 Net30                              5/3InOt8
                                                                                  '                                                                                         .
        ..


              Quantity             ,tem·Code                                         OescriptJon                                                             Price Each                                 Amount
                        -426_8 i\.TLANTIC CHIPP~- i\TLANTIC CE-IIPPING POT...!\.TOES                                      -                                                          11..50                     4~908 ..20
                                                         ·.




                                                                                                                                                                      ,.




                                                                              ..
                                                         '
                                                     -
                                                     -




.
 =~
                    •
 I
 {


 \
 i




 1
 ,l

 '




               -
        '




                                                                                                                                                         Total                                                 14~908.20
                                                                    .   -                                                                  .



    •
                                                                                     Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 89 of 186




            Policy No. MP-0749812                             I1                Claim No. 18-004232                                                  Division 8          Document Name: JUUNGTON CREEK 2018
                                                                                                                                                                                                             PROD ..   u




                                 JLTLINGTON CREEK FAR.tv1S                                                                                                                                                   Invoice
                                                                                                                                                                         .
                                 PO BOX 60027,7                                                                                                                              '...   ..

                                                                                                                                                                                               Date                 Invoice#
                                 JACKSONVIµLE-, FL 32260                                                                                                                                                       ~




                                                                                                                                                                                             5/31/2018                     358




                     'BUI To
                   '?vlBT PRODUCE, me.                                                                                                          MBTPRODU~ we..
                    12058 SA"N- JOSB ·BLVD~, SUITE 1004.                                                                                        12058
                                                                                                                                                  -
                                                                                                                                                      SAN
                                                                                                                                                      - .
                                                                                                                                                          JOSE BL- VD~ sun"E 1004        .

                    Ji\CKSONVIl.L~ FL 32223                                                                                                     JACKSONVILLE,..FL32223
i
l
I
'
!




                                     "
                                                                                                                                                             •                       "

             P;.Q~,
              ~. Number
                                     -                Terms                    Rep               Ship                            Via                         F.O.BM                                          Projetj
                                                  •
                  4687                                Net30                                  S/31/2018

              Quantity                   - Jtem Code                                                  Descriptfon                                                      Price Each                                  Amount
                                                                   -

                    430 ..2 .4.11..A}JTlC Cl-liPP•.• :ATLANTIC CHIPPl'N.G POTATOES
                                 '            '
                                                                                                                                                                                                 11.50                     4,947:..30


                                                                           :




I'                                                                                                                                                                +




    •
                                                                           .

    ~

 t
l1
I

                                                                   .




                                                                   -




                         .   '
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                         .
                                                                       '




     I                                                                                                                                                                                                   '

     l
        •
        I
        t
        t
        I
        ;
        •
        >
                                                                                                                                                                      Total                                                $4~947.30
        •
                                         --
        I
        i
        '
        <
                                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 90 of 186


                                                                                                                         l
         Policy No. MP-0749812                               crajm No. 18-004232                                        tj              Division 8          Document Name: JUUNGTON CREEK 2018
                                                                                                                        i
                                                                                                                         !                                                PROD •••.




                             JULINGTON CREEK FARJ\,fS                                                                                                                                  Invoice.
                             PO.BOX 600277
                                                                                                                                                                  Date                          Invoice#
                             JACKSONVJLLE, -FL 32260
                                                                                                                                                                 6/1no1s                          359


                                                                                                                                                                                       '   ,


                   BIIJ Tc                                                                                                        St,_ip To
                 lvfBT PRODUCa INC.                                                                                           ivtBT PRODUCE.. INC.   ~                                            •
               . i 2058 SA.i.'l JOSE BLVD., SUITE. J.004                                                                       12Q58 SAN JOSE BLVD--t SUI"fE 10P4
                J.-\.CI{SONVILLE•.FL 32223                                                                                    JACKSONVTI..LE~. PL 32223




                                                                           . ..                                                          .

         P.O. Number                   Tetms               Rep                    Ship                         Via                             F.0.B~                                  Proj~t

              q709                     Net30                                 6/112018
                              .


          -QuantitiJ              Item Code                                         Descriplion                                                          -Price Each                           Amount            ~




                     ..i14 ATLk~~nc CHIPP ... A1'LJ\l\TTIC CHIP.PING 'POTATOES                                                                                         11w50                          4,761YOO




                                                                                                                                                                               '




                                               t




                                                   '·




                                                                                                                                                                   •


                                                                                                                                                                           .




    i
    •
    r
    •I




                                                                                                                                                                                   :




;



                                                                                                                                                     Total                                        54,761.00




----------------------------·-
                                                                                                      Case 3:18-bk-04194-JAF   Doc 165-3      Filed 04/07/21   Page 91 of 186


,
l


1
  - - .......   ---------~------------------~--1,---- - - - - - - ~ -
                                  Policy No. MP-0749812                                         Claim No. 18-004232                                                      Division 8                           JUL1NGTON- CREEK 201a-l
                                                                                                                                                                                             I Doc~ment Name: PROO....
                                                                           1                                                                                                                                                                  i
                                                                                                                                                                                             1
I                                                                          t




                                                    JULINGTON CREEK FARMS.     .       -          .           ~
                                                                                                                                                                                                                        Invoice
                                                    PO BOX 600277
                                                                                                                                                                                                        Date                 Invoice#
                                                    JACKSONVILLE, .FL 32260
                                                                       •
                                                                                                                                                                                                       6/112018                   360
                                                                                                                                                                                                                  . '




                                           BUI To                                                                                                                       Ship To
                                                              ..
                                         MBT"I!RODUCR INC.                                                                                                          TvfBT PRODUCEl' lNC.
                                         i?Q5·s ~4.N j·QSE BLVD., SUITE 1004                                                                                        J?0.58 SAN JOSE-BLVD., SUfIE 1004
                                         JACK.SONVIT...LE: FL 32223                                                                                                 JACKSONVILL~ FL 32223


                                                                                                                                                                         •




                                               ..
                                                                                                                                                                                                   '
                                   P.O. Number                     Terms                   Rep                      Ship                              ·Via                        F.O.B ..                              Project
                                                                                                      '



                                       4696                        Net30                                          6/1/201.8
                                                                                                                                                                                                         ..


                                    Quantity          Item Code                                                        Description                                                           Price Each                    Amount
                                                                                                          .
                              .
                                          424~6 A'fL.t\.i'ff.IC CHlPP ..~ i\TLA~ilC CFIIPPING POTATOES                                                                                                    11.50                   4.,882.90
                              '




                              .

                .'


                                                                                                                                                  .

                                                                                                                                          ~




                         ..
                 '
                                                                                                                                      .
                                                          +




                •§

                •.''


                 i


                I I
                              .
                                                                                            .
                                                                                                                                .
                                                                                   .




                 •'
                                                                                                                                                                                        Total                                     $4,38230




                   I '
                  1

                     I




                  ,
                 J------------------------------~-----··
                                                                   Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 92 of 186

                                                                              --------...,......_--------·-- ------r-~"---~--------~----------..
                 Po1icy No. MP-0749812                         Claim No. 18-004232                                                      Division 8           Document Name: JULINGTON CREEK 2018
                                                                                                                                                                            PROD ... ~.




                                  JULINGTON CREEK FAR.tv!S                                                                                                                   lnvo.ice
                                  PO BOX 600277
                                                                                                                                                                   Date           Invoice#
                                  JACKSONVILLE, FL 32260
                                                                                                                                                                  6/2/2018             361.




                       , BHI To                                                                                                         Snip To
                                    .      ,                                                                                              .       "

                        MBI PRODUCE,-'INC.                                                                                       MBT,'PRo·ou·cg1NC.
                        12058 S.L\.N JOSE BLVD_, SUITE 1P04                                                                      12oss s.A..N JOSE BLVD.ll surr~ 1004
                        JACKSONVILLE,, FL. 32223                                                                                 'JACKSONVILLE, FL 32243
        ,,




                                                                                                                                   ..
                                                                                                                                   I
                  P.O. Number                  Terms          Rep                 Ship                           Via               '              F.O.B.                     Project

                      471 I                    Net JO                          6/2i2018


     '
        i
                   Quantity             Item Code       .                             D~scription                                                          Priee Each           Amount
    1'
                         449.S ATL4...""'JTIC CflIPP~ ATLr\J.~C CHNPING POT_A.TOES




..




•

    {

    '•


             •




~
    •
L




•
!
•
•
~
•



                                                                                                                                                       Total                           S5.172.70


                                                               •

•
                                                                                                                                                                                                   •
                                                                                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 93 of 186

~----,---                                                 -----...........,...----------------.------~--------, -~----·------
                              Policy No. MP-0749812                                    !
                                                                                       I
                                                                                                     Claim No. 18-004232                                                   DMsion 8             Document Na~e: JUUNGTON CREEK 2018
                                                                                                                                                                                                                                   PROD....
                                                                                                                                                                                                                                                          Il


                                                      JULINGTON CREEK FARMS                                                                                                                                                        Invoice
                                                      .PO BOX.600277
                                                                                                                                                                                                              Date                    . Invoice#
                 ,
                                                       JACKSONVILLE1-FL 3~60
                                                                                                                                                                                                      6/412018
                                                                                                                                                                                                        .-                                    362
                                                                                                                                                                                                     ..   '




             ••
                 ·-
             •                                                                                                                                                                                                            . .
                                                 •
                                             Bnl To                                                                                                                        Ship To
                                     MBT·PRODU:CE ·:tNC~.
                                                      "   '    .   ,;> .   '                   '
                                                                                                                                                                     :bIBTPRbDUta            ·m~                               '
           +
             .                       l2058 SA."l\f JOSEBLVD.., SlllTE-1904                                                                                           12oss si\N.10SE:ei..-vn.)'sUIT.E 1004
                                     JACKSONVILLE.., FL 32223       .                                                                                                JAC{(SONVll .1,J;, .fL 3227~
           1
         .,
         ·l
         ·II
             I




                                     •

         .
      .... j
         1
                                                                                                                                                                                                                  -
                               P:o. Number                                 Terms                   Rep                Ship
                                                                                                                                                  ·-
                                                                                                                                                       Via
                                                                                                                                                                       ;
                                                                                                                                                                                     F.O.B.                                        Project                •
                                             .                                                                                -                                             -

         j

      ;
       ;
                                    4713                                       Net30
                                                                                  -.
                                                                                                                   6i4/20]8
                                                                                                                          '.
      ,.'
      ;                                                                                                                                          -

      i                        Quantity                       lt~m-Code                                                    Description                                                        Price Each                                  Amount
      r
      'I                                                                                                                  -                                                     -                             -                                     •'


                                             438 ATLAA'TIC CHIPP._- ATLAt'ITIC· CHIPPING POTATOES                                                                                                              11.SO                          51037.00
 ·r
 ;.
'.
,,
 '

      I
     I
     ·,
      •
      •
  l
 .'
 l

 1  +
     '

 ,I

                                                                                           .
                                                                                           .
 +
                                                                                           '
 1


 I




;.'
 I
                                                                                                         I                                                                                                                 '

i                               •                                                                                                                                                    '



                      ,




I                     '
I
I
I                     -



I
I
I
I
'
<

                      -
1'
•,>
•~
                                                                                                                                                                                     .
                                                                                                                                                                                                                      •
•
                                                              ..                                                                                                                         -
                                         "
                      -   .
                                                                                 •
                      -

                                                                                                                                                                                             Total                                           S5:t037~00
                      .                                                                                                                                                                                                               -
                                                                  Case 3:18-bk-04194-JAF   Doc 165-3       Filed 04/07/21   Page 94 of 186

 ~-----~----------1                                               _;.....__, _ _._ _ _ _ _ _ _ _f -------,---·~-~~----,                                                    -              ---                   -
                                                                                                                                                                                                                    t
I;   Poricy No. MP-0749812 ll                                 craim No_ 18-004232
                                                                                                                            1
                                                                                                                            1            Division 8
                                                                                                                                                           1
                                                                                                                                                           ! Document Name: JUUNGTON CREEK 2018 I
i                                                   \                                                                       !                              i                           PROD....                     I



                                    JULINGTONCREEKFARi\1S
                                    PO BOX 600277                                                                                                                 .Date                         ~nvoice#
                                    JACKSONVILLE, fL 32260
                                                                                                                                                                 6/4/2018                          363




                           BiHTo                                                                                                 . Ship To

                        MBT PRODUC~
                             .         lNCT          .                                                                            MB1~·.PRODUCE.INC.
                                                                                                                                     ..               ~


                                                                                                  •
                        12058 SAN JOSE'BLVD-. SUITE 1004                                                                          12058 SAN JOSE BLVD., SUITE 1004
                        JACKSONVILLR• FL 3;2223 . .                                                                               J&.\CKSONVILLE!' FL 32223
                                                                                                                                                                                           I
                                                                                                                                                                                            '




                                                                                       .


                    P~O. Number             Terms           Rep               Ship                                Via                            F.0.B.                                Project

                       4714                 Net30                           6/412018

                    Quantity           ttem Code                                   Description                                                            Price Each                      Amount
                               496 ATLk'JTIC CHIPP .•• ATLt\NTIC CHIPPING POTATOES                                                                                     11.50                       5~704700




        1

    i   i
        !
        l


                :
        •                                                                                                                                                                                      .




    •



                                                                                                                                                                               :

                                                                                                                                             .
                                                        -



    •
                                                                                                                                                           •

    .~
    t
    •!                          ~


    '       .




                                                                                                       '




                '




                                                                                                                                                      Total                        •
                                                                                                                                                                                                   $5,.704.00
                                                                                                                                                                  .
                                                                                    Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 95 of 186

                                                       -----..---~-~                     --...... ...- - -
                                                                                             ~


                 Policy No. MP-0749812                        t
                                                              L                 CJaim No. 18-004232                                                   Divisi~;a--r Document Name: JUUNGTON CREEK 20187
                                                              !
                                                              ~                                                                                                  I                PROD....            t                      I




                                      JULIN"GTON CREEK FARlvIS
                                                                  '             .

                                                                                                                                                                                                Invoice.
                                      PO B·ox 600277
                                                                                                                                                                                   Date              Invoice#
                                      JACKSONVILLE, FL 32260
                                                                                                                                                                                  6/4/2018                364

                              •



                           BHJTo                                                                                                                    Ship.To

                          MBT PRODUCElJ .me.     ,
                                                                                                                                               .1',{BT PRODUCE.r INC.
                          12058 SAN JOSE BLVD., SUITE 1004                                                                                     12058 S;.\N JOSE BLVD.It SUITE 1004
                          JAC.KS0NVILLE, FL 32223.                                                                                             JACKSONVILLE.. FL. ·32223

                      '




    ,j

                                                                                                                                                                       .
                 P_Q_ Number                         Terms                    Rep                 Ship                          Via                           F.0-B~                            Project
                                                                                                                         •

                     4715                            Net JO                                      6/4/2018

                                            --                                       .   .

                  Quantity        !       Item Code                                                  Description
                                                                                                                                           •
                                                                                                                                                                           Price Each               Amount
                             424 ATLANTIC
                                        . CHIPP.. ~ ATLANTIC CHIPPING POTATOES                                                                                                          II.SO             4,876.00
                                                                      :
                                      '




                                                                                                                                                                                                                       \




,
i
J
•I
    I
    I




                                                                                                                                                                                                            .
                                                                                                                                                                                                                f


         .




,
)
!
•


i
I
1
!
'
[


                                                                                                                                                                                          .


                                                                                                                                                       l
                                                                          .                                                                                    .


             :




                                                                                                                                                                       Total                              S4t876.00.
                                                                                                                                                                   .
                                                                                                                                                                                                                       - -
                                                                                          Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21       Page 96 of 186


.......,.....-~~-----------------.---·--~-- - - -                                                                                               i
                                                                                                                                                                                       Document Name: JUUNGTON CREEK 2018
                         PoHcy No. MP-0749812                                        Ctaim No. 18-004232                                        'I               Division 8
                                                                                                                                                f                                                     PROD ....




                                          JULIN.GTON CREEK FAR1v!S
                                                  ,,   .                ".   '              .   '
                                                                                                                                                                                                                    1.nvoice
                                          PO BOX 600.277
                                                                                                                                                                                            Date                            Invoice#
                                          JACKSONVlLLE'.J FL 32260
                                                                                                                                                                                           6/4/2018                           365
                                                                                                                                                                                            -




                                                           ,
                                  BiUTo                                                                                                                     Ship To
  ••                           !'tffiT
                                     . .PRODUCE..·- INC.                                                                                                MBT 'PRODUCE, .fliC.
                                                                                                                                                             .                     .            .
                               12058
                                  ... SAN JOSE·BLVD~ SUITE-l004                  ·                                                                       12058 SAN JOSE:BLVD.1 SUI1E 1004
                               JACKSONVlLLE:- F.L 3z,-23·                                                                                                JACKSONVlIJ.E». FL32223       ~




                                                                                                                                                                                                                       ..

                     •

                                                                                                                                                                                                                                            •




                         P.O. Number                           Terms         Rep                     Ship                            Via
                                                                                                                                      .                                 F.O~B.                                      Project
                                                                                                                                    .
   I
  't                         4,7?2                             Net JO                               6/412018
  :[                                                                                                                                .   . .

                          Quantity           Item Code                                                    Description                                                            Price Each                             Amount
                                  493
                                    .
                                      ..J. ATLA}c7!C CHIPP... ATLAN'TfC CIDPPING POTATOES                                                                                                       11.50                          5,674.10..




                                                                                      .



                -




                                                                                                                                                                                                        .




                                                                                                                                                                                                                .



                ..




   -~
       'I
       '


                                                                                                                                                                                                            '
       "

            .




                              .
                                                                             .                                                                                                Total                                           s,,61,1~_10
                                                                                                                                                                                    Case 3:18-bk-04194-JAF                      Doc 165-3            Filed 04/07/21            Page 97 of 186


                                                                                                                                                                                                                                                                                                                                                 •-r,•-- -----•-~---•••--•-----••         - ______,_,___
I                                                                                                                                         I                                                                                                                                      I
_, ___ .,...,......,..., ............ --....-.-••'"'--••............., ..... .,,_~,_ _____ , _ _.. .• , _ __...,,_...,.-..... .... ....,..__--.-,r,o-..- , _ _               -• •• ••                              --••••--~                       --
~                                                                                                           •••·••-                                            _ _ , • ...., _ _ _ _ .._..,_,r •.,...,,....----•••           -----•••-••••..,-•••--   _,.._,.. • - - • - - ~ - - . . . . . , .... _    _,,,, •• ,~-• ............... .,.•,
                                                                                                                                                                                                                                                                                                                                                                                                            U,Mrn01
                                   Policy No. MP-0749812                                                                                                                        Claim No. 18·004232                                                                                                   DMsion B                                         Document Name: JULINGTON CREEK 2018 1
                                                                                                                                                                                                                                                                                                                                                                              PROD....                            .




                                                                                     JULINGTON ·cREEK FARMS                                                                                                                                                                                                                                                                   l.nvoice
                                                                                     PO BOX-600277
                                                                                                                                                                                                                                                                                                                                                                Dale-               lnvoice #
                                                                                     JACKSONVILLE, FL 32260
                                                                                                                                                                                                                                                                                                                                                               6/5/2018                  366
                                                                                                                                                                                                                                                                                                                                                           -                         -
                                                                                                                                                                                                                                                              •



                                                              BUI To                                                                                                                                                                                                                              Ship To
                                                                                     -
                                                       _IYIBT PRODUCE, INC.                                                                                                                                                                                                                rvmT·PRODUCE, L'1C.
                                                        12058 ·sAN JOSE BL'lD.1 SUITE 1004.                                                                                                                                                                                                12058 SAN JOSE ~LVD.~ SUI'IE 1004
                                                       JACI<SQ?xv'ILLE, F·L ·32223                                                                                                                                                                                                         JACKSONVILLE..
                                                                                                                                                                                                                                                                                                       - - FL 32'-23         .               .



         'I                                          •
         '


         •



                            !
                                     P.O. Number                                                                   Terms                                       -     Rep                                    Shrp                                                  Vla                                                         F~O.B ...                                       ProJect
                                                                                                                                                                                                                                                                                                                                                                                                    -

                                                 ·4723                                                             Nct30                                                                               615/2018                                                                                                                                                                                         •


                                        Quantity                                             1tem Code                                                                                                               Description                                                                                                                  Price Each              -      Amount
                                    .                                                       -
                                                            432.6 ATLANTIC CJ-lIPP•..                          y
                                                                                                                                                  _A;.TLA.!.'ITIC.CHIPPING POTATOES                                                                                                                                                                               11.50                  41974.90
         !,




                                                                                                                                          •
                                                                           - -
                                             .

                                                                                                                                      •

                                                                                                                                              ,




                                                                                                                                                  .



                                                                                                                                                                                                                                                                                                                                                                                               -
    ·l
     l
    1


                                                                                                                                              '




     \                                                                      -
    -~
    <
    •I
    •
    r
    !

    I
    ••
    J
     '



                                                                                ..



                                                                                                                                                                                                                                                                                                                                                 Tota·1 -                                $4$74.90

                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                    Case 3:18-bk-04194-JAF                          Doc 165-3              Filed 04/07/21               Page 98 of 186
                          •

rm~~         __,____. . . . .___                                                                                                                                  T----·····-.. . . . . . . . . . . . . . . . . . . . . . . ..... _______.. . . . . . . . . . .-------·-•--'•-~·-.. . ----.. . _______ . . . . . , .................                                                                                          r . . .-·----·---·---__.....----.. . ._._. _._. . . ...,~•·---·~······..,..,.,.·•-1. . .-~----.. . . . . . . . . . . ~~.........__,..7
i
I
                                   __,,,__,JJ- ........... ...,__.,, ............ " .......................- -..... - - - - ...... O'TI . . . . . . . . -



                     Poffcy No, MP-0749812                                                                                                                    I
                                                                                                                                                            ...                                                       ~



                                                                                                                                                                                                           Claim No. 18-004232
                                                                                                                                                                                                                                                                                                                                       _"""7' .. __,. ............................................ ------... - ............


                                                                                                                                                                                                                                                                                                                                                    Division 8                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                Document Name: JUUNGTON CREEK 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PROD ...                        4 •                                                      t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !



        .·                                                                       JULINGTON CREEK.FARMS                                                                                                                                                                                                                                                                                                                                                                               Invoice
                                                                                 PO BOX 600277
                                                                                                                                                                                                                                                                                                                                                                                                                                                        Date                                           Invoice# ..
                                                                                 JACKSONVILLE'.9 FL 32260                                                                                                                                                                                                                                                                                                                                                                                             .. .


                                                                                                                                                                                                                                                                                                                                                                                                                                                   6/4/2018                                                         368




                                                   Bill To                                                                                                                                                                                                                                                                                       Ship To
                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                            .                 .
                                         JvfBT PR·_QDlJCE. INC.                                                                                                                                                                                                                                                                        ~ffiT PRODµCE Il\lC.                                                     7


                                         "i"ioss-s..~N.JOSE BLVD~,.SU,ITE 1004                                                                                                                                                                                                                                                          12058 SAN JOSE BLYD~:, SUlTE l-004
                                        JACkSOl't'VILLa FL                                                                              32223                                                                                                                                                                                          JACKSONVlL~ FL 32223


                                                                                                                                                                                                                                                                •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                       P.O. Number                                                                                            Terms                                                                Rep                                       'Ship                                                       Via                                                                          F~O"!B.                                                                                          Project
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                         ..        ..


                               4743                                                                                          ·Net30                                                                                                     6(4/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..

                        Quantity                                                                 .Item Code                                                                                                                                             Description                                                           ..                                                                                       Price Each                                                                 Amount
                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                       ,   '



                                                       478 AT1..Ah"11C CHIPP~.:. A1~LANTlC CHIPPING POTATOES                                                                                                                                                                                                                                                                                                                                                  I 1..50                                                5~497TOO


                                                                                                                                                                            '




                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                             :




    '                                                                 -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .


                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -




                                                                           -                                                                                                                                                                                                                                                                                                                 ,


                                                                                                                                                                        :

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                              .




                 .
                                                                       .
                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                                                                                                                       -•


                                                                                                                                                                                                                                                                            .. .                                                                    .         .,




                                                                                                                                                                                                                                                                                                                                                                                                                Total                                                                                               S5t497.OO
                                                                                    .




        --------------------------------------
                                                                                                                                                                                                  Case 3:18-bk-04194-JAF                                        Doc 165-3                    Filed 04/07/21                        Page 99 of 186
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •..,,....._ _____ ...,.""'•.,iH • U•r•••H ... •1-••--r---• .. •••ur••-_......•.,r••,....,
                                                                                                                                                                                                                                                                                                                                                                                          •••••••-""--"""r.,..,,...•-•.+,1.........-.. . . . . .
                                                                                                                                       ........ ..,n, • ,nr1,nn'1 ••-"•••-•-••-••••'•'-~••• .... - • .. •• .. • .. ,..,.._ ........ ..,.,.,., •• ,..,_. ..uw ••.• _ ••.• -•-••••••••••r••r1rr,••••--"-•••-•••---•••1••••••• .. ••••••• ...... __,.....,,,.,...., • .,.H•"'~••• ... • ..

                                                                                                                                                                                                                                                                                                                                                                                                                                  •                -Hr'•"'"'"'""'•-•nt-~•-ho.,.•--••••-•_.•_._....,. ...... .,.,

                                                                                                                                                                                                                                                                                                                                                                                                                                              nt Name· JUUNGTON CREEK 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !

r--,•····-·······--
                      ---·••u•u••·· .. ·•· ....---"·---····"---.......---·--·-·-........ ,.• -·--•···------•m•• ..·•..
                                    Policy No. MP-0749812                                                                       I
                                                                                                                         ···'"r··-·-
                                                                                                                                                                                  Claim No. 18-004232
                                                                                                                                                                                                                                                                                                                                                                 • ••
                                                                                                                                                                                                                                                                                                                                                          D1v1ston 8                                                        !           acume        • PRODu                                                                        •,                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i


t                                                                                                                               l                                                                                                                                                                                                                                                                                           I

           ,
           .                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                                                                                                                                            ~-

                                                                              JUL!NGTON CREEK FARMS.                                                                                                                                                                                                                                                                                                                                                                                                 Invoice
                                                                              PO BOX 600277                                                                                                                                                                                                                                                                                                                                                                     Date                                                          -lrniojce#
                                                                              JACKSON-VILLE, FL 32260.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          6/':J/2018·                                                                     367




                                                                BUI To                                                                                                                                                                                                                                                                                  Ship To                                                                                                                                                                •

                                                      MBT PRODUCE, Il'TC.                                                                                                                                                                                                                                                                      :M:BT.PRODUCE
                                                                                                                                                                                                                                                                                                                                                          .   ., 'INC.                                 ,.                  ·•

          ;
           •
                                                      12058.Si-\.N JOSB'BLVD~, su:ITE 1004
                                                        '           •   .                  ••                               -       .. •    •   i
                                                                                                                                                                                                                                                                                                                                               1205~ S~C\N.JOSff"BLVD., smn: l0Q~
                                                      JACKS.ONVILLE~_FL .32123                                                                                                                                                                                                                                                                 J.r\CKSONVILLE-.. FL 32223                          "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .   .

                                      P.O. Number                                                       Terms                                                          Rep                                                    .Ship                                                                        Via                                                                                F.0.B.                                           .                                                       Project

                                                ·4724                                                   Net30                                                                                                            6/5/2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '

                                        Quantity                                       Item Code.                                                                                                                                           Description                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                          Price Each                                                                                       Amount
                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                438 _..:\TLA.1\TlCCHIPP••. ATLAt'fI1C CHIPPING POTA"fOES ,                                                                                                                                                                                                                                                                                                                                             11~so                                                               .5)037.00




           .
              !



              <
               !
               'l
              •.                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .

              '
              ;•



                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~,...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --



                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,~    :~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...__     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N-      ~   ""I
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~ J>
                                                                                                                                                                                                                                                                                                                                                                                   •                   .                                                                                                                    '~ '
                            .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...        ~              ~----
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _...,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                l-~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -~I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   \.... _,,,,



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                            .                                                                                                                                                                                                                                                                                                                                                 .             •                                                                            .



                                                                                                                                                                                                                                                                                                                                                                                                                  Total                                                                                                                  -S5:r03 7,00




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Case 3:18-bk-04194-JAF                                 Doc 165-3   Filed 04/07/21   Page 100 of 186
    I""' ............. ,,.........   ~,~




    '                                                                                                                                                                                                                           ~-            ........ ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ••
                                                             r   ·-~•                                                                            Y•

                                                                                                                                                                                        •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r-- -- -.. .                                                                                                                                                                                                                     •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    __1              1•._TN$URED S NAME                   1                                                                                                                 2. PO                                                                                                                                                                                                                                  -
                                                                 CO~fPAN~-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~-Y.f'17J1.,.,.,,,__.,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ._!;z
                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                  ()                                                   t



             ••
             fJ)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WEIGHT OF PO'rA·roES lN-EACH SAMPLE                                                                                      1·o~rAL AL t..
             E                                                                                                                                                                                                                                                                                                                                   ACRES                                                                                                   RO\V
             ro                                                         FIELD                                                                                                                                                                                                                                                                                                                                                                                                                                                                      {EACli ·eLOCI(J3QUAI..S 111·000 ACflI!_ SAMPl.E ltO\V)                                                                        SAM~)'..,HS
           z                                                                                                                                                                                                                                                                                                                             IN FIELD SPACE
I ....,
,c
                                               t                                              ID                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ••

t            Cl)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •                                  9                                                           10
                                                                                                                                                                                                                                                                                                                                                                       6                                                                                                  1                                     8
IE                                                                                                  5
1§                                                                                                                                                                                                                                                                   •• 1111                ·;s:;::,
                                                                                                                                                                                                                                                                                                n


!O
l
1
i-•---1

Ii
    i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AVG. LUS. TO COUN1" PER S A t v t r - - - - - - - - - - - - - - - - - - - - -
I
i
    I                                                                                         D10 ...~;a::r-Pt--         THE. to·r Ft\TLll.S .. #2 DUE                                                                                                                                                                                                                                                                                                                                                          ~ra                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '~YES-ji IN 15., .[;!N'fEll i•u'•                                                              (14 X 16)
                                                                                              INTJt:   :     s=:EW,£::·:ERNAL OR 0TIIER DEFECTS?                                                                                                                                                                                                                                                                                                                                                                                                                  ~-NOH IN 15, ENTER ur•
I~
 !O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          tG                                                                I?
E          ,,_                                                                                                                                                                                                                                                                                                                                                                                                        IS
I; ·5
1


II
   ·-
   C
                                                                                                        YE==                                                                                                               ::                     ::':                                                     :::s                                  •                                                                                                                         NO                          •
I
I
r
                                                                   LG :~~=---- --~.::..:.?•::.... --""-:l . - .E-·.-:nE'
                                                                         •-




                                                                                                                   V
                                                                                                                        rir.E·RMl•
                                                                                                                         JI)
                                                                                                                               ..- ·N·. .4..··T·,I·~ ·o,N· ~,;.. .!·: ~. '-...i:,                                                                                                                          -·                        ~                    •                                                ,             .. •         Jt. -          -        -                IH          _ •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~               •   •    •'   •   ,•                      •                          •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              20t PRODUCTION ORADED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                       ~-~JI"                                     ·- -...                            .                                          •                                                                                                                                    ,l-Ji...                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :~.:;,<; <•.
    ..... +---+,-&- ............. '
                                                                    •                                    •                            J '(,.           • -,-·                                                   '    •           • •• -       ...                                                                                                                                                                                                                         "I                                                                                    I :                -       'ol       I

                                                                    ~~:,,,,-, .. •,                                         ',· •.. , .......                          .,;,.,;;.alarl'•                                    . . : •• ,.:., ••. •.:-~.~--- •.:.;_,:--•••                                                        :;,..,c.!                              ,-             ~:.                    ,•        --~                         . •: •.[H                      ,'..             ,- • .. ·:',       ',   ,i.. ' ,, ' ,             .       • .,.· ~;_' j •                                                                                                                         a
                                                                        ·-
                                                                    -~•...
                                                                                              •
                                                                                                        -              •, ."·,               •-;-.      .                              ·•·                                     .,.JI        ,. .::"'           ,0.... •. - .
                                                                                                                                                                                                                                                                                      • "
                                                                                                                                                                                                                                                                                                           , .... •
                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                               -!'
                                                                                                                                                                                                                                                                                                                                     • . ~- .. ,
                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                              ,_
                                                                                                                                                                                                                                                                                                                                                     ... vi.. •                     ,I
                                                                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                                                                                                                                                                           t          ~':p, ~
                                                                                                                                                                                                                                                                                                                                                                                                                                      L              ••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOTAL WEl(lflT 01:                                                                          TOTAL \VEIGllT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...  OF                                                   (1/o PDTATOES I~AlLJNG                  R8MAI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ... , ....               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~.,-   ,ll   ••~~,......           "                           •   •"•    • • -,.,       ~                    ,,~.-.         '           •   •       I




j
                                                    l                                                                                                                                                                                                                                                                                                                                                                                                                             SAMPLE ·ro BE                                                                           POTATOES FAlLINO U.S.                                                       U~S.112 DUE TO                        EX1ll--                            ------------------·--·-------·-~-.t..,..=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;~./~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .~                                                                                                                              -
!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EX'IERNAL DEFf!CI'S
~
i
j                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                              GRADED ItOR                                                                                #2 Dun TO EXTElt.NAL.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DEFECTS                                       (22 ... 2])                         (IRA
lj          N                                  '!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .EXTERNAL Df:l'.FEC1'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -22                                              2J
I
I ~
            C"'1
            N                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                               21
E
i

~
           C)
           0                                        I
i          co•
j          ,--1
I


             a•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DO I
                                                                                                                                                                                                                                 ~'./_ ~- · · · · ~;: )fJ·;·'\·~-\~~•:.'.r•.)'._.(t ?'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••nu••-••:••••••--••••:::•n•n•n•n•••n••••n••• .. ••••n.,.••••n•nn•-•••••n•••• ••n••-n•n•n-nn•n••u•.,••n•••n•,om•••n•n·n-n•n--••-•h~h•~;-~~-•••= ,...:;;;
                                                                        :.•; :__:;:/~-:                                                                                                                                                                                                                                                                                                                                                                                             "fO·rAL \VEluHT Of                                                                       TOTt\L \VEIO[IT OF                                                  .'¼o POTATO'J3S FAILING
I·-E
i ro
           z                                                             ', -~ ·;. • ~ ',-..-;:....
                                                                             .. ,- ;,. , .•-. ·-~--
                                                                              •-· .:. ··\/"t
                                                                                                        ~•- r"·-•
                                                                                                                               "?";. J:~_,_- ~~:- ·•.:, ,;·r ~ ·=-
                                                                                                                         • - • ·. r · • _;:-·       •l•· • ' "" ·•-·
                                                                                                ------ ··- .:~· _: --~--':':,,. .•.>:.· •, • •. •·.~f , -.~_-;,'~;
                                                                                                                                                                                   . - ·-_:-,_;_,,"                                                                                                                                                                                                                                                                                   SAl\iPLE TO BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GRADED 'FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '•OTATOES FAILING U.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #2 .DUE TO IN~fltllNAL·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U J/2 lJr'! 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .S. D li T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  INTERNAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,     Dr.F°C'fS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EXCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GllA _______ ,. _____________,_ -~·----····
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -

I -u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a=::::::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ll u   ,
                                                                             •

                                                                             .. )\1~:·· •
                                                                                                             j'

                                                                                                                        ·~R·,· N··.:-,1:·,\.. _;.. 1N·rERNA l., DEFECTS
                                                                                                                              -        •     ,•..... ~ - , -

                                                                                                                                      .:," ~"a-•..                                 -
                                                                                                                                                                                                -                                 ccq*j& ..
                                                                                                                                                                                                                           .... . :'••

                                                                                                                                                                                                                               ...::_ .. ··.::.:,~.
                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                                                                      •• ·~ • • •.

                                                                                                                                                                                                                                                                                      H<.-'h~,-
                                                                                                                                                                                                                                                                                                                                       •• - ,                                   ,        - ••                  --    1 .• · ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FOR 1 :: ' ::: :< -:: : :! ::: :: :::: =:::: ~ c ea: : :: : : :            c! z .                                                                                                                      z

                                                                   · ;:·~-...~1s·~41fft#1;t
                                                                                ~     ~._.JIii
                                                                                                 r!.s~~d-:
                                                                                                 1
                                                                                               bN.t. .... .•.
                                                                                                              . e11~-;r.l!.i    ,. a..;-<.~;,_
                                                                                                                                             r• Wt
                                                                                                                                                         cz• _  2~)     oereCTs        (26 4- 2.s>
                                                .                                     •
                                                                                                    .. ..
                                                                                                                       "
                                                                                                                                       ·r.
                                                                                                                                                                                                                                ,...,.......;::;,·;_..
                                                                                                                                                                                                                                                                                      11 - . : . " ' ~ -~-
                                                                                                                                                                                                                                                                                                  v          r' ·.. :.. ...    ,. '.',.·
                                                                                                                                                                                                                                                                                                                                                              .•J• ~·,. .-;.
                                                                                                                                                                                                                                                                                                                                                                          •·,                               .        ..,._....... \
                                                                                                                                                                                                                                                                                                                                                                                                                      ........... >"' .                       .,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                             "'-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,.


                                                                      --~>t•.J:liw7ii.:-.·1 wt-Jtf·                ~JTIREC;fS}~.- -,-----..;..;;;..-----,-----....;.-------r-----__.;;;,.;...
                                                                                                                   1



                                                                                                                           ·~·               ,..,.._         2s            26
                                                                                                                                                                            -·--          21 _____-r---------------------------------- -                      ........                          • ......_...,.                                   ·"::               "°'!        .t./t_.r                                          .        ;I,           :!_!:,.,
                                                                                                                              "        fl'-¥'•                          -                                     .,.....,._                          ..,. •-                                                                 •        ~             i                         ,.            , ,                11,'     •    ~                      ,            'Jr


                                                                             ~
                                                                              ."
                                                                                  -


                                                                                      , .
                                                                                          ,
                                                                                                  ,:0
                                                                                                    ..
                                                                                                         'ii~



                                                                                                        6'
                                                                                                             •


                                                                                                  J • ) ,'••··
                                                                                                                       ._.
                                                                                                                       ••
                                                                                                                       I
                                                                                                                            I •   \i lfj
                                                                                                                                  • .
                                                                                                                                  •-•

                                                                                                                           ..-1.:.r.,......,.
                                                                                                                                  :~ .
                                                                                                                                                       .--.J

                                                                                                                                                                                   ,;:.:r"
                                                                                                                                                                                                        ....,........,.


                                                                                                                                                                                              -~•-•• • .-
                                                                                                                                                                                                                               -.-


                                                                                                                                                                                                                                             .. '
                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                  ,!...;__
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                ..

                                                                                                                                                                                                                                                               --
                                                                                                                                                                                                                                                                    ,.          • 1••"1:ff
                                                                                                                                                                                                                                                                                                  •·t
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                     .y-~ r+
                                                                                                                                                                                                                                                                                                             ,l .
                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                          •.. '"
                                                                                                                                                                                                                                                                               .... ~~ • • • .. ;:.~-.~ '. ,•,. , .. :/
                                                                                                                                                                                                                                                                ......_, .... ~.t"' 4 • ., • .... ,::; -; • 11 • • 'l·
                                                                                                                                                                                                                                                                                                                              ! .........
                                                                                                                                                                                                                                                                                                                               .r. ~
                                                                                                                                                                                                                                                                                                                                    •• -
                                                                                                                                                                                                                                                                                                                                   -I!. ~••.a.
                                                                                                                                                                                                                                                                                                                                                         'I,.,,
                                                                                                                                                                                                                                                                                                                                                                     • ,t. •
                                                                                                                                                                                                                                                                                                                                                                       I,.'
                                                                                                                                                                                                                                                                                                                                                                            I.•
                                                                                                                                                                                                                                                                                                                                                                           ••~•"•·
                                                                                                                                                                                                                                                                                                                                                                                    r                 '•
                                                                                                                                                                                                                                                                                                                                                                                                      .. -
                                                                                                                                                                                                                                                                                                                                                                                                ,- • .;.,
                                                                                                                                                                                                                                                                                                                                                                                                                         .•       •,;.; rr
                                                                                                                                                                                                                                                                                                                                                                                                                                      i;
                                                                                                                                                                                                                                                                                                                                                                                                                                          •·
                                                                                                                                                                                                                                                                                                                                                                                                                                  :"., -,•• .
                                                                                                                                                                                                                                                                                                                                                                                                                     -~· . ...;.,....1•''
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                         c~
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ••


                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        YES
                                                                              ,                   I'
                                                                                                   ._.
                                                                                                       ~ ,I- t",,1 1
                                                                                                                            1.•_..},.
                                                                                                                                  •
                                                                                                                                                                        ....., ..'"-'ll
                                                                                                                                                                            ,..-
                                                                                                                                                                                 ~1,J••n•• .... -1
                                                                                                                                                                                                    , .. ,   1 •••       • •               'ffl       ,-•
                                                                                                                                                                                                                                                      "".I
                                                                                                                                                                                                                                                                                                           ••
                                                                                                                                                                                                                                                                                                     :'I,,.~,·;-,
                                                                                                                                                                                                                                                                                                                          0 ~-•.         •
                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                     ,          1
                                                                                                                                                                                                                                                                                                                                                               ·~;,;,                    ,
                                                                                                                                                                                                                                                                                                                                                                                             • _,,.
                                                                                                                                                                                                                                                                                                                                                                                                           .         .
                                                                                                                                                                                                                                                                                                                                                                                                                              1

                                                                                                                                                                                                                                                                                                                                                                                                                                            ~ ;-a    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               ... ~,,; .
                                                                                                       1
                                                                                              ..,, ... 1•::~••~"'•                                                     ._                                                                     ~ ....• ,.,                                       •                                  -~~ •• ~~• ,":.~•..J .. 'J .~••,.i                                                                     .~      ., .
                                                                              ':'
                                                                                                             . 1.....~:, : •
                                                                                                         • .' • rt
                                                                                                                                                                  ,.     :'1,•
                                                                                                                                                                                       •··••
                                                                                                                                                                                             • •II_.••• ~ - ·
                                                                                                                                                                                                                                            ••4·,..:.
                                                                                                                                                                                                                                                             .M~.-},l!-f-'"',,''~·,-..--,:
                                                                                                                                                                                                                                                                               .,....__
                                                                                                                                                                                                                                                                                                           5,.•.~
                                                                                                                                                                                                                                                                                                           -,J.       ~       ·-
                                                                                                                                                                                                                                                                                                    .."" "' . . . ,.....,. ·"-.,·.•.•-
                                                                                                                                                                                                                                                                                                                                             •   '~                    ·~,I•.,
                                                                                                                                                                                                                                                                                                                                                                        ·. ~ 't'."
                                                                                                                                                                                                                                                                                                                                                                                 I                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                     .•.
                                                                                                                                                                                                                                                                                                                                                                                                                                           .J: · ....
                                                                                                                                                                                                                                                                                                                                                                                                                                           .· ·~ r, .. J
r-.... ----·-·-·                                                                                                                                                                             .. ...._._.._.,.                                            .
E
i
                                                                                                                                                                             -·-""


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TOTAL WEIOI-JT OF                                                 ¾, POTATOES FAILING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..          :t.                                                                                                      ....
i
j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             POTATOES FAILING U~S.                                               U.S. Jl:2 DUE T<> OTllEil                                                                                                                                                                   J   .... ~                                  •   •           •       •




'                                          !            .•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t/2 DUR TO OTWClt                                                    D.Ul!ECrS
                                                        ~
I                                                       I
                                                        •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (30··1·• 29)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .DEFEC1"S
IN
!
E
           ......
                                                        I
                                                        I
                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    31


If                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         YECS•iii:nimim\Mi\€;.;;;.;;.;.•-:_;;;;.;;u;::.:.:;ti::;;;::;5,iiiiiiiiiiiiiiimaiiiiiiii&Mdli;;;;;;;;;;;;;;;;....;;;;;;;;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "'                                                                                             •                                                         i    ?'olJL                                        :          ~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C




I~
i~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CODE NO. DA.TE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 UF: :_: : : ::: : :                       ::                         .• ,.         ~ - a . a . . - - - . ...... .,,.   • ( ) -~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::_s;: =;:= :::::: =~e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·~ . ....,,._.......           ··- .. t,_~             _3;:!I      ::::I
,
l
iz
             0
                                                                                                   33.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w----------------
I ti
                                                                                                                                                                                                                                                                                                                                                                                -
E           •-

                                                                                                                                                                                                                                                                                                                                                               62 Rev. 02 ..20 4
           ~
                                                        •                                                                                         .         ,..             _ •              .A'•-                        r··--i~-.:-.:..:...t&. -1!1-fi11111 .,....,                       -f-

                                                                                      ©NC
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -rct·
                                               .•                                                                                                ~-                      ,....._ -                                        ~v;-~                                          ·-                 •


1
l
i
I
II
II
!
I
"-• ____ ..,.__,."_
1
                                                                                                                                                                                                  Case 3:18-bk-04194-JAF                          Doc 165-3    Filed 04/07/21       Page 101 of 186


                                                                                                                                                             ~1                                                                                                  -   -       w
                                                                                                                                                                                                                                                                                                               --~
                                                                                                                                                                ! .
                                                                                                                                                                i'
                                                                                                                                                                ''

                                              ~ 7¥9 </I~                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I



                                    YiJf                                                                                 ~·I                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                i
                                                                                                                                                                i                                                             •
                                                                                                                                                                ;
                                                                                                                                                               .,
                                                                                                                                                                {
                                                                                                                                                                 [
                                                                                                                                                                                                       Potato Chip· Compan'A

                                                        06/18/18
                                                                                                                                                                1



                                                         Potatoes receiv '. d from Julington· Creek Farms                                                       j


                                                                                                                                                                1
                                                                                                                                                                '


                                                                                                                                                                '


                                •                                                     5/14/2018                                                                                          Backers                                                          329                                                         456.6

                                                                                       5/15/2018                                                                                         Backers                                                          330                                                          410.6

                                                                                      5/15/2018                                                                                          Backers                                                          331                                                          4Q4~8

                                                                                       5/16/2018                                                                                         Backers                                                           332                                                         428r0
                                                                                                                                                                iI
                                                                                                                                                                I'
                                                                                                                                                                1


                                                                                                                                                                <

                                                                                                                                                                '
                                                                                                                                                                .,i
    ._.
                                                                                                                                                                '
                                                                                                                                                                '
                                                                                                                                                                t

                                                          Total Weight rece 1ve 1700.00.
                                                                                                                                                                ~
                                                                                                                                                               ~
                                                                                                                                                               ~
                                                                                                                                                                '
                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                       •




                                                                                                                                                                                                                                                                                                                                                                            ...
      '
      ~


      I


    l
                                                                                                                                                                                     •




                                                                                                                                                                             ,

                                                                                                                                        •

          .'-· .
          J ....... : . , - _




                                                               Backer's Potato Chip Company 1 West Industrial Road Fulton, MO 65251 ph: 573.642.2833                                                                                                                         1
          ••
          '
          ~
          •




                                                                                                                                                                                                                                                                                                                                                                                                                                                         t        ·~-


f                                        ...:l"OOl:fd            !
t.- ~-=~::~-~=~~?.. .                 ~~l:>Nn nr :aweN :tudwn)oa I                                                                                                    8 uo1s,A1a                                             !
                                                                                                                                                                                                                              I
                                       •. ,..,., ___ , .• .,..,.,. •• ..,.......,.,... •••••,.r,..•..,•'"'•""'-..,.•-•,.••••""•H" .... •• .. •••••r-•'-•""•••-•• .....,..,•••••""•U,bou-•"'-...-••---•••M•••-----••---H•i•l"l-i-.•••~L-...... -
                                                                                                                                                                                                                                                              Z£l\,00-8T "ON W!l?IJ
                                                                                                                                                                                                                                                        --+-'-.. . . . . . .___   r••--....... _._,_.. ...........................:............~
                                                                                                                                                                                                                                                                                                                                          • •............. t ... ___. .... _.... _ _
                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                       l, ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ZT86VLO-dW "ON klJIOd
                                                                                                                                                                                                                                                                                                                                                                                                            a&a&ll.._._ ........,. •.., .. .., .. .,..,r,....,...,,......-. ..._-~...........,-•,..•w•w"'• ... ,-... ........,..., _   __,,..,,.._,..._. ••._..,.,...,.,..-.-•-•• ••--..,.. ... ~..,.._   J
                                                                                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 102 of 186




                                        JULJNGTON CREEK FARi\1S                                                                                                                                                        Invoice
                                        PO BOX 600277
                                                                                                                                                                                                           Date             Invoice#
                                        JACKSONVILLE, FL 32260 _.
                                                                                                                                                                                                         5/14/2018               329
                                                                                                                                                                                                     •




                              Bill To                                                                                                                                 Ship To
                          BACKERS PGfATO CHIP
                          PO BOX 128
                          FUL1~bN, MO t1525 l                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                    •




    :
                                                                                                                                                                                                                                       '


                     P.O~ Number                  Tenns                                            Rep             Ship                           Via                            F.O.B.                                Project

                        4459                      Net JO                                       .               Sil4/20l8
                                                                                                                                                                                                 .


                     Quantity.               ltem Code                                                                     Description                                                          Price Each                 Amount
                              456.6 ATLk'fl1C CiiIPP ~,,. ATL4NTIC CHIPPING PQT,.:\.TOES                                                                                                                     11...)0              j:,2:5O.90


                                        -


                                                         ,

                                                                                                                           ..
        •




                                                                                                                                                                                                                                                .
                •'




                                    .


                                                                          .,




            .

                                         •



                                                             .

                                                                                                                                                                                               Total                             ~~5:1250. 90


                                                                                                                                                                 ,




                          •
                                                                 •       .i -



                                                         +
                                                                               .~   ....   +

                                                           •                                                                                                                      .   . .. .
;                                                                    •                                            4.   h
                                                                                                                                                                                                            Case 3:18-bk-04194-JAF          Doc 165-3   Filed 04/07/21   Page 103 of 186

                                                                                                                                                                         •        •


                                                                                                                                                                         •'




                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                1·


                                                                                  IDLINGTON CR.EEK F.A.Rl\18       .                             .                   .                                  ~
                                                                                                                                                                                                                                                                                       ...

                                                                                  PO "BOX 600277
                                                                                                                                                                                                                                                                                                                     ,


                                                                                                                                                                                                                                                                                                                                     Date                           lnvo1ce#
                                                                                  Ji\CJ(SONVTLLE, FL 32260
                                                                                                                                                                                                                                                                                                                                   Sil.5/2018                            330
                                                                                                                                                                                                                                                                                                                                                                     ~




                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                           su1·ro            ~
                                                                                                                                                                                                                                                                                  Ship To                                                                                                       i ··
                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                i
                                                  BACKERS POTATO CHIP·                                                                                                                                                                                                                                                                                                                          !i
                                                  PO BOX 128
                                                                                                                                                                                                                                                                                                                                                                                                .1:-
                                                  FU1:roN, MQ" 6~2~1
                                                                                                                                                                                                                                                                                                                                                                                                ~·
                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                r
                                      •                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                         '\·
                                                                                                                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                                \

                                                                                                                                                                                                                                               .   ,                         ·.              ...                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                ~

                                                                                                                                                                                                                                                                                               ~-
                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                            -~

                                                ..                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                   ..   -                                                                                                  .                                -
                                                                                                                                                                                                                     '
                            P.O. Number                                                                                  Terrns                                                               ·f{ep                      Ship                                Via                                    F.0.. B.                                               Project                              I,
                                                                                                                                                                                                                                                                                                                                                                                                    '•

                                           4460                                                                          Net30                                                                                       -5/15/2018
                                                                                                                                                                                                                                                                              .
                               Quantity                                                          ltem Code                                                                                                                 Description                                                                         Price Each                                      Amount.
                                                                                                       -
                                                        41"0.6 .ATLA1\1TJC Cl:-WP~•r Al~'ITIC
                                                                                         .    CIDPPING PO'"fATOES
                                                                                                                .                                                             '       '   '
                                                                                                                                                                                                                                                                                                                                           11.50
                                                                                                                                                                                                                                                                                                                                           - -
                                                                                                                                                                                                                                                                                                                                                                          4,.72.1~90
                                                                                                                                                                              •




                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                     '                                                                                             ;
                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                    r

                                                                                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                    )
                                                                                                                                                                                                                                                                                                                                                                                                    I


                                                                                                                                                                                                                                                                                                                                                              .r·                                   .•
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                    ;




                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                        \                                                                      4

                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                   -                                    '


                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                     .                                             .


                                                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                  ...                                                                                                                                              . .
                                                                                                                                                                                                                           ~                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                   '                                        '



                                                                                                                                                                                                                 J

                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                       '




                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                               -                             .



                                                                                                                                                                                                                                                                                                          Total                                                          $4:~72-J .99
    ,
               -       -
                                                                                                                                                                                      I                                                                                                               '
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                               .-

                                                                                                                                                                                                                                                                                                                    .•




                                                                                                                                                                                                                                                                                   r

                                                                                                                                                                                                                                                                                                               ,.

                                                                                                                        •
                                                                                                                                                         •                                                                                                                                                 J


                                                                                                                                                                 .   .•                                                                                                                                    •

i                                                    ···~·aol:td
f 810Z >13:RIJ NOmNnnr :aweN :-,uawrooa i
L.---·--·- .                                    !
                                                                   8 UOIS!A!
                                     ...-•--......._--.........,,...,..,._....,,+.1••--~--............... --•M't'
                   ----•....,_,,....,...,.....,..............,._,.....,., ........ ...,.~......,...__....._ .......... .....,w•w•••---...
                                                                                                                                                                                                        •
                                                                                  Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 104 of 186


                                                            •

                                                      ,r




                     JULWGTON CREEK F.tjTh,1S                                                                                                                                                Invoice
                     PO .BOX 600277
                                                                                                                                                                                Date                 Invoice#
                     JACKSONVILLE,. FL 32260
                                                                                                                                                                              5/15/2018
                                                                                                                                                                                 ~. . . .              331




           Bill'To                                                                                                                            Ship To                                                                   ''
         BACKERS POTATO CHlP
        PO BOX 128.
         FlJLTONi~10 65251



                                                                                                                                                                                                                        ..

                .
                                                                                                                                                                                               '.

    P.O. Number                      Terms                                 Rep.            Ship                           Via                             F.O.B.                             Project
                                                                                                                                             .
       4461                          Nct:30                                            5/15/2018'                                                                                                                       <,
                                                                                                                                                                   .,                                                   I.

    Quantity               ftem Code                                                            Description                                                             Price Each                  .Amount
           ,,                                                                               .    '


          4Q4~.s· ATI....~uC CHIPP~
                       '     ) - ~
                                    .. ATLANTIC CHWPING POT.t\TOES
                                       '.         "
                                                                                                                                                                                     11.50              4~655.20
                                                                                                                                                                                                         .              >
                                                                                                                                                                                                                        (
                                                                                                                                                                                                                        ;




                                                                                                                                                                                                                        ..



                                              -




                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        1I
                                                                                                                                                                                                                        I




                                                                                                                                                                                                                    .




                                                                                                                                        -
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                        •




                                                                                                                                                                   .



                                                                                                                                                                                                              •


                                                      '


•
                                                                                                                                                                   Total·                              $4~65.5~20

I


~
f
'



                                                              ·•,

                                              .       ....:.c:- ."'   =
                                                                      -.                                                                                      ,,
                                                                       '
                                                                                                                                                Case 3:18-bk-04194-JAF                           Doc 165-3             Filed 04/07/21                Page 105 of 186



                                                                                             •

                                                                                                                                                                                                                                                •




                                                   JULIN"GTON CREEK FARMS.                                                                                                                                                                                                                                                                                                           Invoice
                                                   PO BOX 600277                                                                                                                                                                                                                                                                                       Date                                               Invoice#
                                                   JACKSONVILLE, FL 32260
                                                                                                                                                                                                                                                                                                                                            5/16/2018
                                                                                                                                                                                                                                                                                                                                                   .. .




                                Bill To                                                                                                                                                                                                                         Ship To
                   - BACKERS POTt\TO CHIP
                          PO BOX 128           .                            ~




                          FLTL'rON:, i\10 6525 l




                                                                                                                                                   -
            P.O~ Number                                                    Temis                                      Rep                                         Ship                                                      Via                                                             F~O.B.                                                                                     Project

                     4471                                                  Ncr:30                                                                         5/1612018
                                                                                                                                                                                                                                                                                                                                              '

                      -

            .Quantity                                      Item Code
                                                                ..   .
                                                                                                                                                                           Description                                                                                                                              Price Each                                                                       Amounf
                                 ..
                                                                                                                                           ..
                                  4-28 A1.LP~TIC CHIPP.;. .A'fL.A:1--ffIC CI-IIPPING POTATOES                                                                                                                                                                                                                                                              11.so·                                                       4,.922.00
        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ?




                                      -              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                                                                                                    •




                                                                                                                                                                                                                                                                                                                                             •


                                                                                                                                                                                                                                                                                                                                                                                            \




                                                                                                                                                                                                                                                                                                  -



                                                                                                                                                                                                                                                                   •
    .
    ;


                                                                                                        .                                                                                                                                                                                                     Total                                                                                                $4.,922..00
                                                                                                                -


                                                                                                                                                                                                                                                                                                                                                              •


                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J
                                                                                                         r-    •
                                                                                                                                                                                                                                                                                                                                                                                                    •
    •                                                                                                                                                                                                                                                                                                                   .    .....   ...     ,;   -

i                              ...::l"GO'Md                                                      1                                                                       t                                                                                                                                                                                                                                                                                                                !
L. . ~.~-?~.~~-=~J NOlE>Nnnc :aweN luawrnoa           1
                                         ••••-"•"~•.,J•
             •-,.M-•-"•'••••-••-•-•w•u•-•"•"••m••••••••"•"-ft•-.m•r•rl•u•••••rl•U•N--•••••
                                                                                                                     8 uo,s~Ala                                          j
                                                                                                 •••••••'"••••••-•----w••rn••"•Nft•---•'""'"'•oh.<•~~-u. ••-•---•-•-•-•"•••-,•~•"•""-•••~•••-••w-•w•w••~.,..,
                                                                                                                                                                                     •
                                                                                                                                                                                                                   "ZEZMJO-Bt ·oN W!21:·,                                                                                                                              ltBGvLO-dW ·oN klHDd
                                                                                                                                                                                                              •., ........., •., •.,•w~~w•---"•M.,.M•••-w . ......., •••• __,..,, ,.... ,... .., •.• ,........,....,_,...•••-•• .... • .. •••••••• .. -..,n••....,••••rl....,.•••r1•H ... _, __ .. ,_, .. ._. • ._. •.., •.., .... ~,•-•~1,n• .. ...., ......, •• ,••   lu--.. .-•-   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                 Case 3:18-bk-04194-JAF                                         Doc 165-3                    Filed 04/07/21                        Page 106 of 186


    J.
    i•
                  ;,'
                      1
                                        -
                                        •
               '
              :.':



              "t
                  ~
                    •
                    •
                      .                                                                                                                frJ (Ii> 7 f 78/Z
              1l
              ,.,.
                  ,.
                                                                                                                                                                            /'6 _,;_32-                                                                                                                                                                                                                                                                                                                                                                          •


                  ,!
                    ~




              -~
                   •
                                                                                                                                                                              0neida Pot3:tQ Exchange, LLC
              ·- '
              ·-·.......
              ~
                  ~
                                                                                                                                                                                                                                                                       5901: Fire Lane
             "~        j
                                                                                                                                                                                                                               Rhinelander, V.'I 54501
              -., ' ~
                      ,;-                                                                                                                                                                                               (715) ·272-1655 * Fax (715).272-1245
              .,
              ,=~'
                           .

              ..
               :-t·

               ..• +

                    ~
                    •
                                                                                                                                                                                                                                                                                                                                                                                                                        -,c
              ;-
              J       t·
                  ~~

                  .-l:
               ~·'..
              r,,
                       .
                   ·,
                                                                       J
                   '
                  ~



                      ,.                                                                06/18/18
                  '
                   :t.'
                                                                                          Please find below a list of invoices and receipts received from JuUngton Creek.farms
                  ~·•• '•

                   ,,,,.
                   ...
                    ',!
                  • 'c.·
                  I
                          •
                          •
                    -r
                          ~
               ~,-
                  t~
                    ,                                                                           5/30/2018 Oneida 352 -438.4                                                                                                                                                                                                                                                                                                                                                                                                                                       •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                      .    '                                                                    5/30/2018 Oneida 353 438~6                                                                                                                                                                                                                                                                                                                                                                                                                                        t


                  .t
                          ,,.

                  '_,.
                    ~




                       .
                       ~



                  ...•     '




                    '·
                   i-
                   ~t,
                           I                                                                  Total Weight received s 877.00.
                   ..
                    ·,

                    ~
                      f
                   ·-, c·
                   '.
                      -r
                      :_+·
                       1
                           '
                   "!.;

                       +
                          .~
                          :-

                          'I

                       +   •
                           '·
                      5;'.•
                       V,
                      ', ,     .
                       •r
    •
    -                  1.,--
                        .
                    .....
    '               -c
                      :,.
                          .,
                          ~
                          "'
                       ">;
                       "-;
             . '
                           t                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
    -                     ••
                          ~
                                                                                                                                                                                                                                                                                                        •
    l                     ti
    i                      ,.,.
    l                     .,,
    t                     £:
    !>                     •
    ,l
                          J,.
    •                     .....
                           •
    }                      •
                            ~
    I
    ~                      •;i-
    I
    ~                      ,1
    !
    ~                      ~-2
                           ~
    ~


    f,                     I!' ,
    l
    •
                           ,f
    f                      "l
                           }
    ~
    I                      •,
                           _¥
                                                                 Si,qcet~I y,.
    1                      ;
    1                      ;1:
                            L
                           ,;
    t                           •
                               •'
                           -:1
                                I
                                                                                                                                                                          •
                            ·•
                               .,~
                               1-
                               ,.
                               ~




                               1j
                               \
        ,
        •"
        ~
                                t
    ~
                                I
                               •
                               ,.':J•
                               t
                               ·•!
        -t
                                .,
                                 •'
        '
        •                      .
                               l.
                               -
                                •
                                r
        ~                       •,
                                L
        !
        ~                       )
        ~                        I
        ;                       L
        ~                          I




                                ~                                                                                  •
                                 I
        '                        It                                                                                                          •
                                                                                                                                              •
                  •
                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                l
~

1                                 ...:1.00~d                                                                                    l




l.. .~~~-~~~~-=31:tJ............
                       NOJ.£>Nnnr                                       :aweN                            luawrooa                                              s uo1s1A~•                                                          j                                                     ZE!v00-St ·oN w1e1:>                                                                                                                                                         Zt86vL0-dW ·oN Junod                                                                                J
                                 - ................................................. _.... ~-----~ .......... ------~-.....--       __ ....,.,__...__. ..,,....,.....,,_, _ _ _ _ _ _ _ ,,_, __ ..,., • ..J--.........,..... ........,_ ..... _, •• ,........... ,_.. ............ --.., ......... _.._.,_...___, ... ....,_, ........... _ _ ..,._., • ..,_.,_.....,,._, • ...,............., ..... .,...,A~nrn ........   •--•----.._rh-•r,orn....., _ _ _ _ ........,...,_1~•-•••••-----•----•---........... ,.,_ .. .,. ................ _ ...... ,•• ,.. ,........   J
                                                                       Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 107 of 186




                                                    •·



    <,




                            JUIJNGTON CREEK FARMS                                                                                                                             Invoice
                            PO BOX 600277                                                                                                                       Date                   • -;ft
                                                                                                                                                                                   invo1ce ..
                            JACKSO:N7/jtLE, FL 32260
                                                                                                                                                              5/301:2018                352



                                          .     ,        .
                    BiHTo                                                                                                           Ship To
                                  ,

                  ONEIDA POT..4..TO EXCHANGa LLC
                  5901 FlRB L4N"'E
                  RHThrELA~1)E~·\VI 54501




                                                                                                                                                                                            •




             P.O. Number              Terms-                     Rep             Ship                            Via                           F.O.B.                         Project
                                                                       -


                ~1634                 Net:30·                                  S/30/201&

             Quantity         ltem Code                                               Description                                                       Price Each               A.mount
                   43&.4· ATLA:t,,r11c CHIPP.:. A TI.ANTIC
                                                    . .    CHIPPING POTATOES                                                                                         l'l.50             5,041.60    ,•
                                                                                                                                                                                                    ''f
                                                                                                                                                                                                        p




                                                     .                                                                                                                                              f
                                                                                                                                                                                                    1




                                                             .




         -                                                                                                                                                              •
                                                                                                                                      •




                                                                           •




                                                                                                                                                                                        .
•                                         •



                              .                                                                                                                         -
                                  1



                                                                                                                                                    Total                               $5;041.G0
                                                                                            .
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 108 of 186



        ------------------------------~--

                                          mtINGTON. CREEK FAitt\4S                                                                                                                                          Invoice                           ..•
                                          PO BOX 600277                                                                                                                                         Date               Invoice#
                                          JACI<SONV!LLE, FL 32260
                                                                                                                                                                                           5130fl.018                      353



                         Sill To                                                                                                               Ship To
                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                          ,

                       ONEIDA POTATO EXC~G~ LLC
                      .590.l FIRE LANE                                                                                                                                                                        •

                       RHIN'El.1\1'1J~ \\r:I 54j01
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                  ..



                                                               .
                                                                                                -                                              .

              P.O. Number                          Tenns                  Rep               Ship                            Via                             F.O.B~                                          Project.
                                                   .
                                                                                                                                                                                                                                          .••
                                                                                                                                                                                                                                          I

                                          :                                                                                                                 '
                     4635                          Net30                                 5130/2018                                             ;



                                                                                    ..                                                                          .   .

                  Quantity                    Item Code                                         Description                                                                   Price Each                .         Amount
                        438.6· ATLAt'-lTIC·. C.HIPP•. ~ A TLA!~TIC CHIPPINc;i POTATOES                                                                                                           1150                      5,043.90

          :                                                                                                                                                                                                                               <



                                                                                                                                                                                            '




              .
                                                                                                                                                                                                                                 .

                                                                                                                                                   ~
                                  .



                                                           •




         ..
                                                                                                                                                                                                                                      .

                                                                                                                                                                                                        I




                              .                                                                                      .

                                                                                                                                                                                                        .

    '


 •'

 ·,                                   '
 '·
                                                                                •
                                                                                                               .
                                                                                                                                                                                                                       .
                                                                                                                                                                .
                                                                                                                                                                             Total     -
                                                                                                                                                                                                                       S5,043690
                                                                                                                                                        .               ..



..
;




,'

                                                                   ..:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 3:18-bk-04194-JAF                                   Doc 165-3              Filed 04/07/21                         Page 109 of 186



                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                    ., •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••n ..... .....-....---..,..




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tJ ;•~ro:,t,,- .                                                                                                                                                                                                                                                                                          •                                                                                               l
                • • !'!
                 .•..
                           ••~.•,11
                                 . -,:_.?
                -~- UY7,-!::?si:!-•
                                          .,.·· ,.
                                       .••.
                                                                  p~·:--
                                                  .,.,.-~\ .....,,-.. - .{I!!_=-- .....: ,
                  :'I ~''=..-,/J.~----·.-·(~·,(~:r~---
                           --~·~,.,.,
                                          :,... _...•...~.""i.i"'•.:'~~,
                     ,·' .. :i}it~:, ... ;1:!f~:-_::..:e,~·
                · .. ;,, .. !:<'f',:'t•J,1\~.•--'.dt,.·~'..,·
                               .
                                                                 .. ,~ ...... -·,J(.
                                                                                     ,;.I'·
                                                              ..•.. ,:-,. ,;,, ~- -'. ·.,· · •. .. :••
                                                                                                      .......             ·                   P     •                      •··         ._       •

                                                                                                                                                                                                             . :JJ...: . . . 0 w·'-.,EI. ··u·.
                                                                                                                                                              •N''(§E!S'IRA"u·-~·,•No·· ls··0ur.FBE• ,·i· .,.po~-·
                                                                                                                                                                                                              ...,,..




                                                                                                                                                                                                     l. N,,.,' .,· A,;!:'¥ ,: '                ,
                                                                                                                                                                                                                                                   1·
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                        .·,
                                                                                                                                                                                                                                                        ·l'
                                                                                                                                                                                                                                                              •



                                                                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                                                                  ~-
                                                                                                                                                                                                                                                                       ...i!   _

                                                                                                                                                                                                                                                                                   ,·
                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                     r•-.. _ PI
                                                                                                                                                                                                                                                                                                        ~-:
                                                                                                                                                                                                                                                                                                        .,,,
                                                                                                                                                                                                                                                                                                        ;.
                                                                                                                                                                                                                                                                                                                   ••.~




                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                        . .•-.
                                                                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                      .<-.,, . .<' . .... ,-i:.,,.
                                                                                                                                                                                                                                                                                                                                      ~•-




                                                                                                                                                                                                                                                                                                                                            ·
                                                                                                                                                                                                                                                                                                                                                •1.     ,-_·:;.--.,

                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                      ,:..
                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                      :,. :
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                                                                                                                                                  .,.
                                                                                                                                                                                                                                                                                                                                                                      't.
                                                                                                                                                                                                                                                                                                                                                                            .. ·•



                                                                                                                                                                                                                                                                                                                                                                          ' ,"·
                                                                                                                                                                                                                                                                                                                                                                                    •


                                                                                                                                                                                                                                                                                                                                                                                   ,,
                                                                                                                                                                                                                                                                                                                                                                                        i",i,•~·-




                                                                                                                                                                                                                                                                                                                                                                               ~~ '~L ..,
                                                                                                                                                                                                                                                                                                                                                              ,.•,. ·,.,., ,·1 .. ,.,:.,
                                                                                                                                                                                                                                                                                                                                                                                    . ...
                                                                                                                                                                                                                                                                                                                                                                                                    "•




                                                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                             ~     ~.


                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                 - • ..
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                          1   •
                                                                                                                                                                                                                                                                                                                                                                                                                                  _.    ~.

                                                                                                                                                                                                                                                                                                                                                                                                                                       • .
                                                                                                                                                                                                                                                                                                                                                                                                                                       ~•

                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             '


                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,,,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •••


                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "{.,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •   -~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •L·:. ... ·.~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t!;.•·. . ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·'·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .•·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -.--.,;;_,;,......_.:·



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       , i . ·<·~•--~T-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t,\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .  ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . r~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,I.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·- ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,' J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·m~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •·lJ_._.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y     J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _;•.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :r

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '=,· ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             · . -·~.a:- i>-E'P'RA:Iv.•· S'~)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·I1·0·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11 .    •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        , .• ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,_      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .j"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,?, .. !,....:-- ... : . ·

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~s-'.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                · , .. .-....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . .,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • ••·


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      • •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •. ·~.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .• ~,~:"-~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J•,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~--

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,•,.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,.•'t~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .n1.:' . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1  ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ); ~t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ).,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ··~,c:•_·


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' • ~ •.·' ( ).' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,:,-._ . ..;. -~· •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ; ,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,,_.        i



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •-,1..-.Ks~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   --~-,'•~••,-.,,._. "'·


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R. ,- . ,·. . . , "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •• .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ••   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'H'E'Em,.,,~ ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _,..,,(l,-,:_•:::!::.·!:r,,,-r"'•1;ii~,,1. 1 p_.j,l:.t">(-";'•'"{:•!'.;·: •• ,l_·· .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~",i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • •• - • •_.....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .-.~.)..,, •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :~~~- --~.... .h~ :,..;f•;....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::,-~'\,\:;;t,,·.),,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,•,,1:···.:-:.·-,.·~-•-A•.M"I.··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :,,•:,.tJ·'·>f·"'•".!"·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ....C, ···( ....... =. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • ~:~·

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .1:.·7~---.~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,····~r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~j._i•.,.. 1""\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .~L. ~,.>.. < r, . ; - ~ . , ·. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1, POLlCY N().                                                                                                                                            3. UNfTNO.                                                                                                               4. CROPYBAR                                                                                                                      "U j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       =: I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~l  o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::s:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AVG. LOS. PER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             o/u POTATOBS LtEMAll~JNO AVCl. LBS. PBR SAMl1LE
                               1-IELD                                                                                          ACR.F.S.                                                                                                         RO\V.                                                                                                        WElGHT OF po·rA.TOES IN 1:.1\Crl SAMrt.,(!                                                                                                                                      1·0TALALL                                                                   NO. op·                                                                                                             tEXCLUDIN(i .l!X'fERNAL       (EXCLUDING                                                                                                                                                                                                                  -p '
                                  ID                                                                                          1N FIELD                                                                                                 SPACE                                               1'YPE                                            (EAC1'.l BLOCI{ EQlJALS 1/1000 J\C!Ui SAtvtl1l~E l{O\Y)                                                                                                                                               SAMPLES                                                               SAMPLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SAMPLE                                                                DEl:EC1'S} .                                                                                            EX1'ERNAJ., DEFECTS)                                                                                                            !:3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..ta,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                 l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .(10-+- 11)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (REFER TO IT8Pwt 24)                                                                                              (12 X 13)                                                                                                             ~/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..... '
                                                                                                                                                                                                                                                        7                                        8                                                                              •                                                                                                                                                                                   10                                                            11                                                                      12                                                       13·.                                                                                                          14                                                                                                                N ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '1                                                                                                                                                                                                                                                                                                                                                     /1-~                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                               DlD ·rJ-18 LOT FAit" U.S. #2 DU(! 1'0
                                                                                                                                                                                                                                                                                                                                                                                    FACTC)It
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AVG. LBS. 1·0 (;QUN1~ 'PE\{ SAht PLE                                                                                                                                                   CONVER.S10'N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APl'llAISAL c,v·1'. PER                                                                                                                              ·--~--1                              I
                                                                                                                                                                                                                                                                                                                                                             "~\"ES*' lN I 5. 8N'l'ER ua,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AClU!
                                               INTEJtNAL OR OTIIER IJEf.ECTS?                                                                                                                                                                                                                                                                                 ~'NO.. IN 15, ENT6Jl ~ f 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (14 X 16)                                                                                                                                                                   ·FAC.TOR                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \                                                                                                                                                      tl7 X tR)                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                             ts                                                                                                                                                                             16                                                                                                                                         17                                                                                                                                                            18                                                                                                                                                                                J!)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !



                                                        YES                                                                       •                                                                                                                     NO                         O                                                                                                                                                                                                                            lo/, "{(                                                                                                                                                                         10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -· i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             zl
                              . • ,,,. ,                                                                                                                       '· ·. -~, ·.                                                           ~                                                                                                                                                                                                                                                                                                                                    o/ll POT,\TOES                                                                                          ItE1'-IARKS:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ol'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .........                 I
                           ., •. -·, ··>-~:) ·-~~                       -TOTAL ,VEIG[t1-" OF    \ TOTAL \VEIOHTOF          /4 POTATOES FAILING·t' . ·•                                                      -~ •                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l{l!MAlNlNG (BXCLUDES                                                                                                                                                                                                                                                                                                                                                                                                          j
                                                                           t-,.,,t1.-:-.c~ •.tr,-·:l_,1·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0:) '
                J     .!~~                                                SANll)J..ETODI'i   . P(J~l'ATOESFAlL.lN(iU.S.        U.S.tl2DUE.TO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  • I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0,
     I                        .f•,:; ~-· ~~\(~.-.\- ·-r,.,'. ;,•:..
                                                          1
                                                                           OH.ADED 1:01t        #2\·plJlt'f{) J~X!-rERNAl, £XTEltNf\L DEFEC·t'S, Ex,·EtlNAL DEJ;ECTS)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~I
              .":.                                 :~', -' ·~ •


      t         ."·;EXTERNAt '':                                       EXTEllNALDEfll!CTs          \ oEFm:rs                      (22+21)             (1.ooo.- 2~l
      I

      l           !·~;,                                  DEifECTS . -./
                                                                    ~           21                   .       22                       23         cmAst~R~o ITEM 13)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (J.J

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I


                   ' ......
                         ·• · ,· ,•    r ·~ · ·• •... ·........
                                                          ,     l ----------+------......-----t----.._,;;,----,t----,.;,;.;._-----f
                                                                    --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~ µ~ ~11,fu},,""'I-#'
                           :
                                       1 ·"
                                           -_...                  I·
                                                                                            ..
                                                                                             ,.. _,d•,
                                                                                                                  '       •
                                                                                                                              ~1.       ...
                                                                                                                                       1 ,.:·
                                                                                                                                                   •
                                                                                                                                                            t··.,....t
                                                                                                                                                                   •       '                    ...
                                                                                                                                                                                                              , .... , r ,r
               -to             ~                        ~:        T             •· .. 1 ' • "                                               •' ;·· ••·.i, •.:.                                          ,,            I       ,r ~,
                                               I                      )                 I   ••            a

                                                                                                                                      . t· .
                                                                                                                                              ,I

                                                                                                                                                                   ~f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~
                                                              ,           '                 ,t                        •               r., ... ,: . . • ~-
                                                                                                                                                                                       J,
                                                                                                                                                                                                ·•
                                                                                                                                                                                                    ,. ,..
                                                                                                                                                                                                                      , <'
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                    -~.rt"-·.                                                                                          '~                                   ....
                                               ._             ~                                                                   •         •• "= •• ; • '~- ..• ~.:;                                                                      •.




  fI
  I
                     ...




                       ~' .. • \,_;·.... i,•
                                                    -             ~
                                                                   • :J


                                                                                •1                   :, • ••
                                                                                                                      ....




                                                                                                                      1~\:~ :;~: :;--
                                                                                                                                              1, ?


                                                                                                                                                   >, ...f
                                                                                                                                                                           ff.              "


                                                                                                                                                                                            I.
                                                                                                                                                                                                                      I{


                                                                                                                                                                                                                          !

                                                                                                                                                                                                                              • ,,
                                                                                                                                                                                                                                       •


                                                                                                                                                                                                                                       ~                          T01.AL W61GL--!T OF
                                                                                                                                                                                                                                                                          S,\lvfPLB TO DE                                                                              TOTAL \VI!l01tTOF                                                                                % tOTATOES FAILING                                                                              DOES 0/4 IN ITEM 27
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tl-11~                                                  l)~                                                                                   ,   .........   -~!                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I


                                                                                                                                                                                                                                  'i\                                                                                                                               Po·rATOGS PAI LING lJ.S.                                                                                       lJ~S. ,n ,DUI:i TO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f

I.I           t,. ~.,,;>• :·, .{,-.t:.; ;~_f )·' i'),.
              ·: ~--~-· . J.N.' "fERNAt;
                                           ~

                            , .•. -., ...• _...
                                                    ·.
                                                -..~ :
                                                       ·
                                                                                                     M                •               ,T                !     r<f                      ·•                        i,~ ,
                                                                                                                                                                                                                                                                               01lA DEi:l''lt()Jl
                                                                                                                                                                                                                                                            ·JNl~EnN AL llE.FEcTs
                                                                                                                                                                                                                                                                                        (J l - 22)
                                                                                                                                                                                                                                                                                                                                                                     '#2 DUE 1·t11N'"rEltNAl.1
                                                                                                                                                                                                                                                                                                                                                                            DEFe.crs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'lN1'EllNAL DE.FEC'fS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (26 + 25)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    fl-XCEED TOLERANCE IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .GRA1)E STANDARDS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FOR· u.s. 112 ?OT ATOES?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       21
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F




                     : :· '.;'~DE·F.EC,TS ':_, -~;'5 -----------+---------------+-----..;----...--------.
                                                                      . 26   ..     27            2R
                                                                                                         ...                                                                                                                                                                                 25                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -·< ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       c.n                 !;
          •                            ..-:_     ,-'~·'ii.•'_,   ..·~!·
                                                                    _..~;,;.·}.'
                                                                          "Ii\:'                                                                                                                                    ': .. ,~
                                                                                                                                                                                                                   ..,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                     •
                                                       .+./"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
  tj                                                      l ~- t~: ....~-]"':·~

              .
                                       ;:,,,,_-:, ·'· ~•                                                                                                                                                         ~ ·11:?"
                                   ;- .1•
                                                   ·
                                                                   •llL ',
                                                                                /
                                                                                                              .
                                                                                                                      .t ~t
                                                                                                                              ·•-• ... ~                i :·.-
                                                                                                                                                  .;,1;.L·./_,.
                                                                                                                                                                                            '
                                                                                                                                                                                                            ·~,
                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :J              I
  I
  I
              ••••


              -.-
                 .
                      ~            ,.,.
                                       '
                                                   ._
                                                        I'


                                                        ~._.
                                                        -r-
                                                                          .;.
                                                                                L


                                                                                4
                                                                                    ~
                                                                                             ~~

                                                                                                     ,.
                                                                                                          I
                                                                                                              •       '


                                                                                                                      }·
                                                                                                                              ~
                                                                                                                                      ~ ·
                                                                                                                                              l

                                                                                                                                                   .,_,.:ii
                                                                                                                                                              .~-.
                                                                                                                                                               •



                                                                                                                                                   .... ""' .,_,,-.
                                                                                                                                                                       I               ~        ..

                                                                                                                                                                                                -
                                                                                                                                                                                                              l:•

                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                  •



                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                      .-.1
                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                      •·       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    YES                                                  N,O                                                                                                                                                                                                                                                                                                                                                           co l                j


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                            :.111 ..          . •                 : ...,.          ... -~·                     •       ..                                              ...




 l             t~
                •




              ".i ~ '· 01,IJER:· r;-,.".
                                           -
              ~·-·:_. .,, ., •j: ~-. ,:~/:C<'·,:::·, .~·-i,l ,'·
                                                                      ,                          i".. .
                                                                                                 -

                                                                                                                      1
                                                                                                                                              , . •-.,j. ,. t . ~ .                                 4
                                                                                                                                                                                                        ~                                                         1V'\TAL
                                                                                                                                                                                                                                                                   v       Wr:.0 1nHT
                                                                                                                                                                                                                                                                                  \.J


                                                                                                                                                                                                                                                            Gl'ADl 1 D non O'l'IIEl,.
                                                                                                                                                                                                                                                                                       Of•
                                                                                                                                                                                                                                                                    SAl\·fPLU. , ..o 11n                                                                                    TOTAL WEIGrIT OP
                                                                                                                                                                                                                                                                                                                                                                    POTATOES FAILING U.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       % POT1\TOES FAILING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U~S. t/2 DUE 'TO OTilEll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DOES fl/r, IN ITEM 31
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EXCEED TOLERANCE IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i

 l            ~: 1  i··. D,EF.E. G·T_·._S :!~.--~,!·t-   •                      •
                                                                                                 1
                                                                                                          ••                  •               '"· :.. .• •                                                                            ••                •          "                a.:.
                                                                                                                                                                                                                                                                                    DEFECTS
                                                                                                                                                                                                                                                                                                 r                                           ..~                      tt2 DUll1TJ OTHEil
                                                                                                                                                                                                                                                                                                                                                                                        .DEFBC"fS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               D.llFEC'l'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (30 +- 29)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GllADE-STANDAR.DS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rOR·U.S. #2 PO1'ATOES?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     §1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i


  1-            i,' .,~-tFrce:rJnn' Soutliern .~ ~-                                                                                                                                                                                                                                 (21 ~ 22),
  l
                           · 'Bacu:i°1·b,f\Vilt-:Rbi•r··J •. :                                                                                                                                                                                                                         19                                                                311          31            32                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3
  l                        • .              ~        O •                                                                                                      t                    .                                                  I . , . . . __ _ _ _ _ _                                                                                   --t------i---------+---------+-----------1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,..,.
                                  - ... Soft·.\,
 j             ;.{ilhl, Loli .tiliglit;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::s
                                              ..                  .                                                                                                                                          ),



 ·i            . ijo\ or WetJ3teakdo'11,r-··
                                   -           ~              :    ;,                                                                  , I.~-           "I.        •                                        ..                •       :•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CJ             j

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3'
 i
                           .                                              '                  '                                          .s                         .....                                     •
                     f~'                                     .                                                                                                                                                    I           ·j           )



                                                                                                                                                                                                                                                                                                                                                                                                                 CODE NO. DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •          .~           ; i' ...     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~       r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d     A'J c;..... ..} .,.• . t,;,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0#'\                 ~    -.--•.                                     r: -•• ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I      ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .. +-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -:.-~-- .:·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ).fl;~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,,;ow.. '{
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Cl)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }'
  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •        , f:        •                    ,.~                                                                       J._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +      to                   ,.~...   M                 •       r                 - •       ...       ...    ..    ..               ...     •· ....      :. ~      - '    ~'      '"J ·- ~



 \.

·J
                                                                                                                                                                                                                                                                                                                                                                                                                                                        S:3 ~f'l·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          QC:!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .o ::z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !"~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i::; r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !



                                                                                                                                                                                                                                                                                                                                                                                                                                                 (See Roverse Side for Required Statements)                                                                                                                                                                                                                                                                                                                                                             Page_                                      i .of                                    .}                                    al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  zf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (') i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t• -,1,      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (.0          I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·-·,-~.=.J
                                                                                                                                                                                                                                                                                   Case 3:18-bk-04194-JAF            Doc 165-3   Filed 04/07/21     Page 110 of 186

                                                                                                                                    •,,-u·                           ~    "i                 •.~

                                                                                                                                                                    .•                                                                                                         .   ,;,   ·,.;
                                                                                                                                                                                                                                                                                                                                                                                                   ........   ,.   .t.:..t.:..    "   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             .,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ""Cl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -·
                                                                                                                                                                                                                                                                                                                                                                                                                                           3,otb                                                                                  •                 jJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3:
                                                                                                                                                                                                                                                                                                                                                                                         A VO. LBS. PER.
                                                                                                                                                                                                                                                                                                                                                                                                                             o/o PO'fA1"06S Rl~MAI.NJN0 AVG. LBS. i,.flR SAMPLE                                                                    -cI
        f                           t:IHLD                                                   A(:RES                                                                                  R.OYl                                           \r\1EIGlwtf OF pQrfA1"0ES IN P.ACH SAMPLE                                                   'TOTAL ALL                           NO.OF                                                      {EXCLUDING EXTERNAL         (EXCLlJDlNG                                                                           0
                                                                                                                                                                                                              1'YPE                                                                                                                                                                          SAMPLE                                                                                                                                                ~
                                       1D                                                   IN FIELD                                                                                SPACE                                       (EAC1-1 ·BLOC[<. I~QUALS l/lOUO ACRffSAMPJ ..E-l~OW)                                               SAMPLES                           SAMPLDS                                                             DEFECTS) .      BX.TERNAL DEFECTS)
                                                                                                                                                                                                                                             .                                                                                                                                               (10 + 11)                                                                                                                                             \0
                                                                                                                                                                                                                                         r                                                                                                                                                                                         (REl~'ER TO 1·raM 24)       (12 X 13)                                                                           co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ......
                                              .5                                                                       ·6                                                                          7            s          ""
                                                                                                                                                                                                                                                 .             9                                                                          10                           11                          12                                        13                    14                                                                             N

                       r:310                                                                                                                                                                                               j·<f~ {) -,;) . 5              t'-f10
                                       tf                                                        g,o                                                                 tf2t/                                   ~                                                                                                                                                        3                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                        "•

                                                                                             FACTOR                                                                                                                                                                                                                                                                                                                                                      APPRAL.(,Al. C-\VT. l'BR                                               ~-___,..,_

                                       01D Tflil LO'"f l."1\lL tJ.S.112 DUI! 1·0 ..~\'ES .. IN tS, HNTEll- ..O"          AVG. LBS,. TO COUNT PEil SAMPLE           CONVERSlON                                                                                                                                                                                                                                                                                         ACltll
                                       lNTERNAL(Jlt OTHER DEFECTS?                 .. N·on [N' JS, EN'f'fHl ur•                       (14 X 16)                      FAC;OR                                                                                                                                                                                                                                                                                          {l? X l8)
            ~-'   .
                                           ~-------1s_ _ _ _ _ _+--_ _ _ _ _.....
                                                    ••      c.,-,·




                                                                             i".
                                                                                                 l6..__ _ _ _------:....__ _ _ _ _ _1......;1_ _ _ _ _ _ _+-___________1s..___________                                                                                                                                                                                                                                                      ~-------1. .                         9 _ _ _.............- - - - 1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ()
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3·
                                       ..,.               ""                                                                                               ~             -               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                       :· · ~ . ~;                                                             ·•                  .-                      , d _-:                                                                                                                                                                                                     P/u    P01"ATOES                                                                                                                                                                    •
    J                                    ,
                                         -~; · .: · · --: ,;                                                                              ~ .· .                                                    TOTAL Wl!IGJ]T OF                      TOTAL \VEIGHl OF                              % POTATOES FAILING                                                                                                                                                                                                                                J--,i.
                           ·•, .. ; . , ·;·_, :!. '.·. _. ·r}· i-: •·:·, ;· . :i\                                                                                                                     SAr-.1I•LE·-.l~O DE~             11rYT"A'l'OES. f'AlLJNG LJ S                         U.S. II., OU r: TO                             RBMAININO (EXCLUDES                                                                                                                                                                            C0
    (                                  .                               , , \ ·;,j,. ·. . .                                                                                                                               •              \,I ,l     ..  '     ·   :], ' •                           c.    J,;.                                EX1131lNAL DEFEC.'TS)                                                                                                                                                                        0    •
                                                          ~                                                                                                                                            GRADED Fl)R                      #2 0lif! TO ICX'f.ERNAL                          EXl'EltNAL DHPE:CTS                                            ·                                                                                                                                                                                 0
                            ' EXTERNAL~~.
                                  -                                            ··,                  •                  ; •                                  t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~
    (                                                                                                                                                                                              EX'fERNALDEFECTS                              DEPECTS                                       (22+21)                                            (l.OOO-l))
    I                   . _-\ '.'illt·:FE'CTS ·:{:[~
                                         •,.~•;;}'JI-.·. i                                                              - ."~ ....
                                                                                                                                                                                                                "?i                                   ii'
                                                                                                                                                                                                                                                      22
                                                                                                                                                                                -~1------.;._---+-------------t-----,....::;......-----1. .---__:;;;;_;,_____
                                                                                                                                                                                                                                                               -                                     23                                     (TRASFER      ITEM 13)
                                                                                                                                                                                                                                                                                                                                                                                       --I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         uJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N

                                                                                                                                                                                                                                                                                                                                                                                                                                                            I ---
    I                                                                                                                                                                                                                                                                                                                                                                                                 V
                                  ; •           ,:-.... ~                    ,.              ·r-.        {t,.•_.               ',     •.11        •·                ..:         ,.

                                         v,;•_: ~";"" .,,., --:-..,",. • _.,. •.1•                                                                             •r:• _.._
                                                                                                                                                                                                                                                                                                                                                                                              c.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                      4
                                                                                                                                              I~


                             ·• •·
                             ''
                                         ..
                                                     ,.
                                         •ioit ...,· ~· ·"'~,~
                                                    :       ,·_
                                                                   l
                                                                        ' ,-


                                                                     ~ ... ~ .. ~
                                                                                   II
                                                                                   .
                                                                                        I
                                                                                         ~
                                                                       . ~•. ·- - 'I - ,., ~f
                                                                ·1-. I.,.. :"'-."r ... · ~·~ .. '
                                                                                                  ",i~
                                                                                                         •~                   ..,     '                •                  ,..

                                                                                                                                                                   i·-..•,!·,
                                                                                                                                                                             ...,, \.
                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                               '/Q,, . .                              a, V-Va.,~                                                                                                          I
    i                 -···
                                               • •
                                                            ~ ..
                                                                             ,
                                                                             ·~
                                                                                             , i
                                                                                            ""
                                                                                                         •         ~
                                                                                                                           ......
                                                                                                                                      .-.;-
                                                                                                                                          '
                                                                                                                                                       '       •
                                                                                                                                                                   t_.          ·t·
                                                                                                                                                                                         1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ....... ,• ......,,r--,,..-,_,
                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                             }o/d Of"r;k/2,h,§                                        W,..f.t,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,"




                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                              ·Ce/(1               -~·.
                                                                                                                                                                                                                                                                                                                                                                                                                          A~..,             --:r--
                                                                                                                                                                                                                                                                                                                                                                                                                                           L-/~-                     -~V c / ~ '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .n n         ~                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      en
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -·
    j
                             '                                     ..
                                                                                                                                                                                                                                                                           •

                                                                                                                                                                                                                                                                                                                                          YES            •            NO     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      co

                  .                 ,. ,                 ~-·,t.                         •.. · - ,                                             • -                                    ;                 1'0TA1.. \VElGJ:-li OF                                                                                                                                                                                                                                                                                                                       i
                  · " ·-'                                   ~ .. • •• ··,.-=-.. • •·                                                                       ··- • ·                                                                       TOTAL WEIGHT OF                                 a;.; POTATOES FAILING                               DOES % lN ITEM 3 l                                                                                                                                                               -
                        ){~ ·---.~-O·TIIEB\.'!<J:;,.-?I-.;                                                                                                                                           S1-\~·11>tt:. 'l·o nn             POTATOES FAILlNO u.s.                             u.s.112 oue.ro oTllER                             EXCEED TOLERANCE.IN                                                                                                                                                       •-t•• •-t•••••••••u••••


    I                 ~. ·~- 'r ~.-•='·           · ~,· :\_. =·. "i,.                                                                                                                              GRADt!D fOlt 0111ER                   .i/2 ou·E TO ·or·H·El'                                     onr:,-;c•t;S                            ~.,RA.()r.'.,_ Sl'ANDAI11)S
                      :.: ·i,''               DE·FECTs·::\\           '                                                              i, . ¥
                                                                                                                                                                                                            Dhr'EC1·s                        '                     :"t,                              I,.;,(' .I,:.
                                                                                                                                                                                                                                                                                                                                             1 '·            J."..           \,E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
    r              );:.. (Iltcezh\g·'Scliiti,c.m~};,
                  ' -"     ' "". ;, 1      .
                                                                {21-,22)            DEPECTS              (30 +29)            FOlt U.S. #2 POTA1'0f!S !
                                                                                                                                                                                                                                                                                                                                                                                   1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l'ffO cwT .                                            n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r::::
                    ··, Ba_t:icrial'\Vilti•llhig -~•~·- t - -_ _ _1__
                                                                    9 _ _ ___,__ _ _ _3_0_ _ _---1_ _ _ _ _
                                                                                                                               'L


                                                                                                            31______...,..._._ _ _ _l......l _______..,
                                                                                                                                                           ....

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t1)
                                      ~o.~
                  :<· µiJ.e Il)fgh("'~~~·:~.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::,


                  •·•
                      \~o_~f
                       O   •~t• L
                                              'LO
                                                     1
                                                      ~        ·~~t ~r~~c.~~·~1~
                                                               t        .,
                                                                               ~    •
                                                                                  ~••              •::             ,
                                                                                                                       I              1~~-;,
                                                                                                                                              1
                                                                                                                                                            ,t., •,
                                                                                                                                                           i ~• ~ ":•
                                                                                                                                                                                 ;                                                                                                              •
                                                                                                                                                                                                                                                                                                                                          YES             •           NO      •                                                                                                                                                3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CJ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Cl)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l"'t"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2


                        33. ADJUSTER*S SI N, /r URE                                                                                                                                                                              (ilcW                  cooe Na.1          oATE.                                                                                                                                                                                                                                    .,, • -




                  ..--
                    //#- -
                                                                                                              }                                                      .          j
                                                                                                                                                                                         jl
                                                                                                                                                                                         ~
                                                                                                                                                                                         f     /# ..,
                                                                                                                                                                                                        -

                                                                                                                                                                                                                ~:1t. L/2 ·01~                                                     ~~3 .. I B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;o .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   QC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Cl i::;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -nZ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~n
•                                                                                                                                                                                                                     (/                                                                                           ,( : /
                  ©NCI~~ 62_Rev. 02 ..2~(4                                                                                                                                                                                                                                (See Reverse Side for Required Statements) -                                                                                                                                              Page   WWW    ~       _   of3.-·_ _
                                                                                                                                                                   -ref,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rn              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ~IJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _____
                                                                                                                                                                                                                                                                                               Case 3:18-bk-04194-JAF   Doc 165-3    Filed 04/07/21   Page 111 of 186
                                                                                                                                                                                          ~     v.V   ,..,., rv ,., •IIV•--
                                                                                                                                                                                                                              . .1.,,,n, '••~.-.~" .   """·~   ...




                                                                                                                                                                                                                                                                                                                                                      2. POL1 CY NO.
                                                                                                                                                                                                                                                                                                                                                       -1l-f-' 0 7~'T&'I 7                                                                                    A


            ~LAlrvl ?@:                                                                                                   -                                                  ·
                                      /_~·- 0 (} -~~ ~;;i; ~ Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o/o po·r,\'TOJ!S Rl~MAJNJNO AVG. LBS. PER SAMPLE
    !
                                                                                                                                                                                                                                                                                                                                                                                                   AVO. l ..DS .. 11 ~R.
    i                         FlllLD                                                           ACRES                                                                          RO\V
                                                                                                                                                                                                    "TYPE                                   ~•f l{iHT OF ro~rA·roes IN EACH SAMPLE                                                   ra1~ALALL                          NO.OP                                 SAMPLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                lEXCLUDIN(J nx·rERNAL         (EXCL UDJNG
    '                           1D                                                            lN FIELD                                                                       SPACE                                                      (EACll ,BLOCl<. EQUALS tifono ACRE SAMl~lJ~, [{0\V)                                            SAMPLES                      SAMPLES
                                                                                                                                                                                                                                                                                                                                                                                                              (l0+ll)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DEFECTS) ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  {REI-i"'Elt ·ro TTRM 24)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BXTEllNAL DEFECTS)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {12 X 13)
                                            5                                                                                 6                                                   7                         8                                                           •             9                                                         10                       11                                                  12                                                                           13                                             14


                                                                                                                                                                                                                                                                                                                                     I :J. ,6                                                                                                                                                        .     -
    t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A11 PRA1SAL C.\VT~ PER
    I                            t)[O ·r1~B LOT P,\tL lJ,S.. #2 DUE 1·0                                                                                                                                                                                                                               AVG. LBS. TO COUNTl>ER·SAMPLE                                                               CONVEltSlON                                                                                                                '                                             ,.          ---•
    !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ACllli
                                 INTERNAL.OIi. OTflER DEFECTS?                                                                                                                                                                                                                                                    c14·x 16)                                                                         FAC..TOll                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ( 17 X 18}
                                                                                                                                                         15                                                                                                                                                                     t7                                                                                         18                                                                                                                   19

                                      YES.                                                         •.                                                                             NO          0-          •
                                                                                                                                                                                                                                                                                                                                                                                                                      10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  QI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3·
                                                                                                                                                                                                                                                                                                                                                                                                        REMAitK.S:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                                                                                                         o/lJ PO'fATOES                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
1
I
    I
    t
                                                                                                                                                                                                                                                                                                                                                REMA1NrNO (BXCLUDES
                                                                                                                                                                                                                                                                                                                                                  Ex·1,mNA l,. DEFEc·rs)                                             2 tJ. ~ )/; 5                                                                        ;;-~- 3 - J:,'9
f
                                                                                                                                                                                                                                                                                                                                                       (1 .000 .... -23)
                                                                                                                                                                                                                                                                                                                                                 (TRASFER. TO ITEM 13)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Vfl·ff~,d
I                                                                                                                                                                                                                                                                                                                                                                 24                                                                                                                                         IV;T M tv·f~·fo-R ..
i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2·3 iv~,>
                                ··                ~                      :                                  -~ .:                               ,. - - ·                              'fOTAL \1/ElGHT OF                                                                                                     ·      ·
                        , •I.:":. ).;:,:.j ~. ·,~·; "I                                                                        .J. ~:. ,;_, ~:,··                                         s,.., MPLE- ·ro BE                                                            TOT.A.L \VEIQHj OF         % 1,OTATOES FAILING                                 DOES %'IN ITP.M 2,7
                ·.1            _,;            __ ·; }•                                 •               ·l~-:'.i~i. ir.·:.··,.' .:i                                                        o'~'"Ao-co,-zc)R                                                           l 1OTATOES PAl~INGU.S.           U.S.tllDUETO                              BXCEEDTOLE.RANCE [N
                                             ,,. - ,                                                   _t.J."          .,_, ~-                                                                ,r.                         r                                          #2 DUI~ TO'JN.rEltNAI.J      IN'rEltNAl,.Df!.FBCTS                          .OR.ADE s·rANDARDS
                    :. IN.TERN At•.~.·
                                                                                                                                                                                                              ·J;,

                                                                                                                                                                                  INTERNAL DEFECTS                                                                         DEPECTS                       (26 + '25)                             FOR U.S. #2 POJ'A'TOES'!
                I         ~      ·•         ·•. °{.                           <                    ••,:                   ;    • •               J                      ••                          (2 1 -12)
                                                                                         •
•                   ·,:.' .·,DEFECTS "J}~·'lt-~------t----..;:;...;··2;.;....;.;6
                               .l . . ,.
                                                    .. .is
                                                        ••
                                                                                       ·
                                                                                 _ _ _ _r--_ _ _
                                                                                               ··-· .• ,
                                                                                        :~r·· •.
                                                                                                                                   \
                                                                                                                                         :"!, .•';_~·;..-• .
                                                                                                                                                             .. •of                                                                                                                                              ;;;....:l7_ _ _ _..,.__ _ _,;:;;...2R;.;_.__ __ , .


                                                                                                                                                                                                                                                                                                                                                           •
                    ..,        -1~              .:                                 .                                  r,,;



            ~

                    J
                          II
                          I

                    ! ( ~ ( ~:
                                I•
                                 • ',

                                 --
                                     • ,
                                        ~ ., • . '
                                      ~= •.'
                                                 ..
                                                  •
                                             \ • ,. •

                                               -· ,. ..
                                                               '11
                                                               •
                                                                     '
                                                                         .._,.
                                                                              ·~

                                                                              r:       ,I,
                                                                                              -~

                                                                                                   •
                                                                                                         •~
                                                                                                            _,-

                                                                                                        ·.....

                                                                                                           , I
                                                                                                       ,··:i;.
                                                                                                               ·-c..
                                                                                                                  '
                                                                                                                 ••



                                                                                        .. :-~ '~:! .~ .. ~'-...J,,,
                                                                                                                      I




                                                                                                                          •
                                                                                                                              ".


                                                                                                       ,, .~ .. •~• ,•,r ~-~;_ •
                                                                                                                                   i:.



                                                                                                                       .- ":>/ \~ '.
                                                                                                                                          ,..




                                                                                                                                                •,
                                                                                                                                       I. L. ~.;,·
                                                                                                                                                     I
                                                                                                                                                         ••




                                                                                                                                                         •
                                                                                                                                                              •
                                                                                                                                                                  ~~ ;!'


                                                                                                                                                                   ,I
                                                                                                                                                             .._ ' -. ,, ' {'

                                                                                                                                                                  -~
                                                                                                                                                                         •.. ,4
                                                                                                                                                                        .J.·:
                                                                                                                                                                                                                                                                                                                                                YES                     NO    •                                                                                                                                                             •



I.
                                                                                                                                                                                                                                                                                                                                                                                                                 •
                        ~:•'\ __                                                       ) ,.~ .:;•°;, .· •.                                                                         'fOTAL \YEltl~!'T OF                                                                TOTAL WEIGl-1T Of,         % POTATOES l~AILlNG                       ·         DOEs·v;.. IN ITEM 31'
                                                                     'rrH··E··,.R•':· ~\·:-~                                                                                          SAlv1_J>LE 1·0 BE
            ~- :> ..,~_ .·.. : ·~ -t.                                                                                                       t.i\}}:!"
        ,               ...             ·       o·


                                                                                                                               ,,_..                                              ORADUD·POll O'fllER                                                                POTATOES.FAlLINO U.S.       lJ.S.112 DUD. TO OTIIElt                       EXCEED TOLERANCE IN                                                                                                                                                                                                        ...,.,~~.,~ ...... , -~~·-·
l
I               · _: ·DEFECTs,.~..;·, ·                                                                                                                                                   l)EF.EC1~S                                                                   112 DUE 1·c) OTHEI{                DiltEC:rs                               GRADE. ST,\NDAIWS                                                                                                                                                                                                                     c::,
                    ·{lft.~1iz\ng, Southern .                                                                                                                                                   (?l _ 22)                                                                   DEF EC'fS                     (30 ~· 2.9) .                         1-UR U.S. ff2 POTATOES?                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c::
                                                        9 ---...:..·----1--------3. . .o
           . · .Bactoriftl \V1Jt;-~Illg<1~ ·~1---·_ _ _2__                             . _ _ _ _~---.;..31.......-_ _ _- f -_ _ _,. ;;.3;.. . l_ _ ___....                                                                                                                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (D
         _ )lot, La~~-BUgbt, S.o!'t:. ;
        · lltqt__r~.·W~t.~r~_ukd,i~1): ·
            ~
                .    . ... -      .--.~•!;'~'_.
                                        ., .            ....
                                                                          !                  _.:_{~- •
                                                                                                       •
                                                                                                                          YES                  NO
                                                                                                                              r•~•, .... ~-~-~:.\~:'.~~~                                                                                                                                                                                                    •                 •                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rt'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (l)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -a ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;:tJ LJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           QC:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           oc:;


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t-,.J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                  ""   ••••,~I'   •~•, l,W•   ... "M......,._....,au,.-.,._.._._ ... ,.,.,,   ,•• l<lr   ~I ... ·•   •..,.;,.   ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • ,.   •·•~•   Y'   ,,,,_,                                       ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .,. r-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                co
                                                                                                                                                                                              Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 112 of 186


    ------------------------------------------------------------------....---                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                            .'

                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                       .                                                                                                                                                                                 j.




                                                                                                                                                                                                                                                                      IP- r-
                                                                                     ,.                                                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                         •


                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,!




              ~ ln.$imlriQ!Servbd!!}:
              rw~.!fiID .tWt. u..;                                                                                                                                                                                                                                                                                                                                                                                                                            ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                              :-:
                     ...
              JUUNGTON CREEKFAR!tS (MP.
              749~
              CtmYa1t20fB                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                               JA.pll ttnall'la'J,n                                                                                                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                              1.


               Pi!OGiESS[YE A& l1]'i2301



                ?"-~---:.. .... : ......   ~- . - ...
                :0-~~m                                                                                                                                                                                                                                                                                                                                                                                                                                         i·
                  m··rniiois.(m.!ia"i···
                                                                                   .,. __ , - .....-,nn1-•w•~i
                r--
                ----------------~--~--~----

                                                                                                                                                                                                                                                                                                                                                                                                                                                              f·
                                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                              {
                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,


                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~-.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   <'

                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .1


                                                                                                                                                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                               1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •t


                                                                                                                                                                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i·
                                                                                                                                                                                                                                                                                                                                                                                                                                                               •I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                't, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .i



                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                               i\ t
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .t',•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               I


                                                                                                                                                                                                                                                                                                                                                                                                                                                              J

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..d-
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·1;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ll·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '

                 )                                                                                                                                                                                                                                                                                                                                                                                                                                                  •.,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~-•·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '••




                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                      __flf'


'                   ....:l"G01Jd
L-~-~~~ >1:ffi:IJ NO~Nllnr :awl?N ~uawrooa ,_.J__. ._ .._:. ...........................................
                                                                   8 uo1SJA!a
                              .,.._ ............. , •• ,.,..~,•._.~._..._.,. _ _ .._..,,.. _
                                                                                                                                                                                          I                I
                                                                                                                                                                                                  l£Zv00·81'. 'ON w1ep
                                                                                                        _____..__ ,_. .~•........~. . . . . . . . . . . . ...-.. . . . . . . . . . .----.. . . . . --.............___ __, _________________ "_~----.... _L . .
                                                                                               _..,u, •,-,•"•"•"••.....,   ............ ....,...,.,_,.,, • .....,,,...._. • ....,._....
                                                                                                                                                                                                                                                                           I                                                         ll86VlO·dW
                                                                                                                                                                                                                                                                                   rl . . , _ " "................ _,O"P>m•~ ............. 'P> ............. - - - - - · - .........
                                                                                                                                                                                                                                                                                                                                                                                                   'ON        k>Jtod
                                                                                                                                                                                                                                                                                                                                                                                      •-•i-"• ... - - - - - - - · - - - - - - - · - - · - - - · ..   ----+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j'
                                                                                                                                                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21       Page 113 of 186

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ---~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ......
--------...-.,_:   ....   ._ .JP   ,;. ..   "I"~   "..1. ,-,.,._,_ ..   -   ... • •   •~t,...Y~,r."· ,.,....1 ...... .., __ . , _ ,........,~-~ .....                     ~
                                                                                                                                                                               .. .
                                                                                                                                                                     "'"- ...........   'I   ................
                                                                                                                                                                                                                ~-·   --:-. .   -----                           ,-.   ,..Y..-~
                                                                                                                                                                                                                                                                                            _...._ _______ ,   .... .,       • ...... _... .. '"'II -   ~-   , .. ....,_., ........................        -- ...
                                                                                                                                                                                                                                                                                                                                                                                                              ~     .,...,., ....... _.   ...   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I


                                                                                                                                      ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ""C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0


                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3: !i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Oi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~         i




     ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~I        i
.l
•
                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rl
                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~          __J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .             i

                                                                                                                                                                                                                                                                                                                                                                                                                                                              • .                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           nl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~-\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Zj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                        DSCN0661 1
                                                                                                                                                                -                                                                                                                                                                                                           -                                                                                              "' !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L,J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''
                                                   F5/()                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     'r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j




                                                                                                                                                                                                                                                                                                                                                                                                                                                         •.




                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                              I




                                                                                                                                                               -                                                                                                                                                         DSCN0660- 1
                                                                                                                                                                                                                                                                                                                                                                                                      'r
                                                                                                                                                                                                                                                                                                                                                                                                      <
                                                                                                                                                                                                                                                                      •
                                                                                                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 114 of 186

r--·--·-·-------------------------r------------------------.. . . .-----,-------~--~---i--
j                          Polley No. MP-0749812                                          I                          Claim No. 18-004232                                                              DMslon 8              I
                                                                                                                                                                                                                                            --------------------------------------,
                                                                                                                                                                                                                                          Document Name: JUUNGTON CREEK
                                                                                                                                                                                                                                                        WEATHER DAT•••
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                     1



                                                                                                                                                                                                                                   https:llnna.nacse. orgldetails/report.php
                                                                                                                                                                                                                                                                                                 '




                                                            Detai"led Data
                                      PRISM Vapor Pressure Deficit Data for Single Lo<;a1iQn and Time
                                                                 Period
                                                                                                                                (created 22 Jun 201_8)
           ~,•
               ••
                  i




              ,I,




              ~

              •.
              I.


          .,
           '}

               1




              <



           I  lt




              I
              I
              I

          ~
           J
             '
          ,

                                  =Location;                Lilt: 29.46_0($ Loil: -8~~31_41 (Florida - Fl~gier .county); ·T12s R30E.Sec 1a
                                   Elevation: ·1·0 .ft
                                  -$tart Date:-01 :March-.2·0.1s Data for 1J,1s date is UJJll_kely t·o change
                                  .End Dat~:,~O April 2018 Data for this.date is unlikely to chi;inge
         .'
          ]
          '                        Assessment Basis: Pri~r:- 1o yea~ (2P08-2017)
         .1
                                   PJant::Harniness    Zone-: 9a:.20•to 25 ~F·                                                                                                                                                                ..
         ·!                       '   .
                                      '    .                                ~   .
          l
          ~


          fI
          1
          ,
           •                      Precipitation.(inches) and minimum/maximum Vapor Pressure Daficit.{hPa)
                                                      f,-f··VPDITiaX                 .1-1
                                                                                      . ... VPDmih
                                                                                                ...         .00 Precip                            .                   .

                                                      1· -~:J: 10:-yr avg -VPPrnax · I3 10-yr avg V'PDmin-.
                                           ·6<)       hPa


     ••

                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                         .;•

     ',
     .I
     .I                                                                                                                                                                                                                                                                   "if
    <!
         I
                                                                                                                                                                                                                                                        3 ..              -·-·-·
                                                                                                                                                                                                                                                                           ~

                                                                                                                                                                                                                                                                          . :~;

     ··'                                                                                                                                                                                                                                                                  0-
      ~
                                                                                                                                                                                                           ..
                                                                  -,                                                                                                                                            -_:.:._
                                                                                                                                                                                                                             ·'   .• _ ... -·"!!"
                                                             ).:
                                                             ,.;
                                                            "J;        .:                                   ;,,:
                                                                   ~--

                                                                                                                                                                                         -
                                                                                                                                                                                    ,i
                                                                                             ....
                                                                                          •.:,
                                                                                                                   .. ttt·                                                                             ❖
                                                                                                                        ,.
    ..•                                                                                                            . . ,.~-·
                                                                                                                   ..........                                                            ••   '!-".




    .ii




     •                                         Jo hP.:i
                                                  •
    ..

                                                                                                                                     ·•                                                                           --·
                                                                                                    12~ U-:.r                                                                                                    16. Apt   23.Apr
    •.

                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                     •·
                      :1 q{4-
                                                                                                                                                                                                                                                                     6/2?-120.18, 9:QS·.A:t',1
    ~--------------...--............-......___ __________ _______ _______________________ _______________________________________________________
                                          :·                             .,.        ..,                                  ..,
                                                                                         Case 3:18-bk-04194-JAF   Doc 165-3                Filed 04/07/21   Page 115 of 186



                  PoUcy No. MP-0749812                                          Claim No. 18-004232                                                                    Division 8                    Document Name: JUUNGTON CREEK
                                                                                                                                                                                                             WEATHER DAT...
''                                                                                                                                                                                                                                                ...
                                                                '.       .

                                                                                                                                                                                                iittps://rm~.n~cse~org{details/reportphp


                         Individual ·dat~ values for time serles

                                                           ..                                                                                                                            10yravg
                                                                                                                                                                                                              '   .

                                    Time                   Vpdmax
                                                                                                    -
                                                                                                    Vpdmin                                              Precip                                               10yravg·
      l
          •                                                                                                                                                                              Vpdmax               Vpdmin
      •t•
                                03-01~2018                                   18. 20                                  0.65                                              0 .. 00            14. 97                  ·o.s2
          •
          I                     03-02~2018                                   16~B2                                   1.02.                                             O~OO               15.07                   .0..63
          l

         J
                            . 03-03~2018           '
                                                                             -22.92                                 2.62                                               0.00               .15;.16                 ·0_53··
         J
                                -03:.04-2018                                 "15.29                                 0.. 98                                             0.00               ·15228                   0.63
         •
                                03-0~2018                                    12.66
                                                                                 +   .                              0.33.                                              0.00               15~37                    0;.63
                                03-06.:.2018                                 15.62                                   0~35                                              0.00               15..47                   0.62
                                03. .01~2018                                 24. 55                                  0~57
                                                                                                                       . -.                                             0.21,             15~59                    0.62
                                                                                                                               ~   '
                                                                                                                                                                                                                      .       . '.

                                03-08-2018
                                     .                 '                     20.37                                   1.94                                               0.00              1·'5~71.                 .0~6~
                                                                                                                                                                                                                     -
                                03-0~2018                                    ·12.43                                  1.50-                                              o_oo.             1.5~85.                  0.62
                                03-10-2018                                   14~59                                   0.40                                               o.do             '15;·98                   0~62
         .                                                                                                                                                                                  -. .
         ~
          'I                    .03-·11:..?018                               16.79                                   0.30                                               0~00              1s.1·2                   0.62
          •                                                                     •.
         t
                                03-12-2018.                                  17.24                                   0_52                                              ·0~0()             16~26                    0~62
                                                                                                                     -                 -
                                03-1~2018                                    1:7.43                                 0.;81                                               0_03·             16~41                    0:62
                                                                                                                                                                                                                                              •


                                03-14-2018                                   13.87                                  0.70                                                ocoo.             16~55                   ·0~62
                                 0~15-2018                                   16~38                                  0.89      .1
                                                                                                                                                                        o_:oo             16.70                       0~62...
                                03-16-2018                                   17.19                                  0*18                                                0.00              18.85                       0~62
                                03-1:7~2018.
                                    .. -  -                                  23.58'                                 0.3·1                                               o~.o·o.           16.99                   :a~s2
                            ·0~18-2018                                       2~~3&                                  0.52                                               0.00               ~1.7.14                  o.s2·
                            03-19-20·15
                            0
                                                                             20.89                                  0.36                                               0 . 22             1-7~28                  o:62·
                            03-20-2018                                        7.25                                   0.-21
                                                                                                                       .               "
                                                                                                                                                                       0.72               ~17..43                 ·0..63"
      -
     'I                         03-21-2018                                   12.33                                   0~90.                          •                   Q;"()9            17.57                   -0~63
     ·I
     i                       03-22-2018                                      15..47                                 -2~53                                              0.00               .17,.7"1                .0~63
     )                                                                                                                                                                                      . . -
                            :,03-23~201 a                                                                                                                                                                            ..
     •
     ~

     ~i                                                              r       15~85                                   0..93                                             0~00               17~85                    0_63
     ''
     ~




     t!                      03-24..2018                                     16.58                                  0.28                                               0.00
                                                                                                                                                                       .                  17.99                   i0.63
      '
                             03-25-2018                                      21 . 46                                 0.93                                              0.00               18_12_                  .0.63
                            '03-26-2018                                      20.54                                   0.44                                              0.16               18.25·                   0.64
                                '03-27~2018                                   5 . 61                                .0..37:                                            Ow09               18.38.                   0~64
                                03-2&--201:8
                                                                                                                                                                         •    _, •   I




                                                                             ·13.. 85                                0.32                                              "o~oo              1_8.51:                     o~e4
                                oa-:-2e.:.2O,1 s                             17w48                                  o_so.                                              0.00               18~63-                  0 . .65
                                03-30-2018
                                       . . .                                 21;94                                  0.72                                               o~oo               18.74                   0 ..65
                                03-31-2018                                   19.13                                  0. 35                                               0.08              18;85                       0.65
                                04-01~201-8                                   ·9.74                                 0.. ·19                                            -O~O.O             ,a-~ss                      0~65~
                                                                                                                                                                                                                                     ..

                                                                                                                                                                                                                                          .

     1
                                04-02~2018
                                -    ...   .   .                              9.67                                  0~·1·2:                                             0.00              1.9.04"                 ·0:66
      •                            •

     '                          04-03"2018                                   19.16                                  0403                                                0.00              19..1.3·                :0~66
                                04-0~2018                                    19.77                                  0.24                                                0.00              19.22                    0~66
                                04-06-2018                                   23.73                                  1.18                                               '0..00             19~29·
                                                                                                                                                                                           .- .                   -0.67
                                04-06-20.18                                  1·5434                                 0.33                                               :o.oo              19~36,                  o·~s1
                                04-07i201:8                                  21.78                                  0~41                                                0_.00             19~43-                     -
                                                                                                                                                                                                                  0.67    ··,.

                                04-08...:2018                                19.53'                                 0.60 •                                             '0.60              19.49                   0.68
                                                                                                                         ~




                                04-09~2018
                                     .    -                                   5.73                                  0.37                                               0.29               19:55-                  0_68
                                04;_10-2018                                   3~89                                  0,.17                                              4.76               19*61                       0~68
                                04--11-2018                                   2.54
                                                                               ..                                   0~16                                               0.67               19.67                       o:e9
                                04-1-2-2018                                  14.05"                                  0~1.4                                             0.00               19. 74                  0{69
                                04-13-2018                                   17~01                                  o.·22                                               o_oo              19.81                   O~Q~
                                04-14-2018                                   16~83                                   0.19                                               0.00              19.88                   0 . 70
                                04-15-2018                                   ·1828                                   0.64                                               0.00              19_97                   0~70

                                                                                                                                                                                                                                                         ,

               3 of4                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                 Ql1.2l2018. 9.:05 AM.
                                                                                                                                                                                     •                                                                   ',
                                                                                                                                                                                                                                                          l
                                                                                                                      Case 3:18-bk-04194-JAF      Doc 165-3     Filed 04/07/21   Page 116 of 186

                         ·"·-··------..····... ----· --·-·-·---··-·•-urn________u••··•··•••o,~T-····---·-~--·.. ·-·"""''"·-••m•NH_...___ ,.____ ----·-·---·--···-·-----,•u•-~- _,._" ___ ., ____
] ___ ,. _______Polley No. MP-0749812                                                     f                         Claim No. 18-004232
                                                                                                                                                                                                   [)i~i;i~~--8---- --·r----·
                                                                                                                                                                                                                       [
                                                                                                                                                                                                                             --D~~~ ment Na me : JuLIN GTO N CREEK
                                                                                                                                                                                                                                 ~~••._. • ._.~IHJ .... ..._ ____ , ••..•. ~~ .•• , .......... 1•••~•-•,-~n•1-.......... ~.-.'-'•f-l•,...•-...-,_,....,..,......_._.........,,.... ............ ..,.. _



                                                                                                                                                                                                                                        WEATHER DAT...
                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                          _,_.....,..1
                                                                                                                                                                                                                                                                                                                                                                                                                    !
!                                                                                         i




                                                                                                                                                                                                                            https://nna.nacse ~org;detai1s/reporlph_p

                                                  04-16-201:8                                                 -21.~7
                                                                                                                                                                                                              •
                                                                                                                                                          0.82                                         0.45        20.06,
                                                  04-11...20·1a                                                                                                                                                                                                                       0.70
                                                                                                              17.56                                       ~0,87                                     .0.00
                                                 .04--1s...2018                                                                                                                                                    20.1.7                                         •
                                                                                                                                                                                                                                                                                      0.71
                                                                                                              21.83                                       0.45                                      0~00
                                                  04-19-2018                                                                                                                                                       20.29                                                            0.71
                                                                                                              33.98                                       o.sa                                      0.00
                                                  04s20-2018                                                                                                       .                                               20.42                                                            0.71
                                                                                                              22_34                                      ·0.43                                      0.00
                                                 04~21--2018                                                                                                                                                       20.57                                                            0.72·
           ',.
           '
                                                                      .                                        8.35                                       0:56                                      0.02.         ·20.14
                                                  04-22-2018                                                                                                                                                                                                                       '0.72
                                                                                                              11.62                                       1.69                                      0.00
                                                 ~23-201.8
                                                                                                                .
                                                                                                                                                                                                         ~
                                                                                                                                                                                                                   20.93.                                                          0.72
                                                                                                             10.~37                                       0~30                                      0.31
                                                 D+24-2018                                                                                                                                                         21 . 13                                                         0~73
                                                                                                             ·1·1.85                                      0~23                                      1:os
                                                 04-25-2018
                                                                                                                                                                                                                  :21~34                                                           0_73
           •                                                                                                 21.15                                        0.33                                     -0.00
                                                 04-26-2018                                                                                                                                                        21.59                                                           0.74
                                                   -                                                         19.77                                       0.25                                      0.00           21.8{>.                                                         0 ..74
                                                 04--27-2018·                                                19~68                                       ·0.11
                                                 04-28-2018
                                                                                                                                                           •.                                      '0.00          22.13                                                           0.75
                                                                                                             22.58                                       0.80                                       0.00
                                                 o+29-201·8                                                                                                                                                       22.43                                                           0.76
                                                                                                             21.89                                       0.75                                       0~00
                                                                                                                .
                                                                                                                                                                                                                  22~73                                                           0~77
                                                 04-3C1-2018                                                 25~73                                      .0.27
                                                                                                                                                         -·                                        .0.00          23.00                                                          0.78
                                                    Avg (Sum;for                                                                                                                                   -
                                                         Precip)                                              17_ 10                                    -0.61                                      9.75           18.59                                                          0.67




      .t
      t




 ,;
 1
 •




                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                t

                 4 of4                                                                                                                                                                                                                                                                                                                                                                                      ;


                                                                                                                                                                                                                                                                                  6/12/2018~ 9:05 _Atvl
                                                                            Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 117 of 186




                                               COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                           Agents, Loss Adjusters and Policyholders

The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
approved insurance providers (A\Ps) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information
provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
remedies.

                                                                        NONDISCRIMINATION STATEMENT

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individual's
income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to: USDA, Director, Office of Civil Rights,1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800) 795-3272
(voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.
                                                    Case 3:18-bk-04194-JAF                 Doc 165-3          Filed 04/07/21         Page 118 of 186
Date     : 06/26/2018                                                              AGRI GENERAL INSURANCE COMPANY                                                              Page:              1
State    : FLORIDA                                                                         CLAIM SUMMARY                                                                     Policy:      MP0749812
Crop Year: 2018                                                                                                                                                                Loss:      18-004232

                                                                                                                                                                                 Crop:    PTATO
           Insured: JULINGTON CREEK FARMS                                                                         Agency: PROGRESSIVE AG
                    PO BOX 600277                                                                                         417 38TH ST SW STE A
                    JACKSONVILLE FL 32260                                                                                 FARGO ND 58103-6508

                                                                                                                                7772-30
Additional payees:
- none -



                                                                          ACRE                TOTAL                PROD                                                              AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC      STAGE      ACRES    x        GUAR         =       GUAR       -     COUNTED      =      DEFICIENCY x PRICE      = INDEMNITY x INTEREST = PAYABLE RESERVE
PL 6.0 YD 10.0
PTATO  3.06          310 12S   29E    30 29     H      102.0          272.0      CWT       27,744.0 CWT       23,457.2    CWT        4,286.8     $12.25         52,513   1.000           $52,513

                                                                                                                                                                              *       $52,513




                  COUNTY             ACRES     PRODUCTION       PAYMENT     CHECK          CHECK DATE      CLAIM AMT        LOSS CREDIT         CHECK AMT
  PTATO           FLAGLER            102.0       23,457.2       $52,513   3176986           6/26/2018     $52,513.00         $20,943.00        $31,570.00        LOSS AMOUNT                 $52,513
                                                                                                                                                                 APPLIED TO PREMIUM          $20,943

                                                                                                                                                                 CURRENT CHECK #3176986      $31,570
                                                                                       CLAIM TOTAL ->     $52,513.00            $20,943.00     $31,570.00        * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.             $52,513.00
  UNDER SOCIAL SECURITY NUMBER           *****3132




                               Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                https://www.rainhail.com/s/claimsurvey
                                                                                                                                                                 SCAN: 90145628370817430012
                                 Case
                                  AGRI3:18-bk-04194-JAF   Doc 165-3
                                      GENERAL INSURANCE COMPANY                                                        Filed 04/07/21      Page 119 of 186
                                                                                                                                Policy No. MP-0749812


 !I.
                                                                                                                                                                                                 State      FL
                                                        RAIN AND HAIL L.L.C.                                                              Claim No. 19-003688                                    Date       02/26/2019
                              MPCI Claim Notice of Prevented Plantina, or Damaae or Loss                                                  Crop Year 2019                 Page                               1 OF 1
                                       INSURED INFORMATION                                                                                     AGENT/ AGENCY INFORMATION
JULINGTON CREEK FARMS                                                                                             PROGRESSIVE AG
PO BOX 600277                                                                                                     Agent Code: PH
JACKSONVILLE, FL 32260-0000                                                                                       Agent was notified of claim via: Phone

PHONE: (608)339-9869                                                                                              PHONE: (701)277-9210                                        ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                      Specify below all county locations that have experienced damage.
      County               Unit No.       LeQal Description                                                           Cause of Loss                                                          Date of Loss Intentions*
FLAGLER (35)            UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                            02/2019             OT




 'Intentions Legend: To harvest= HT; To chop/silage= CS; Leave for cover= LC; Destroy= DS; Plant to another crop= PC; Pasture = PS; Hay= HY; Crop will be direct marketed = DM; Other (please
 explain)= OT; Replant= RP; Unknown at this lime (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•X   PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                          •   YES             •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                              •   YES             •       NO
      **{You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      "A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•     HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported, ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_ _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                     •   YES             •       NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                             •   YES             •       NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                               •   YES             •       NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•     SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported.)
                                          **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                          **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                           •    YES            •X      NO
                                                                                         Please list associated policies.
                               Name                                                 Policy Number                                                                   Company



Contact Information:
                                                                                                                                                                                      •            •
    Best time to contact insured ......................................................................................................................................................................... X AM      •
                                                                                                                                                                                                                    Noon    PM
    Contact Name and Phone Number: JULINGTON CREEK FARMS, H:(608)339-9869, C:(608)339-9869
    Comments: -   PH(2/26/19)-PREVENT
                     - - - - - -PLANT         - -POTATOES
                                                        ---------------------------------------
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                                 2019 45628370 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                                   •                   •
                                                                                                                                                                                                                YES      X NO

                                                                                                    PENNEY HAMMER                                                                                        02/26/2019
INSURED'S SIGNATURE                                                                                 AGENT'S SIGNATURE                                                                                    DATE
Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops : (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                      RH-5026-2019
                                                                                                                                                                 SCAN: 90146913721912570014
                                 Case
                                  AGRI3:18-bk-04194-JAF   Doc 165-3
                                      GENERAL INSURANCE COMPANY                                                        Filed 04/07/21      Page 120 of 186
                                                                                                                                Policy No. MP-0749812


 !I.
                                                                                                                                                                                                 State      FL
                                                        RAIN AND HAIL L.L.C.                                                              Claim No. 19-006204                                    Date       04/08/2019
                              MPCI Claim Notice of Prevented Plantina, or Damaae or Loss                                                  Crop Year 2019                 Page                               1 OF 1
                                       INSURED INFORMATION                                                                                     AGENT/ AGENCY INFORMATION
JULINGTON CREEK FARMS                                                                                             PROGRESSIVE AG
PO BOX 600277                                                                                                     Agent Code: PH
JACKSONVILLE, FL 32260-0000                                                                                       Agent was notified of claim via: Phone

PHONE: (608)339-9869                                                                                              PHONE: (701)277-9210                                        ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                      Specify below all county locations that have experienced damage.
      County               Unit No.       LeQal Description                                                           Cause of Loss                                                          Date of Loss Intentions*
FLAGLER (35)            UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                            04/2019             OT




 'Intentions Legend: To harvest= HT; To chop/silage= CS; Leave for cover= LC; Destroy= DS; Plant to another crop= PC; Pasture = PS; Hay= HY; Crop will be direct marketed = DM; Other (please
 explain)= OT; Replant= RP; Unknown at this lime (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•    PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                          •   YES             •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                              •   YES             •       NO
      **{You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      "A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•     HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported, ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_ _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                     •   YES             •       NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                             •   YES             •       NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                               •   YES             •       NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•X    SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported.)
                                          **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                          **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                           •    YES            •X      NO
                                                                                         Please list associated policies.
                               Name                                                 Policy Number                                                                   Company



Contact Information:
                                                                                                                                                                                      •            •
    Best time to contact insured ......................................................................................................................................................................... X AM      •
                                                                                                                                                                                                                    Noon    PM
    Contact Name and Phone Number: JULINGTON CREEK FARMS, H:(608)339-9869, C:(608)339-9869
    Comments: -   PH(4/8/19)-POTATO
                     - - - - - EXCESS    ---         RAIN
                                                        --    4/7- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                                 2019 46913721 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                                   •                   •
                                                                                                                                                                                                                YES      X NO

                                                                                                    PENNEY HAMMER                                                                                        04/08/2019
INSURED'S SIGNATURE                                                                                 AGENT'S SIGNATURE                                                                                    DATE
Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops : (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                      RH-5026-2019
                                                       Case 3:18-bk-04194-JAF                          Doc 165-3           Filed 04/07/21                Page 121 of 186lu,,
                                                                                                                                                                                              'r:
Flagler, Florala                                                                                                                                                      ~
                                                                                                                                                                          ~                                  Form Approved - 0MB No. 0560-0175
                                                                           REPORT OF COMMODITIES i                                                                    0
                                                                                                                                                                          ....,
                                                                                                                                                                          C>                     '(J
FSA - 578 (Producer Print)                                                                                                                                            w                                  '      PROGRAM YEAR:                   2019
                                                                                                                                                                      >               ~             C'
                                                                                                                                                                                      0
Producer Name and Address                                               FARM AND TRACT DETAIL LISTlN
                                                                                                   -:>
                                                                                                                                                                                      I.L           ii:
                                                                                                                                                                                                    ,.                 DATE: 03/27/2019
JUUNGTON CREEK FARMS LLC                                                                                                                                                                            I:
PO BOX 600277                                                                                                                                                                                                                  PAGE:    1
 ACKSONVILLE, FL 32260-02TT
NOTE:          The following stlltement is made m accordance with 1he Pnvacy Act of 1974 (5 USC 552e- - as amended). The authonty for requeslfng the Information ·              d on lh1s form Is 7 CFR Part 716, tile Farm
               Security and Rural Investment Act of 2002 (Pub L, 107-171), and the AgriOJllurat Act of 2014 (Pub . L 113-79). The information wlH be used lo collect producer certification of the report of acreage of
               crops/commodllles and land use tlala which is needed in order to determine producer eligibility to participate in and receive benefits under FSA programs. The information colleoled on the fonn may be
               dlsolosed to oti,er Federal, Slate, local government agencies Tribal agencies, and nongovernmental entities !hat have been au1honzed access to the infocmation by slalule or regulation and/or as described
               In applicable Routine Uses identified in the System of Records Notice for USDA/FSA-2. Farm Records File (Automated) and USDA/FSA-14 A1>pllcanUBorrower. Providing the requested lnformalion Is
               voluntary. However, fallure lo furnish the requested Information may result in a denial or the producer's request to participate in end receive benefits under FSA programs.

               According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required lo respond lo, a collectlon of Information unless it displays a valid 0MB control
               number. The valid 0MB control number for this 1nformalion collec!ion ls 0560--0175. The lime reqUired to complete this lnformalioo collection 1s estimated to average 30 minutes per response, including the
               time forreviewing inslnJctions, searching ex,sttng data sources, gathering and maintaining the data needed, and completing and reviewing the coffection of 1nformat1on.

               The provisions of criminal and civil fraud, privacy, and other statutes may be appicable to the information provided. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.
Public reporting burden for this coffeclion of Information Is estimatea lo average 15 minutes per response, including the time for reviewing lnslruct1ons, searching existing dala sources. gathering and maintalnlng the
data needed, and completing and reviewing the conecllon of information. Send commenls regarding this burden estimate, or any other aspect of this collection of information, 1/'lCkJding suggestions for reducing ttvs
burden, lo the Department of Agriculture, Clearance Officer, Ag Box 7630. Washington, D.C. 20250; and to the office of Management and Budget, Paperworll Reduction Project (0MB No. 0560-0175), Washington ,
O.C. 20503. RETURN THIS COMPLETED FORM TO YOUR FSA COUNTY OFFICE.

P11rm        Traci    CUI/       Crop/       VMrl      In I   Acl rrr. Org Nat. CIC Rpl         Rpl    l)el rop Plnt1llng P/P End Prod11ru Producer                                              FS..\ rh1·sicul         NAP       Slgnat11rc   Field
                      Field      Commodity Type        Use    U,e Pr, Slut Sod Slut Urlll       Qty    Qty Land   D:.le       Dute Share    ::'11an1c                                            Lucnlloo                tJnit       Dlltc       ID
272          279      1A         PTATO       INHT      FH     FH       C      N        A      15.00        Yes   1/18/19 01            100.00 JULINGTON CREEK                                    F~gler. Florida          104'7
                                                                                                                                               FARMS LLC
                      1B        PTATO        WHT       FH     FH       C      N        A      10,00        Yes    219/19   01          100.00 JULINGTON CREEK                                    Flagler. Florida         1047
                                                                                                                                               FARMS LLC
                      1C        PTATO        WHT       FH     FH       C      N        A      34.00        Yes   2123/19 01            100.00 JULINGTON CREEK                                    Flagler, Flonda          1047
                                                                                                                                               FARMSLLC
                      10        PTATO        INHT      FH     FH       C      N        A      20.00        Yes    2/9/19   01          100.00 JULINGTON CREEK                                    Flagler, Florida         1047
                                                                                                                                               FARMS LLC
                      1X         tDLE                                  C      N        A      30.55        Yes             01          100.00 JULINGTON CREEK                                    Flagler, Flolida         1047
                                                                                                                                               FARMS LLC
                      11A       PTATO        WHT       FH     FH       C      N       A       30.00        Yes   2115/19 01            i00.00 JUUNGTON CREEK                                     Flagler. Ronda           1047
                                                                                                                                               FARMSLLC
                      11B       PTATO        WHT       FH     FH       C      N        A       5.00        Yes    2/4/19   01          ,oo.oa JULINGTON CREEK                                    Flagler. Ftonda          1047
                                                                                                                                               FARMSLLC
                      11X       IDLE                                   C      N        A       2.69        Yes             01          100.00 JULINGTON CREEK                                    Flagler, Florida         \047
                                                                                                                                               FARMSLLC
                      12A       PTATO        WHT       FH     FH       C     N        A       35.00        Yes    214/19   01          100.00 JULINGTON CREEK                                    Flagler, Florida         1047
                                                                                                                                               FARMS LLC
                     12X        IDLE                                   C      N       A        4 64        Yes             01          100.00 JUUNGTON CREEK                                     Flagler. Florida         1047
                                                                                                                                               FARMSLLC
 Photo Number/Legal Descrtphon                                                    Farmland:756.51       Cropland·423.90         Reported on Cropland 186.88 DJfference: 237 .02                          Reported on Non-Crop!and : 0.00


Note: AJI cropland has not be reported

                                                                                                          'Pret·entcd   Prev•nletl      F.1perimcnt;aJ     E:cpuimenlul           Volullllcc:r           Volunteer      ~IA            NIA
  Planting           Crop/           Vari     lrri:;:• tio~   Int      Reporled            Ddumincd       'Reported     lletermiotd     R~porml            Determined             Reporlrd               Del ermined    Reported       Determined
  Period             Commodlly       T;11t    l'r.lclrcc      Use      Quantity            Qu,mtll)'      Quantity      Q11:111tity     Qu11ntlty          Quantity               Qut1ntlly              Qu1111tity     Quanltly       Qlianttrv
        01           IDLE                                                   37 .88
        01           PTATO           WHT                      Fl-!         149.00
                                                        Case 3:18-bk-04194-JAF                               Doc 165-3           Filed 04/07/21                 Page 122 of 186
Flagler, Florida                                                                                                                                                                                      Form Apnroved - 0MB No. 0560-0175

FSA - 578 (Producer Print)
                                                                               REPORT OF COMMODITIES                                                                                                      PROGRAM YEAR:                        2019
Producer Name and Address                                                   FARM AND TRACT DETAIL LISTING                                                                                                            DATE: 03/27/2019
JULINGTON CREEK FARMS LLC
PO BOX 600277                                                                                                                                                                                                                     PAGE:                2
,JACKSONVILLE, FL     32260-0277

Farm         'fracl   CLU/      (.' top/         Varr   for    A.er Trr, Org N11t CfC lipl           Rpt     Det Crop l'111nling P/1' [nd Prnducer Produc~r                                      FSA l'hyslc_,         "iAP'     Slg1u1ture Field
                      F.leld    Cummodlty Type          l!se   L',c Pt. Stnt Sol.I St~I Unir         Q1Y     Qty Land    OMI~         1'~1• Share   N11mc                                        Loc111ion              Unit        Uarr     II>
310          310      JA        PTATO            WHT    FH     FH I        C     N         A       40.00         Yes    2/10119 01          50,00 JULINGfON CREEK                                Flagler, Florida        1059
                                                                                                                                                   FARMS LLC
                                                                                                                                            50.00 ONEIDA POTATO
                                                                                                                                                   EXCHANGE LLC
                      3X        IDLE                                       C     N         A        8 .84        Yes             01         50,00 JULINGTON CREEK                                Flagler Flonda          1059
                                                                                                                                                   FARMS LLC
                                                                                                                                            50.00 ONEIDA POTATO
                                                                                                                                                   EXCHANGE LLC
 Photo Number/Legal Descrip\fon:                                                     Farmland: 272.68         Cropland.241 .34      Reported an Cropland: 48,64 Difference: 192.50                  Reported on Non-Cropland: 0.00


Note: AU croplHnd has not be reported

                                                                                                                 PreYenltd   Prevcnlttl     ExJH'rimi:nlal       E(perimenlal        ·01unteer      Volunteer         'II,\          NIA.
  f'~nllni,:          Crupi                Mtl   lnlgation     Int         Reported            Il•l•rmincd       Rcporled    Derennin.-d    Rcportd              Determlotd         tlepurlcd       lJcttrm i I ed    RtJltlried     Oelcrmiaed
  Period              Commodily      Typt        J'r11.ctk•    U~e         Quanlil)            Q1rnntity         Quaulity    Quautily       QuAdllty             Quantit}           Quanllty        Q~ootit:,-        Qunntity       Qu11111J1y
        01            IDLE                                                      8.84
        01            PTATO           IM-IT                    FH              40 .00
~·arm        T111d    CLUI      Crop/       Vor/        Int    Act Irr, 01-g Nal CIC Rpl             Rpl     Ori Crup rl~nliog PIP Eid Prudnc~r Pro1b1crr                                        FSA rhysical          NAP       Sign11111re   Field
                      Jllehl    C.ummortity Type        Use    lJse Pr. StAt Socl Slut Unit          Qty     QtyLimd    DHk        0~1, Share    Nume                                            LOCltliDn              Unit        Dalt          to
389          426      39A       PTATO            RED    FH     FH I        C    N       IP A      100.00         Yes             01        100.00 JULINGTON CREEK                                Flagler, Florida        1047
                                                                                                                                                   FARMS LLC
 Photo Number/Legal Description:                                                     Farmland 971 ,28         Cropland, 809.69      Reported on Cropland: 100.00 Difference: 709.69                 Reported on Non-Cropland: 0.00


Note: All cropland bas not be reported

                                                                                                                 Prev,mlcd   Prevcnkd       E:tJ)llrh11tnt:1I    l'.ltprrin,cntnl   Volunteer       Volu111ur         NI,. \         NIA
  Planlh1g            Crop/          Vu/         Irrigation    Int         Reported            Dtlermin~il       Repor1~d    Determined     Repurltd             Oetcrmlm:d         Reported        Dclermiotd        Rept,rltd      Detenniacd
  Period              Commotllt)'    Type        l'nattice     UJc         Q11an1ily           Quanlil)'         Qonntity    Qu11ntity      Quantity             Quantity           Quentlly        Qu:infity         Quanlil)'      Quantity
        01            PTATO           RED                      FH                                                  100.00
Farm         Tr•ct    CLL1/     Crop/     Vor/          lnl Ael Irr. Org !'fat CIC Rrit              Rpl     Oet Crop Pl11nllng f'/P End Producer Producer                                       FSA Ph}"liul          NAP       Slgnatur• Field
                      Fitld     Commodity Type          llse Un      rr.
                                                                     Sia/ Sod Stal Unll              Qty     Qt)' Li&od Date         Oare Shan     f\jamc                                        Locatlori             (.;11!1     DDIC     ID
396          35       1A        PTATO            WHT    FH     FH          C    N          A       17.26         Yes    2124/19 01         100,00 JULINGTON CREEK                                Flagler, Florida        10<17
                                                                                                                                                FARMS LLC
                      1X        IDLE                                       C    N          A        2.76         Yes          01        100.00 JULINGTON CREEK                                   Flagler, Florida        1047
                                                                                                                                                FARMS LLC
                      2A        PTATO            WHT    FH     FH          C    N          A       10.74         Yes 2/24119 0 1        100.00 JUUNGTON CREEK                                    Flagler, Florida        1047
                                                                                                                                                FARMS LLC
                      2X        IDLE                                       C    N          A        5.22         Yes          01        100.00 JULINGTON CREEK                                   Flagler, Florida       1047
                                                                                                                                                FARMS LLC
 Photo Number/Legal Descnplion: E10                                                  Farmland: 99.98          Cropland: 51.B6    Reported on Cropland: 35.98 Difference: 15.88                      Reported on Non-Cropland;0.00


Note: All cropland has not be reported
                                                        Case 3:18-bk-04194-JAF                                 Doc 165-3               Filed 04/07/21                   Page 123 of 186
Flagler, Florida                                                                                                                                                                                                       F'orm Approved• 0MB No, 0550--0175

FSA - 578 (Producer Print)
                                                                                REPORT OF COMMODITIES                                                                                                                      PROGRAM VF.AR:                    2019
Producer Name and Address                                                    FARM AND TRACT DETAIL LISTING                                                                                                                          DATE: 03/2712019
JULINGTON CREEK FARMS LLC
PO BOX 600277                                                                                                                                                                                                                                     PAGE:            3
JACKSONVILLE, FL  32260-0277


                                                                                                                      rrtvcnkd        rrncnted           l!.ipcrimrutnl      Ell.perimenl:11        Voluntcfr        Yolnatccr         NIA            NIA
  l'la11tlng        Crop/              Var/       lrrig~Uon      lnl        Rci1orlcd           Jldcrminl)ll          Rcriortcd       flrlermh1ed        Reported            De1ermined             :Repor1ed        tletcrmlncd       Reported      Ddumined
  Period            Commodity          Type       Pr~tticc       Use        Quontuy             Q1111ntily            Qn11n~ty        Qllanrity          Quantity            Quantity               Qu,ntity         Qu11ntlly         Quntify       Quutity
       01            IDLE                                                        7.98
       01           PTATO              WHT                       FH             28.00
Farming Operation Totals
                                                                                                                      Prevented       Pr~vtntcd          E~porhneuf.nl       Ellp~rhneolffl         Vorunrccr       Vnlunitcr          NIA           Nii\
  Plnoting          Crop/              Var/       lrrlgalim1     Int        Rcporlc(I           Dctumincd             Reporl,d        Dctumined          Rcporled            Delermioed             Reported        Deicnnin•d         Reported      Determlnid
  Periud            Cummodily          l'ypc      Pr11clice      lls,       Quuntlfy            Qunntity              Quantity        Q1111ntit)·        Quuntlty            Quantity               QuMnlity        Qu11nliry         Qunnlily       Qauratity
       01           IDLE                                                        54 .70
       01           PTATO              RED                       FH                                                     10000
       01           PTATO              WHT                       FH           217.00
CERTIFICATION: I certify lo the best of my knowledge end belief that the acreage of crops/commodities and land uses listed herein are true and correct and Iha! all required crops/commodities and land uses have
been reported ror tt,e farm(s) as appUcable . P.,bsenl any different or con1rary prior subsequent certlfic'.ilion filed by any producer tor any crop for which NAP coverage has been purctiased, I certify !hat the applicable
crop, type, practice, and intended use 1s not planted If It ls not Included Ol'l lhe Repor1 of Commodities for th s crop year. The signing of this term gives FSA representatiVes authorization to enter and inspect
crops/commodities and land uses on the abov identlfted land. As nature date the date the 1odur.er s1 ns the FSA-57B wdl also be ca lured.


In acamlance v.ith Federal civil ngh!S law and U.S. De                  nl ol Agnculjure (USDA) civil ngtlts regulations and policies. the USDA. lls Agenc,11:i, offi , a employees, and insUMloos partlapa!lng 1n or admin1sterir1g \JSOA programs ara
prohibited !rom d/scnrn111at ng baud on race, color, na · oal ongm, rel/gton , sex ger,der icleotltY (lncludinv gender expruslon), se~ual orieo!allon, disability, age, marital slatus, lainllylparentel status. ineome derived lrom a public assistance prograrp
poli!1cel befiers, or repnsal or retall11t10n ,Or Pll<lr civil righta acWlty, ., any program or acu111ly conducted or lunded by USDA (not aH bases apply to all programs) Remedies end comolllinl fl~ng deadlines vary by program orlnc,oent

Pe1110n5 wrth disabilities \Mio rec:iuire allernalJve means or communication k>f program 111format1cn (e.g., Braiffe, large prinl, audiotape, American Sign Language, etc.) 9hould contact lM responsible Agency or USDA's TARGET Center at (202) 720-
2600 (voice and TTY} or contad USDA lllrough the federal Relay SeMCe at (800) an-8339. Additionally, program lnlOrmafion may ~a made available 1n languages other lhan Er;gl!SII.

To rne a program dlscnmmabon complaint, complete !he USDA Program Dlsctlmlnatlo11 Complalot Form, AD-3027, loun<f onllne athttp://www.ascrusda.gov/compla1nl_finng_cuslhtml and at any USDA olllce or wrile e letter addressed lo USDA ""d
PfO\'lde tn 11,e letter all of the 1rilomraUon TB<!ll"Sted ,n the rorm. To fl!(lll&st a copy of the ccmplaintfono, call (886) 632-9992. Subml your cornpleted lonn or letter to USDA by: (1) ma,t U.S. Departrnenl ot AgJicLJilure Olfice of the A:sslstant Secretary
lorCMI RkJhls 1400 Independence Avenue, SW Waahrngton, D.C, 20250-11410: (2) ra1e: (202) 690-7442; or{3) email: prog1am.inla~e@usda.ao11, USDA Is an equal opporlUI\IIY provider, employer, and l&!lder.
                                        Case 3:18-bk-04194-JAF                                                      Doc 165-3                          Filed 04/07/21                                Page 124Program
                                                                                                                                                                                                              of 186 year: 2019
                             United Stales Department ol AgricuUure
                                                                                                                                                                                                                              Date :               04/08/2019
                             Modernize aind In nova1e 1he Delir'very of Agricul~i.ual Systems

 Customer Details
      General Data                                                                                                                            Main Address and Communication Data
      Current Role: Limited Liability Company                                                                                                    Information Line:
      BP Number / ID: 8011253888                                                                                                                 Address Line 1:                     PO BOX 600277
      Business name: JULINGTON CREEK FARMS LLC                                                                                                   Address Line 2:
      Common Customer Name: JULINGTON CREEK FARMS LLC                                                                                            City: JACKSONVILLE
      Legal Name: Yes                                                                                                                            State: FL
      Tax ID Type: Employer ID Number                                                                                                            ZIP Code: 32260-0277
      Tax ID Number: XXXXX3132                                                                                                                   Country: US
      IRS Response Code: TIN and Name match                                                                                                      Telephone Number: (904) 880-1031
      IRS Attempts: 00                                                                                                                           Mobile Number:
      Language Preference: English                                                                                                               Email Address: westhigpen@bellsouth.net
      Data Origin: SCIMS                                                                                                                         Communication Method:Post (letter)
                                                                                                                                                 Carrier Route: B003
                                                                                                                                                 Delivery Bar Code: 777
                                                                                                                                                 Congressional Voting District: FLORIDA
                                                                                                                                                 District Number: 04




 Farm Records for account 8011253888
  Farm     Level     Number       Description                                                                                     State                        County                    Partner      Common Customer Status
 Ibase ID                                                                                                                                                                                Function     Name
  14633500 Farm       272         12-035-272                                                                                     FLORIDA                       FLAGLER                   Operator      CRAIG BARTON Active
  -        Tract      279         12-035-279                                                                                     FLORIDA                       FLAGLER                   Owner         CRAIG BARTON Active
  -        Tract      279         12-035-279                                                                                     FLORIDA                       FLAGLER                   Owner         DENISE BARTON Active
  -        Tract      279         12-035-279                                                                                     FLORIDA                       FLAGLER                   Other Tenant JULINGTON       Active
                                                                                                                                                                                                      CREEK FARMS
                                                                                                                                                                                                      LLC
  -                     Tract                 279                        12-035-279                                              FLORIDA                       FLAGLER                   Other Tenant BOARDWALK       Active
                                                                                                                                                                                                      FARMS LLC
  -                     Tract                 279                        12-035-279                                              FLORIDA                       FLAGLER                   Other Tenant ONEIDA POTATO Active
                                                                                                                                                                                                      EXCHANGE LLC
           Farm                               310                        12-035-310                                              FLORIDA                       FLAGLER                   Operator      WALTON JOHN    Active
 127115278                                                                                                                                                                                            KINNEY
 -         Tract                              310                        12-035-310                                              FLORIDA                       FLAGLER                   Other Tenant FLAGLER FARMS Active
                                                                                                                                                                                                      OF FLORIDA LLC
  -                     Tract                 310                        12-035-310                                              FLORIDA                       FLAGLER                   Other Tenant ONEIDA POTATO Active
                                                                                                                                                                                                      EXCHANGE LLC
  -                     Tract                 310                        12-035-310                                              FLORIDA                       FLAGLER                   Other Tenant JULINGTON       Active
                                                                                                                                                                                                      CREEK FARMS
                                                                                                                                                                                                      LLC
  -                     Tract                 310                        12-035-310                                              FLORIDA                       FLAGLER                   Other Tenant KINNEY FARMS Active
                                                                                                                                                                                                      INC
  -                     Tract                 310                        12-035-310                                              FLORIDA                       FLAGLER                   Owner         WALTON JOHN    Active
                                                                                                                                                                                                      KINNEY
           Farm                               389                        12-035-389                                              FLORIDA                       FLAGLER                   Operator      FLAGLER FARMS Active
 199530951                                                                                                                                                                                            OF FLORIDA LLC
 -         Tract                              426                        12-035-426                                              FLORIDA                       FLAGLER                   Other Tenant BOARDWALK       Active
                                                                                                                                                                                                      FARMS LLC
  -                     Tract                 426                        12-035-426                                              FLORIDA                       FLAGLER                   Other Tenant ONEIDA POTATO Active
                                                                                                                                                                                                      EXCHANGE LLC
  -                     Tract                 426                        12-035-426                                              FLORIDA                       FLAGLER                   Other Tenant JULINGTON       Active
                                                                                                                                                                                                      CREEK FARMS
                                                                                                                                                                                                      LLC
  -                     Tract                 426                        12-035-426                                              FLORIDA                       FLAGLER                   Owner         FLAGLER FARMS Active
                                                                                                                                                                                                      OF FLORIDA LLC
           Farm                               396                        12-035-396                                              FLORIDA                       FLAGLER                   Operator      JOHNNY         Active
 204285797                                                                                                                                                                                            PELLICER
 -         Tract                              35                         12-035-35                                               FLORIDA                       FLAGLER                   Other Tenant JULINGTON       Active
                                                                                                                                                                                                      CREEK FARMS




______________________________________________________________________________________________________________________________________________________________________________________
The U.S. Department of Agriculture (USDA) prohibits discrimination in all its program and activities on the basis of race, color, national origin, age, disability, and where applicable, sex,marital status, familial status, parental status, religion, sexual orientation, genetic
information, political beliefs, reprisal, or because all or part of an individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program
information ( Braille,large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720~2600 (voice and TOO). To file a complaint of Discrimination, write to USDA, Director, Office of Civil Rights, 1400 Independence Avenue, SW., Washington, DC
20250~9410, or call (800) 795~3272 (voice) or (202) 720-6382 (TOO). USDA is an equal opportunity provider and employer.
                                        Case 3:18-bk-04194-JAF                                                      Doc 165-3                          Filed 04/07/21                                Page 125 of 186
  Farm Records for account 8011253888
   Farm    Level      Number       Description                                                                                    State                        County                    Partner                      Common Customer Status
  Ibase ID                                                                                                                                                                               Function                     Name
                                                                                                                                                                                                                      LLC
   -                     Tract                35                            12-035-35                                             FLORIDA                      FLAGLER                    Owner                       SUZETTE         Active
                                                                                                                                                                                                                      PELLICER




  Addresses
  Address                                                               ICurrent                                                              IValid From                                                            IValid To
   , PO BOX 600277 , /                                                  X                                                                      04/01/2013                                                            12/31/9999
  JACKSONVILLE FL 32260-0277                                            I                                                                     I                                                                      I


  Associated Counties
  Address                                                               IState                                                                                                   ICounty
   PO BOX 600277 , /                                                    FLORIDA                                                                                                  FLAGLER
  JACKSONVILLE FL 32260-0277                                            I                                                                                                        I




______________________________________________________________________________________________________________________________________________________________________________________
The U.S. Department of Agriculture (USDA) prohibits discrimination in all its program and activities on the basis of race, color, national origin, age, disability, and where applicable, sex,marital status, familial status, parental status, religion, sexual orientation, genetic
information, political beliefs, reprisal, or because all or part of an individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program
information ( Braille,large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720~2600 (voice and TOO). To file a complaint of Discrimination, write to USDA, Director, Office of Civil Rights, 1400 Independence Avenue, SW., Washington, DC
20250~9410, or call (800) 795~3272 (voice) or (202) 720-6382 (TOO). USDA is an equal opportunity provider and employer.
Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 126 of 186
         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 127 of 186
 DIRECTION                    29 . 34132 °1N                   ACCURACY 16 ft
    S (T)                    1
                              081. 33719°W                       DATUM WGS84




 J ul iqgton                                                          3/7/ 19 ,
Creek f a r rn s .                                              1 0 : 2 7 : 11 AM
                                                                  1
Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 128 of 186
Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 129 of 186
      Case 3:18-bk-04194-JAF    Doc 165-3   Filed 04/07/21   Page 130 of 186
 DIRIECTION                29 ·~33792 °N                     ACCURACY 16 ft
  SE (T)                  1
                           081R34211 °W                        DATUM WGS84




 Julington                     MP=749812                            3/7/19,
Creek farms                    19- 0,03688                    1 0: 34: 28 AM ,
                                                                1
Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 131 of 186
          Case 3:18-bk-04194-JAF           Doc 165-3      Filed 04/07/21      Page 132 of 186

     JULINGTON CREEK FARMS MP-749812 19-003688
                        15 December 2018 - 25 February 2019
Location: Flagler County, FL; T13S R29E Sec Sec 26; Lat: 29.3422, Lon: -81.3454
Report prepared by PRISM Climate Group, Northwest Alliance for Computational Science and
Engineering, Oregon State University, Corvallis, OR, 22 Mar 2019
   This document provides an analysis of the precipitation and temperature conditions for a point in Flagler
County, FL over the period from 15 December 2018 through 25 February 2019. The map indicates the
location of the point within the surrounding region.




                             Figure 1. Location of the selected point (red dot).
  Daily observations during the period of interest were compared to the same dates in the prior 10-year
period (2008-2018). Figure 2 shows the assessment classifications for total precipitation and temperature.
Figures 3 and 4 show the values recorded over the period, compared to the 10-year averages. Overall, in
comparison with the 10-year period, precipitation conditions were determined to be wet
                  Case 3:18-bk-04194-JAF                                         Doc 165-3                       Filed 04/07/21                           Page 133 of 186

         Precipitation                                   Mean Temperature                                  Maximum Temperature                                       Minimum Temperature
         (total inches)                                 (overall average °F)                                (daytime highs °F)                                        (nighttime lows °F)
                  Wet                                     Unusually Warm                                                      Warm                                        Unusually Warm




              1.51      11.04                                       52.7        62.7                                        63.7         74.3                                       41.7        51.1
                  10.23                                                 61.8                                                    71.8                                                    51.9


     Figure 2. Relative assessment of conditions during the period, compared to the prior 10-year period.

                                                                  Precip
                                                                  10-yr avg precip
4"




3"




2"




1"




0"      ;,;•·········I· ·~··················1·;,;···············l ··········································   ········•I •. ····•· ·······································1···• ·;.·····················;,; ·~··· ....
       17. Dec            24. Dec            31. Dec              7. Jan               14. Jan           21. Jan               28. Jan              4. Feb             11. Feb              18. Feb             25. Feb




 Figure 3. Total precipitation during the period, compared to calculated averages over the prior 10-year period.

                                       EJ        Max temp                         EJ       Mean temp                               EJ      Min temp
                                       CJ        10-yr avg max                    CJ       10-yr avg mean                          CJ      10-yr avg min
90F



80F



70F



60F



50F



40F



30F
        17. Dec            24. Dec            31. Dec              7. Jan              14. Jan            21. Jan               28. Jan              4. Feb              11. Feb             18. Feb            25. Feb




Figure 4. Temperatures during the period, compared to calculated averages over the prior 10-year period.




                                                                                                                                                                                                                          2
            Case 3:18-bk-04194-JAF             Doc 165-3        Filed 04/07/21       Page 134 of 186
   Note: Rather than calculating days based on the 24-hour period ending at midnight local time, PRISM defines a "day"
as the 24 hours ending at 12:00 Greenwich Mean Time (GMT, or 7:00am Eastern Standard Time). This means that
PRISM data for May 26, for example, actually refers to the 24 hours ending at 7:00am EST on May 26. (This is done so
that days are consistent across the country, regardless of time zone or daylight savings time and because most of the
weather observations on which PRISM depends are taken only once per day, early in the morning.)




                                                                                                                         3
    Case 3:18-bk-04194-JAF         Doc 165-3     Filed 04/07/21     Page 135 of 186



CLEGG SOD FARM, lNC
l O169 County Road 304
Bunnell.rl 32110

Phone (386) 437-1420
ra~ (386) 437-3962

April 15, 2019


To Whom it may concern:


Due to the saturation of the soil from previous months rainfall, and rainfall during the
months of January and February of this year we were unable to harvest any sod from the
property we rent from Flagler Farms.



Sincerely,


Wanda K. Clegg
          Case 3:18-bk-04194-JAF          Doc 165-3        Filed 04/07/21   Page 136 of 186

USDA      United States
"'?:::77ii5 Department of
                            A product of the National
                            Cooperative Soil Survey,
                                                            Custom Soil Resource
          Agriculture       a joint effort of the United    Report for
                            States Department of
          NRCS
          Natural
                            Agriculture and other
                            Federal agencies, State
                            agencies including the
                                                            Flagler County,
          Resources
          Conservation
          Service
                            Agricultural Experiment
                            Stations, and local
                            participants
                                                            Florida
                                                            Julington Creek Farms FSN 389
                                                            Tract 426 #2 and 39




                                                                                              April 17, 2019
Case 3:18-bk-04194-JAF            Doc 165-3        Filed 04/07/21       Page 137 of 186




 Preface
 Soil surveys contain information that affects land use planning in survey areas.
 They highlight soil limitations that affect various land uses and provide information
 about the properties of the soils in the survey areas. Soil surveys are designed for
 many different users, including farmers, ranchers, foresters, agronomists, urban
 planners, community officials, engineers, developers, builders, and home buyers.
 Also, conservationists, teachers, students, and specialists in recreation, waste
 disposal, and pollution control can use the surveys to help them understand,
 protect, or enhance the environment.
 Various land use regulations of Federal, State, and local governments may impose
 special restrictions on land use or land treatment. Soil surveys identify soil
 properties that are used in making various land use or land treatment decisions.
 The information is intended to help the land users identify and reduce the effects of
 soil limitations on various land uses. The landowner or user is responsible for
 identifying and complying with existing laws and regulations.
 Although soil survey information can be used for general farm, local, and wider area
 planning, onsite investigation is needed to supplement this information in some
 cases. Examples include soil quality assessments (http://www.nrcs.usda.gov/wps/
 portal/nrcs/main/soils/health/) and certain conservation and engineering
 applications. For more detailed information, contact your local USDA Service Center
 (https://offices.sc.egov.usda.gov/locator/app?agency=nrcs) or your NRCS State Soil
 Scientist (http://www.nrcs.usda.gov/wps/portal/nrcs/detail/soils/contactus/?
 cid=nrcs142p2_053951).
 Great differences in soil properties can occur within short distances. Some soils are
 seasonally wet or subject to flooding. Some are too unstable to be used as a
 foundation for buildings or roads. Clayey or wet soils are poorly suited to use as
 septic tank absorption fields. A high water table makes a soil poorly suited to
 basements or underground installations.
 The National Cooperative Soil Survey is a joint effort of the United States
 Department of Agriculture and other Federal agencies, State agencies including the
 Agricultural Experiment Stations, and local agencies. The Natural Resources
 Conservation Service (NRCS) has leadership for the Federal part of the National
 Cooperative Soil Survey.
 Information about soils is updated periodically. Updated information is available
 through the NRCS Web Soil Survey, the site for official soil survey information.
 The U.S. Department of Agriculture (USDA) prohibits discrimination in all its
 programs and activities on the basis of race, color, national origin, age, disability,
 and where applicable, sex, marital status, familial status, parental status, religion,
 sexual orientation, genetic information, political beliefs, reprisal, or because all or a
 part of an individual's income is derived from any public assistance program. (Not
 all prohibited bases apply to all programs.) Persons with disabilities who require



                                             2
Case 3:18-bk-04194-JAF         Doc 165-3       Filed 04/07/21      Page 138 of 186



 alternative means for communication of program information (Braille, large print,
 audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice
 and TDD). To file a complaint of discrimination, write to USDA, Director, Office of
 Civil Rights, 1400 Independence Avenue, S.W., Washington, D.C. 20250-9410 or
 call (800) 795-3272 (voice) or (202) 720-6382 (TDD). USDA is an equal opportunity
 provider and employer.




                                          3
Case 3:18-bk-04194-JAF                         Doc 165-3               Filed 04/07/21                Page 139 of 186




 Contents
 Preface.................................................................................................................... 2
 How Soil Surveys Are Made..................................................................................5
 Soil Map.................................................................................................................. 8
   Soil Map................................................................................................................9
   Legend................................................................................................................10
   Map Unit Legend................................................................................................ 11
   Map Unit Descriptions.........................................................................................11
      Flagler County, Florida....................................................................................13
        4—Wabasso fine sand, 0 to 2 percent slopes............................................. 13
        10—Winder fine sand, 0 to 2 percent slopes.............................................. 15
 References............................................................................................................18




                                                               4
Case 3:18-bk-04194-JAF           Doc 165-3        Filed 04/07/21       Page 140 of 186




 How Soil Surveys Are Made
 Soil surveys are made to provide information about the soils and miscellaneous
 areas in a specific area. They include a description of the soils and miscellaneous
 areas and their location on the landscape and tables that show soil properties and
 limitations affecting various uses. Soil scientists observed the steepness, length,
 and shape of the slopes; the general pattern of drainage; the kinds of crops and
 native plants; and the kinds of bedrock. They observed and described many soil
 profiles. A soil profile is the sequence of natural layers, or horizons, in a soil. The
 profile extends from the surface down into the unconsolidated material in which the
 soil formed or from the surface down to bedrock. The unconsolidated material is
 devoid of roots and other living organisms and has not been changed by other
 biological activity.
 Currently, soils are mapped according to the boundaries of major land resource
 areas (MLRAs). MLRAs are geographically associated land resource units that
 share common characteristics related to physiography, geology, climate, water
 resources, soils, biological resources, and land uses (USDA, 2006). Soil survey
 areas typically consist of parts of one or more MLRA.
 The soils and miscellaneous areas in a survey area occur in an orderly pattern that
 is related to the geology, landforms, relief, climate, and natural vegetation of the
 area. Each kind of soil and miscellaneous area is associated with a particular kind
 of landform or with a segment of the landform. By observing the soils and
 miscellaneous areas in the survey area and relating their position to specific
 segments of the landform, a soil scientist develops a concept, or model, of how they
 were formed. Thus, during mapping, this model enables the soil scientist to predict
 with a considerable degree of accuracy the kind of soil or miscellaneous area at a
 specific location on the landscape.
 Commonly, individual soils on the landscape merge into one another as their
 characteristics gradually change. To construct an accurate soil map, however, soil
 scientists must determine the boundaries between the soils. They can observe only
 a limited number of soil profiles. Nevertheless, these observations, supplemented
 by an understanding of the soil-vegetation-landscape relationship, are sufficient to
 verify predictions of the kinds of soil in an area and to determine the boundaries.
 Soil scientists recorded the characteristics of the soil profiles that they studied. They
 noted soil color, texture, size and shape of soil aggregates, kind and amount of rock
 fragments, distribution of plant roots, reaction, and other features that enable them
 to identify soils. After describing the soils in the survey area and determining their
 properties, the soil scientists assigned the soils to taxonomic classes (units).
 Taxonomic classes are concepts. Each taxonomic class has a set of soil
 characteristics with precisely defined limits. The classes are used as a basis for
 comparison to classify soils systematically. Soil taxonomy, the system of taxonomic
 classification used in the United States, is based mainly on the kind and character
 of soil properties and the arrangement of horizons within the profile. After the soil



                                            5
Case 3:18-bk-04194-JAF            Doc 165-3        Filed 04/07/21        Page 141 of 186
                              Custom Soil Resource Report


 scientists classified and named the soils in the survey area, they compared the
 individual soils with similar soils in the same taxonomic class in other areas so that
 they could confirm data and assemble additional data based on experience and
 research.
 The objective of soil mapping is not to delineate pure map unit components; the
 objective is to separate the landscape into landforms or landform segments that
 have similar use and management requirements. Each map unit is defined by a
 unique combination of soil components and/or miscellaneous areas in predictable
 proportions. Some components may be highly contrasting to the other components
 of the map unit. The presence of minor components in a map unit in no way
 diminishes the usefulness or accuracy of the data. The delineation of such
 landforms and landform segments on the map provides sufficient information for the
 development of resource plans. If intensive use of small areas is planned, onsite
 investigation is needed to define and locate the soils and miscellaneous areas.
 Soil scientists make many field observations in the process of producing a soil map.
 The frequency of observation is dependent upon several factors, including scale of
 mapping, intensity of mapping, design of map units, complexity of the landscape,
 and experience of the soil scientist. Observations are made to test and refine the
 soil-landscape model and predictions and to verify the classification of the soils at
 specific locations. Once the soil-landscape model is refined, a significantly smaller
 number of measurements of individual soil properties are made and recorded.
 These measurements may include field measurements, such as those for color,
 depth to bedrock, and texture, and laboratory measurements, such as those for
 content of sand, silt, clay, salt, and other components. Properties of each soil
 typically vary from one point to another across the landscape.
 Observations for map unit components are aggregated to develop ranges of
 characteristics for the components. The aggregated values are presented. Direct
 measurements do not exist for every property presented for every map unit
 component. Values for some properties are estimated from combinations of other
 properties.
 While a soil survey is in progress, samples of some of the soils in the area generally
 are collected for laboratory analyses and for engineering tests. Soil scientists
 interpret the data from these analyses and tests as well as the field-observed
 characteristics and the soil properties to determine the expected behavior of the
 soils under different uses. Interpretations for all of the soils are field tested through
 observation of the soils in different uses and under different levels of management.
 Some interpretations are modified to fit local conditions, and some new
 interpretations are developed to meet local needs. Data are assembled from other
 sources, such as research information, production records, and field experience of
 specialists. For example, data on crop yields under defined levels of management
 are assembled from farm records and from field or plot experiments on the same
 kinds of soil.
 Predictions about soil behavior are based not only on soil properties but also on
 such variables as climate and biological activity. Soil conditions are predictable over
 long periods of time, but they are not predictable from year to year. For example,
 soil scientists can predict with a fairly high degree of accuracy that a given soil will
 have a high water table within certain depths in most years, but they cannot predict
 that a high water table will always be at a specific level in the soil on a specific date.
 After soil scientists located and identified the significant natural bodies of soil in the
 survey area, they drew the boundaries of these bodies on aerial photographs and




                                              6
Case 3:18-bk-04194-JAF          Doc 165-3       Filed 04/07/21      Page 142 of 186
                            Custom Soil Resource Report


 identified each as a specific map unit. Aerial photographs show trees, buildings,
 fields, roads, and rivers, all of which help in locating boundaries accurately.




                                           7
Case 3:18-bk-04194-JAF           Doc 165-3       Filed 04/07/21        Page 143 of 186




 Soil Map
 The soil map section includes the soil map for the defined area of interest, a list of
 soil map units on the map and extent of each map unit, and cartographic symbols
 displayed on the map. Also presented are various metadata about data used to
 produce the map, and a description of each soil map unit.




                                            8
                                                Case 3:18-bk-04194-JAF                              Doc 165-3                Filed 04/07/21        Page 144 of 186
                                                                                              Custom Soil Resource Report




                           81° 20' 42'' W
                                                                                                       Soil Map




                                                                                                                                                                        81° 20' 5'' W
                                 466500               466600        466700          466800           466900         467000       467100   467200      467300   467400
29° 20' 35'' N                                                                                                                                                                                    29° 20' 35'' N




                                                                                                                                                                                        3246000
                 3246000




                                                                                                                                                                                        3245900
                 3245900




                                                                                                                                                                                        3245800
                 3245800




                                                                                                                                                                                        3245700
                 3245700




                                                                                                                                                                                        3245600
                 3245600




                                                                                                                                                                                        3245500
                 3245500




                                                                                                                                                                                        3245400
                 3245400




                                                                                                                                                                                        3245300
                 3245300




                                                                                                                                                                                        3245200
                 3245200




                                                                                                                                                                                        3245100
                 3245100




                                                                                                                                                                                        3245000
                 3245000




                                                                                                                                                                                        3244900
                 3244900




                                                                                                                                                                                        3244800
                 3244800




                                            Soil Map may not be valid at this scale.

29° 19' 51'' N                                                                                                                                                                                    29° 19' 51'' N

                                    466500            466600        466700           466800           466900        467000       467100   467200      467300   467400
                           81° 20' 42'' W




                                                                                                                                                                        81° 20' 5'' W




                                                  Map Scale: 1:6,510 if printed on A portrait (8.5" x 11") sheet.
                                                                                                     Meters
                                            N     0     50      100              200              300
                                                                                                                                  Feet
                                                  0            300          600                       1200                      1800
                                                  Map projection: Web Mercator Corner coordinates: WGS84 Edge tics: UTM Zone 17N WGS84
                                                                                                                    9
                   Case 3:18-bk-04194-JAF                     Doc 165-3      Filed 04/07/21     Page 145 of 186
                                                        Custom Soil Resource Report




                            MAP LEGEND                                                                 MAP INFORMATION
Area of Interest (AOI)                          Spoil Area                            The soil surveys that comprise your AOI were mapped at
            Area of Interest (AOI)                                                    1:15,800.
                                                Stony Spot
Soils
                                                Very Stony Spot
            Soil Map Unit Polygons                                                    Warning: Soil Map may not be valid at this scale.
                                                Wet Spot
            Soil Map Unit Lines                                                       Enlargement of maps beyond the scale of mapping can cause
                                                Other
            Soil Map Unit Points                                                      misunderstanding of the detail of mapping and accuracy of soil
                                                Special Line Features                 line placement. The maps do not show the small areas of
  Special Point Features                                                              contrasting soils that could have been shown at a more detailed
            Blowout                  Water Features                                   scale.
                                                Streams and Canals
            Borrow Pit
                                     Transportation                                   Please rely on the bar scale on each map sheet for map
            Clay Spot
                                                Rails                                 measurements.
            Closed Depression
                                                Interstate Highways
                                                                                      Source of Map: Natural Resources Conservation Service
            Gravel Pit
                                                US Routes                             Web Soil Survey URL:
            Gravelly Spot                                                             Coordinate System: Web Mercator (EPSG:3857)
                                                Major Roads
            Landfill
                                                Local Roads                           Maps from the Web Soil Survey are based on the Web Mercator
            Lava Flow                                                                 projection, which preserves direction and shape but distorts
                                     Background
                                                                                      distance and area. A projection that preserves area, such as the
            Marsh or swamp                      Aerial Photography                    Albers equal-area conic projection, should be used if more
            Mine or Quarry                                                            accurate calculations of distance or area are required.

            Miscellaneous Water                                                       This product is generated from the USDA-NRCS certified data as
            Perennial Water                                                           of the version date(s) listed below.

            Rock Outcrop
                                                                                      Soil Survey Area: Flagler County, Florida
            Saline Spot                                                               Survey Area Data: Version 16, Sep 12, 2018

            Sandy Spot
                                                                                      Soil map units are labeled (as space allows) for map scales
            Severely Eroded Spot                                                      1:50,000 or larger.

            Sinkhole
                                                                                      Date(s) aerial images were photographed:    Dec 31, 2009—Nov
            Slide or Slip                                                             25, 2017

            Sodic Spot
                                                                                      The orthophoto or other base map on which the soil lines were
                                                                                      compiled and digitized probably differs from the background
                                                                                      imagery displayed on these maps. As a result, some minor
                                                                                      shifting of map unit boundaries may be evident.




                                                                        10
           Case 3:18-bk-04194-JAF                Doc 165-3        Filed 04/07/21    Page 146 of 186
                                            Custom Soil Resource Report




              Map Unit Legend

      Map Unit Symbol                 Map Unit Name                 Acres in AOI             Percent of AOI

4                             Wabasso fine sand, 0 to 2                             0.1                        0.1%
                               percent slopes
10                            Winder fine sand, 0 to 2 percent                     98.8                       99.9%
                               slopes
Totals for Area of Interest                                                        98.8                       100.0%




              Map Unit Descriptions
              The map units delineated on the detailed soil maps in a soil survey represent the
              soils or miscellaneous areas in the survey area. The map unit descriptions, along
              with the maps, can be used to determine the composition and properties of a unit.
              A map unit delineation on a soil map represents an area dominated by one or more
              major kinds of soil or miscellaneous areas. A map unit is identified and named
              according to the taxonomic classification of the dominant soils. Within a taxonomic
              class there are precisely defined limits for the properties of the soils. On the
              landscape, however, the soils are natural phenomena, and they have the
              characteristic variability of all natural phenomena. Thus, the range of some
              observed properties may extend beyond the limits defined for a taxonomic class.
              Areas of soils of a single taxonomic class rarely, if ever, can be mapped without
              including areas of other taxonomic classes. Consequently, every map unit is made
              up of the soils or miscellaneous areas for which it is named and some minor
              components that belong to taxonomic classes other than those of the major soils.
              Most minor soils have properties similar to those of the dominant soil or soils in the
              map unit, and thus they do not affect use and management. These are called
              noncontrasting, or similar, components. They may or may not be mentioned in a
              particular map unit description. Other minor components, however, have properties
              and behavioral characteristics divergent enough to affect use or to require different
              management. These are called contrasting, or dissimilar, components. They
              generally are in small areas and could not be mapped separately because of the
              scale used. Some small areas of strongly contrasting soils or miscellaneous areas
              are identified by a special symbol on the maps. If included in the database for a
              given area, the contrasting minor components are identified in the map unit
              descriptions along with some characteristics of each. A few areas of minor
              components may not have been observed, and consequently they are not
              mentioned in the descriptions, especially where the pattern was so complex that it
              was impractical to make enough observations to identify all the soils and
              miscellaneous areas on the landscape.
              The presence of minor components in a map unit in no way diminishes the
              usefulness or accuracy of the data. The objective of mapping is not to delineate
              pure taxonomic classes but rather to separate the landscape into landforms or
              landform segments that have similar use and management requirements. The
              delineation of such segments on the map provides sufficient information for the
              development of resource plans. If intensive use of small areas is planned, however,


                                                             11
Case 3:18-bk-04194-JAF           Doc 165-3       Filed 04/07/21        Page 147 of 186
                             Custom Soil Resource Report


 onsite investigation is needed to define and locate the soils and miscellaneous
 areas.
 An identifying symbol precedes the map unit name in the map unit descriptions.
 Each description includes general facts about the unit and gives important soil
 properties and qualities.
 Soils that have profiles that are almost alike make up a soil series. Except for
 differences in texture of the surface layer, all the soils of a series have major
 horizons that are similar in composition, thickness, and arrangement.
 Soils of one series can differ in texture of the surface layer, slope, stoniness,
 salinity, degree of erosion, and other characteristics that affect their use. On the
 basis of such differences, a soil series is divided into soil phases. Most of the areas
 shown on the detailed soil maps are phases of soil series. The name of a soil phase
 commonly indicates a feature that affects use or management. For example, Alpha
 silt loam, 0 to 2 percent slopes, is a phase of the Alpha series.
 Some map units are made up of two or more major soils or miscellaneous areas.
 These map units are complexes, associations, or undifferentiated groups.
 A complex consists of two or more soils or miscellaneous areas in such an intricate
 pattern or in such small areas that they cannot be shown separately on the maps.
 The pattern and proportion of the soils or miscellaneous areas are somewhat similar
 in all areas. Alpha-Beta complex, 0 to 6 percent slopes, is an example.
 An association is made up of two or more geographically associated soils or
 miscellaneous areas that are shown as one unit on the maps. Because of present
 or anticipated uses of the map units in the survey area, it was not considered
 practical or necessary to map the soils or miscellaneous areas separately. The
 pattern and relative proportion of the soils or miscellaneous areas are somewhat
 similar. Alpha-Beta association, 0 to 2 percent slopes, is an example.
 An undifferentiated group is made up of two or more soils or miscellaneous areas
 that could be mapped individually but are mapped as one unit because similar
 interpretations can be made for use and management. The pattern and proportion
 of the soils or miscellaneous areas in a mapped area are not uniform. An area can
 be made up of only one of the major soils or miscellaneous areas, or it can be made
 up of all of them. Alpha and Beta soils, 0 to 2 percent slopes, is an example.
 Some surveys include miscellaneous areas. Such areas have little or no soil
 material and support little or no vegetation. Rock outcrop is an example.




                                           12
      Case 3:18-bk-04194-JAF        Doc 165-3       Filed 04/07/21       Page 148 of 186
                                Custom Soil Resource Report


Flagler County, Florida

          4—Wabasso fine sand, 0 to 2 percent slopes

           Map Unit Setting
               National map unit symbol: 2svzg
               Elevation: 0 to 130 feet
               Mean annual precipitation: 38 to 64 inches
               Mean annual air temperature: 68 to 77 degrees F
               Frost-free period: 350 to 365 days
               Farmland classification: Farmland of unique importance

           Map Unit Composition
               Wabasso and similar soils: 85 percent
               Minor components: 15 percent
               Estimates are based on observations, descriptions, and transects of the mapunit.

           Description of Wabasso
             Setting
                  Landform: Flatwoods on marine terraces
                  Landform position (three-dimensional): Tread, talf
                  Down-slope shape: Convex, linear
                  Across-slope shape: Linear
                  Parent material: Sandy and loamy marine deposits
             Typical profile
                  A - 0 to 4 inches: fine sand
                  E - 4 to 16 inches: fine sand
                  Bh - 16 to 28 inches: fine sand
                  E' - 28 to 32 inches: fine sand
                  Btg - 32 to 48 inches: fine sandy loam
                  Ckg - 48 to 80 inches: loamy fine sand
             Properties and qualities
                 Slope: 0 to 2 percent
                 Depth to restrictive feature: More than 80 inches
                 Natural drainage class: Poorly drained
                 Runoff class: Very high
                 Capacity of the most limiting layer to transmit water (Ksat): High (2.00 to 6.00
                      in/hr)
                 Depth to water table: About 6 to 18 inches
                 Frequency of flooding: None
                 Frequency of ponding: None
                 Calcium carbonate, maximum in profile: 5 percent
                 Salinity, maximum in profile: Nonsaline to very slightly saline (0.0 to 2.0
                      mmhos/cm)
                 Sodium adsorption ratio, maximum in profile: 4.0
                 Available water storage in profile: Moderate (about 7.1 inches)
             Interpretive groups
                  Land capability classification (irrigated): None specified
                  Land capability classification (nonirrigated): 3w
                  Hydrologic Soil Group: A/D




                                              13
Case 3:18-bk-04194-JAF       Doc 165-3       Filed 04/07/21      Page 149 of 186
                         Custom Soil Resource Report


            Forage suitability group: Sandy soils on flats of mesic or hydric lowlands
                (G155XB141FL)
            Other vegetative classification: South Florida Flatwoods (R155XY003FL)
            Hydric soil rating: No

     Minor Components
       Riviera
            Percent of map unit: 4 percent
            Landform: Drainageways on marine terraces, flats on marine terraces
            Landform position (three-dimensional): Tread, dip, talf
            Down-slope shape: Linear
            Across-slope shape: Concave, linear
            Ecological site: Slough (R155XY011FL)
            Other vegetative classification: Slough (R155XY011FL)
            Hydric soil rating: Yes
       Myakka
           Percent of map unit: 4 percent
           Landform: Drainageways on flatwoods on marine terraces
           Landform position (three-dimensional): Tread, dip, talf
           Down-slope shape: Linear
           Across-slope shape: Linear, concave
           Other vegetative classification: South Florida Flatwoods (R155XY003FL)
           Hydric soil rating: No
       Basinger
           Percent of map unit: 3 percent
           Landform: Drainageways on flats, drainageways on marine terraces
           Landform position (three-dimensional): Tread, talf, dip
           Down-slope shape: Linear, convex, concave
           Across-slope shape: Concave, linear
           Other vegetative classification: Slough (R155XY011FL)
           Hydric soil rating: Yes
       Malabar
           Percent of map unit: 2 percent
           Landform: — error in exists on —
           Landform position (three-dimensional): Tread, talf, dip
           Down-slope shape: Linear, concave
           Across-slope shape: Linear, concave
           Other vegetative classification: Slough (R155XY011FL)
           Hydric soil rating: Yes
       Pinellas
            Percent of map unit: 1 percent
            Landform: Flatwoods on marine terraces
            Landform position (three-dimensional): Tread, talf
            Down-slope shape: Linear
            Across-slope shape: Linear
            Other vegetative classification: Cabbage Palm Flatwoods (R155XY005FL)
            Hydric soil rating: No
       Felda
            Percent of map unit: 1 percent
            Landform: Drainageways on marine terraces, flats on marine terraces
            Landform position (three-dimensional): Tread, dip, talf



                                       14
Case 3:18-bk-04194-JAF       Doc 165-3       Filed 04/07/21      Page 150 of 186
                          Custom Soil Resource Report


            Down-slope shape: Linear
            Across-slope shape: Concave, linear
            Ecological site: Slough (R155XY011FL)
            Other vegetative classification: Slough (R155XY011FL)
            Hydric soil rating: Yes




   10—Winder fine sand, 0 to 2 percent slopes

     Map Unit Setting
         National map unit symbol: 2svzs
         Elevation: 0 to 130 feet
         Mean annual precipitation: 43 to 61 inches
         Mean annual air temperature: 68 to 77 degrees F
         Frost-free period: 350 to 365 days
         Farmland classification: Not prime farmland

     Map Unit Composition
         Winder and similar soils: 85 percent
         Minor components: 15 percent
         Estimates are based on observations, descriptions, and transects of the mapunit.

     Description of Winder
       Setting
            Landform: Flats on marine terraces, drainageways on marine terraces
            Landform position (three-dimensional): Tread, talf, dip
            Down-slope shape: Convex, linear
            Across-slope shape: Linear, concave
            Parent material: Sandy and loamy marine deposits
       Typical profile
            A - 0 to 4 inches: fine sand
            E - 4 to 10 inches: fine sand
            B/E - 10 to 14 inches: sandy loam
            Btg - 14 to 30 inches: sandy clay loam
            Cg1 - 30 to 58 inches: sandy clay loam
            Cg2 - 58 to 80 inches: sandy loam
       Properties and qualities
           Slope: 0 to 2 percent
           Depth to restrictive feature: More than 80 inches
           Natural drainage class: Poorly drained
           Runoff class: Very high
           Capacity of the most limiting layer to transmit water (Ksat): Moderately low to
                moderately high (0.06 to 0.20 in/hr)
           Depth to water table: About 3 to 18 inches
           Frequency of flooding: None
           Frequency of ponding: None
           Calcium carbonate, maximum in profile: 5 percent




                                       15
Case 3:18-bk-04194-JAF        Doc 165-3       Filed 04/07/21       Page 151 of 186
                          Custom Soil Resource Report


            Salinity, maximum in profile: Nonsaline to very slightly saline (0.0 to 2.0
                mmhos/cm)
            Sodium adsorption ratio, maximum in profile: 4.0
            Available water storage in profile: High (about 9.5 inches)
       Interpretive groups
            Land capability classification (irrigated): None specified
            Land capability classification (nonirrigated): 3w
            Hydrologic Soil Group: C/D
            Forage suitability group: Loamy and clayey soils on flats of hydric or mesic
                 lowlands (G155XB341FL)
            Other vegetative classification: Cabbage Palm Flatwoods (R155XY005FL),
                 Wetland Hardwood Hammock (R155XY012FL), Slough (R155XY011FL)
            Hydric soil rating: Yes

     Minor Components
       Malabar
           Percent of map unit: 4 percent
           Landform: — error in exists on —
           Landform position (three-dimensional): Tread, dip, talf
           Down-slope shape: Linear, concave
           Across-slope shape: Linear, concave
           Ecological site: Slough (R155XY011FL)
           Other vegetative classification: Slough (R155XY011FL)
           Hydric soil rating: Yes
       Basinger
           Percent of map unit: 4 percent
           Landform: — error in exists on —
           Landform position (three-dimensional): Tread, dip, talf
           Down-slope shape: Concave, linear
           Across-slope shape: Concave, linear
           Other vegetative classification: Slough (R155XY011FL)
           Hydric soil rating: Yes
       Wabasso
           Percent of map unit: 4 percent
           Landform: Flatwoods on marine terraces
           Landform position (three-dimensional): Tread, talf
           Down-slope shape: Linear, convex
           Across-slope shape: Linear
           Other vegetative classification: South Florida Flatwoods (R155XY003FL)
           Hydric soil rating: No
       Holopaw
           Percent of map unit: 3 percent
           Landform: Flats on marine terraces, drainageways on marine terraces
           Landform position (three-dimensional): Tread, talf, dip
           Down-slope shape: Linear, convex
           Across-slope shape: Linear, concave
           Other vegetative classification: Slough (R155XY011FL)
           Hydric soil rating: Yes




                                        16
Case 3:18-bk-04194-JAF   Doc 165-3    Filed 04/07/21   Page 152 of 186
                     Custom Soil Resource Report




                                 17
Case 3:18-bk-04194-JAF           Doc 165-3       Filed 04/07/21       Page 153 of 186




 References
 American Association of State Highway and Transportation Officials (AASHTO).
 2004. Standard specifications for transportation materials and methods of sampling
 and testing. 24th edition.
 American Society for Testing and Materials (ASTM). 2005. Standard classification of
 soils for engineering purposes. ASTM Standard D2487-00.
 Cowardin, L.M., V. Carter, F.C. Golet, and E.T. LaRoe. 1979. Classification of
 wetlands and deep-water habitats of the United States. U.S. Fish and Wildlife
 Service FWS/OBS-79/31.
 Federal Register. July 13, 1994. Changes in hydric soils of the United States.
 Federal Register. September 18, 2002. Hydric soils of the United States.
 Hurt, G.W., and L.M. Vasilas, editors. Version 6.0, 2006. Field indicators of hydric
 soils in the United States.
 National Research Council. 1995. Wetlands: Characteristics and boundaries.
 Soil Survey Division Staff. 1993. Soil survey manual. Soil Conservation Service.
 U.S. Department of Agriculture Handbook 18. http://www.nrcs.usda.gov/wps/portal/
 nrcs/detail/national/soils/?cid=nrcs142p2_054262
 Soil Survey Staff. 1999. Soil taxonomy: A basic system of soil classification for
 making and interpreting soil surveys. 2nd edition. Natural Resources Conservation
 Service, U.S. Department of Agriculture Handbook 436. http://
 www.nrcs.usda.gov/wps/portal/nrcs/detail/national/soils/?cid=nrcs142p2_053577
 Soil Survey Staff. 2010. Keys to soil taxonomy. 11th edition. U.S. Department of
 Agriculture, Natural Resources Conservation Service. http://
 www.nrcs.usda.gov/wps/portal/nrcs/detail/national/soils/?cid=nrcs142p2_053580
 Tiner, R.W., Jr. 1985. Wetlands of Delaware. U.S. Fish and Wildlife Service and
 Delaware Department of Natural Resources and Environmental Control, Wetlands
 Section.
 United States Army Corps of Engineers, Environmental Laboratory. 1987. Corps of
 Engineers wetlands delineation manual. Waterways Experiment Station Technical
 Report Y-87-1.
 United States Department of Agriculture, Natural Resources Conservation Service.
 National forestry manual. http://www.nrcs.usda.gov/wps/portal/nrcs/detail/soils/
 home/?cid=nrcs142p2_053374
 United States Department of Agriculture, Natural Resources Conservation Service.
 National range and pasture handbook. http://www.nrcs.usda.gov/wps/portal/nrcs/
 detail/national/landuse/rangepasture/?cid=stelprdb1043084




                                           18
Case 3:18-bk-04194-JAF         Doc 165-3       Filed 04/07/21      Page 154 of 186
                           Custom Soil Resource Report


 United States Department of Agriculture, Natural Resources Conservation Service.
 National soil survey handbook, title 430-VI. http://www.nrcs.usda.gov/wps/portal/
 nrcs/detail/soils/scientists/?cid=nrcs142p2_054242
 United States Department of Agriculture, Natural Resources Conservation Service.
 2006. Land resource regions and major land resource areas of the United States,
 the Caribbean, and the Pacific Basin. U.S. Department of Agriculture Handbook
 296. http://www.nrcs.usda.gov/wps/portal/nrcs/detail/national/soils/?
 cid=nrcs142p2_053624
 United States Department of Agriculture, Soil Conservation Service. 1961. Land
 capability classification. U.S. Department of Agriculture Handbook 210. http://
 www.nrcs.usda.gov/Internet/FSE_DOCUMENTS/nrcs142p2_052290.pdf




                                         19
               Case 3:18-bk-04194-JAF              Doc 165-3        Filed 04/07/21          Page 155 of 186

            JULINGTON CREEK FARMS MP-749812 19-003688
        PRISM Precipitation Data for Single Location and Time Period
                                                 (created 17 Apr 2019)




Location: Lat: 29.3393 Lon: -81.3419 (Florida - Flagler County); T13S R29E Sec 26
Elevation: 13 ft
Start Date: 15 December 2018 Data for this date is unlikely to change
End Date: 25 February 2019 Data for this date is likely to change
Assessment Basis: Prior 10 years (2008-2018)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                       Precip
                                       10-yr avg precip
  4"


 3.5"


  3"


 2.5"


  2"


 1.5"


  1"


 0.5"


  0"

         17. Dec   24. Dec   31. Dec    7. Jan       14. Jan   21. Jan   28. Jan   4. Feb       11. Feb   18. Feb   25. Feb
         Case 3:18-bk-04194-JAF          Doc 165-3   Filed 04/07/21    Page 156 of 186
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           12-15-2018                     3.40                             0.067
           12-16-2018                     0.05                             0.066
           12-17-2018                     0.00                             0.066
           12-18-2018                     0.00                             0.065
           12-19-2018                     0.00                             0.064
           12-20-2018                     0.70                             0.063
           12-21-2018                     1.55                             0.063
           12-22-2018                     0.03                             0.063
           12-23-2018                     0.00                             0.063
           12-24-2018                     0.00                             0.063
           12-25-2018                     0.00                             0.064
           12-26-2018                     0.00                             0.064
           12-27-2018                     0.00                             0.065
           12-28-2018                     0.00                             0.066
           12-29-2018                     0.16                             0.067
           12-30-2018                     0.06                             0.068
           12-31-2018                     0.00                             0.069
           01-01-2019                     0.00                             0.070
           01-02-2019                     0.00                             0.072
           01-03-2019                     0.00                             0.073
           01-04-2019                     0.00                             0.075
           01-05-2019                     0.51                             0.077
           01-06-2019                     0.00                             0.078
           01-07-2019                     0.00                             0.080
           01-08-2019                     0.00                             0.082
           01-09-2019                     0.00                             0.084
           01-10-2019                     0.00                             0.085
           01-11-2019                     0.00                             0.087
           01-12-2019                     0.00                             0.089
           01-13-2019                     0.00                             0.091
           01-14-2019                     0.00                             0.093
           01-15-2019                     0.00                             0.095
           01-16-2019                     0.00                             0.097
           01-17-2019                     0.00                             0.099
           01-18-2019                     0.00                             0.101
           01-19-2019                     0.00                             0.103
           01-20-2019                     0.33                             0.105
           01-21-2019                     0.00                             0.107
           01-22-2019                     0.00                             0.109
           01-23-2019                     0.00                             0.110
           01-24-2019                     0.43                             0.112
           01-25-2019                     0.07                             0.113
           01-26-2019                     0.00                             0.115
           01-27-2019                     0.15                             0.116
           01-28-2019                     1.97                             0.117
           01-29-2019                     0.00                             0.117
           01-30-2019                     0.00                             0.118
           01-31-2019                     0.00                             0.118
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 157 of 186

02-01-2019                0.00                           0.118
02-02-2019                0.00                           0.117
02-03-2019                0.01                           0.117
02-04-2019                0.02                           0.116
02-05-2019                0.00                           0.115
02-06-2019                0.00                           0.113
02-07-2019                0.00                           0.112
02-08-2019                0.00                           0.110
02-09-2019                0.00                           0.108
02-10-2019                0.01                           0.106
02-11-2019                0.22                           0.104
02-12-2019                0.00                           0.101
02-13-2019                0.30                           0.099
02-14-2019                0.05                           0.096
02-15-2019                0.00                           0.094
02-16-2019                0.00                           0.091
02-17-2019                0.00                           0.088
02-18-2019                0.00                           0.085
02-19-2019                0.02                           0.082
02-20-2019                0.00                           0.079
02-21-2019                0.00                           0.076
02-22-2019                0.07                           0.072
02-23-2019                0.00                           0.069
02-24-2019                0.02                           0.066
02-25-2019                0.05                           0.063
               Total     10.18                           6.490




                                                                        3
                                                      Case 3:18-bk-04194-JAF               Doc 165-3         Filed 04/07/21              Page 158 of 186
                                                                             MPCI Claim Progress Report
                                                                                          Crop Year: 2019




                       Serviced by RAIN AND HAIL L.L.C.
                             SOUTHERN DIVISION
                             1951 ROSEBUD ROAD
                           GRAYSON, GA 30017-1558



  Claim            Name                      Policy      Suspended                 Type                     Phone     Claim Date    CID Print        Adjusted         Received           Loss     1st Crop
                                                            Loss                                                                      Date             Date             Date            Reserve   Reserve
19-003688 JULINGTON CREEK FARMS         MP-0749812            N               Prevented Planting        (608)339-9869 02/26/2019   04/05/2019       04/16/2019        04/19/2019       $ 213210
    Area Coord:                             Agency: PROGRESSIVE AG 7772-30                              (701)277-9210
   Primary Adj: BRADLEY F GRUNER                Crop: Potatoes-APH
Adjuster Contact Date/Claim Status        Spoke With                                                Appointment/Follow Up          Comment
03/05/2019(Morning): Called, No Answer    Policyholder(Phone)                                       Adjuster within 10 days        Called and left message. Waiting for return call.
Comments: PH(2/26/19)-PREVENT PLANT POTATOES




                                                                                                                                                                                                                              2019 47165284 INTERNAL_PROD
                                                                                                                                                                                                             April 20, 2019
                                                                                                   Page 1
                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 159 of 186




                                               PSU Claim Wksht                                                               Division    Policy Number
                                                        check all that apply                                                                                                   '
                                                                                                                              0 8             7 4 9 8 1 2
    NameJULINGTON               CREEK FARMS                                                                                  Claim Number
                                                                                                                              1 9 - 0 0 3 6 8 8
          Nothing Keyed                                                                                      Do not key anything:
             ( code as ''U'')                                                                                            e
                                                                                                                       Prevented Planting
         Do not key unit affected:                                                                                  0 Replant Loss
         Revisions needed to:                                                                                       0 DC or RP Option on 5051
         0 lnterest 0/o- Unit(s) not keyed: _________                                                               0 No losses to key
         0 Practice/Type-Unit(s) not keyed: _________                                                           System messages:
    0    Problem with 5051 - Unit(s) not keyed:._________                                                           0 Possible Second Crop claim
    0    Modified Acreage Flag Already Set- Unit(s) not keyed:._______                                              0 "This policy has a $,_ _ _ balance in _ _"
    0    Unable to Save Acre Changes - Unit(s) not keyed:. _ _ _ _ __
    0    Uninsured Cause- Unit(s) not keyed: _________
    0    Missing Information - Unit(s) not keyed:. _________
         (example: date, cause of damage, appraised potential, production)
    0    "Both dates cannot be after the Notice of Loss Date" - Unit(s) not keyed:._________

D         Keyed but Suspended                                Key and Suspend:
             ( code as ''N'')                                                                                            eNon Waiver Agreement
                                                                                                                    0 Underwriting Problem comments
    0   Estimate and System don't match:                                                                            0 Quality Adjustment
             Estimate$,_ _ _ _~ System$,_ _ __
                                                                                                                    0 TOCfound
    0 Claim$ amountexceeds-$199,999                                                                                      eMandatory Division Review
    0 "Conflict of Interest''                                                                                       0 Insured ison uninsurable list
    0 "Outstanding Quality Control Review"                                                                          0 Tax I.D. match with FCIC's Ineligible Tracking System.
    0 "More than one transfer has been made to this policy''
                                                                                                                 Revisions needed to:
    0 "Loss has been selected for a Crop Audit'
    0 "Organic crop detected"
                                                                                                                    0 Insured Name
    0 "Insured Tax ID failed verification"
                                                                                                                    0 Tax ID/Entity
    0 "Adjuster has already been assigned to QC" - changed to code _ __                                             0 Legal Description
    0 Loss Cause 13, 14, 15, 71, 81, 91 or 99 (requires extra documentation)
                                                                                                                    0 FSN (when legals do NOT exist)
    0 Spousal information indicated (Individual/Single policies)
                                                                                                                    0 Other Share Person
    0 lndividual(Single) question not answered
                                                                                                                    0 LossPayee
    0 Missing Forms: Certification_ Appraisal_ CID/eAdjusterSummary_ Tobacco Bill of Sale._
    0 lv1issing Forms on Self Cert Replants: Seed Receipts_ Maps_
    ~ Missing Weather Data on Prevented Planting Losses
    ~ Missing Signatures
    0 SystemMessage(other),_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    0   Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




•         Keyed and Paid but Additional Work Needs to be Completed by Division
                                      Key  and Pay:
                                                      •
          ( code as ''D'')                                    (code as ''Y")
                                                  Revisions needed to:
0       Partial loss                              0 Acres- Unit(s) ___________                                                           completed: _ _
0       Re-open Claim =yes                        0 FSN (when legals exist) _______                                                      completed: _ _
                                                  0 Unit Description-Unit(s) _______                                                     completed: _ _
                                                  0 Address I Phone#                                                                     completed: _ _
        Revised 09/07/20 I 6
                                                            Case 3:18-bk-04194-JAF    Doc 165-3   Filed 04/07/21   Page 160 of 186


                                                                                                                                                                                          -
                                                          eAdjuster Claim Summa~cEIVED APR 2 2 2019
                                                                                                                                                                                          •
                                           Insured Name                                                                                         Agency              Division/State

                                                       AGRI GENERAL INSURANCE                                                              PROGRESSIVE AG            Division 8
                                 JULINGTON CREEK FARMS        COMPANY                                                                         (7772-30)              FLORIDA
                                                                              (Crop Insurance Serviced by Rain and Hail)
       · Policy Number                        Claim Number                                                                    Crop/Plan


        MP-0749812                             19-003688                                                                   PTATO/APH                         Prevented Planting

                    Adjuster                                                         eAdjilstel' version                                                 Finalized Date

                      BG8                                                        Version 2019.03                                                         04/16/2019
                                                                                     For Office-Use Only

                                                         MANDATORY DIVISION REVIEW

                               eAdjuster Automatically Flagged this Claim for Mandatory Division Review for the following reasons:
                                                The added land question for FLAGLER county needs reviewed.
                                                   No other producers in area were prevented from planting.
                                                                  All Spring Acres not available.


Determined Acres
         Unit No. (Cro /County)                            Yield ID                                                              Line ID                    Determined Acres
            3.07 OU (PTATO/FLAGLER)                                                       20.0                                               1.0 • pp                             100.0
                                                                                                                                                                          TOTAL: 100.0

Loss Credit Agreement
 In addition to any premium and/or administrative fees for all crop(s)/county(ies) in which the billing date has passed and for the                                   Yes X No
 crop/county(ies) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured                                               -
 under this policy or any other policy authorized under the ACT deducted from the indemnity or prevented planted loss due me
 under this claim. If the billing date has passed for any crop(s)/county(ies) at the time the loss payment is processed, any amounts
 due for those crop(s)/county(ies) will be deducted, regardless of how you answered this question.


Summary Questions
 Is any acreage of the damage crops considered a second crop following a first insured crop which was planted and incurred
 an indemnity within the same crop year?
                                                                                                                                                                                     no
                                                ..   .
·· Is a"MY acreage of the d_amage crops consi_der~d_ a_ second i:rop following a first.insµred crop which was prevented from
   ·being planted within the same crop year? ·
                .                                                                                                                                                                    no

 Were there other producers in the general area that were prevented from planting?
                                                                                                                                                                                     no


Verifications
 Policyholder verified Tax ID XXXXX3132 is correct.                                                                                                                  Yes X No
                                                                                                                                                                           -         -
 Policyholder verified Entity Type Limited Liability Company is correct.                                                                                             Yes~ No_

Comments
 PH(2/26/19)-PREVENT PLANT POTATOES




                                                                 •
                                           Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 161 of 186




Rain and Hail
A Chubb Company
                          UNDERWRITING CERTIFICATION FORM                                                          Loss No.   --~~~~~--
                                                                                                                                       19-003688

                                                                                                                   Po Ii cy No.       MP-0749812
                                                                                                                                  ---------
   AGRI GENERAL INSURANCE COMPANY                                                                                       INSURANCE COMPANY


                                                                                                                   Date               04/16/2019

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                             City JACKSONVILLE                               State FL 32260-0000

Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508

To Rain and Hail
  List the crop years in which you have been actively engaged in farming this production.

                  Include farming as an SBI on another policy. Example: 2016, 2017, 2018

                                                                                                                                      Answer: 2018

   This line was flagged as New Practice/Type/Variety in 2019. Have you been actively

   engaged in farming a share of the production on this line (100 acres of POTATOES in

   FLAGLER county)?

                                                                                                                                       Answer: yes

   Have you been actively engaged in farming for a share of the production of any crop on

   the acreage designated as Added Land in FLAGLER county prior to the year in which the

   land was identified as added land on your policy (year added: 2019)?

                                                                                                                                       Answer: yes




      04/16/2019         Signature Date
 --------


                                                                                                                                            RH-5151-2016
                                                                              Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 162 of 186

'        '
                                                EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)
INSURED NAME: JULINGTON CREEK FARMS                                                                                                                                                               POLICY NUMBER: MP-0749812
COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY               AGENCY: PROGRESSIVE AG                                                                                   CROP YEAR: 2019       Claim No. 19-003688
                                                                   AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: JULINGTON CREEK FARMS Phone: 608-339-9869                                                                                                       Claim Entry Date: 02/26/2019


PH(2/26/19)-PREVENT PLANT POTATOES


                CROP                       PLAN                    TYPE                    COVERAGE                          PRICE                        LEVEL        PLANT                      COUNTY                   OPTIONS
                                                                                                                                                                    REPORT_DATE
*84 (POTATOES)                        APH(90)           IRRIGATED GRPB                     A                       12.00                              0.80        02/25/2019          FLAGLER                           PFYAYC
*84 (POTATOES)                        APH(90)           IRRIGATED GRPA                     A                       17.25                              0.80        02/25/2019          FLAGLER                           PFYAYC

*84 (POTATOES)                        APH(90)                                              A                       12.00                              0.85        02/25/2019          ST. JOHNS                         YAYC


             CROP             YIELD      TYPE                                  NAME                                                                                                       ADDRESS




                        NAME                                                        COMPANY                                                                                                                    LOSS NUMBER
No companions


LINE#        CROP      FARM      FSN#      SHARE        PERSON                       LOCATION                                   APP                   ACRES          PLANT     TOTAL       PRICE       LIAB     RISK     LOSS     EST
                       UNIT                         SHARING/COUNTY                                                           YLD/ACRE                             REPORT DATE GUARAN                            AREA     AVG     PROD
                                                                                                                               GUAR                                             TEE                                      YLD
2.0     90-PTATO         2.03   310        0.500   ONEIDA POTATO          12S 29E 29                                                310.00            ADDED
YLD#    IRRIGATED         OU                       EXCHANGE                                                                          248.0              LAND       02/10/2019      9920   10.8000      53568      000
7.0     GRPB            OPT->   PF                 FLAGLER                KINNEY 105 BARN                                                               2017
                                                                                                                                                      (R)40.0

3.0     90-PTATO         3.04   272        1.000                          14S 29E 1                                                 304.00            ADDED
YLD#    IRRIGATED         OU                                                                                                         243.2              LAND       02/23/2019     19213   10.8000     207500      000
12.0    GRPB            OPT->   PF                 FLAGLER                BARTON N                                                                       2018
                                                                                                                                                      (R)79.0

4.0     90-PTATO        3.04    272        1.000                          14S 29E 12                                                304.00            ADDED
YLD#    IRRIGATED        OU                                                                                                          243.2              LAND       02/15/2019     17024   10.8000     183859      000
13.0    GRPB           OPT->    PF                 FLAGLER                BARTON S                                                                       2018
                                                                                                                                                      (R)70.0

1.0     90-PTATO        3.07    389        1.000                          135 29E 26                                                309.00                ADD       PRY PLNT    (REDUC
YLD#    IRRIGATED        OU                                               135 29E 35                                                 123.6               P/T/V      50.0% GU                17.25     213210      000
20.0    GRPA           OPT->    PF                 FLAGLER                                                                                               2019                     123lJ
                                                                                                                                                      f
                                                                                                                                                      RllOO.O
                                                                                                                                                      D 100.0

5.0     90-PTATO        3.08    396        1.000                          125 29E 33                                                304.00            ADDED
YLD#    IRRIGATED        OU                                                                                                          243.2              LAND       02/24/2019     6810    10.8000      73548      000
21.0    GRPB           OPT->    PF                 FLAGLER                                                                                              2019
                                                                                                                                                      (R)28.0
                                       Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 163 of 186

                                                                                                                                                    •




                              ADJUSTER'S SPECIAL REPORT                                                          Loss No.          19-003688        •



                                                                                                                 Policy No.       MP-0749812

_:A~G~R:..::...IG=E~N=E~RA:..:::.L~IN~S~U~RAc..::....:;N~C=E~C~O~M~P~A~N~Y'----------------·INSURANCECOMPANY


                                                                                                                 Date     04/16/2019
                                                                                                                     ----~~=~~--
Name of Insured JULINGTON CREEK FARMS
Address PO BOX 600277                                                         City JACKSONVILLE                               State FL 32260-0000

Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508
To Claims manager
 Insured stated that wet weather throughout the growing season caused him to not be able

 to plant his potatoes on approximately 100 acres.                                                  Field visit after the final plant

 date showed ground that was still wet with muddy spots throughout.



 Included is a letter from a sod farm next to this location stating they were not able to

 cut any sod durning this time.



 Insured stated that they will be planting a cover crop of Sudan grass on the PP acres.



 Supporting documents have been uploaded.



 Claim is being signed on a non-waiver as this was the only PP claim in the area.




                                                                                             -------"j/'---'.$..-.'-"--
                                                                                                                    ______Adjuster
©NCIS 7101 Rev. 96
                                                          Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 164 of 186

                                                                                                                                                                                           -
                                                     **GENERATED BY EADJUSTER**

                                            ADJUSTER'S SPECIAL REPORT                                                              Loss No. _ _---'-19=--.,,0-=-0=-36"'8"'8'---            -
                                                                                                                                   Policy No . _ __,_M:.:.:P_-.::.07'-4'-"9-=-8_,_,12,__
__:_A.:::G:::.R.!!l....::G:::.:E:::.N.:::E:::.RA=L~IN!..!S::'..U::::RA~N~C::cE::....::Cc::O:.:.:M.::.P~A.::.N:.:Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCE COMPANY



                                                                                                                                   Date _ _ ___.,,_04-"-/-"16:::.i=-20=-1'-"9'--_
Name of Insured JULINGTON CREEK FARMS
                          -
Address PO BOX 600277                                                                           City JACKSONVILLE                                  State FL 32260-0000

Agency Name & Address PROGRESSIVE AG. 417 38TH ST SW STE A. FARGO, ND 58103-6508
To Rain and Hail
  Reason(s) eAdjuster automatically selected a non-waiver:



  No other producers in area were prevented from planting.




                                                                                                                                      -·-'$_.,_==-·
                                                                                                                :::.BG::,;8,,___---"t/"-·       -=------Adjuster

©NCIS 7101 Rev. 96
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 165 of 186

•     •
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                       LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.



                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·•     JULINGTON CREEK FARMS                              POLICY#·•            MP-0749812                           LOSS#·•                  19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)
                    ¼ Section       T~.        Rge.           FSN                Crop              Interest         Acres                              Use                                 Dates
        1.00 BU         6            12S        29E                             2610               50.0 %              0




     PRODUCTION
     INFO:        0.0 App. Wksht.
                --~                                1.00 BU Unit; -----"0=.0 Settlmt. Sht.                   1.00 BU Unit; _ __;Oe..:·.::.O FarmStorage                   1.00 BU Unit;   __0,,,,..::.0 Other 1.00 BU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _~0~4~/1~6~/2=0~1~9_ _ _ _ _ _ (time) _ _ _ __,9'-'-:0"'8"-'-'A,_,M,___ _ _ _ m.


    INSURED:      /J,,,J;tb&-     ADJUSTER: ;!/ 4-                   BG8 WITNESS:
                  ---------------           -------------....CC..CC..C..

    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 166 of 186

'     '
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                       LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE
                                                                                                                                                                         r


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below,
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.



                                                                   NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·      JULINGTON CREEK FARMS                              POLICY#·'           MP-0749812                            LOSS#·'                  19-003688   INSURANCE PROVIDER·' AGRI GENERAL INSURANCE
              '

    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)          Dates
                    ¼ Section       Twp.       '$0,           FSN                Crop              Interest         Acres                              Use
        2.01 OU         6            12S        29E                             1610               50,0 %              0
                                                              J1




    PRODUCTION
    INFO:      _ _0=·~0 App, Wksht.                                  0.0 Settlmt. Sht
                                                   2.01 OU Unit; - - =                                     2.01 OU Unit; ---'0"''"'0 Farm Storage                       2.01 OU Unit; __0"'."'0 Other2,01 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _....,Oc:,4"--/1,.,6e.,/2"'0'--'1"'9'-------- (time) _ _ _ __.:9,.,:"'0B=A.,M,__ _ _ _ m.


    INSURED:      fJ,d;J,(5'"'                                                  __4_'::==---------'Bc...Gc..c..8 WITNESS:
                                                                     ADJUS~ER: _//


    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 167 of 186

'
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:       JULINGTON CREEK FARMS                             POLICY#: MP-0749812                                       LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·       JULINGTON CREEK FARMS                             POLICY#·'           MP-0749812                            LOSS#·•                  19-003688   INSURANCE PROVIDER·' AGRIGENERALINSURANCE
               '

    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                              FSN                Crop                                                Stage                               Peril(s)
                    ¼ Section       Twp.       Rge.                                                Interest         Acres                              Use                                 Dates
        2.02 OU         2            12S        28E                             2610               50.0 %              0




     PRODUCTION
     INFO:           ~ App. Wksht.
                - - ~0.0                           2.02 OU Unit; - - ~
                                                                     0,0 Settlmt. Shi.                    2.02 OU Unit; - - ~
                                                                                                                            0,0 Farm Storage                             2.02 OU Unit;    0.0 Other2.02 OU Unit;
                                                                                                                                                                                         -~~




    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company,

    This agreement was signed by all parties (date) -----~0~4~/1~6~/2~0~1~9_ _ _ _ _ _ (time) ----~9~:0~8~A=M_ _ _ _ _ m.


    INSURED:       jJ,dibf5--                                        ADJUSTER:        ~J/~__.'.'.:'.==------_JB~G~8                                                 WITNESS:


    ©NCIS-M 921 Rev 12-2013                                                (See Reverse Side for Required Statements)
                   -
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 168 of 186
,

                                                                        MULTIPLE PERIL CROP INSURANCE
                                                                           NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                                POLICY#: MP-0749812                                     LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties Indicated on this agreement.



                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·•     JULINGTON CREEK FARMS                                POLICY#:          MP-0749812                            LOSS#:                   19-003688   INSURANCE PROVIDER: AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information reouested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)
                    ¼ Section       Tw .       R e.           FSN                Crop              Interest         Acres                              Use                                 Dates
        2.03 OU         29           12S        29E                             2610               50,0 %                             UH
                                                               l.1Jl




     PRODUCTION
     INFO:      - - ~0.0
                     ~ App. Wksht.                 2.03 OU Unit; _ _:0~._,,0 Setllmt. Shi.                 2.03 OU Unit; _ _O"'' -"O Farm Storage                        2.03 OU Unit; __0"'' -"0 Other2.03 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _ _0"-4-"/-'1-"6/'-'2,.,0c..,1_,,9_ _ _ _ _ _ (time) _ _ _ _ _-"9'-':0"'8c..,A_,M"-'------ m.


    INSURED;       __b__________ ADJUSTER:
                  _/J~                                                                 f!i_;t/~~===-------_JB~G~8                                                   WITNESS:


    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 169 of 186
•

                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    -
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                        LOSS #: 19-003688                   INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·•     JULINGTON CREEK FARMS                              POLICY#:             MP-0749812                           LOSS#·•                  19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    numbers' described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                    ¼ Section       Twn.       Rae.           FSN                Crop             Interest
                                                                                                                                     Stage                               Peril(s)
                                                                                                                    Acres                              Use                                 Dates
        3.01 OU         6            12S        29E                             2610              100.0 %              0
        3.01 OU         8            12S          29E                             1610                               100.0       %                      0




     PRODUCTION
     INFO:           ~ App. Wksht.
                - - ~0,0                           3.01 OU Unit; - - =
                                                                     0.0 Settlmt. Shi.                     3.01 OU Unit; - - ~
                                                                                                                             0.0 Farm Storage                           3.01 OU Unit; - - 0.0
                                                                                                                                                                                          ~ Other3.01 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ __,,Oc_c4eci1"'6~/2=o0c.,1-"9_ _ _ _ _ _ (time) ----~9~:0~8~A=M_ _ _ _ _ m.


    INSURED:     jJ,d#,f_5'-                                         ADJUSTER: _//
                                                                                _ _ _ _ _ _ _ _ _ _ _B~G~8 WITNESS:


    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                            Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 170 of 186




                                                                   MULTIPLE PERIL CROP INSURANCE
                                                                      NON-WAIVER AGREEMENT
                                                                                                                                                                APPROVED
INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                       LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.



                                                              NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                APPROVED
INSURED·•     JULINGTON CREEK FARMS                              POLICY#:            MP-0749812                            LOSS#:                   19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
number s described below, as well as the additional information re uested.
    Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                 Stage                               Peril(s)
                ¼ Section       Twp.       ~e.            FSN                Crop              Interest         Acres                              Use                                 Dates
    3.02 OU         9            12S        29E                             2610              100.0 %              0




 PRODUCTION
 INFO:      ---"'0."'-0 App. Wksht.            3.02 OU Unit; _ _0"-'"-"0 Settlmt. Shi.                 3.02 OU Unit; _ _0"'.""0 Farm Storage                        3.02 OU Unit; ---"'0."'-0 Other3.02 OU Unit;



It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
agreement.
It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

This agreement was signed by all parties (date) _ _ _ _ __.,,0_,_4/ec1_,,6,_,/2,_,0'-'1-"9_ _ _ _ _ _ (time) _ _ _ ___,9"-;0,,,8"-A'-"-'M'------- m.


INSURED:      _fJ.ddi_._b
                       __________                                ADJUSTER:         1!!_//'.__.:::::=:=-______JB~G~8 WITNESS:
©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 171 of 186

•
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                       LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties Indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.



                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#:             MP-0749812                           LOSS#:                   19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)          Dates
                    ¼ Section       Twp.       Rne.           FSN                Crop             Interest          Acres                              Use
        3.03 OU         6            12S        29E                             1610              100.0 %              0




    PRODUCTION
    INFO:      --=0.~0 App. Wksht.                 3.03 OU Unit; _ _0~·=0 Settlmt. Sht.                    3.03 OU Unit; _ _0~·=0 Farm Storage                          3.03 OU Unit: --"'0."'0 Other3.03 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _~0~4/~1=6~/2~0~1=9_ _ _ _ _ _ (time) _ _ _ _~9~:0~8~A=M~---- m.


    INSURED:       __b__________ ADJUSTER: f!,_j/'.'__~=:==-______JB~G~8 WITNESS;
                  _fJ~
    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 172 of 186

•
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                        LOSS #: 19-003688                   INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.



                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·•     JULINGTON CREEK FARMS                              POLICY#:             MP-0749812                           LOSS#·•                  19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production Information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number sl described below, as well as the additional information re uested.
        Unit#                     Location                     FSA              Original              %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)
                    ¼ Section       T~.         Fgie.          FSN               Crop              Interest         Acres                              Use                                 Dates
        3.04 OU          1           14S         29E                             2610             100.0 %                             UH
                                                                                                                                                              -I
        3.04 OU         12           14S          29E                             2610                               100.0       %                                  UH



                                                                                                                                                                         -I
         •




    PRODUCTION
    INFO:      - - 0.
                   -  0 App. Wksht.                3.04 OU Unit;     ----=0=.0 Settlmt. Sht.               3.04 OU Unit; _ __cOe.,•., _O Farm Storage                    3.04 OU Unit;   --"0"'.0 Other3.04 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _ _.,,_04-"/-'1-"6,.,/2""0'-'1-"9'--------- (lime) _ _ _ _ _-"9.,_,:0"'8'-'A'-'M"'------ m.


    INSURED:     fJ_dd,6'        ADJUSTER: II'           BGB WITNESS:
                 ---------------           -------------~~
    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 173 of 186

•     •

                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:        JULINGTON CREEK FARMS                            POLICY#: MP-0749812                                        LOSS #: 19-003688                   INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:        JULINGTON CREEK FARMS                            POLICY#:             MP-0749812                           LOSS#:                   19-003688   INSURANCE PROVIDER: AGRIGENERALINSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                              Peril(s)
                    ¼ Section       Twn.       R e.           FSN                Crop              Interest         Acres                              Use                                 Dates
          3.05 OU       2            12S          28E                             2610                               100.0 %                            0           •




    PRODUCTION
    INFO:      --=0-~0 App. Wksht.                 3.05 OU Unit; - - =
                                                                     0.0 SetUmt. Sht.                      3.05 OU Unit; - ~ 0.0
                                                                                                                             = Farm Storage                             3.05 OU Unit;    0.0 Other3.05 OU Unit;
                                                                                                                                                                                        -~~




    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _ _0~4=/~1~6/=2~0~1~9_ _ _ _ _ _ (time) _ _ _ _ _~9:~0~8~A~M~----- m.


    INSURED:          __b__________ ADJUSTER: '.!'_j//~~==-------_JB~G~8 WITNESS:
                    _fJ,d;Ji
    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21    Page 174 of 186

•      •


                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                      APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                        LOSS #: 19-003688                     INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                      APPROVED
    INSURED·•     JULINGTON CREEK FARMS                              POLICY#:             MP-0749812                           LOSS#:                     19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number sl described below, as well as the additional information re uested.
        Unit#                     Location                     FSA              Original              %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)
                    ¼ Section       Twp.        R e.           FSN               Crop              Interest         Acres                              Use                                 Dates
        3.06 OU         29           12S         29E                             2610             100.0 %              0
                                                               ~1.Q
        3.06 OU         30           12S         29E                             2610             100.0 %              0




     PRODUCTION
     INFO:      --~0=.0 App. Wksht.                                  0,0 Sett/mt. Sht.
                                                   3.06 OU Unit; - - =                                      3.06 OU Unit; _ __;Oe.,,-"O Farm Storage                       3.06 OU Unit; __0"-''"'-0 Other3,06 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) ------~0~4/~1~6~/2=0~1~9_ _ _ _ __                                                 (time) _ _ _ ___,9'-'-:0"'8"-'--'A"-'M'-------- m.


    INSURED:      /J.dt&--                                           ADJUSTER:          t:!_//~~~=------___!B~G~8                                                     WITNESS:


    ©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                            Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 175 of 186

  •

                                                                   MULTIPLE PERIL CROP INSURANCE
                                                                      NON-WAIVER AGREEMENT
                                                                                                                                                                 APPROVED
INSURED:        JULINGTON CREEK FARMS                            POLICY#: MP-0749812                                        LOSS #: 19-003688                    INSURANCE PROVIDER: AGRI GENERAL INSURANCE


It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                              NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                 APPROVED
INSURED·•       JULINGTON CREEK FARMS                            POLICY#:             MP-0749812                            LOSS#·•                  19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
number's' described below, as well as the additional information re uested.
    Unit#                     Location                     FSA              Original              %          Determined                            Final                               Peril
                                                                                                                                 Stage                               Peril(s)
                ¼ Section       Twp.        f!ge.          FSN               Crop              Interest         Acres                              Use                                 Dates
    3.07 OU         26           13S          29E                            2610             100.0 %              0
      3.07 OU       2            14S          29E                              2610                              100.0 %                             0

      3.07 OU       35           13S          29E                              1610                              100.0 %                            100.0        pp                    Excess Moist      12/2018




 PRODUCTION
 INFO:      --~0,=0 App. Wksht.                3.07 OU Unit;            0.0 Settlmt. Sht.                                 0.0 Farm Storage
                                                                                                        3.07 OU Unit; - - =                                           3.07 OU Unit; _ _cc0."-0 Other3,07 OU Unit;
                                                                 --=


It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
agreement.
It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

This agreement was signed by all parties (date) _ _ _ _ _ _-"0-'4/'-'1"'6"'/2"'0'-1"'9'-------- (time) _ _ _ _--"9,.,:0""8-'-A-"'M"------ m.


INSURED:     /J_dlb&-
             ---------------
                             ADJUSTER:                                             ;//'
                                                                                   -------------~-
                                                                                                                                                            BG8 WITNESS:


©NCIS-M 921_Rev 12-2013                                                (See Reverse Side for Required Statements)
                                                                                Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 176 of 186

•     •
                                                                       MULTIPLE PERIL CROP INSURANCE
                                                                          NON-WAIVER AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED:      JULINGTON CREEK FARMS                              POLICY#: MP-0749812                                        LOSS #: 19-003688                   INSURANCE PROVIDER: AGRI GENERAL INSURANCE


    It is the desire of all parties indicated on the Non-Waiver Agreement to gather, without delay, all necessary information pertaining to this claim to the crop or crops described below.
    The intent of this agreement is to provide for the determination of the loss and damage to the crop or crops and allow for an investigation of the circumstances, without regard to
    the liability of the Approved Insurance Provider, and to preserve all the rights of the parties indicated on this agreement.




                                                                  NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                    APPROVED
    INSURED·•     JULINGTON CREEK FARMS                              POLICY#·•            MP-0749812                            LOSS#·•                 19-003688   INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
    In accordance with the signed Non-Waiver Agreement, it is agreed that the attached production information is correct for the crop or crops indicated for the location(s) or the FSA farm
    number s described below, as well as the additional information re uested.
        Unit#                     Location                    FSA              Original               %          Determined                            Final                               Peril
                                                                                                                                     Stage                               Peril(s)
                    ¼ Section       Twp.       RJ!e·          FSN                Crop              Interest         Acres                              Use                                 Dates
        3.08 OU         33     -+    12S        29E                             2610              100.0 %                             UH




                                                                                                                                                                                                                  .
     PRODUCTION
     INFO:         0.0 App. Wksht.
                --~~                               3.08 OU Unit; - - =
                                                                     0.0 Settlmt. Shi.                                        0.0 Farm Storage
                                                                                                            3.08 OU Unit; - - ~                                          3.08 OU Unit; - -0.0
                                                                                                                                                                                           - Other3.08 OU Unit;



    It is mutually stipulated and agreed that any action taken in determining this information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not waive nor invalidate any conditions of the policy nor of the application on which this policy was issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    It is mutually understood and agreed that no representative of the approved insurance provider has the authority to waive or modify any of the conditions of the policy or application.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does it create any liability on the part of the company.

    This agreement was signed by all parties (date) _ _ _ _ _ _0~4=/~1~6/=2~0~1~9_ _ _ _ _ _ (time) _ _ _ _ _,,_9,.,:0"'8'-'A-'M"'------- m.


    INSURED:             6__________
                  _AJx;f/4
                    __                                               ADJUSTER;          i!'_;!/~_.::'.'.'.==------__JB~G~8                                          WITNESS:


                                                                           (See Reverse Side for Required Statements)
                 -
    ©NCIS-M 921 Rev 12-2013
                                         Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 177 of 186

                                                                                                                                                                     •




Rain and Hail
A Chubb Company
                   UNDERWRITING CERTIFICATION FORM                                                               Loss No. ___1.:..:9'--""00""3"'6""8"'8'------       •


                                                                                                                 Policy No. --'-'M"-P-'-0'-'7.:,:4.:c:98ec1e=2'---
   AGRI GENERAL INSURANCE COMPANY                                                                                      INSURANCE COMPANY


                                                                                                                 Date                  04/16/2019

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                          City JACKSONVILLE                                State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508

To Rain and Hail

   Policyholder verified Tax ID: XXXXX3132



  Under penalties of perjury, I certify that: 1. My taxpayer identification number shown

   on this form is correct, 2. I am not subject to backup withholding as a result of a

   failure to report all interest or dividend income, and 3. I am a United States (U.S.)

   citizen or other U.S. person. The Internal Revenue Service does not require your consent

   to any provision of this document other than the certifications required to avoid backup

   withholding.




      04/16/2019   Signature Date _ _ _ _ _ _ _ _ _fJ_kldi_...::f.5.:::._ _ _ _ _ _ _ _ _ _ _ _ lnsured's Signature
 --------


                                                                                                                                                 RH-5151-2016
                                                                   Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 178 of 186
                                                                                                                                                                                                           •


                                                                                                                                                                CROP YEAR             POLICY NUMBER
                                                                                                                                                                 2019                 MP-0749812           •
                                                         Serviced by Rain and Hail L.L.C.
                                                                                                                                                                  PAGE                  1
                                               PREVENTED PLANTING WORKSHEET
                              INSURED INFORMATION                                                                                                    AGENCY INFORMATION

JULINGTON CREEK FARMS                                                                                      PROGRESSIVE AG
PO BOX 600277                                                                                             417 38TH ST SW STE A
JACKSONVILLE, FL 32260-0000                                                                                FARGO, ND 58103-6508

                                                                                                          PHONE: 701-277-9210                               CODE: 7772-30
                                                MAXIMUM                     INC                          INC MAX                           PLANTED       ELIGIBLE        REPORTED PP       REMAINING
       CROP                COUNTY              ELIG ACRES                 FACTOR                        ELIGACRES                           ACRES        PP ACRES           ACRES          ACRES PP

                                                             201
PTATO-APH             FLAGLER                     429.00<          ~                1          a            429.00                         217.00         212.00             100.00          112.00
                                                             201
TYPEGRPA              FLAGLER                      100.00(         ~                1          a             100.00                           0.00        100.00             100.00              0.00
                                                             201
PRAG IRR              FLAGLER                      100.00(         ~                1          -             100.00                           0.00        100.00              100.00             0.00
                                                             201
TYPEGRPB              FLAGLER                     329.00(          ~                1          a             329.00                        217.00         112.00                 0.00        112.00

                                                                   X                           a




                                                                   X                            -

                                                                   X                            -

                                                                   X                            a




                                                                   X                            -

                                                                   X                            -

                                                                   X                            -

                                                                   X                            a




                                                                   X                            a




                                                                   X                            -

                                                                   X                            -

                                                                   X                            a




                                                                   X                            -



                                                                   X                            -

                                                                   X                            -

                                                                   X                            -

                                                                   X                            a




   FORMULA: Increasing Maximum Eligible Acres {New Land, Acreage Released by USDA, etc.) NOTE: Requires a purchase, lease or rental agreement, etc. to be attached.

County:                                                                                                              County:
     Acres (                        )                                                                                         Acres (                       )
                                         -                                                                                                                        -
     Acres (                        )        Factor (.000)                                                                   Acres (                       )          Factor (.000)
                                                                                                                                                                                             .

*Duplicate acres ignored, possibly over or underestimated.
**Yields were combined, the eligible PP acres maybe over or underestimated.

                                                                                                                                                                                            RH-5106-2009
                                                    See reverse side for the nondiscrimination statement and the Privacy Act of 1974.
                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 179 of 186




                                                                                                                                     CROP YEAR      POLICY NUMBER
                                                                                                                                      2019           MP-0749812          •
                                         Serviced by Rain and Hail L.L.C.
                                                                                                                                       PAGE             2
                                 PREVENTED PLANTING WORKSHEET
                     INSURED INFORMATION                                                                                     AGENCY INFORMATION
JULINGTON CREEK FARMS                                                                    PROGRESSIVE AG
PO BOX 600277                                                                            417 38TH ST SW STE A
JACKSONVILLE, FL 32260-0000                                                              FARGO, ND 58103-6508

                                                                                        PHONE: 701-277-9210                         CODE: 7772-30



        CROP                    COUNTY                        PRACTICE                            TYPE                    UNIT#          YIELD#        ACRE (100%)

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.05 OU           9.00         1065.60

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.06 OU          17.00         1310.40

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.06 OU          18.00         1310.40

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.02 OU           5.00         1454.40

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.04 OU          12.00         1459.20

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.04 OU          13.00         1459.20

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.07 OU          15.00         1459.20

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.07 OU          16.00         1459.20

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      3.08 OU          21.00         1459.20

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      2.02 OU          11.00         1488.00

PTATO-APH                     FLAGLER                    IRRIGATED                             GRPB                      2.03 OU           7.00         1488.00

PTATO-APH                     FLAGLER                     IRRIGATED                            GRPB                      1.00 BU           4.00         1684.80

PTATO-APH                     FLAGLER                     IRRIGATED                            GRPB                      3.01 OU           2.00         1862.40

PTATO-APH                     FLAGLER                     IRRIGATED                            GRPA                      3.03 OU           6.00         1925.10

PTATO -APH                    FLAGLER                     IRRIGATED                            GRPA                      3.01 OU           8.00         2056.20

PTATO-APH                     FLAGLER                     IRRIGATED                            GRPA                      3.07 OU          20.00         2132.10 ***

PTATO-APH                     FLAGLER                     IRRIGATED                            GRPA                      2.01 OU           3.00         2421.90




 *** 2019 Units Reported on Acreage Report as Prevented Planting.
 (I) - Yield is ineligible due to being flagged as: Removed From Farming Operation, Database for Variable Tor Inactive Yield
                                                                                                                                                          RH-5106-2009
                                    See reverse side for the nondiscrimination statement and the Privacy Act of 1974.
                                               Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 180 of 186

                                                                                                                                                                •

                                           **GENERATED BY EADJUSTER**

                                    ADJUSTER'S SPECIAL REPORT                                                           Loss No.           19-003688
                                                                                                                                   ---'-''--"-'=-=-=---         •


                                                                                                                        Policy No.       MP-0749812

__:_A~G=R~l~G=E=N~E=RA:...::....:L::...:.:.IN~S~U~RA.::....::N~C=E=--=C~O~M~P~A~N~Y:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _.INSURANCECOMPANY


                                                                                                                        Date_ _ _ _0=-4-"-/-"16"'-/2=0~1=9_ _

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                                City JACKSONVILLE                               State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  CROPLAND ACRES



  County: FLAGLER

     TOTAL Current Acres/ TOTAL Prior Acres - County Inc Factor (0/0-l)




                                                                                                     :::B.:::G;;:;B_ _ _ _ _ _ _ _ _ _ _ _ _ Adjuster

©NCIS 7101 Rev. 96
                                                                     Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 181 of 186

                                                                                                                                                                                                 •


                                                             **GENERATED BY EADJUSTER**

                                                   ADJUSTER'S SPECIAL REPORT                                                                  Loss No.----'-=--==='--
                                                                                                                                                            19-003688                            •




                                                                                                                                              Po Ii cy No. _ ___,M-"'-P_,-0'-'7_,4~98~1c;2c.__
                                   '
___:A..:.G=.R:...::....IG=E:...:N::::E:...:RA:...;;::L..:.:IN..:.S::.cU::.;RAc.::....:;N..:.C.c.E:c.....:C...:O..:.MccP...:A..:.N..:.Y'--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,INSURANCE COMPANY



                                                                                                                                              Date_ _ _ _0~4=/~16=/=20~1=9_ _
Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                                                      City JACKSONVILLE                                 State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail
  PP BUY-UP INFORMATION:

  FLAGLER County PTAT0(84/90): Base, no buy-up option was previously selected

  PAID THE FOLLOWING PP LINES IN FULL:

  FLAGLER County: PTAT0(84/90), yield 20, policy line l has all 100.0 PP acres available

  if eligibility is met.




                                                                 '




                                                                                                                           ==B-==Gcc:8_ _ _ _ _ _ _ _ _ _ _ _ _ _Adjuster

©NCIS 7101 Rev. 96
                                                                 Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 182 of 186

                                                                                                                                                                                    •

                                                          **GENERATED BY EADJUSTER**

                                                ADJUSTER'S SPECIAL REPORT                                                                Loss No.--~~=~~--
                                                                                                                                                    19-003688

                                                                                                                                         Policy No.       MP-0749812

---'A..:.G::cR;._:;_IG.::..:::.EN:....:::.E;_:RA:....:::.LcclN-'-S::cU:..:RA...:....cN..:.Cc...E'-'--'C-'0-'-M-'-'P--'A-'-'N-'-Y'--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _INSURANCE COMPANY



                                                                                                                                         Date             04/16/2019

Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                                                  City JACKSONVILLE                              State FL 32260-0000

Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508

To Rain and Hail



  Acres for POTATOES in FLAGLER county are outside the 5% tolerance. The exact yield lines

  causing the problem could not be identified.

  No CIMS data was found for POTATOES in FLAGLER county.

  Narrative for Unit 3.07 OU:

         • Acres visually verified within 5% using RH-1156 and Map. Share verified as

             an owner-operator.




  Added Land Question already answered for FLAGLER county (last loss was in the year 2018)

   on yield line(s) 16, 15, 17, 18, 13, 12, 7, 11, 8.




                                                                                                                       ~BG=8~_~//~-',J_____~
                                                                                                                                         _ _ _ _ _ _Adjuster

©NCIS 7101 Rev. 96
                                                                                                                                         Case 3:18-bk-04194-JAF    Doc 165-3    Filed 04/07/21     Page 183 of 186

 'company: /\GR! GENERAL INSURANCE COMPANY                                                                            Crop Insurance Serviced by Rain and Hall                                   l---'-P-"O,,,Ll,,_CY,...N.,,0,,,-1_C,,,LA"""IM"'N"'O"'-.- 1-_.F_,_,IE,,,LD,,_ _,,A,,,DJ,,,u,.,,s.,_,TE.,_R,.__w,L,,OS,.,S'--TYw,._PE,,_ BATCH DATE PAGE
      PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0749812                   19-003688                       JL                          BG8                           P           04/16/2019
                                 PRODUCER/OWNER INFORMATION                                                                  AGENCY INFORMATION                                                  1--'C><!R»O<!:P!!:/P_.,LA"!N'--+--"U"'NILLT-"NOsc,~ µ,IN,.,T.i;ErnND,iE2D'--'U"'S"'E+-LPruRl,,_CEl.,,,.LEa.,V_..EL.._ CROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                         94 -PTATO                   3.07 OU                       OT                   $17.25 0,80                         2019         l! lll  !II
   JULINGTON CREEK FARMS                                                                                PROGRESS I VE AG
                                                                                                                                                                                                           90-APH
   PO BOX 600277                                                                                        417 38TH ST SW STE A
   JACKSONVILLE. FL 32260-0000                                                                          FARGO, ND 58103-6508                                                                      CAUSE(S)OF D A M A G E ~ l - - - - - - 1 - - - - -
                                                                                                                                                                                                   DATE(S) OF DAMAGE 12/2018
  PHONE                                      SSN/EIN               ENTITY                                PHONE                                     CODE
  608-339-9869                               XXXXX3132            LLC                                    701-277-9210                              777230                           INSURED CAUSE %        100
  STATE: FLORIDA                                                   CODE:           9                    COUNTY: FLAGLER                                CODE: 35                   LOSS PAYABLE TO ME AND
                         II•                                                                                                                                                      NO OTHERS
 A. ACTUARIAL                                                                                                                                                     B. POTENTIAL YLD PER ACRE C, TOTAL POTENTIAL PRODUCTION YIELD                                                                                       •.    STAGE GUARANTEE
  I   O,!Cy          16       17       18                    19            20          21      22•24          26·28                    29           30                  31           3
                                                                                                                                                                                                               33                    34              35             36              37                  38
  I Yield           Field Multi-Crop Reported            Determined     Interest             Type/Class Irr, Crop~ing,     Farm                  · Use of         Appraised         ~- • ~-~i~!~r~. :"     Shell %,            Production          Quality      Production       Uninsured                                  Per
                                                                                                            Organic                                                  c1BI ,           32b Factor Factor o'-rl---                          L_ i..Eaw           '--
1-J.in,                        __collo..._   ~                        ~                                                            1-filago                                                                                                                                                    ~LL-                          "------l----
    1.0                                                                                      RPA(l610 IRRIGATE                                                                      ••••••••••••
                                                                                                                                                                                                            Opt i       ns: PF
   20,0                           NS            100,0           100,0          1 000                          (20)           389 pp                                                                                                                                                                                          123. 6           12.360
                                                                                                                                                                                    ••••••••••••



                                                                                                                                                                                    •• •••• •    ••• • •
r--1---1---- - - - 1 - - - 1 - - - - - - - - l - - - - - + - - + - - l - - - - - i - - - - - 1 - - - - 1 - - + - - - - -• - -                                                                                                                                 -------1---1-- r - - - -                               ----+----
                                                                                                                                                                                    ••••••••••••



                                                                                                                                                                                    •• •••• •••• ••


                          39, TOTALS1-_~_ _---1 OTHER PERSON SHARING: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ 42.TOTALS,1-_ _ __
40. Quality: TW • KO • Aflaloxin • Vomitoxin • Fumonisin • Garlicky • Dark Roast • Sclerolinia • Ergoly • CoFo • Other • None 181                          41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes D No 181
               14, Date1s1 Notice of Loss
I----~                                                 Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and Incurred an Indemnity within the same crop year? Yes D No 181:
    1st Notice         2nd Notice         Final Notice
                                                       ls any acreage of the damage crop{s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes D No 181
 02/26/2019
 SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed:                                                                44, Is damage similar lo other farms In the area? Yes • No •                                        45. Assignment of Indemnity? Yes • No •                 46. Transfer of Right lo lndemn!ty? Yes • No •
 A. MEASUREMENTS                                        ~~~~ B, GROSS PRODUC~Tc:.:10:;:;N'-=~- ~~ C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                                                                                                                                                                                                                                     61             62           63                                65                  66
  47 a Share 48. 49
 • .. • • .. • • • •       Multi• Length or
                                                  50     51 52  53
                                                                Net
                                                                       54          55
                                                                                  Gross
                                                                                                 56      57       58a Forelin              SSa Moisture%                     GOa Test WT
                                                                                               Bu. Ton. Shell/ ". _fyipJ';!(l~l fQ.... . . . . .. . . . . . . .. . . . . .. .............. .                                                                    Production
                                                                                                                                                                                                                                                                                                64a Value
                                                                                                                                                                                                                                                                                           ...............
                                                                                                                                                                                                                                                  Adjusted                   Production                           Quality          Production
 47b Field ID            I &d~-~jl,
                                 . µJept/]4--De_duc-                           .            C~ _         _t           _ _ __..Lbs.      I t~~~-4-_s_ab_F_a_clo_r_ _ _5_9b_F_a_cl_or_-4-_6_0b_F_a_ct_or_ ------'                                           '
                                                                                                                                                                                                                                                                  Not to
                                                                                                                                                                                                                                                                                              84b Mkl. Price
                                                                                                                                                                                                                                                                                                                 ..EatloL
 ... ..... .
       "                                                                                                                                            ••••••••••••••••••••••••••••••••••••••••••••••••••••                                                                                   ...............
 •• •• •   ••   •• • •                                                                                                                              • •••••• •• • • • • • • • • •••••• •••••••• •••• • ••• • • •• • ••••••••                                                                 •••••••••••••••


.." .... ".                                                                                                                                         •   •••••••••••••••••••••••••••••••••••••••••••••••••••                                                                                .............. .
..." .... "                                                                                                                                         • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • ••••••••••••••••                                               .............. .
 • •••• ••••••                                                                                                                                      ............ ' .... .................. ................ .                                                                              , ... ,,, ...... ..


 Icertify that to the besl of my knmv!edge and belief all of the information on this form is correct and complete and that ii will be used lo determine my loss, if any, for damage lo my insured crops. I undersland that                                     67, TOTAL L _ _ _...J 68. SECTION JI TOTAL
 this Production WorksheeUProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-                                                                                                             -------1
 tion, an agency of !he United Stales Department of Agriculture (USDA). I accept lhe Agreed Amount Payable, subject to policy provisions, for damage lo my insured crops. I hereby certify that the acreage reports for each Insured crop that I                                               69. SECTION I TOTAL
 submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,                                                                       -------1
 Inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession whereverlocated.1 also hereby expressly authorize you to Inspect and copy any and all records of the Farm                                                       70. UNIT TOTAL
 Service Agency of the USDA, consent lo the release of the records thal pertain lo my farming operation, my production history, and my compliance with program requirements. I also understand that failure lo report completely and accurately                                                                             -------1
 may result in sanctions under my policy, Including but not limited to voldance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).                                             71. ALLOCATED PROD
                                                                                                                                                                                                                                                                                                                            ------1
 Under penalties of pe~ury, 1certify Iha!: 1. My taxpayer !denUficaUon number shown on this form is correct. 2.1 am not subject to backup withholding as aresult of afailure to report all Interest or dividend Income, and 3.1 am aUnited States (U.S.) citizen or other U.S.                72. TOTAL APH PROD - - - - - - - l
 person. The Internal Revenue Service does not require your consent lo any provision of this documentolher than the certifications required lo avoid backup withholding.

 73. Adjuster's Signature                                Date              74, lnsured's Signature
                                                                                                Estimated                   Oale                          Unit                   Total                                                  Price                            _
                                                                                      x Share - Indemnity                                               Guarantee            - Production = Deficiency x                               Election
- - - - - - - - - - - = - - - - =~-~--------+c-------l------"toc,C.,o,,un,.t___________________--lSEEREVERSESfDEOFTHfSFORMFORNONDISCRIM-
73. Adjuster's Signature Date   74. lnsured's Signature Date                                              /NATION STATEMENTAND PRIVACYACT STATEMENr                        I                         I                                                                   I                 COMPANY/AGENT COPY                         RH-5008-2019
                                    Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 184 of 186
                                                                                                                                                         •
                                **GENERATED BY EADJUSTER**

                           ADJUSTER'S SPECIAL REPORT                                                              Loss No.          19-003688
                                                                                                                             ---====--
                                                                                                                  Po Ii cy No._~M=P~-0~7~4~9~81~2~-
  AGRI GENERAL INSURANCE COMPANY                                                                                       INSURANCE COMPANY
--------------------------------------
                                                                                                                  Date      04/16/2019
                                                                                                                       ----~~=~~--
Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                     City JACKSONVILLE                                  State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508

To Rain and Hail
 Prevented Planting Questions for Unit 3.07 OU:

 Yield 20.0, Policy Line 1.0:

 Was the acreage available for planting?: Y

 Do the prevented planted acres qualify for the reported practice in the current crop

 year?: Y

 Could the PP acres have been planted by the final planting date (or end of late planting

 period, if applicable) of the reported crop/practice/type?: N

 Has all PP acreage been planted       &     harvested or insured in at least 1 of the 3 previous

 crop -years?: Y

 Is anything planted in the field?: Y

 Are the planted acres the same crop/practice/type as the reported prevented acres?: N

 Is the crop that is planted in the field on the prevented planting acreage a first

 insured crop?: N




                                                                                          =--BG=B"---------'-'//'-------'_,g____--"--
                                                                                                                               _ _ _ _ _-----'Adjuster

©NCIS 7101 Rev. 96
                                                           Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 185 of 186

                                                                                                                                                                                              •

                                    PREVENTED PLANTED FIRST INSURED CROP DECLARATION FORM
                                                                                                                                                                                              •
 Insured Name                                                                                                                           Policy Number             Company Name                    ,
 JULINGTON CREEK FARMS
                                                                                                                                        MP-0749812 AGRI GENERAL INSURANC...
 Claim Number                                            Crop Year                                                                      County
                                                                                                                                                           FLAGLER
                     19-003688                              2019
     Unit Number
      (First Crop)       Line Number      Yield Number          Legal Oescription/FSN                              First Insured Crop   Intended Second Crop Option Number            Acres

   3.07 OU                  1.0                20                           389                                  PTATO (0084)                    N/A           1 NS                   100.0




 Enter the applicable option number(s) in the above table (First Crop Prevented Planted Acreage):
 1. I certify that I will not plant a second crop on the prevented planted acreage. The prevented planted first crop premium and indemnity will be reduced
    by 65% if a second crop is planted (by you or another person or entity) on the prevented planted first crop acreage. You will also be responsible for
    notifying us if a second crop is planted, or if you receive cash rent for any of the prevented planted first crop acreage, and repaying any overpayment
    on the first insured crop. (Code NS)
 2. I certify that I will plant a second crop or will receive a cash rent payment on the prevented planted acreage. I also certify that the second crop will not
    be planted, or a volunteer crop or cover crop hayed, grazed or otherwise harvested, on or before the end of the late planting period for the prevented
    planted first crop, or the final planting date if no late planting period is applicable. (Code RP)
 3. I certify that I will plant a second crop on the prevented planted acreage. I also certify that the second crop will not be planted, or a volunteer crop
    or cover crop hayed, grazed or otherwise harvested, on or before the end of the late planting period for the prevented planted first crop, or the final
    planting date if no late planting period is applicable. I have, and am submitting, acceptable records to show that I have double cropped acreage in at
    least two of the last four crop years in which the insured crop that is prevented from being planted in the current crop year was grown in the county
    or can show that the applicable acreage was double cropped in at least two of the last four crop years in which the insured crop was grown on it. I
    also agree that if I have planted more double cropped acres than can be supported by my records, the extra acres will be handled in accordance with
    option number two above. (Code DC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
 A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop. It is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
 on or after November 1 of the current crop year.

 I certify that to the best of my knowledge and belief all of the infomnation on this form is correct. I also understand that failure to report completely and
 accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).

 lnsured's Signature                                                                                                                        Date

    /J,dl,&--                                                                                                                                    04/16/2019       Page 1         of      1
COMPANY/AGENCY COPY               SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT AND PRIVACY ACT STATEMENT                                                    RH-5051 P-2019
                                                                           Case 3:18-bk-04194-JAF   Doc 165-3   Filed 04/07/21   Page 186 of 186

 •




                                               COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                           Agents, Loss Adjusters and Policyholders

The following statements are made in accordance ,with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information
provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
remedies.

                                                                        NONDISCRIMINATION STATEMENT

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individual's
income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to: USDA, Director, Office of Civil Rights, 1400 Independence Avenue, S.W., Washington, D.C. 20250-941 O, or call (800) 795-3272
(voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.
